Exhibit 10.1

 

DATED 26 SEPTEMBER 2014

 

 

(1) GULFMARK AMERICAS, INC.
as Original Borrower

 

 

(2) GULFMARK OFFSHORE, INC.

as Parent and Original Guarantor

 

 

(3) THE ROYAL BANK OF SCOTLAND PLC, wells fargo BANK, N.A., JPMORGAN CHASE BANK,
N.A., BANK OF AMERICA, N.A., SUNTRUST ROBINSON HUMPHREY, INC. AND DBS BANK LTD

as Arrangers

 

 

(4) THE FINANCIAL INSTITUTIONS LISTED IN PART 2 OF SCHEDULE 1

as Original Lenders

 

 

(5) THE ROYAL BANK OF SCOTLAND PLC
acting as Agent

 

 

(6) THE ROYAL BANK OF SCOTLAND PLC
acting as Security Agent

 

(7) wells fargo BANK, N.A. and JPMORGAN CHASE BANK, N.A.

as Issuing Banks

 

(8) JPMORGAN CHASE BANK, N.A.

as Swingline Lender

 

 

--------------------------------------------------------------------------------

 

 $300,000,000 MULTICURRENCY FACILITY AGREEMENT


 

--------------------------------------------------------------------------------

 

 

 

[ex10-1img001.jpg]

 

 
1

--------------------------------------------------------------------------------

 

 

CONTENTS

 

Clause

 

Page

     

1

DEFINITIONS AND INTERPRETATION

5

     

2

THE FACILITIES

52

     

3

PURPOSE

57

     

4

CONDITIONS OF UTILISATION

58

     

5

UTILISATION – REVOLVING FACILITY LOANS

60

     

6

UTILISATION - LETTERS OF CREDIT

61

     

7

LETTERS OF CREDIT

65

     

8

UTILISATION – SWINGLINE LOANS

70

     

9

SWINGLINE LOANS

72

     

10

OPTIONAL CURRENCIES

78

     

11

ANCILLARY FACILITIES

78

     

12

REPAYMENT

85

     

13

ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

86

     

14

MANDATORY PREPAYMENT

88

     

15

RESTRICTIONS

88

     

16

INTEREST

90

     

17

INTEREST PERIODS – REVOLVING FACILITY LOANS

91

     

18

CHANGES TO THE CALCULATION OF INTEREST

91

     

19

FEES

93

     

20

TAX GROSS UP AND INDEMNITIES

95

     

21

INCREASED COSTS

107

     

22

OTHER INDEMNITIES

108

     

23

MITIGATION BY THE LENDERS

110

     

24

COSTS AND EXPENSES

111

     

25

GUARANTEE AND INDEMNITY

112

     

26

REPRESENTATIONS

116

     

27

INFORMATION UNDERTAKINGS

122

 

 
2

--------------------------------------------------------------------------------

 

 

28

FINANCIAL COVENANTS

127

     

29

GENERAL UNDERTAKINGS

131

     

30

EVENTS OF DEFAULT

146

     

31

COLLATERAL VESSEL SALE, SUBSTITUTION AND ADDITION

151

     

32

CHANGES TO THE LENDERS

154

     

33

RESTRICTION ON DEBT PURCHASE TRANSACTIONS

159

     

34

CHANGES TO THE OBLIGORS

160

     

35

ROLE OF THE AGENT, THE ARRANGERS, THE ISSUING BANK AND OTHERS

165

     

36

THE SECURITY AGENT

176

     

37

CONDUCT OF BUSINESS BY THE FINANCE PARTIES

186

     

38

SHARING AMONG THE FINANCE PARTIES

186

     

39

PAYMENT MECHANICS

189

     

40

SET-OFF

192

     

41

NOTICES

193

     

42

CALCULATIONS AND CERTIFICATES

195

     

43

PARTIAL INVALIDITY

196

     

44

REMEDIES AND WAIVERS

196

     

45

AMENDMENTS AND WAIVERS

196

     

46

CONFIDENTIALITY

200

     

47

COUNTERPARTS

204

     

48

GOVERNING LAW

205

     

49

ENFORCEMENT

205

     

SCHEDULE 1 - THE ORIGINAL PARTIES

206

     

PART 1 - THE ORIGINAL OBLIGORS

206

       

PART 2 - PART A

207

     

SCHEDULE 2 – CONDITIONS PRECEDENT

208

   

SCHEDULE 3 - UTILISATION REQUESTS

213

     

PART 1 - UTILISATION REQUEST – REVOLVING FACILITY LOANS

213

       

PART 2 - UTILISATION REQUEST - LETTERS OF CREDIT

214

 

 
3

--------------------------------------------------------------------------------

 

 

 

PART 3 - UTILISATION REQUEST – SWINGLINE LOANS

216

     

SCHEDULE 4 - FORM OF TRANSFER CERTIFICATE

217

   

SCHEDULE 5 - FORM OF ASSIGNMENT AGREEMENT

220

   

SCHEDULE 6 - FORM OF ACCESSION DEED

224

   

SCHEDULE 7 - FORM OF RESIGNATION LETTER

225

   

SCHEDULE 8 - FORM OF COMPLIANCE CERTIFICATE

226

   

SCHEDULE 9 - TIMETABLES

227

   

SCHEDULE 10 – HEDGING AGREEMENTS

230

   

SCHEDULE 11 - COLLATERAL VESSELS

232

   

SCHEDULE 12 - FORM OF INCREASE CONFIRMATION

233

   

SCHEDULE 13 - FORMS OF NOTIFIABLE DEBT PURCHASE TRANSACTION NOTICE

236

     

PART 1 - FORM OF NOTICE ON ENTERING INTO NOTIFIABLE DEBT PURCHASE TRANSACTION

236

       

PART 2 - FORM OF NOTICE ON TERMINATION OF NOTIFIABLE DEBT PURCHASE
TRANSACTION/NOTIFIABLE DEBT PURCHASE TRANSACTION CEASING TO BE WITH SPONSOR
AFFILIATE

237

     

SCHEDULE 14 - FORM OF NEW COMMITMENTS ACCESSION LETTER

238

 

 
4

--------------------------------------------------------------------------------

 

 

THIS AGREEMENT is made on 26 September 2014

 

BETWEEN:-

 

(1)

GULFMARK AMERICAS, INC. further details of which are set out in Part 1 of
Schedule 1 (The Original Parties) as original borrower (the "Original
Borrower");

   

(2)

GULFMARK OFFSHORE, INC. further details of which are set out in Part 1 of
Schedule 1 (The Original Parties) as original guarantor (the "Parent" and the
"Original Guarantor");

   

(3)

THE ROYAL BANK OF SCOTLAND PLC, wells fargo BANK, N.A. and JPMORGAN CHASE BANK,
N.A. BANK OF AMERICA, N.A., SUNTRUST ROBINSON HUMPHREY, INC. and DBS BANK LTD as
arrangers (the "Arrangers");

   

(4)

THE FINANCIAL INSTITUTIONS listed in Part 2 of Schedule 1 (The Original Parties)
as lenders (the "Original Lenders");

   

(5)

THE ROYAL BANK OF SCOTLAND PLC as agent of the other Finance Parties (the
"Agent");

   

(6)

THE ROYAL BANK OF SCOTLAND PLC as security trustee for the Secured Parties (the
"Security Agent");

   

(7)

JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, N.A. as Issuing Banks; and

   

(8)

JPMORGAN CHASE BANK, N.A. as Swingline Lender.

 

IT IS AGREED as follows:-

 

SECTION 1

 

INTERPRETATION

 

1.

Definitions And Interpretation

   

1.1

Definitions

      In this Agreement:-

 

 

"Acceptable Bank"

means:-

          (a) the Original Lenders;             (b) a bank or financial
institution which has a rating for its long-term unsecured and non
credit-enhanced debt obligations of A- or higher by Standard & Poor's Rating
Services or Fitch Ratings Ltd or A3 or higher by Moody's Investors Service
Limited or a comparable rating from an internationally recognised credit rating
agency; or             (c) any other bank or financial institution approved by
the Agent              

"Accession Deed"

means a document substantially in the form set out in Schedule 6 (Form of
Accession Deed)

 

 
5

--------------------------------------------------------------------------------

 

 

       

"Accounting Principles"

means GAAP

       

"Accounting Reference Date"

means 31 December

       

"Additional Borrower"

means a company which becomes an Additional Borrower in accordance with
Clause 34 (Changes to the Obligors)

       

"Additional UK Borrower"

means a company which becomes an Additional Borrower and is tax resident in the
United Kingdom

       

"Additional Guarantor"

means a company which becomes an Additional Guarantor in accordance with
Clause 34 (Changes to the Obligors)

       

"Additional Obligor"

means an Additional Borrower or an Additional Guarantor

       

"Administration"

has the meaning given to it in paragraph 1.1.3 of the ISM Code

       

"Affiliate"

means, in relation to any person, a Subsidiary of that person or a Holding
Company of that person or any other Subsidiary of that Holding Company.
Notwithstanding the foregoing, in relation to The Royal Bank of Scotland plc,
the term "Affiliate" shall not include (i) the UK government or any member or
instrumentality thereof, including Her Majesty's Treasury and UK Financial
Investments Limited (or any directors, officers, employees or entities thereof)
or (ii) any persons or entities controlled by or under common control with the
UK government or any member or instrumentality thereof (including Her Majesty's
Treasury and UK Financial Investments Limited) and which are not part of The
Royal Bank of Scotland Group plc and its subsidiaries or subsidiary
undertakings.

       

"Agreement Date"

means the date of this Agreement

       

"Ancillary Commencement Date"

means, in relation to an Ancillary Facility, the date on which that Ancillary
Facility is first made available, which date shall be a Business Day within the
Availability Period for the Facility

       

"Ancillary Commitment"

means, in relation to an Ancillary Lender and an Ancillary Facility, the maximum
Base Currency Amount which that Ancillary Lender has agreed (whether or not
subject to satisfaction of conditions precedent) to make available from time to
time under an Ancillary Facility and which has been authorised as such under
Clause 11 (Ancillary Facilities), to the extent that amount is not cancelled or
reduced under this Agreement or the Ancillary Documents relating to that
Ancillary Facility

       

"Ancillary Document"

means each document relating to or evidencing the terms of an Ancillary Facility

       

"Ancillary Facility"

means any ancillary facility made available by an Ancillary Lender in accordance
with Clause 11 (Ancillary Facilities)

       

"Ancillary Lender"

means each Lender (or Affiliate of a Lender) which makes available an Ancillary
Facility in accordance with Clause 11 (Ancillary Facilities)

 

 
6

--------------------------------------------------------------------------------

 

 

 

"Ancillary Outstandings"

means, at any time, in relation to an Ancillary Lender and an Ancillary Facility
then in force the aggregate of the equivalents (as calculated by that Ancillary
Lender) in the Base Currency of the following amounts outstanding under that
Ancillary Facility:-

                (a) the principal amount under each overdraft facility and
on-demand short term loan facility (net of any Available Credit Balance);      
          (b) the then applicable face amount (taking into account any
reductions to the face amount that may have taken effect) of each guarantee,
bond and letter of credit under that Ancillary Facility; and                 (c)
the amount fairly representing the aggregate exposure (excluding interest and
similar charges) of that Ancillary Lender under each other type of accommodation
provided under that Ancillary Facility,                 in each case as
determined by such Ancillary Lender, acting reasonably in accordance with its
normal banking practice and in accordance with the relevant Ancillary Document  
           

"Appraisal Date"

means 30 June 2014, each 31 December and 30 June thereafter and the date of any
proposed substitution under Clause 31 (Collateral Vessel Sale, Substitution and
Addition)

             

"Appraised Value"

means the estimated market value arrived at on a basis acceptable to and agreed
by the Agent (acting reasonably) in respect of any Collateral Vessel determined
by averaging valuations addressed to the Agent by two of the Approved Brokers.
Such valuations shall be prepared at each Borrower's expense (unless otherwise
stated in this Agreement), without a physical inspection, on the basis of a sale
for prompt delivery for cash at arm's length on a charter free basis between a
willing buyer and a willing seller

             

"Approved Brokers"

means H. Clarkson & Co. Limited, Simpson Spence & Young Shipbrokers Limited,
Fearnley AS, RS Platou AS and Seabrokers Group or such other broker as may be
acceptable to the Agent (acting on the instructions of the Majority Lenders)

             

"Asset Sale"

means any disposition of property or series of related dispositions of property
but excluding:-

                (a) any such disposition permitted by this Agreement;          
      (b) any disposition of cash (other than cash deposited into the Cash
Collateral Account); and                 (c) any disposition of Cash Equivalent
Investments that yields gross proceeds to a Borrower or any of its Subsidiaries
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $5,000,000 in any Financial
Year.

 

 
7

--------------------------------------------------------------------------------

 

 

 

"Assignment Agreement"

means an agreement substantially in the form set out in Schedule 5 (Form of
Assignment Agreement) or any other form agreed between the relevant assignor and
assignee

             

"Auditors"

means KPMG (as current auditors) or any other firm approved in advance by the
Agent acting on the instructions of the Majority Lenders (such approval not to
be unreasonably withheld, conditioned or delayed)

             

"Authorisation"

means an authorisation, consent, approval, resolution, licence, exemption,
filing, notarisation or registration

             

"Availability Period"

means the period from and including the date of this Agreement to and including
the Termination Date

             

"Available Credit Balance"

means, in relation to an Ancillary Facility, credit balances on any account of
any Borrower of that Ancillary Facility with the Ancillary Lender making
available that Ancillary Facility to the extent that those credit balances are
freely available to be set off by that Ancillary Lender against liabilities owed
to it by that Borrower under that Ancillary Facility.

             

"Available Revolving Commitment"

means (but without limiting Clause 8.5 (Relationship with the Revolving
Facility), in relation to the Revolving Facility, a Lender's Revolving
Commitment under the Revolving Facility minus (subject to Clause 11.8
(Affiliates of Lenders as Ancillary Lenders) and as set out below):-

                (a) the Base Currency Amount of its participation in any
outstanding Utilisations under the Revolving Facility and, the Base Currency
Amount of the aggregate of its Ancillary Commitments; and                 (b) in
relation to any proposed Utilisation, the Base Currency Amount of its
participation in any other Utilisations that are due to be made under the
Revolving Facility on or before the proposed Utilisation Date and the Base
Currency Amount of its Ancillary Commitment in relation to any new Ancillary
Facility that is due to be made available on or before the proposed Utilisation
Date                 For the purposes of calculating a Lender's Available
Revolving Commitment in relation to any proposed Utilisation under the Revolving
Facility, the following amounts shall not be deducted from a Lender's Commitment
under the Revolving Facility:-                   (i) that Lender's participation
in any Utilisations that are due to be repaid or prepaid on or before the
proposed Utilisation Date andv                   (ii) that Lender's (or its
Affiliate's) Ancillary Commitments to the extent that they are due to be reduced
or cancelled on or before the proposed Utilisation Date

 

 
8

--------------------------------------------------------------------------------

 

 

 

"Available Revolving Facility"

means, in relation to the Facility, the aggregate for the time being of each
Lender's Available Revolving Commitment in respect of the Facility

             

"Available Swingline Commitment"

of a Swingline Lender means (but without limiting Clause 8.5 (Relationship with
the Revolving Facility)), that Lender's Swingline Commitment minus:

                (a) the Base Currency Amount of its participation in any
outstanding Swingline Loans; and                 (b) in relation to any proposed
Utilisation under the Swingline Facility, the Base Currency Amount of its
participation in any Swingline Loans that are due to be made under the Swingline
Facility on or before the proposed Utilisation Date,                 other than
that Lender's participation in any Swingline Loans that are due to be repaid or
prepaid on or before the proposed Utilisation Date              

"Available Swingline Facility"

means the aggregate for the time being of each Swingline Lender's Available
Swingline Commitment

             

"Base Currency"

means US Dollars

             

"Base Currency Amount"

means:-

                (a) in relation to a Utilisation, the amount specified in the
Utilisation Request delivered by a Borrower for that Utilisation (or, if the
amount requested is not denominated in the Base Currency, that amount converted
into the Base Currency at the Agent's Spot Rate of Exchange on the date which is
three Business Days before the Utilisation Date or, if later, on the date the
Agent receives the Utilisation Request in accordance with the terms of this
Agreement) and                 (b) in relation to an Ancillary Commitment, the
amount specified as such in the notice delivered to the Agent by the Parent
pursuant to Clause 11.2 (Availability) (or, if the amount specified is not
denominated in the Base Currency, that amount converted into the Base Currency
at the Agent's Spot Rate of Exchange on the date which is three Business Days
before the Ancillary Commencement Date for that Ancillary Facility or, if later,
the date the Agent receives the notice of the Ancillary Commitment in accordance
with the terms of this Agreement)                 as adjusted to reflect any
repayment, prepayment, consolidation or division of a Utilisation, or (as the
case may be) cancellation or reduction of an Ancillary Facility

 

 
9

--------------------------------------------------------------------------------

 

 

 

"Bond Prepayment Event"

means any repayment or prepayment (other than those arising from the mandatory
application of the proceeds of an asset sale) of all or substantially all of the
Existing Bonds save to the extent such repayment or prepayment is made:-

                (a) using the substantially contemporaneous proceeds of an
offering of equity securities of the Parent (provided the same does not
constitute a Change of Control); or                 (b) pursuant to a
refinancing of the Existing Bond Debt by the Parent, on terms (i) with a
maturity date that is at least 180 days after the Termination Date and (ii) that
are not materially less favourable, taken as a whole, than those governing the
Existing Bond Debt              

"Borrower"

means an Original Borrower or an Additional Borrower unless it has ceased to be
a Borrower in accordance with Clause 34 (Changes to the Obligors) and, in
respect of an Ancillary Facility only, any Subsidiary of a Borrower that becomes
a borrower of that Ancillary Facility with the approval of the relevant Lender
pursuant to the provisions of Clause 11.9 (Subsidiaries of Borrowers)

             

"Break Costs"

means the amount (if any) by which:-

                (a) the interest which a Lender should have received for the
period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period                 exceeds:-          
      (b) the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Interest Period              

"Budget"

means:-

                (a) in relation to the period beginning on 1 January 2014 and
ending on 31 December 2014, the Original Budget and                 (b) in
relation to any other subsequent period, any budget delivered by the Parent to
the Agent in respect of that period pursuant to Clause 27.4 (Budget)            
 

"Business Day"

means a day (other than a Saturday or Sunday) on which banks are open for
general business in London, England and New York and:-

                (a) (in relation to any date for payment or purchase of a
currency other than euro) the principal financial centre of the country of that
currency or

 

 
10

--------------------------------------------------------------------------------

 

 

    (b) (in relation to any date for payment or purchase of euro) any TARGET Day
             

"Capitalised Leases"

means all leases that have been or should be, in accordance with GAAP in effect
on the date hereof, recorded as capitalised leases

             

"Capitalised Lease Obligations"

of any Person means the obligations of such Person to pay rent or other amounts
under any Capitalised Lease, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP

             

"Cash"

means, at any time, cash in hand or at bank and (in the latter case) credited to
an account in the name of an Obligor with an Acceptable Bank and to which an
Obligor is alone (or together with other Obligors) beneficially entitled and for
so long as:-

                (a) that cash is repayable on demand                 (b)
repayment of that cash is not contingent on the prior discharge of any other
indebtedness of any member of the Group or of any other person whatsoever or on
the satisfaction of any other condition other than a request for repayment      
          (c) there is no Security over that cash except for Transaction
Security or any Permitted Vessel Security constituted by a netting or set-off
arrangement entered into by members of the Group in the ordinary course of their
banking arrangements and                 (d) the cash is freely and immediately
available on demand to be applied in repayment or prepayment of the Facility    
         

"Cash Collateral Account"

means the US $ denominated interest bearing account, opened with the Agent in
its Aberdeen office named "RBS Re Gulfmark Americas Inc (RCF)" with account
number RBSREGAI-USD-A, as the same may be redesignated, substituted or replaced
from time to time by the Agent

             

"Cash Collateral Account Charge"

means a first ranking fixed charge over the Cash Collateral Account in form and
content agreed by the Security Agent

             

"Cash Equivalent Investments"

means at any time:-

                (a) certificates of deposit maturing within one year after the
relevant date of calculation and issued by an Acceptable Bank                
(b) any investment in marketable debt obligations issued or guaranteed by the
government of the United States of America or the United Kingdom or by an
instrumentality or agency of any of them having an equivalent credit rating,
maturing within one year after the relevant date of calculation and not
convertible or exchangeable to any other security

 

 
11

--------------------------------------------------------------------------------

 

 

    (c) commercial paper not convertible or exchangeable to any other security:-
                  (i) for which a recognised trading market exists              
    (ii) issued by an issuer incorporated in the United States of America or the
United Kingdom                   (iii) which matures within one year after the
relevant date of calculation and                   (iv) which has a credit
rating of either A-2 or higher by Standard & Poor's Rating Services or F2 or
higher by Fitch Ratings Ltd or P-2 or higher by Moody's Investor Services
Limited, or, if no rating is available in respect of the commercial paper, the
issuer of which has, in respect of its long-term unsecured and non-credit
enhanced debt obligations, an equivalent rating                 (d) sterling
bills of exchange eligible for rediscount at the Bank of England and accepted by
an Acceptable Bank (or their dematerialised equivalent)                 (e)
investments made in connection with cash management programs of the Parent or a
Subsidiary thereof and denominated in a currency other than pounds sterling or
US Dollars in which such Person is conducting or intending to conduct business
which investments are by their nature readily convertible into cash or cash
equivalent investments as defined herein; or                 (f) any other
investment approved by the Majority Lenders,                 in each case, to
which any Obligor is alone (or together with other Obligors) beneficially
entitled at that time and which is not issued or guaranteed by any member of the
Group or subject to any Security (other than Security arising under the
Transaction Security Documents)              

"CDOR"

means in relation to any Loan in Canadian Dollars:

                (a) the applicable Screen Rate;                 (b) (if no
Screen Rate is available for the Interest Period of that Loan) the Interpolated
Screen Rate for that Loan; or                 (c) if:                   (i) no
Screen Rate is available for the Interest Period of that Loan; and

 

 
12

--------------------------------------------------------------------------------

 

 

      (ii) it is not possible to calculate an Interpolated Screen Rate for that
Loan,                 the Reference Bank Rate as of in the case of paragraphs
(a) and (c) above, the Specified Time on the Quotation Day for Canadian Dollars
for a period equal in length to the Interest Period of that Loan and, if that
rate is less than zero, CDOR shall be deemed to be zero..              

"Change of Control"

means (i) any person or group of persons acting in concert gains direct or
indirect control of the Parent, or (ii) a Borrower ceases to be a Wholly Owned
Subsidiary (directly or indirectly) of the Parent. For the purposes of this
definition:

                (a)

"control" of any Obligor means:

                  (iii)

the power (whether by way of ownership of shares, proxy (excluding proxies
solicited by the Parent in accordance with customary voting practices of US
companies whereby a stockholder has instructed a proxy to vote in accordance
with the stockholder's instructions), contract, agency or otherwise) to:

                    (A)

cast, or control the casting of, more than 40% of the maximum number of votes
that might be cast at a meeting of the stockholders of the Parent; or

                    (B)

appoint or remove all, or the majority, of the directors or other equivalent
officers of the Parent but excluding changes (or the power to make changes) in
the board of directors of the Parent approved or recommended by the majority of
directors serving on such board at the time of such recommendation or approval
where those changes are not related to or do not occur as a consequence of any
change in shareholding of the Parent; or

                    (C) give directions with respect to the operating and
financial policies of the Parent with which the directors or other equivalent
officers of the Parent are obliged to comply; and/or                   (iv) the
holding beneficially of more than 40% of the issued share capital of the Parent
(excluding any part of that issued share capital that carries no right to
participate beyond a specified amount in a distribution of either profits or
capital);

 

 
13

--------------------------------------------------------------------------------

 

 

    (b) "acting in concert" means, a group of persons who, pursuant to an
agreement or understanding (whether formal or informal), actively co-operate,
through the acquisition directly or indirectly of shares in the Parent by any of
them, either directly or indirectly, to obtain or consolidate control of the
Parent.              

"Charged Property"

means all of the assets of the Obligors which from time to time are, or are
expressed to be, the subject of the Transaction Security

             

"Closing Date"

means the date on which the first Utilisation under this Agreement is made or to
be made (as the context requires)

             

"Code"

means the United States Internal Revenue Code of 1986, as amended and the
regulations promulgated and the judicial and administrative decisions rendered
under it

             

"Collateral to Commitments Ratio"

means, at any time (and subject to Clause 28.2.2), the ratio of (i) the
aggregate Appraised Value of the Collateral Vessels and any sums on deposit in
the Cash Collateral Account to (ii) the Total Revolving Facility Commitments.

             

"Collateral to Debt Ratio"

means, at any time, the ratio of (i) the aggregate Appraised Value of the
Collateral Vessels and any sums on deposit in the Cash Collateral Account to
(ii) the aggregate of the (A) outstanding Revolving Facility Utilisations (B)
outstanding Swingline Loans and (C) Ancillary Outstandings.

             

"Collateral Vessels"

means, subject to Clause 29.17 (Insurance), Clause 29.26.3 (Conditions
Subsequent) and Clause 31 (Collateral Vessel Sale, Substitution and Addition),
each of the vessels listed in Schedule 11 (Collateral Vessels)

             

"Commitment"

means a Revolving Facility Commitment or a Swingline Commitment

             

"Commodity Exchange Act"

means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to
time, and any successor statute

             

"Common Stock"

means the common stock $1.00 par value per share (as modified from time to time)
of the Original Borrower

             

"Compliance Certificate"

means a certificate substantially in the form set out in Schedule 8 (Form of
Compliance Certificate) or otherwise in form and substance satisfactory to the
Agent

             

"Confidential Information"

means all information relating to the Parent, any Obligor, the Group, the
Finance Documents or the Facility of which a Finance Party becomes aware in its
capacity as, or for the purpose of becoming, a Finance Party or which is
received by a Finance Party in relation to, or for the purpose of becoming a
Finance Party under, the Finance Documents or the Facility from either:-

                (a) any member of the Group or any of its advisers or          
      (b) another Finance Party, if the information was obtained by that Finance
Party directly or indirectly from any member of the Group or any of its advisers

 

 
14

--------------------------------------------------------------------------------

 

 

    in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:-                   (i) is or becomes public information other than as a
direct or indirect result of any breach by that Finance Party of Clause 46
(Confidentiality) or                   (ii) is identified in writing at the time
of delivery as non-confidential by any member of the Group or any of its
advisers or                   (iii) is known by that Finance Party before the
date the information is disclosed to it in accordance with sub-clauses (a) or
(b) above or is lawfully obtained by that Finance Party after that date, from a
source which is, as far as that Finance Party is aware, unconnected with the
Group and which, in either case, as far as that Finance Party is aware, has not
been obtained in breach of, and is not otherwise subject to, any obligation of
confidentiality              

"Confidentiality Undertaking"

means a confidentiality undertaking substantially in a recommended form of the
LMA or in any other form agreed between the Parent and the Agent

             

"Consolidated Tangible Assets"

means, with respect to any Person as of any date, the amount which, in
accordance with GAAP, would be set forth under the caption "Total Assets" (or
any like caption) on a consolidated balance sheet of such Person and its
consolidated Subsidiaries, less all goodwill, patents, tradenames, trademarks,
copyrights, franchises, experimental expense, organization expenses and any
other amounts classified as intangible assets in accordance with GAAP

             

"Constitutional Documents"

means the articles of incorporation and by-laws (or equivalent organizational
documents) of the applicable entity

             

"Credit Facilities"

means:

                (a) the Financial Indebtedness arising under the Finance
Documents;                 (b) the Financial Indebtedness arising under that
certain NOK 600,000,000 Multi-Currency Revolving Credit Facility Agreement dated
December 27, 2012 by and among Gulfmark Rederi AS, as borrower, the financial
institutions party thereto, as lenders, and DNB Bank ASA, as arranger and agent,
as amended in line with Clause 29.26.4;                 (c) any other debt
facility, commercial paper facilities or Debt Issuances, in each case with
banks, investment banks, insurance companies, mutual funds and/or other
institutional lenders or institutional investors providing for revolving credit
loans, term loans, receivables financing (including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
(or sell receivables to) such lenders against receivables), letters of credit or
Debt Issuances, in each case, as amended, extended, renewed, restated,
refinanced (including refinancing with Debt Issuances), supplemented or
otherwise modified (in whole or in part, and without limitation as to amount,
terms, conditions, covenants and other provisions) from time to time

 

 
15

--------------------------------------------------------------------------------

 

 

 

"CTA"

means the Corporation Tax Act 2009

             

"Debt Purchase Transaction"

means, in relation to a person, a transaction where such person:-

                (a) purchases by way of assignment or transfer                
(b) enters into any sub-participation in respect of or                 (c)

enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of

                any Commitment or amount outstanding under this Agreement      
       

"Debt Issuances"

means in respect of the Parent and its Subsidiaries, one or more issuances after
the date of this Agreement of Financial Indebtedness evidenced by notes,
debentures, bonds or similar securities or instruments

             

"Default"

means an Event of Default or any event or circumstance specified in Clause 30
(Events of Default) which would, with the expiry of a grace period, the giving
of notice, the making of any determination under the Finance Documents or any
combination of any of the foregoing become an Event of Default

             

"Defaulting Lender"

means any Lender (other than a Lender which is a Sponsor Affiliate):-

                (a) which has failed to fund its participation in a Loan or has
notified the Agent or any Borrower (in writing) that it will not make its
participation in a Loan available by the Utilisation Date of that Loan in
accordance with Clause 5.4 (Lenders' participation) or which has failed to
provide cash collateral (or has notified an Issuing Bank or the Parent (which
has notified the Agent) that it will not provide cash collateral) in accordance
with Clause 7.4 (Cash cover by Non-Acceptable L/C Lender and Borrower's option
to provide cash cover);                 (b) which has otherwise rescinded or
repudiated a Finance Document;                 (c) which is an Issuing Bank
which has failed to issue a Letter of Credit (or has notified the Agent or the
Parent (which has notified the Agent) that it will not issue a Letter of Credit)
in accordance with Clause 6.5 (Issue or renewal of Letters of Credit) or which
has failed to pay a claim (or has notified the Agent or the Parent (which has
notified the Agent) that it will not pay a claim) in accordance with (and as
defined in) Clause 7.2(Claims under a Letter of Credit);

 

 
16

--------------------------------------------------------------------------------

 

 

    (d) which has failed, within 8 Business Days following a written request by
the Agent or any Borrower, to confirm that it will comply with its obligations
hereunder; or                 (e) which has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Event which is continuing,
                unless, in the case of paragraph (a) and (c) above:-            
      (i) its failure to pay is caused by:-                     (A)
administrative or technical error or                     (B) a Disruption Event
and                     payment is made within 3 Business Days of its due date;
or                   (ii) within 3 Business Days of failure to perform, such
Lender has confirmed to the Agent and the Parent in writing that it is disputing
in good faith whether it is contractually obliged to make the payment in
question and specifically identifying the basis for such dispute,              
  and provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United Kingdom or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate or repudiate any
contracts or agreements made with such Lender.              

"Delegate"

means any delegate, agent, attorney or co-trustee appointed by the Security
Agent

             

"Designated Gross Amount"

has the meaning given to that term in Clause 11.2 (Availability)

             

"Designated Net Amount"

has the meaning given to that term in Clause 11.2 (Availability)

             

"Disclosure Schedule"

means the schedule, if any, prepared by the Original Borrower and delivered to
and accepted by the Agent pursuant to Schedule 2 (Conditions Precedent).

 

 
17

--------------------------------------------------------------------------------

 

 

 

"Disqualified Stock"

means any Equity Interest that, by its terms (or by the terms of any security
into which it is convertible, or for which it is exchangeable, in each case at
the option of the holder thereof), or upon the happening of any event, matures
or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the date that is one year after the Termination Date;
provided, however, that only the portion of such Equity Interests which so
matures or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such dates shall be
deemed to be Disqualified Stock; provided further that any such Equity Interests
(including any options, warrants or other rights in respect thereof) issued or
sold as compensation and held by future, present or former directors, officers,
members of management, employees or consultants of the Parent, each Borrower or
any of its Subsidiaries or family members or relatives thereof, or trusts,
partnerships or limited liability companies for the benefit of any of the
foregoing, or any of their heirs, executors, successors and legal
representatives shall not constitute Disqualified Stock. Notwithstanding the
preceding sentence, any Equity Interests that would constitute Disqualified
Stock solely because the holders thereof have the right to require the Parent,
each Borrower or any of its Subsidiaries to repurchase such Equity Interests
upon the occurrence of a change of control or a sale of all or substantially all
its assets will not constitute Disqualified Stock if the terms of such Equity
Interest provide that the Parent, each Borrower or any Subsidiary may not
repurchase or redeem any such Equity Interest pursuant to such provisions.
Subject to all of the preceding provisos in this definition, the term
"Disqualified Stock" will also include any options, warrants or other rights
that are convertible into Disqualified Stock or that are redeemable at the
option of the holder, or required to be redeemed, prior to the date that is one
year after the Termination Date

             

"Disruption Event"

means either or both of:-

                (a) a material disruption to those payment or communications
systems or to those financial markets which are, in each case, required to
operate in order for payments to be made in connection with the Facility (or
otherwise in order for the transactions contemplated by the Finance Documents to
be carried out) which disruption is not caused by, and is beyond the control of,
any of the Parties or                 (b) the occurrence of any other event
which results in a disruption (of a technical or systems-related nature) to the
treasury or payments operations of a Party preventing that, or any other Party:-
                  (i) from performing its payment obligations under the Finance
Documents or                   (ii) from communicating with other Parties in
accordance with the terms of the Finance Documents

 

 
18

--------------------------------------------------------------------------------

 

 

                  and which (in either such case) is not caused by, and is
beyond the control of, the Party whose operations are disrupted              

"Distribution"

means:

                (a) any payment, dividend or other distribution in relation to
any of its share capital (or issued shares) of any Obligor;                 (b)
any redemption, reduction, repayment or retirement of any of its share capital
(or issued shares) of any Obligor,                 in each case whether in cash
or in kind and whether by actual payment or set off              

"DOC"

means a valid document of compliance issued for a Collateral Vessel by or on
behalf of the Administration under paragraph 13.1 of the ISM Code

             

"Earnings"

in relation to a Collateral Vessel, means all hires where the charter is for a
period of 12 months or more including (without limitation) all time charter hire
and bareboat charter hire, freights, pool income and other sums payable to or
for the account of each Borrower in respect of that Collateral Vessel including
(without limitation) all remuneration for salvage and towage services, demurrage
and detention moneys, contributions in general average, compensation in respect
of any requisition for hire and damages and other payments (whether awarded by
any court or arbitral tribunal or by agreement or otherwise) for breach,
termination or variation of any contract for the operation, employment or use of
that Collateral Vessel

             

"Employee Plan"

means an employee pension benefit plan (other than a Multiemployer Plan) subject
to the provisions of Title IV of ERISA or section 412 of the Code or Section 302
of ERISA, and in respect of which each Borrower or any of its ERISA Affiliates
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an "employer" as defined in Section 3(5) of ERISA

             

"Environment"

means humans, animals, plants and all other living organisms including the
ecological systems of which they form part and the following media:-

                (a) air (including, without limitation, air within natural or
man-made structures, whether above or below ground)                 (b) water
(including, without limitation, territorial, coastal and inland waters, water
under or within land and water in drains and sewers) and                 (c)
land (including, without limitation, land under water)

 

 
19

--------------------------------------------------------------------------------

 

 

 

"Environmental Claim"

means any claim, proceeding, formal notice or investigation by any person in
respect of any Environmental Law

             

"Environmental Law"

means any applicable law or regulation which relates to:-

                (a) the pollution or protection of the Environment              
  (b) the conditions of the workplace or                 (c) the generation,
handling, storage, use, release or spillage of any substance which, alone or in
combination with any other, is capable of causing harm to the Environment,
including, without limitation, any waste              

"Environmental Permits"

means any permit and other Authorisation and the filing of any notification,
report or assessment required under any Environmental Law for the operation of
the business of any member of the Group conducted on or from the properties
owned or used by any member of the Group

             

"Equity Interests"

means shares of capital stock, partnership interests, membership interests in a
limited liability company, beneficial interests in a trust or other equity
ownership interests in a Person of whatever nature, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any of the
foregoing, but excluding any debt security that is convertible into, or
exchangeable for, any of the foregoing.

             

"ERISA"

means, at any date, the United States Employee Retirement Income Security Act of
1974 (or any successor legislation thereto) as amended from time to time, and
the regulations promulgated and rulings issued thereunder, all as the same may
be in effect at such date

             

"ERISA Affiliate"

of each Borrower means any person that for purposes of Title I and Title IV of
ERISA and Section 412 of the Code would be deemed at any relevant time to be a
single employer with each Borrower, pursuant to Section 414(b), (c), (m) or (o)
of the Code or Section 4001 of ERISA

 

 
20

--------------------------------------------------------------------------------

 

 

 

"ERISA Event"

means:

 

                    (a) any reportable event, as defined in Section 4043 of
ERISA, with respect to an Employee Plan, as to which PBGC has not by regulation
waived the requirement of Section 4043(a) of ERISA that it be notified of such
event;                     (b) the filing of a notice of intent to terminate any
Employee Plan, if such termination would require material additional
contributions in order to be considered a standard termination within the
meaning of Section 4041(b) of ERISA, the filing under Section 4041 (c) of ERISA
of a notice of intent to terminate any Employee Plan or the termination of any
Employee Plan under Section 4041(c) of ERISA;                     (c) the
institution of proceedings under Section 4042 of ERISA by the PBGC for the
termination of, or the appointment of a trustee to administer, any Employee
Plan;                     (d) the failure to make a required contribution to any
Employee Plan that would result in the imposition of an encumbrance under
Section 412 of the Code or Section 302 of ERISA or the filing of any request for
a minimum funding waiver under Section 412 of the Code with respect to any
Employee Plan or Multiemployer Plan;                     (e) an engagement in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA;                     (f) the complete or partial
withdrawal of each Borrower or any of its ERISA Affiliates from a Multiemployer
Plan; and                     (g) each Borrower or any of its ERISA Affiliates
incurring any liability under Title IV of ERISA with respect to any Employee
Plan (other than premiums due and not delinquent under section 4007 of ERISA).  
             

"EURIBOR"

 

means, in relation to any Loan in euro:

                    (a) the applicable Screen Rate; or                     (b)
(if no Screen Rate is available for the Interest Period of that Loan) the
Interpolated Screen Rate for that Loan; or                     (c) if:          
            (i) no Screen Rate is available for the Interest Period of that
Loan; and                       (ii) it is not possible to calculate an
Interpolated Screen Rate for that Loan,

 

 
21

--------------------------------------------------------------------------------

 

 

      the Reference Bank Rate,                 as of, in the case of paragraphs
(a) and (c) above, the Specified Time on the Quotation Day for euro and for a
period equal in length to the Interest Period of that Loan and, if that rate is
less than zero, EURIBOR shall be deemed to be zero.              

"Event of Default"

means any event or circumstance specified as such in Clause 30 (Events of
Default) that has occurred and is continuing

             

"Excluded Swap Obligations"

means, with respect to any Guarantor, any Swap Obligation if and to the extent
that, all or a portion of the Guarantee of such Guarantor of, or the grant by
such Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor's failure for any reason to constitute an "eligible contract
participant" as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal

             

"Existing Bond"

means the Indenture dated 12 March 2012 between the Parent and U.S. Bank
National Association, as trustee for the Parent’s 6.375% senior notes due 2022

             

"Existing Bond Debt"

means debt or debt securities issued pursuant to the Existing Bond

             

"Existing GAI RCF Agreement"

means the $150,000,000 revolving credit facility dated 21 September 2012 between
Gulfmark Americas, Inc. as original borrower, Gulfmark Offshore, Inc. as parent
and original guarantor, The Royal Bank of Scotland plc, Wells Fargo Bank, N.A.
and JPMorgan Chase Bank, N.A. as arrangers, The Royal Bank of Scotland plc,
Wells Fargo Bank, N.A. and JPMorgan Chase Bank, N.A. as original lenders, The
Royal Bank of Scotland plc as agent and The Royal Bank of Scotland plc as
security agent as amended

             

"Expiry Date"

means, for a Letter of Credit, the last day of its Term

             

"Facility"

the Revolving Facility or the Swingline Facility

             

"Facility Office"

means:-

                (a) in respect of a Lender or an Issuing Bank, the office or
offices notified by that Lender or Issuing Bank to the Agent in writing on or
before the date it becomes a Lender or an Issuing Bank (or, following that date,
by not less than five Business Days' written notice) as the office or offices
through which it will perform its obligations under this Agreement or

 

 
22

--------------------------------------------------------------------------------

 

 

    (b) in respect of any other Finance Party, the office in the jurisdiction in
which it is resident for tax purposes              

"Fee Letter"

means:-

                (a) any letter or letters dated on or about the date of this
Agreement between an Arranger and an Obligor (or the Agent and an Obligor or the
Security Agent and an Obligor) setting out any of the fees referred to in Clause
19 (Fees) and                 (b) any agreement setting out fees payable to a
Finance Party referred to in Clause 2.2.5 or Clause 19.6 (Interest, commission
and fees on Ancillary Facilities) of this Agreement or under any other Finance
Document              

"Finance Document"

means this Agreement, any Accession Deed, any Ancillary Document, any Compliance
Certificate, any Promissory Note, any Fee Letter, any Hedging Agreement, any
Resignation Letter, any Transaction Security Document, any Utilisation Request
and any other document designated as a "Finance Document" by the Agent and the
Parent provided that where the term "Finance Document" is used in, and construed
for the purposes of, this Agreement, a Hedging Agreement shall be a Finance
Document only for the purposes of:-

                (a) the definition of "Material Adverse Effect"                
(b) the definition of "Transaction Security Document"                 (c) the
Transaction Security Documents                 (d) Clause 1.2.1(d)              
  (e) Clause 25 (Guarantee and Indemnity) and                 (f) Clause 30
(Events of Default) (other than Clause 30.20 (Acceleration))              

"Finance Party"

means the Agent, each Arranger, the Security Agent, a Lender, the Issuing Bank,
a Hedge Counterparty or any Ancillary Lender provided that where the term
"Finance Party" is used in, and construed for the purposes of, this Agreement, a
Hedge Counterparty shall be a Finance Party only for the purposes of:-          
      (a) the definition of "Secured Parties"                 (b) Clause
1.2.1(a)                 (c) sub-clause (b) of the definition of Material
Adverse Effect                 (d) Clause 25 (Guarantee and Indemnity) and      
          (e) Clause 37 (Conduct of business by the Finance Parties)

 

 
23

--------------------------------------------------------------------------------

 

 

 

"Financial Covenant"

means a financial covenant set out in Clause 28 (Financial Covenants)

             

"Financial Indebtedness" or "Indebtedness"

of any Person means, on any date, without duplication,

                (a) all obligations of such Person for borrowed money or with
respect to advances of any kind,                 (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments,            
    (c) all obligations of such Person under conditional sale agreements
relating to property acquired by such Person reflected as a liability on a
balance sheet of such Person in accordance with GAAP (or, if no such balance
sheet of such Person has been prepared as of such date, as would be reflected as
a liability on such balance sheet in accordance with GAAP),                 (d)
all obligations of such Person in respect of the deferred purchase price of
property or services (excluding (i) current accounts payable incurred in the
ordinary course of business and (ii) any earn out obligation reflected as a
liability on the balance sheet of such Person (or, if no such balance sheet of
such Person has been prepared as of such date, as would be reflected as a
liability on such balance sheet in accordance with GAAP)),                 (e)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed,                 (f) all
guarantees by such Person of borrowed money of other Persons,                
(g) all Capitalised Lease Obligations of such Person,                 (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty,                 (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and                 (j) all obligations of such Person under Hedging
Agreements, Other Hedging Arrangements or agreements with any Person having
substantially the same economic effect, after giving effect to applicable
netting arrangements.                 The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. The amount of any obligation under Hedging
Agreements, Other Hedging Arrangements or agreements with any Person having
substantially the same economic effect on any date shall be deemed to be the
swap termination value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby

 

 
24

--------------------------------------------------------------------------------

 

 

 

"Financial Quarter"

means the period commencing on the day after one Quarter Date and ending on the
next Quarter Date

             

"Financial Year"

means the annual accounting period of the Group ending on 31 December each year

             

"Fleet Report Template"

means the example vessel status report delivered to the Agent by the Parent
pursuant to paragraph 12(f) of Schedule 2 (Conditions Precedent)

             

"Foreign Subsidiary"

means any Subsidiary of a Borrower that is not organized under the laws of the
United States of America, any state thereof or the District of Columbia

             

"Funds Flow Statement"

means a funds flow statement in agreed form

             

"GAAP"

means those principles and practices which are recognised as such by the
Financial Accounting Standards Board of the United States of America

             

"Governmental Authority"

means:-

                (a) means the governments of the United Kingdom or the United
States of America or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).; and                 (b) in
relation to The Royal Bank of Scotland plc, shall include (i) the UK government
or any member or instrumentality thereof, including Her Majesty's Treasury and
UK Financial Investments Limited (or any directors, officers, employees or
entities thereof) or (ii) any persons or entities controlled by or under common
control with the UK government or any member or instrumentality thereof
(including Her Majesty's Treasury and UK Financial Investments Limited) and
which are not part of The Royal Bank of Scotland Group plc and its subsidiaries
or subsidiary undertakings

 

 
25

--------------------------------------------------------------------------------

 

 

 

"Gross Outstandings"

means, in relation to a Multi-account Overdraft, the Ancillary Outstandings of
that Multi-account Overdraft but calculated on the basis that the words "(net of
any Available Credit Balance)" in paragraph (a) of the definition of "Ancillary
Outstandings" were deleted.

             

"Group"

means the Parent, the Original Borrower and each of their respective
Subsidiaries for the time being

             

"Group Structure Chart"

means the group structure chart in the agreed form

             

"Guarantee"

means each guarantee granted in accordance with Clause 25 (Guarantee and
Indemnity)

             

"Guarantor"

means an Original Guarantor or an Additional Guarantor, unless it has ceased to
be a Guarantor in accordance with Clause 34 (Changes to the Obligors)

             

"Hedge Counterparty"

means (i) any Lender or (ii) any Affiliate of any Lender which has become a
Party as a Hedge Counterparty in accordance with Clause 32.8 (Accession of Hedge
Counterparties)

             

"Hedging Agreement"

means, subject to paragraph 2 of Schedule 10 (Hedging Agreements), any master
agreement, confirmation, schedule or other agreement in agreed form entered into
or to be entered into by a Borrower and a Hedge Counterparty for the purpose of
hedging interest rate risks or liabilities in relation to the facilities made
available under this Agreement

             

"Holding Company"

means, in relation to a company or corporation, any other company or corporation
in respect of which it is a Subsidiary

             

"Impaired Agent"

means the Agent at any time when:-

                (a) it has failed to make (or has notified a Party that it will
not make) a payment required to be made by it under the Finance Documents by the
due date for payment;                 (b) the Agent otherwise rescinds or
repudiates a Finance Document; or                 (c) (if the Agent is also a
Lender) it is a Defaulting Lender under paragraph (a) or (b) or (c) or (d) of
the definition of "Defaulting Lender"; or                 (d)

an Insolvency Event has occurred and is continuing with respect to the Agent or
its direct or indirect parent company,

                unless, in the case of paragraph (a) above:-                  
(i) its failure to pay is caused by:-                     (A) administrative or
technical error or

 

 
26

--------------------------------------------------------------------------------

 

 

        (B) a Disruption Event and                     payment is made within 3
Business Days of its due date; or                   (ii) within 3 Business Days
of failure to perform, the Agent has confirmed to the Parent in writing that it
is disputing in good faith whether it is contractually obliged to make the
payment in question and specifically identifying the basis for such dispute,    
            and provided that the Agent shall not be an Impaired Agent solely by
virtue of the ownership or acquisition of any equity interest in the Agent or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide the Agent with
immunity from the jurisdiction of courts within the United Kingdom or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate or repudiate any
contracts or agreements made with the Agent.              

"Increase Confirmation"

means a confirmation substantially in the form set out in Schedule 12 (Form of
Increase Confirmation)

             

"Increase Lender"

has the meaning given to that term in Clause 2.2 (Increase Following Commitment
Cancellation)

             

"Insolvency Event"

in relation to a Finance Party means that the Finance Party:-

                (a) is dissolved (other than pursuant to a consolidation,
amalgamation or merger)                 (b) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due                 (c) makes a general assignment,
arrangement or composition with or for the benefit of its creditors            
    (d) institutes or has instituted against it, by a regulator, supervisor or
any similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official                 (e) has instituted against it a proceeding seeking a
judgment of insolvency or bankruptcy or any other relief under any bankruptcy or
insolvency law or other similar law affecting creditors' rights, or a petition
is presented for its winding-up or liquidation, and, in the case of any such
proceeding or petition instituted or presented against it, such proceeding or
petition is instituted or presented by a person or entity not described in
paragraph (d) above and

 

 
27

--------------------------------------------------------------------------------

 

 

                  (i) results in a judgment of insolvency or bankruptcy or the
entry of an order for relief or the making of an order for its winding-up or
liquidation or                   (ii) is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof                 (f) has a resolution passed for its winding-up, official
management or liquidation (other than pursuant to a consolidation, amalgamation
or merger)                 (g) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for it or for all or substantially all its assets    
            (h) has a secured party take possession of all or substantially all
its assets or has a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all
its assets and such secured party maintains possession, or any such process is
not dismissed, discharged, stayed or restrained, in each case within 60 days
thereafter                 (i) causes or is subject to any event with respect to
it which, under the applicable laws of any jurisdiction, has an analogous effect
to any of the events specified in paragraphs (a) to (h) above or                
(j) takes any action in furtherance of, or consents to, approves of or
acquiesces in, any of the foregoing acts              

"Insolvency Officer"

means any liquidator, trustee in bankruptcy, judicial custodian or manager,
compulsory manager, receiver, receiver and manager, administrative receiver,
administrator or other similar officer, in each case, appointed in any
jurisdiction

             

"Insurances"

in relation to a Collateral Vessel, means all policies and contracts of
insurance (including but not limited to hull and machinery, all entries in
protection and indemnity or war risks associations) which are from time to time
taken out or entered into in respect of or in connection with that Collateral
Vessel or her increased value and (where the context permits) all benefits
thereof, including all claims of any nature and returns of premium

             

"Insurance Report"

means an insurance report prepared by BankServe Insurance Services Ltd and dated
on or around the date of this Agreement and addressed to, and/or capable of
being relied upon by, the Reliance Parties

 

 
28

--------------------------------------------------------------------------------

 

 

 

"Interest Period"

means, in relation to a Revolving Facility Loan, each period determined in
accordance with Clause 17 (Interest Periods- Revolving Facility Loans) and, in
relation to an Unpaid Sum, each period determined in accordance with Clause 16.3
(Default interest)

             

"Interpolated Screen Rate"

means, in relation to LIBOR, EURIBOR or CDOR for any Loan, the rate per annum
(rounded to the same number of decimal places as the Screen Rate) which results
from interpolating on a linear basis between:

                (a) the applicable Screen Rate for the longest period (for which
that Screen Rate is available) which is less than the Interest Period of that
Loan; and                 (b) the applicable Screen Rate for the shortest period
(for which that Screen Rate is available) which exceeds the Interest Period of
that Loan,                 each as of the Specified Time on the Quotation Day
for the currency of that Loan.              

"Intra-Group Loan"

means any agreement constituting Financial Indebtedness between an Obligor and
any other Person in the Group

             

"IRS"

means the United States Internal Revenue Service

             

"ISM Code"

means the International Safety Management Code 2002 regarding the safe
management and operation of ships and for pollution prevention

             

"ISPS Code"

means the International Ship and Port Security Code as adopted by the Conference
of Contracting Governments to the Safety of Life at Sea Convention 1974 on 13
December 2002 and incorporated as Chapter XI-2 of the Safety of Life at Sea
Convention 1974

             

"Issuing Bank"

means each Party identified above as issuing banks and any Party which has
become an Issuing Bank pursuant to Clause 6.9 (Appointment of additional Issuing
Banks) provided that, in respect of a Letter of Credit issued or to be issued
pursuant to the terms of this Agreement, the "Issuing Bank" shall be the Issuing
Bank which has issued or agreed to issue that Letter of Credit.

             

"ITA"

means the Income Tax Act 2007

             

"Joint Venture"

means any joint venture entity, whether a company, unincorporated firm,
undertaking, association, joint venture or partnership entity

                (a) the Equity Interests in which are owned by two or more
Persons that are not otherwise Affiliates, and                 (b) less than a
majority of the Equity Interests of which are owned by the Parent or a
Subsidiary thereof, provided however, that vessel charter, vessel hire, vessel
service and similar agreements shall not constitute joint ventures

 

 
29

--------------------------------------------------------------------------------

 

 

 

"L/C Proportion"

means in relation to a Lender in respect of any Letter of Credit, the proportion
(expressed as a percentage) borne by that Lender's Available Commitment to the
relevant Available Facility immediately prior to the issue of that Letter of
Credit, adjusted to reflect any assignment or transfer under this Agreement to
or by that Lender.

             

"Lead Arranger"

means The Royal Bank of Scotland plc

             

"Legal Opinion"

means any legal opinion delivered to the Agent under Clause 4.1 (Initial
conditions precedent) or Clause 34 (Changes to the Obligors)

             

"Legal Reservations"

means:-

                (a) the principle that equitable remedies may be granted or
refused at the discretion of a court and the limitation of enforcement by laws
relating to insolvency, reorganisation and other laws generally affecting the
rights of creditors                 (b) the time barring of claims under the
Limitation Acts, the possibility that an undertaking to assume liability for or
indemnify a person against non-payment of UK stamp duty may be void and defences
of set-off or counterclaim                 (c) similar principles, rights and
defences under the laws of any Relevant Jurisdiction and                 (d) any
other matters which are set out as qualifications, reservations or exceptions as
to matters of law of general application in the Legal Opinions              

"Lender"

means:-

                (a) any Original Lender and                 (b)

any bank, financial institution, trust, fund or other entity which has become a
Party as a Lender in accordance with Clause 2.2 (Increase Following Commitment
Cancellation) or Clause 32 (Changes to the Lenders)

                which in each case has not ceased to be a Lender in accordance
with the terms of this Agreement              

"Letter of Credit"

means:

                (a) a letter of credit in a form requested by a Borrower (or the
Parent on its behalf) and agreed by the Issuing Bank which has agreed to issue
such Letter of Credit (with a copy issued to the Agent); or                 (b)
any guarantee, indemnity or other instrument in a form requested by a Borrower
(or the Parent on its behalf) and agreed by the Issuing Bank which has agreed to
issue such Letter of Credit (with a copy issued to the Agent)

 

 
30

--------------------------------------------------------------------------------

 

 

 

"LIBOR"

means, in relation to any Loan:

                (a) the applicable Screen Rate; or                 (b) (if no
Screen Rate is available for the Interest Period of that Loan) the Interpolated
Screen Rate for that Loan; or                 (c) if:                   (i) no
Screen Rate is available for the currency of that Loan; and                  
(ii) no Screen Rate is available for the Interest Period of that Loan and it is
not possible to calculate an Interpolated Screen Rate for that Loan,            
      the Reference Bank Rate,                 as of, in the case of paragraphs
(a) and (c) above, the Specified Time on the Quotation Day for the currency of
that Loan and for a period equal in length to the Interest Period of that Loan
and, if that rate is less than zero, LIBOR shall be deemed to be zero..        
     

"Lien"

means, with respect to any asset:

                (a) any mortgage, deed of trust, charge, pledge, lien,
hypothecation, encumbrance, or security interest in, on or of such asset,      
          (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and                 (c) in the case of securities, any purchase
option, call or similar right of a third party with respect to such securities  
           

"Limitation Acts"

means the Limitation Act 1980 and the Foreign Limitation Periods Act 1984

             

"LMA"

means the Loan Market Association

             

"Loan"

means a Revolving Facility Loan or a Swingline Loan

             

"Major Event of Default"

means:-

                (a) any circumstances constituting an Event of Default under
Clause 30.7 (Cross Default) provided that the same shall only constitute a Major
Event of Default with effect from the date which is the eleventh Business Day
following the occurrence of such Event of Default; or

 

 
31

--------------------------------------------------------------------------------

 

 

    (b)

any circumstances constituting an Event of Default under Clause 30.1 (Non
payment of principal), Clause 30.2 (Non payment of Interest), Clause 30.3 (Non
payment of other amounts), Clause 30.4 (Financial Covenants and other
obligations), Clause 30.8 (Insolvency) to Clause 30.11 (Unlawfulness and
invalidity), Clause 30.15 (Expropriation), Clause 30.16 (Repudiation and
rescission of agreements) or Clause 30.18 (Challenge to registration),

       

 

     

but, in either case, only for so long as such Major Event of Default is
continuing.

         

 

 

"Majority Lenders"

means Lenders (unless there is only one Lender) whose Revolving Facility
Commitments aggregate more than 50 per cent. of the Total Revolving Facility
Commitments (or, if the Total Revolving Facility Commitments have been reduced
to zero, aggregated more than 50 per cent. of the Total Revolving Facility
Commitments immediately prior to that reduction)

         

 

 

"Manager"

means the Original Borrower or any entity within the Group.

         

 

 

"Margin"

means in relation to any Revolving Facility Loan or Unpaid Sum:-

         

 

    (a)

until 30 September 2014, 2.0 per cent per annum; and

         

 

    (b)

thereafter, the percentage rate per annum shall be determined by reference to
the Capitalisation Ratio calculated as at the most recent Quarter Date such that
the percentage rate per annum applicable during any Financial Quarter commencing
on or after 1 October 2014 shall be that set out below in the column opposite
the applicable Capitalisation Ratio:-

 

 

 

 

Capitalisation Ratio

Margin

% p.a.

       

Greater than 45%

2.75

       

Greater than 40% but less than or equal to 45%

2.5

       

Greater than 35% but less than or equal to 40%

2.25

       

Greater than 30% but less than or equal to 35%

2.0

       

Greater than 25% but less than or equal to 30%

1.75

       

Less than or equal to 25%

1.5

 

   

provided however:-

                  (i)

any increase or decrease in the Margin for a Revolving Facility Loan shall take
effect on the date (the "reset date") which is the first day of the next
Interest Period for that Revolving Facility Loan following receipt by the Agent
of the Compliance Certificate for that Relevant Period pursuant to Clause 27.2
(Provision and contents of Compliance Certificate);

 

 
32

--------------------------------------------------------------------------------

 

 

      (ii)

if, following receipt by the Agent of the annual audited financial statements of
the Group and related Compliance Certificate, those statements and Compliance
Certificate do not confirm the basis for a reduced Margin, then the provisions
of Clause 16.2 (Payment of interest) shall apply and the Margin for that
Revolving Facility Loan shall be the percentage per annum determined using the
table above and the revised Capitalisation Ratio calculated using the figures in
the Compliance Certificate;

                  (iii)

while an Event of Default is continuing, the Margin for each Revolving Facility
Loan under the Revolving Facility shall be (A) the highest percentage per annum
set out above for a Revolving Facility Loan under the Revolving Facility plus
(B) two (2) per cent; and

                  (iv)

for the purpose of determining the Margin, Capitalisation Ratio and Relevant
Period shall be determined in accordance with Clause 28 (Financial covenants).

             

"Margin Stock"

has the meaning set forth in Regulation U issued by the Board of Governors of
the United States Federal Reserve System

             

"Material Adverse Effect"

means a material adverse effect on:-

                (a) the financial condition of the Group taken as a whole and
the ability of the Group taken as a whole to perform its payment and other
obligations under the Finance Documents or                 (b) the validity or
enforceability of, or the effectiveness or ranking of any Security or guarantee
granted or purporting to be granted pursuant to any of, the Finance Documents or
the rights or remedies of any Finance Party under any of the Finance Documents  
           

"Material Company"

means, at any time:-

                (a) an Obligor; or                 (b) a member of the Group
that holds shares in an Obligor; or                 (c) any member of the Group
which has Consolidated Adjusted EBITDA or has gross assets, net assets or total
revenue (excluding intra-group items) representing five per cent., or more of
the gross assets, net assets or total revenue of the Group, calculated on a
consolidated basis.

 

 
33

--------------------------------------------------------------------------------

 

 

    Compliance with the conditions set out in paragraph (c) shall be determined
by reference to the most recent Compliance Certificate supplied by the Parent
and/or the latest audited financial statements of that Subsidiary (consolidated
in the case of a Subsidiary which itself has Subsidiaries) and the latest
audited consolidated financial statements of the Group. However, if a Subsidiary
has been acquired since the date as at which the latest audited consolidated
financial statements of the Group were prepared, the financial statements shall
be deemed to be adjusted in order to take into account the acquisition of that
Subsidiary (that adjustment being certified by the Group's Auditors as
representing an accurate reflection of the revised Consolidated Adjusted EBITDA,
gross assets, net assets or total revenue of the Group).              

"Month"

means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:-

                (a) (subject to sub-clause (c) below) if the numerically
corresponding day is not a Business Day, that period shall end on the next
Business Day in that calendar month in which that period is to end if there is
one, or if there is not, on the immediately preceding Business Day              
  (b) if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month and                 (c) if an Interest Period begins on the
last Business Day of a calendar month, that Interest Period shall end on the
last Business Day in the calendar month in which that Interest Period is to end
                The above rules will only apply to the last Month of any period
             

"Multi-account Overdraft"

means an Ancillary Facility which is an overdraft facility covering more than
one account.

             

"Multiemployer Plan"

means a "multiemployer plan" (as defined in Section (3)(37) of ERISA)
contributed to for any employees of each Borrower or any of its ERISA Affiliates

             

"Net Cash Proceeds"

means:-

                (a) in connection with any Asset Sale or any Recovery Event, the
proceeds thereof in the form of cash and Cash Equivalent Investments (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or instalment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of reasonable attorneys' fees, accountants' fees, investment banking and
advisor's fees, amounts required to be applied to the repayment of Financial
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Transaction Security Document) and other customary fees and
expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable currently as a result thereof (after taking
into account any available tax credits or deductions and any tax sharing
arrangements); and

 

 
34

--------------------------------------------------------------------------------

 

 

    (b) in connection with any issuance or sale of equity securities or debt
securities or instruments or the incurrence of loans, the cash proceeds received
from such issuance or incurrence, net of reasonable attorneys' fees, investment
banking and advisor's fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.              

"Net Outstandings"

means, in relation to a Multi-account Overdraft, the Ancillary Outstandings of
that Multi-account Overdraft.

             

"New Build Vessels"

means each of the following vessels to be flagged in the United States:-

                (a) Regulus, a 280 class vessel;                 (b) Hercules, a
300 class vessel; and                 (c) Pegasus, a 300 class vessel.          
   

"New Commitments Accession Letter"

means a confirmation substantially in the form set out in Schedule 14 (Form of
New Commitments Accession Letter)

             

"New Commitments Lender"

has the meaning given to it in Clause 2.3 (Accordion Option)

             

"New Lender"

has the meaning given to that term in Clause 32 (Changes to the Lenders)

             

"New Vessels"

has the meaning given to such terms in Clause 31 (Collateral Vessel Sale,
Substitution and Addition)

             

"New York Business Day"

means a day (other than a Saturday or Sunday) on which banks are open for
general business in New York City

             

"Non-Acceptable L/C Lender"

means a Lender under the Revolving Facility which:

                (a) is not (A) an Acceptable Bank within the meaning of
paragraph (a) or paragraph (b) of the definition of "Acceptable Bank" or (B) a
Lender which each Issuing Bank has agreed is otherwise acceptable to it
notwithstanding that fact;                 (b) is a Defaulting Lender; or

 

 
35

--------------------------------------------------------------------------------

 

 

    (c) has failed to make (or has notified the Agent that it will not make) a
payment to be made by it under Clause 7.3 (Indemnities) or Clause 35.11
(Lenders' indemnity to the Agent) or any other payment to be made by it under
the Finance Documents to or for the account of any other Finance Party in its
capacity as Lender by the due date for payment unless the failure to pay falls
within the description of any of those items set out at paragraphs (i) and (ii)
of the definition of "Defaulting Lender".              

"Non-Consenting Lender"

has the meaning given to that term in Clause 45.3 (Replacement of Lender)

             

"Notifiable Debt Purchase Transaction"

has the meaning given to that term in Clause 33.2.2

             

"Obligor"

means a Borrower or a Guarantor

             

"Obligors' Agent"

means the Parent, as appointed to act on behalf of each Obligor in relation to
the Finance Documents pursuant to Clause 2.5 (Obligors' Agent)

             

"Optional Currency"

means a currency (other than the Base Currency) which complies with the
conditions set out in Clause 4.3 (Conditions relating to Optional Currencies)

             

"Original Budget"

means the "six plus six" forecast for the period from 1 January 2014 to 31
December 2014, prepared by the Parent in respect of the Parent and its
Subsidiaries and delivered to the Agent pursuant to Clause 4.1 (Initial
conditions precedent)

             

"Original Financial Statements"

means:-

                (a) in relation to the Parent and the Borrower, the audited
consolidated income statement, balance sheet and statement of cash flows of the
Parent for its Financial Year ended December 31, 2013; and                 (b)
in relation to any other Obligor, such financial statements (if any) as may be
agreed to be delivered to the Agent pursuant to Clause 34 (Changes to the
Obligors)              

"Original Fleet Mortgage"

means the first priority mortgages over the Collateral Vessels entered into by
the Original Borrower in favour of the Security Agent on or about the date
hereof

             

"Original Obligor"

means the Original Borrower or the Original Guarantor

             

"Original Swingline Lender"

means an Original Lender listed in Part 2B of Schedule 1 (The Original Parties)
as a swingline lender

             

"Other Hedging Arrangement"

means any interest rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option. interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option, credit
default swap or any other similar transaction (including any option with respect
to any of these transactions), in each case which is not a Hedging Agreement.

 

 
36

--------------------------------------------------------------------------------

 

 

 

"Overall Commitment"

of a Lender means:

                (a) its Revolving Facility Commitment; or                 (b) in
the case of a Swingline Lender which does not have a Revolving Facility
Commitment, the Revolving Facility Commitment of a Lender which is its
Affiliate.              

"Participating Member State"

means any member state of the European Union that has the euro as its lawful
currency in accordance with legislation of the European Union relating to
Economic and Monetary Union

             

"Party"

means a party to this Agreement

             

"PBGC"

means the U.S. Pension Benefit Guaranty Corporation, or any entity succeeding to
all or any of its functions under ERISA.

             

"Permitted Acquisition"

means any acquisition (by merger, consolidation, asset purchase or otherwise) by
the Obligor of all or substantially all the assets of, or all the Equity
Interests in, a Person or division or line of business of a Person, if:

                (a) no Event of Default is continuing or would result therefrom;
                (b) the Parent and its consolidated Subsidiaries are in Pro
Forma Compliance after giving effect to such proposed acquisition with Clause 28
(Financial Covenants);                 (c) the Parent and its consolidated
Subsidiaries shall demonstrate that, prior to and after giving effect to such
acquisition the sum of all Cash, Cash Equivalent Investments and Available
Commitments shall be equal to at least $20,000,000; and                 (d) the
acquisition relates to substantially the same industry engaged in by or business
carried on by, the Group, and the acquired entity, division or line of business
to be acquired is either Consolidated Adjusted EBITDA positive or is projected
to be Consolidated Adjusted EBITDA positive within 12 Months of the date of
acquisition on a consolidated pro forma basis              

"Permitted Subordinated Indebtedness"

means Financial Indebtedness of each Borrower which

                (a) does not mature, and is not subject to mandatory repurchase,
redemption or amortization (other than pursuant to customary asset sale or
change in control provisions requiring redemption or repurchase only if and to
the extent then permitted by this Agreement), in each case, prior to the date
that is one year after the Termination Date,                 (b) is not secured,
directly or indirectly, by any assets of each Borrower or any Subsidiary,

 

 
37

--------------------------------------------------------------------------------

 

 

    (c) is not exchangeable or convertible into Financial Indebtedness of each
Borrower or any Subsidiary (other than Financial Indebtedness which would
qualify as "Permitted Subordinated Indebtedness" hereunder) or Disqualified
Stock and                 (d) is, together with any guarantee thereof by any
Subsidiary (a "Permitted Subordinated Guarantee"), subordinated to the
obligations owed to the Lenders pursuant to the Finance Documents pursuant to
subordination provisions that are no less favorable to the Lenders than those
applicable to offerings of “high yield” subordinated debt by similar issuers of
similar debt at or about the same time or pursuant to other subordination
provisions on terms reasonably satisfactory to the Agent.              

"Permitted Vessel Security"

means:

                (a) mechanics', materialmen's, landlords', supplier's and
repairmen's and similar Liens imposed by law or pursuant to customary retentions
of title, arising in the ordinary course of business and securing obligations
that are not overdue by more than 60 days or are being contested in compliance
with Clause 29.5 (Taxation);                 (b) Liens on Collateral Vessels
created or to be created hereunder in favour of the Security Agent;            
    (c) Liens imposed by law for crews’ wages (including the wages of the master
of the Collateral Vessel) that are either discharged in the ordinary course of
business or are being contested in good faith and by appropriate proceedings
diligently conducted or other acts by an Obligor and such Obligor shall have set
aside on its books adequate reserves with respect to such Lien (to the extent
required by GAAP) and so long as such deferment in payment shall not subject the
Collateral Vessel to sale, forfeiture or loss;                 (d) Liens imposed
by law for salvage (including contract salvage) or general average, and Liens
for wages of stevedores employed by the owner of the Collateral Vessel, the
master of the Collateral Vessel or a charterer or lessee of such Collateral
Vessel, if any such Lien is being contested in good faith and by appropriate
proceedings diligently conducted or other acts by an Obligor and such Obligor
shall have set aside on its books adequate reserves with respect to such Lien
(to the extent required by GAAP) and so long as such deferment in payment shall
not subject the Collateral Vessel to sale, forfeiture or loss;                
(e) Liens imposed by law for damages arising from maritime torts which are
covered by insurance and any deductible applicable thereto, or in respect of
which a bond or other security has been posted on behalf of an Obligor with the
appropriate court or other tribunal to prevent the arrest or secure the release
of the Collateral Vessel from arrest, provided that any such Lien is being
contested in good faith and by appropriate proceedings or other acts by an
Obligor, and such Obligor shall have set aside on its books adequate reserves
with respect to such Lien (to the extent required by GAAP) and so long as such
deferment in payment shall not subject the Collateral Vessel to sale, forfeiture
or loss;

 

 
38

--------------------------------------------------------------------------------

 

 

    (f) charters or subcharters permitted under this Agreement in the ordinary
course of business; and                 (g) any Liens permitted under the
Original Fleet Mortgage.              

"Pre-Approved Classification Society"

means the American Bureau of Shipping

             

"Pro-Forma Compliance"

means, with respect to any event, that the applicable Obligor is in pro forma
compliance with each of the financial covenants set forth in Clause 28.1
(Financial covenants) hereof, recomputed as if the event with respect to which
Pro Forma Compliance is being tested had occurred on the first day of each
relevant period with respect to which current compliance with any such financial
covenant would be determined (for example, in the case of any such financial
covenant based on Consolidated Adjusted EBITDA, as if such event had occurred on
the first day of the four fiscal quarter period ending on the last day of the
most recent fiscal quarter in respect of which financial statements have been
delivered pursuant to Clause 27.1 (Financial statements) hereof). Pro forma
calculations made pursuant to this definition that require the calculation of
Consolidated Adjusted EBITDA on a pro forma basis will be made in accordance
with the last paragraph of the definition of such term, except that, when
testing Pro Forma Compliance with respect to any acquisition or disposition,
references to Material Acquisition and Material Disposition in such last
paragraph will be deemed to include such acquisition and disposition

             

"Promissory Note"

means a promissory note delivered to the Agent by the Original Borrower as a
condition precedent to the Closing Date or any other additional, substitute or
replacement promissory note delivered by a Borrower under this Agreement

             

"Qualified ECP Guarantor"

means, in respect of any Swap Obligation, each Obligor that has total assets
exceeding $10,000,000 at the time the relevant Guarantee or grant of the
relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an "eligible contract
participant" under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an "eligible contract
participant" at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act

 

 
39

--------------------------------------------------------------------------------

 

 

 

"Qualifying Lender"

has the meaning given to that term in Clause 20 (Tax gross-up and indemnities)

             

"Quarter Date"

means each 31 March, 30 June, 30 September and 31 December, the first such
Quarter Date being 30 September 2014

             

"Quotation Day"

means, in relation to any period for which an interest rate is to be
determined:-

                (a) (if the currency is sterling) the first day of that period  
              (b) (if the currency is euro) two TARGET Days before the first day
of that period or                 (c) (for any other currency) two Business Days
in London, England before the first day of that period,                 unless
market practice differs in the Relevant Interbank Market for a currency, in
which case the Quotation Day for that currency will be determined by the Agent
in accordance with market practice in the Relevant Interbank Market (and if
quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days)  
           

"Receiver"

means a receiver or receiver and manager or administrative receiver of the whole
or any part of the Charged Property

             

"Recovery Event"

means any settlement of or payment in respect of any Collateral Vessel or
casualty insurance claim or any condemnation proceeding relating to any
Collateral Vessel

             

"Reference Bank Rate"

means the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Agent at its request by the Reference Banks:-

                (a) in relation to LIBOR, as the rate at which the relevant
Reference Bank could borrow funds in the London interbank market;              
  (b) in relation to EURIBOR, as the rate at which the relevant Reference Bank
could borrow funds in the European interbank market; or                 (c) in
relation to CDOR, as the rate at which the relevant Reference Bank could borrow
funds in the Canadian interbank market,                 in the relevant currency
and for the relevant period, were it to do so by asking for and then accepting
interbank offers for deposits in reasonable market size in that currency and for
that period              

"Reference Bank Quotation"

means any quotation supplied to the Agent by a Reference Bank.

 

 
40

--------------------------------------------------------------------------------

 

 

 

"Reference Banks"

means:

                (a) in relation to LIBOR, the principal London offices of The
Royal Bank of Scotland plc and Wells Fargo Bank, N.A., or such other two banks
as may be appointed by the Agent in consultation with the Parent (and with the
consent of the relevant bank); and                 (b) in relation to EURIBOR or
CDOR, the principal London offices of such two banks as may be appointed by the
Agent in consultation with the Parent (and with the consent of the relevant
bank).              

"Refinancing Indebtedness"

means Indebtedness issued or incurred (including by means of the extension or
renewal of existing Indebtedness) to extend, renew, refinance, replace, defease
or refund, or in exchange for existing Indebtedness ("Refinanced Debt");
provided that

                (a) such extending, renewing, refinancing, replacing, defeasing
or refunding such Indebtedness is in an original aggregate principal amount not
greater than the aggregate principal amount of, and unpaid interest on, the
Refinanced Debt plus the amount of any premiums paid thereon and fees and
expenses, including premium and defeasance costs, associated therewith,        
        (b) such Indebtedness has an equal or later final maturity and an equal
or longer Weighted Average Life than the Refinanced Debt,                 (c) if
the Refinanced Debt or any guarantees thereof are subordinated to the
obligations owed to the Lenders, such Indebtedness and guarantees thereof are
subordinated to the obligations owed to the Lenders on terms no less favorable
in any material respect to the holders of the obligations owed to the Lenders
than the subordination terms of such Refinanced Debt or guarantees thereof (and
no Loan Party that has not guaranteed such Refinanced Debt guarantees such
Indebtedness unless such guarantee constitutes Indebtedness permitted by Clause
29.15 (Financial Indebtedness)),                 (d) if such Refinanced Debt or
any guarantees thereof are secured, such Indebtedness and any guarantees thereof
are either unsecured or secured only by such assets as secured the Refinanced
Debt and guarantees thereof (or such other assets to the extent permitted by
Clause 29.12 (Negative Pledge)),                 (e) if such Refinanced Debt and
any guarantees thereof are unsecured, such Indebtedness and guarantees thereof
are either unsecured or secured only by such assets to the extent permitted by
Clause 29.12 (Negative Pledge); and

 

 
41

--------------------------------------------------------------------------------

 

 

    (f) such Indebtedness is incurred not more than 90 days prior to and not
more than 90 days after the date on which such Refinanced Debt is extended,
renewed, refinanced, replaced, defeased, refunded or exchanged.              

"Related Fund"

in relation to a fund (the "first fund"), means a fund which is managed or
advised by the same investment manager or investment adviser as the first fund
or, if it is managed by a different investment manager or investment adviser, a
fund whose investment manager or investment adviser is an Affiliate of the
investment manager or investment adviser of the first fund

             

"Relevant Interbank Market"

means:

                (a) in relation to euro, the European interbank market;        
        (b) in relation to Canadian dollars, the Canadian interbank market;    
            (c) in relation to sterling and dollars, the London interbank
market;                 (d) in relation to any other currency, the London
interbank market.              

"Relevant Jurisdiction"

means, in relation to an Obligor:-

                (a) its jurisdiction of incorporation;                 (b) any
jurisdiction where any asset subject to or intended to be subject to the
Transaction Security to be created by it is situated; and                 (c)
the jurisdiction whose laws govern the perfection of any of the Transaction
Security Documents entered into by it              

"Relevant Period"

means each period of twelve months ending on or about the last day of each
Financial Quarter

             

"Reliance Parties"

means the Agent, each Arranger, the Security Agent, each Issuing Bank, each
Hedge Counterparty, each Ancillary Lender, each Original Lender and each person
which becomes a Lender on the date of this Agreement

             

"Renewal Request"

means a written notice delivered to the Issuing Bank (with a copy to the Agent)
in accordance with Clause 6.6 (Renewal of a Letter of Credit).

             

"Repayment Date"

means the last day of an Interest Period for a Loan

             

"Repeating Representations"

means each of the representations set out in Clause 26 (Representations) other
than Clause 26.10 (Deduction of Tax), Clause 26.12 (No misleading information),
Clause 26.13.3, Clause 26.14 (No proceedings pending or threatened), Clause
26.15 (No breach of laws), Clause 26.16 (Environmental laws), Clause 26.17.3
(Taxation), Clause 26.22 (Group Structure Chart), Clause 26.25 (No adverse
consequences), Clause 26.27 (Anti-corruption laws) and Clause 26.28 (Sanctions
laws).

 

 
42

--------------------------------------------------------------------------------

 

 

 

"Reports"

means the Insurance Report

             

"Representative"

means any delegate, agent, manager, administrator, nominee, attorney, trustee or
custodian

             

"Restricted Person"

means a person that is (i) listed on, or owned or controlled by a person listed
on any Sanctions List; (ii) located in, incorporated under the laws of, or owned
or controlled by, or acting on behalf of, a person located in or organised under
the laws of a country or territory that is the target of country-wide Sanctions;
or (iii) otherwise a target of Sanctions. For the purposes of this definition,
"owned" or "controlled" shall be interpreted in accordance with the guidance,
from time to time, of the Sanctions Authorities.

             

"Resignation Letter"

means a letter substantially in the form set out in Schedule 7 (Form of
Resignation Letter)

             

"Responsible Officer"

means the chief executive officer, president or chief financial officer of the
Guarantor or a Borrower, as applicable

             

"Revolving Facility"

means the revolving loan facility made available under this Agreement as
described in Clause 2.1.1.

             

"Revolving Facility Commitment"

means:-

                (a) in relation to an Original Lender, the amount in the Base
Currency set opposite its name under the heading "Revolving Facility Commitment"
in Part 2A of Schedule 1 (The Original Parties) and the amount of any other
Revolving Facility Commitment transferred to it under this Agreement or assumed
by it in accordance with Clause 2.2 (                 (b) in relation to any
other Lender, the amount in the Base Currency of any Revolving Facility
Commitment transferred to it under this Agreement or assumed by it in accordance
with Clause 2.2 (Increase Following Commitment Cancellation)                 to
the extent not cancelled, reduced or transferred by it under this Agreement    
         

"Revolving Facility Loan"

means a loan made or to be made under the Revolving Facility or the principal
amount outstanding for the time being of that loan

             

"Rollover Loan"

means one or more Revolving Facility Loans:-

                (a) made or to be made on the same day that a maturing Revolving
Facility Loan is due to be repaid                 (b) the aggregate principal
amount of which is equal to or less than the amount of the maturing Revolving
Facility Loan                 (c) in the same currency as the maturing Revolving
Facility Loan (unless it arose as a result of the operation of Clause 10.2
(Unavailability of a currency)) and

 

 
43

--------------------------------------------------------------------------------

 

 

    (d) made or to be made to the same Borrower for the purpose of refinancing
that maturing Revolving Facility Loan              

"Sanctions"

means any economic sanctions laws, regulations, embargoes or restrictive
measures administered, enacted or enforced by: (i) the United States government;
(ii) the United Nations; (iii) the European Union; (iv) the United Kingdom; or
(v) the respective governmental institutions and agencies of any of the
foregoing, including without limitation, the Office of Foreign Assets Control of
the US Department of Treasury (“OFAC”), the United States Department of State,
and Her Majesty’s Treasury (together “Sanctions Authorities”)

             

"Sanctions List"

means the “Specially Designated Nationals and Blocked Persons” list issued by
OFAC, the Consolidated List of Financial Sanctions Targets issued by Her
Majesty’s Treasury, or any similar list issued or maintained or made public by
any of the Sanctions Authorities.

             

"Screen Rate"

means:

              (a) in relation to LIBOR, the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other person which
takes over the administration of that rate) for the relevant currency and period
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement
Reuters page which displays that rate);                 (b) in relation to
EURIBOR, the euro interbank offered rate administered by the Banking Federation
of the European Union (or any other person which takes over the administration
of that rate) for the relevant period displayed on page EURIBOR01 of the Reuters
screen (or any replacement Reuters page which displays that rate); and          
      (c) in relation to CDOR, the Canadian Dealer Offered Rate administered by
Thomson Reuters (or any other person which takes over the administration of that
rate) for the relevant period displayed on the relevant page of the Reuters
screen (or any replacement Reuters page which displays that rate),              
  or in each case, on any successor or substitute page on such screen which
displays that rate or, if such rate does not appear on such page or screen, on
the appropriate page of such other information service which publishes that rate
from time to time as selected by the Agent in its reasonable discretion after
consultation with the Parent.              

"SEC"

means the United States Securities and Exchange Commission, or any governmental
authority succeeding to any of its principal functions

 

 
44

--------------------------------------------------------------------------------

 

 

 

"Secured Parties"

means each Finance Party from time to time party to this Agreement and any
Receiver or Delegate

             

"Security"

means a mortgage, charge, pledge, lien or other security interest securing any
obligation of any person or any other agreement or arrangement having a similar
effect

             

"Senior Management"

means, with respect to any Person, the chairman of the board of directors, the
president, the chief executive officer, the chief financial officer, the chief
accounting officer or the general counsel.

             

"Shipping Documents"

means the Original Fleet Mortgage and Collateral Exhibit with respect thereto
and the other documents listed in paragraphs 8, 9, 10 and 11 of Schedule 2
(Conditions Precedent)

             

"SMC"

means a valid safety management certificate issued for a Collateral Vessel by or
on behalf of the Administration under paragraph 13.7 of the ISM Code

             

"Specified Time"

means a time determined in accordance with Schedule 9 (Timetables)

             

"Sponsor Affiliate"

means the Parent, each of its Affiliates, any trust of which the Parent or any
of its Affiliates is a trustee, any partnership of which the Parent or any of
its Affiliates is a partner and any trust, fund or other entity which is managed
by, or is under the control of, the Parent or any of its Affiliates

             

"Spot Rate of Exchange"

means:-

                (a) in relation to the Agent, its spot rate of exchange for the
purchase of the relevant currency with the Base Currency in the London foreign
exchange market at or about 11:00 a.m. on a particular day;                 (b)
in relation to an Issuing Bank, its spot rate of exchange for the purchase of
the relevant currency with the Base Currency in the London foreign exchange
market at or about 11:00 a.m. on a particular day.              

"Subsidiary"

means, with respect to any Person at any date, any corporation, limited
liability company, partnership, association or other entity the accounts of
which would be consolidated with those of the Parent in the Parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other Person (a) of which
securities or other ownership interest representing more than 50% of the equity
and more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled by the
Parent or one or more Subsidiaries of the Parent or by the Parent and one or
more Subsidiaries of the Parent. "Subsidiaries" shall be construed accordingly.

             

"Swap Obligation"

means, with respect to any Guarantor, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a "swap" within the meaning
of section 1a(47) of the Commodity Exchange Act

 

 
45

--------------------------------------------------------------------------------

 

 

 

"Swingline Commitment"

means:

                (a) in relation to an Original Swingline Lender, the amount in
the Base Currency set opposite its name under the heading "Swingline Commitment"
in Part 2B of Schedule 1 (The Original Parties) and the amount of any other
Swingline Commitment transferred to it under this Agreement; and                
(b) in relation to any other Swingline Lender, the amount of any Swingline
Commitment transferred to it under this Agreement,                 to the extent
not cancelled, reduced or transferred by it under this Agreement              

"Swingline Facility"

means the swingline loan facility made available under this Agreement as
described in Clause 9 (Swingline Loans)

             

"Swingline Lender"

means:

                (a) an Original Swingline Lender; or                 (b) any
other person that becomes a Swingline Lender after the date of this Agreement as
described in Clause 32 (Changes to the Lenders)                 which in each
case has not ceased to be a Party in accordance with the terms of this Agreement
             

"Swingline Loan"

means a loan made or to be made under the Swingline Facility or the principal
amount outstanding for the time being of that loan

             

"TARGET2"

means the Trans-European Automated Real-time Gross Settlement Express Transfer
payment system which utilises a single shared platform and which was launched on
19 November 2007

             

"TARGET Day"

means any day on which TARGET2 is open for the settlement of payments in euro

             

"Tax"

means any tax, levy, impost, duty or other charge or withholding of a similar
nature (including any penalty or interest payable in connection with any failure
to pay or any delay in paying any of the same)

             

"Term"

means each period determined under this Agreement for which an Issuing Bank is
under a liability under a Letter of Credit

             

"Termination Date"

means the date falling 5 years from the date of this Agreement

             

"Total Revolving Facility Commitments"

means the aggregate of the Revolving Commitments, being $300,000,000 at the date
of this Agreement

             

"Total Swingline Commitments"

means the aggregate of the Swingline Commitments being $25,000,000 at the date
of this Agreement

 

 
46

--------------------------------------------------------------------------------

 

 

 

"Transaction Security"

means the Security created or expressed to be created in favour of the Security
Agent pursuant to the Transaction Security Documents

             

"Transaction Security Documents"

means each of the documents listed as being a Transaction Security Document in
paragraph 2(c) of Schedule 2 (Conditions Precedent), and any additional security
document required to be delivered to the Agent hereunder, including without
limitation under Clauses 34.2 (Additional Borrowers) and 34.4 (Additional
Guarantors) together with any other document entered into by any Obligor
creating or expressed to create any Security over all or any part of its assets
in respect of the obligations of any of the Obligors under any of the Finance
Documents

             

"Transfer Certificate"

means a certificate substantially in the form set out in Schedule 4 (Form of
Transfer Certificate) or any other form agreed between the Agent and the Parent

             

"Transfer Date"

means, in relation to an assignment or transfer, the later of:-

                (a) the proposed Transfer Date specified in the relevant
Assignment Agreement or Transfer Certificate and                 (b) the date on
which the Agent executes the relevant Assignment Agreement or Transfer
Certificate              

"Treasury Transactions"

means any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price

             

"UCC"

means the Uniform Commercial Code as from time to time in effect in the State of
Delaware, or, if the Uniform Commercial Code in any other State of the United
States of America is mandatorily applicable with respect to any particular
matter, the Uniform Commercial Code as from time to time in effect in such other
State of the United States of America

             

"UK Borrower"

means a Borrower which is tax resident in the United Kingdom

             

"Unpaid Sum"

means any sum due and payable but unpaid by an Obligor under the Finance
Documents

             

"US Dollar" or "$"

means the lawful currency of the United States of America

             

"Utilisation"

means a Loan or a Letter of Credit

             

"Utilisation Date"

means the date of a Utilisation, being the date on which the relevant Loan is to
be made or the relevant Letter of Credit is to be issued

             

"Utilisation Request"

means:

                (a) in relation to a Revolving Facility Loan, a notice
substantially in the form set out in Part 1 of Schedule 3 (Utilisation
Requests);                 (b) in relation to a Letter of Credit, a notice
substantially in the form set out in Part 2 of Schedule 3 (Utilisation
Requests); and

 

 
47

--------------------------------------------------------------------------------

 

 

    (c) under the Swingline Facility, a notice substantially in the form set out
in Part 3 of Schedule 3 (Utilisation Requests)              

"VAT"

means value added tax as provided for in the Value Added Tax Act 1994 and any
other tax of a similar nature

             

"Weighted Average Life"

means, when applied to any Financial Indebtedness at any date, the number of
years obtained by dividing:

                (a) the sum of the products obtained by multiplying (i) the
amount of each then remaining instalment, sinking fund, serial maturity or other
required payments of principal, including payment at final maturity, in respect
thereof, by (ii) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by          
      (b) the then outstanding principal amount of such Financial Indebtedness  
           

"Wholly Owned Subsidiary"

means with respect to any Person, any other Person 100% of whose Equity
Interests are at the time owned by such Person directly or indirectly through
other Persons 100% of whose Equity Interests (excluding directors' qualifying
shares) are at the time owned, directly or indirectly, by such Person

 

1.2

Construction

 

 

1.2.1

Unless a contrary indication appears, a reference in this Agreement to:-

 

 

(a)

the "Agent", an "Arranger", any "Finance Party", any "Hedge Counterparty", any
"Lender", any "Issuing Bank", any "Obligor", any "Party", any "Secured Party",
the "Security Agent" or any other person shall be construed so as to include its
successors in title, permitted assigns and permitted transferees and, in the
case of the Security Agent, any person for the time being appointed as Security
Agent or Security Agents in accordance with the Finance Documents;

 

 

(b)

a document in "agreed form" is a document which is agreed in writing by or on
behalf of the Parent and the Agent;

 

 

(c)

"assets" includes present and future properties, revenues and rights of every
description;

 

 

(d)

a "Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

 

 

(e)

"guarantee" means (other than in Clause 25 (Guarantee and Indemnity)) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is assumed in order to maintain or assist the ability of such person to meet its
indebtedness;

 

 
48

--------------------------------------------------------------------------------

 

 

 

(f)

"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

 

(g)

an "Interest Period" includes each period determined under this Agreement by
reference to which interest on a Swingline Loan is calculated;

 

 

(h)

a "Lender" includes a Swingline Lender unless the context otherwise requires;

 

 

(i)

"Person" or "person" means a firm, corporation, partnership (limited or
general), limited liability company, business association, trust or other entity
of any kind, whether similar or dissimilar to any of the foregoing;

 

 

(j)

a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

 

 

(k)

a provision of law is a reference to that provision as amended or re-enacted;

 

 

(l)

a time of day is a reference to London time; and

 

 

(m)

a "lease" includes a vessel charter.

 

 

1.2.2

Section, Clause and Schedule headings are for ease of reference only.

 

 

1.2.3

Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

 

 

1.2.4

A Borrower providing "cash cover" for a Letter of Credit or an Ancillary
Facility means a Borrower paying an amount in the currency of the Letter of
Credit (or, as the case may be, the Ancillary Facility) to an interest-bearing
account in the name of each Borrower and the following conditions being met:-

 

 

(a)

the account is with the Issuing Bank or Ancillary Lender for which that cash
cover is to be provided;

 

 

(b)

subject to paragraph (b) of Clause 7.6 (Regulation and consequences of cash
cover provided by Borrower), until no amount is or may be outstanding under that
Letter of Credit or Ancillary Facility, withdrawals from the account may only be
made to pay the relevant Finance Party amounts due and payable to it under this
Agreement in respect of that Letter of Credit or Ancillary Facility; and

 

 

(c)

each Borrower has executed a security document over that account, in form and
substance satisfactory to the Finance Party with which that account is held,
creating a first ranking security interest over that account.

 

 
49

--------------------------------------------------------------------------------

 

 

 

1.2.5

A Default (other than a Major Event of Default) is "continuing" if it has not
been remedied or waived. A Major Event of Default is "continuing" if it has not
been waived.

 

 

1.2.6

In this Agreement, reference to any English legal term for any action, remedy,
method of judicial proceeding, legal document, legal status, court, official or
any legal concept, state of affairs or thing is deemed, in respect of any
jurisdiction other than England, to include that which most approximates in that
jurisdiction to the English legal term.

 

 

1.2.7

A Borrower "repaying" or "prepaying" a Letter of Credit or Ancillary
Outstandings means:-

 

 

(a)

that Borrower providing cash cover for that Letter of Credit or in respect of
the Ancillary Outstandings;

 

 

(b)

the maximum amount payable under the Letter of Credit or Ancillary Facility
being reduced or cancelled in accordance with its terms; or

 

 

(c)

the Issuing Bank or Ancillary Lender being satisfied that it has no further
liability under that Letter of Credit or Ancillary Facility,

 

and the amount by which a Letter of Credit is, or Ancillary Outstandings are,
repaid or prepaid under paragraphs (a) and (b) above is the amount of the
relevant cash cover, reduction or cancellation.

 

 

1.2.8

An amount borrowed includes any amount utilised by way of Letter of Credit or
under an Ancillary Facility.

 

 

1.2.9

A Lender funding its participation in a Utilisation includes a Lender
participating in a Letter of Credit.

 

 

1.2.10

Amounts outstanding under this Agreement include amounts outstanding under or in
respect of any Letter of Credit.

 

 

1.2.11

An outstanding amount of a Letter of Credit at any time is the maximum amount
that is or may be drawn by the relevant beneficiary in respect of that Letter of
Credit at that time.

 

 

1.2.12

A Borrower's obligation on Utilisations becoming "due and payable" includes the
Borrower repaying any Letter of Credit in accordance with paragraph 1.2.7 above.

 

1.3

Third party rights

 

 

1.3.1

Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the "Third Parties Act") to enforce or enjoy the benefit of any term of this
Agreement.

 

 

1.3.2

Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

 

1.4

Accounting Terms; GAAP

 

 
50

--------------------------------------------------------------------------------

 

 

 

1.4.1

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time. All terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made, without giving effect to any election under Financial Accounting
Standards Board Accounting Standards Codification 825-10 (or any other
Accounting Standards Codification having a similar result or effect) to value
any Indebtedness or other liabilities of each Borrower or any Subsidiary at
"fair value", as defined therein.

 

 

1.4.2

Notwithstanding the foregoing, if at any time any change in GAAP would affect
the computation of any Financial Covenant, and either an Obligor or the Majority
Lenders shall so request, the Agent, the Lenders and the Obligors shall
negotiate in good faith to amend such Financial Covenant to seek to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Majority Lenders); provided that, if no agreement on any such change is
reached within 60 days of any such request, such Financial Covenant shall be
computed in accordance with GAAP as so amended.

 

 

1.4.3

Notwithstanding any other provision contained herein, all items of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any change in GAAP occurring after the Closing Date as a result of the adoption
of any proposals set forth in the proposed Accounting Standards Update, Leases
(Topic 842): a revision of the 2010 proposed Accounting Standards Update, Leases
(Topic 840), issued by the Financial Accounting Standards Board on May 16, 2013,
or any other proposals issued by the Financial Accounting Standards Board in
connection herewith, in each case if and to the extent any such change would
require treating any lease (or similar arrangement conveying the right to use)
as a Capitalised Lease where such lease (or similar arrangement) was not
required to be so treated under GAAP as in effect on the Closing Date.

 

 
51

--------------------------------------------------------------------------------

 

 

SECTION 2

 

THE FACILITIES

 

2.

The Facilities

 

2.1

The Facilities

 

 

2.1.1

Subject to the terms of this Agreement, at any time during the Availability
Period, the Lenders shall make available to the Borrower(s) a multicurrency
revolving credit facility in an aggregate principal amount the Base Currency
Amount of which is equal to the Total Revolving Facility Commitments.

 

 

2.1.2

Subject to the terms of this Agreement and the Ancillary Documents, an Ancillary
Lender may make available an Ancillary Facility to any of the Borrowers or any
Subsidiary of a Borrower in place of all or part of its Revolving Facility
Commitment under the Revolving Facility.

 

2.2

Increase Following Commitment Cancellation

 

 

2.2.1

The Parent may by giving notice to the Agent on or at any time after the
effective date of a cancellation of:-

 

 

(a)

the Available Revolving Commitments and Available Swingline Commitments of a
Defaulting Lender in accordance with Clause 13.6 (Right of cancellation in
relation to a Defaulting Lender); or

 

 

(b)

the Revolving Facility Commitments and Available Swingline Commitments of a
Lender in accordance with:

 

 

(i)

Clause 13.1 (Illegality); or

 

 

(ii)

Clause 13.5.1 (Right of replacement or repayment and cancellation in relation to
a single Lender or Issuing Bank)

 

request that the Total Revolving Facility Commitments and/or the Total Swingline
Commitments be increased (and the Total Revolving Facility Commitments under
that Revolving Facility and the Total Swingline Commitments shall be so
increased) in an aggregate principal amount in the Base Currency of up to the
amount of the Available Revolving Commitments or Revolving Facility Commitments
and/or Available Swingline Commitments or Swingline Commitments, as the case may
be, so cancelled as follows:-

 

 

(c)

the increased Revolving Facility Commitments and Swingline Commitments will be
assumed by one or more Lenders or other banks, financial institutions, trusts,
funds or other entities (each an "Increase Lender") selected by the Parent (each
of which shall not be a Sponsor Affiliate or a member of the Group and which is
further acceptable to the Agent (acting reasonably)) and each of which confirms
its willingness to assume and does assume all the obligations of a Lender
corresponding to that part of the increased Revolving Facility Commitments and
Swingline Commitments which it is to assume, as if it had been an Original
Lender and/or Original Swingline Lender (as the case may be);

 

 

(d)

each of the Obligors and any Increase Lender shall assume obligations towards
one another and/or acquire rights against one another as the Obligors and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender and/or Original Swingline Lender (as the case may be);

 

 
52

--------------------------------------------------------------------------------

 

 

 

(e)

each Increase Lender shall become a Party as a "Lender" and/or a "Swingline
Lender" (as the case may be) and any Increase Lender and each of the other
Finance Parties shall assume obligations towards one another and acquire rights
against one another as that Increase Lender and those Finance Parties would have
assumed and/or acquired had the Increase Lender been an Original Lender and/or
Original Swingline Lender (as the case may be);

 

 

(f)

the Revolving Facility Commitments and Swingline Commitments (as applicable) of
the other Lenders shall continue in full force and effect; and

 

 

(g)

any increase in the Total Revolving Facility Commitments and/or Total Swingline
Commitments (as the case may be) shall take effect on the date specified by the
Parent in the notice referred to above or any later date on which the conditions
set out in Clause 2.2.2 below are satisfied.

 

 

2.2.2

An increase in the Total Revolving Facility Commitments and/or Total Swingline
Commitments will only be effective on:-

 

 

(a)

the execution by the Agent of an Increase Confirmation from the relevant
Increase Lender, the completion of which the Agent shall promptly undertake
following satisfaction of paragraph (b) below;

 

 

(b)

in relation to an Increase Lender which is not a Lender immediately prior to the
relevant increase, the performance by the Agent of all necessary "know your
customer" or other similar checks under all applicable laws and regulations in
relation to the assumption of the increased Commitments by that Increase Lender,
the completion of which the Agent shall promptly undertake and notify to the
Parent and the Increase Lender and each Issuing Bank; and

 

 

(c)

each Issuing Bank consenting to that increase.

 

 

2.2.3

Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Agent has authority to execute on its behalf any
amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective.

 

 

2.2.4

Unless the Agent otherwise agrees, the Parent shall, on the date upon which each
increase takes effect, pay to the Agent (for its own account) a fee of $3,500
and the Parent shall promptly on demand pay the Agent and the Security Agent the
amount of all out-of-pocket costs and expenses (including legal fees) reasonably
incurred by either of them and, in the case of the Security Agent, by any
Receiver or Delegate in connection with any increase in Commitments under this
Clause 2.2.

 

 

2.2.5

The Parent may pay to the Increase Lender a fee in the amount and at the times
agreed between the Parent and the Increase Lender in a Fee Letter.

 

 

2.2.6

Clause 32.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:-

 

 
53

--------------------------------------------------------------------------------

 

 

 

(a)

an "Existing Lender" were references to all the Lenders immediately prior to the
relevant increase;

 

 

(b)

the "New Lender" were references to that "Increase Lender"; and

 

 

(c)

a "re-transfer" and "re-assignment" were references to respectively a "transfer"
and "assignment".

 

2.3

Accordion Option

 

 

2.3.1

At any time during the Availability Period, the Parent may give a written notice
(the "New Commitments Notice") to the Agent that it wishes to increase the Total
Revolving Facility Commitments. Subject to compliance with Clause 2.3.13, the
New Commitments Notice must specify the amount in the Base Currency by which the
Total Revolving Facility Commitments are to be increased (the "New
Commitments").

 

 

2.3.2

For the avoidance of doubt, no Lender is obliged to participate in or provide
any New Commitments, unless it elects to do so pursuant to this Clause 2.3.
Without prejudice to the foregoing, the New Commitments shall be subject to:

 

 

(a)

those lenders which are to participate in the New Commitments receiving from the
Original Borrower an arrangement fee equal to 1% (one per cent) of its
participation in the New Commitments (the "New Commitment Arrangement Fees");

 

 

(b)

no Default continuing or would result from the utilisation of the New
Commitments on each of:

 

 

(i)

the date of the New Commitments Notice; and

 

 

(ii)

the date of the New Commitments becoming effective;

 

 

(c)

the New Commitments being available for drawing in the currency requested;

 

 

(d)

such conditions precedent as each relevant Lender or the Agent shall require (in
their reasonable discretion); and

 

 

(e)

each applicable lender obtaining credit committee approval.

 

 

2.3.3

The opportunity to take up the New Commitments may be offered by the Parent (in
full or in part) (the "Offered New Commitments") to any "New Lender" (as defined
in Clause 32.1 (Assignments and transfers by the Lenders) that is not a Lender
(the "New Commitments Lender") or to any existing Lender. Any New Commitments
Lender may provide the Offered New Commitments to a Borrower, provided that:

 

 

(a)

the arrangement fee to be applied by that New Commitments Lender to the Offered
New Commitments shall not be higher than that agreed or offered by the existing
Lenders with respect to the New Commitments except if the arrangement fee is
higher, the existing Lenders shall be entitled to increase their arrangement fee
to a rate equal to that applied by the New Commitments Lender;

 

 

(b)

the New Commitments Lender shall become a Lender by complying with Clause 2.3.9;
and

 

 
54

--------------------------------------------------------------------------------

 

 

 

(c)

the New Commitments shall take effect on the date specified by the Company in
the New Commitments Notice or any later date on which the conditions set out in
Clause 2.3.9 below are satisfied.

 

 

2.3.4

On receipt of any New Commitments Notice, the Agent shall promptly notify the
Lenders (the "Agent Notification") that it has received a New Commitments Notice
from the Borrower. At the time of sending such notice, the Parent (in
consultation with the Agent) shall specify the time period within which each
Lender is requested to respond to the Parent's request to increase the Total
Revolving Facility Commitments.

 

 

2.3.5

Each Lender shall notify the Agent within such time period whether or not it
agrees to increase its Revolving Facility Commitment and, if so, the amount of
the increase to which it agrees. Any Lender not responding within such time
period shall be deemed to have declined to increase its Revolving Facility
Commitment.

 

 

2.3.6

Any offer made by the Parent to a New Commitments Lender to participate in the
Offered New Commitments shall be made concurrently with notice being served on
the Lenders pursuant to Clause 2.3.4 above and shall be subject to the same time
period for response as that specified in the Agent Notification. Any New
Commitments Lender who fails to respond in such time period shall be deemed to
have declined to participate in the Offered New Commitments.

 

 

2.3.7

Upon expiry of the time period specified in the Agent Notification, the Agent
shall promptly notify the Parent of each Lender's response and the Parent shall
confirm to the Agent the responses of the New Commitment Lenders.

 

 

2.3.8

The Agent shall then notify each Lender and any New Commitments Lender of its
participation in the Offered New Commitments.

 

 

2.3.9

A New Commitments Lender shall become a Lender under this Agreement upon:

 

 

(a)

the execution by the Agent of a New Commitments Accession Letter from the
relevant New Commitments Lender, the completion of which the Agent shall
promptly undertake following satisfaction of paragraph (b) below; and

 

 

(b)

the performance by the Agent of all necessary "know your customer" or similar
checks under all applicable laws and regulations in relation to the assumption
of the New Commitments by that New Commitments Lender, the completion of which
the Agent shall promptly undertake (subject to the Parent providing it wiith all
such information it requires to do so) and notify to the Parent and the New
Commitments Lender.

 

 

2.3.10

Each New Commitments Lender, by executing the New Commitments Accession Letter,
confirms (for the avoidance of doubt) that the Agent has authority to execute on
its behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective.

 

 

2.3.11

The Parent shall on demand pay the Agent the amount of all costs and expenses
(including legal fees) reasonably incurred by it in connection with the New
Commitments.

 

 
55

--------------------------------------------------------------------------------

 

 

 

2.3.12

The terms applicable to the New Commitments (including, for the avoidance of
doubt, the Margin) shall otherwise be as set out in this Agreement.

 

 

2.3.13

The maximum amount by which the Total Revolving Facility Commitments may be
increased pursuant to this Clause 2.3 is $100,000,000 in aggregate.

 

 

2.3.14

The Agent shall notify all parties of:

 

 

(a)

the date on which it is proposed that the New Commitments shall become
effective;

 

 

(b)

the amount of the New Commitments being made available by each Lender; and

 

 

(c)

the identity of any New Commitments Lender.

 

 

2.3.15

On the date of the New Commitments becoming effective:

 

 

(a)

in the case of a person providing a New Commitment which is already a Lender,
its Revolving Facility Commitment shall be increased by the amount of the New
Commitments which it has already agreed to provide; and

 

 

(b)

in the case of a person providing a New Commitment which is not already a
Lender, it shall become a Lender with a Revolving Facility Commitment equal to
the relevant New Lender Commitments which it has agreed to provide.

 

 

2.3.16

The Parent may deliver up to four (4) New Commitments Notices to the Agent
during the term of this Agreement.

 

 

2.3.17

Clause 32.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.3 in relation to a New Commitments Lender as
if reference in that Clause to:

 

 

(a)

an "Existing Lender" were references to all the Lenders immediately prior to the
relevant increase;

 

 

(b)

the "New Lender" were references to that "New Commitments Lender"; and

 

 

(c)

a "re-transfer" and "re-assignment" were references to respectively a "transfer"
and "assignment".

 

2.4

Finance Parties' rights and obligations

 

 

2.4.1

The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

 

2.4.2

The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 

 

2.4.3

A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

 
56

--------------------------------------------------------------------------------

 

 

2.5

Obligors' Agent

 

 

2.5.1

Each Obligor (other than the Parent) by its execution of this Agreement or an
Accession Deed irrevocably appoints the Parent to act on its behalf as its agent
in relation to the Finance Documents and irrevocably authorises:-

 

 

(a)

the Parent on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a Borrower, Utilisation Requests),
to execute on its behalf any Accession Deed, to make such agreements and to
effect the relevant amendments, supplements and variations capable of being
given, made or effected by any Obligor notwithstanding that they may affect the
Obligor, without further reference to or the consent of that Obligor; and

 

 

(b)

each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Parent,

 

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.

 

 

2.5.2

Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors' Agent or given to the Obligors' Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors' Agent and any other Obligor, those of the
Obligors' Agent shall prevail.

 

3.

Purpose

 

3.1

Purpose

 

 

3.1.1

Subject to Clause 3.1.2, each Borrower shall apply all amounts borrowed by it
under the Revolving Facility and any utilisation of any Ancillary Facility
towards the general corporate and working capital purposes of the Group, but not
towards:-

 

 

(a)

repayment or prepayment of the Existing Bond Debt; or

 

 

(b)

in support of any programme or issuance of commercial paper.

 

 

3.1.2

The Original Borrower shall apply the first Utilisation of the Revolving
Facility:-

 

 

(a)

in full repayment and cancellation of all amounts available or outstanding under
the Existing GAI RCF Agreement (if any); and

 

 

(b)

towards payment of fees and expenses incurred in connection with the
arrangement, negotiation and execution of the Finance Documents; and

 

 
57

--------------------------------------------------------------------------------

 

 

 

(c)

otherwise, in accordance with Clause 3.1.1 above.

 

3.2

Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4.

Conditions Of Utilisation

 

4.1

Initial conditions precedent

 

 

4.1.1

The Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) in relation to the initial Utilisation if on or before the
Utilisation Date for that Utilisation, the Agent has received all of the
documents and other evidence listed in Schedule 2 (Conditions precedent) in form
and substance satisfactory to the Agent. The Agent shall notify the Parent and
the Lenders promptly upon being so satisfied.

 

 

4.1.2

Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in Clause
4.1.1 above, the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

 

4.2

Further conditions precedent

 

Subject to Clause 4.1 (Initial conditions precedent), the Lenders will only be
obliged to comply with Clause 5.4 (Lenders' participation), if on the date of
the Utilisation Request and on the proposed Utilisation Date:-

 

 

4.2.1

in the case of a Rollover Loan, no Event of Default is continuing or would
result from the proposed Revolving Facility Loan, and in the case of any other
Revolving Facility Loan, no Default is continuing or would result from the
proposed Revolving Facility Loan; and

 

 

4.2.2

in relation to any Utilisation of the Revolving Facility on the Closing Date,
all the representations and warranties in Clause 26 (Representations) or, in
relation to any other Utilisation, the Repeating Representations to be made by
each Obligor are true.

 

4.3

Conditions relating to Optional Currencies

 

 

4.3.1

A currency will constitute an Optional Currency in relation to a Utilisation if
it is sterling, euro, Canadian dollars or otherwise if:-

 

 

(a)

it is readily available in the amount required and freely convertible into the
Base Currency in the Relevant Interbank Market on the Quotation Day and the
Utilisation Date for that Utilisation; and

 

 

(b)

it has been approved by the Agent (acting on the instructions of all the
Lenders) on or prior to receipt by the Agent of the relevant Utilisation Request
for that Utilisation.

 

 

4.3.2

If the Agent has received a written request from the Parent for a currency to be
approved under Clause 4.3.1(b) above, the Agent will confirm to the Parent by
the Specified Time:-

 

 

(a)

whether or not the Lenders have granted their approval; and

 

 
58

--------------------------------------------------------------------------------

 

 

 

(b)

if approval has been granted, the minimum amount for any subsequent Utilisation
in that currency (and if no minimum amount is specified by the Agent, such
minimum shall be deemed to be $2,000,000 (or its equivalent in the relevant
currency).

 

4.4

Maximum number of Utilisations

 

 

4.4.1

A Borrower (or the Parent) may not deliver a Utilisation Request if as a result
of the proposed Utilisation ten or more Revolving Facility Loans would be
outstanding.

 

 

4.4.2

Any Revolving Facility Loan made by a single Lender under Clause 10.2
(Unavailability of a currency) shall not be taken into account in this
Clause 4.4.

 

 
59

--------------------------------------------------------------------------------

 

 

SECTION 3

 

UTILISATION

 

5.

Utilisation – REVOLVING FACILITY Loans

 

5.1

Delivery of a Utilisation Request

 

A Borrower (or the Parent on its behalf) may utilise the Revolving Facility by
delivery to the Agent of a duly completed Utilisation Request not later than the
Specified Time.

 

5.2

Completion of a Utilisation Request for Revolving Facility Loans

 

 

5.2.1

Each Utilisation Request for a Revolving Facility Loan is irrevocable and will
not be regarded as having been duly completed unless:-

 

 

(a)

the proposed Utilisation Date is a Business Day within the Availability Period
applicable to the Revolving Facility;

 

 

(b)

the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount); and

 

 

(c)

the proposed Interest Period complies with Clause 17 (Interest Periods –
Revolving Facility Loans).

 

 

5.2.2

Only one Revolving Facility Loan may be requested in each Utilisation Request.

 

5.3

Currency and amount

 

 

5.3.1

The currency specified in a Utilisation Request for a Revolving Facility Loan
must be the Base Currency or an Optional Currency.

 

 

5.3.2

The amount of the proposed Revolving Facility Loan must be:-

 

 

(a)

if the currency selected is the Base Currency, a minimum of $2,000,000 or, if
less, the Available Revolving Facility; or

 

 

(b)

if the currency selected is an Optional Currency the minimum amount specified by
the Agent pursuant to Clause 4.3.2(b) or, if less, the Available Revolving
Facility.

 

5.4

Lenders' participation

 

 

5.4.1

If the conditions set out in Clauses 4 and 5 of this Agreement have been met,
and subject to Clause 12.1 (Repayment of Revolving Facility Loans), each Lender
shall make its participation in each Revolving Facility Loan available by the
Utilisation Date through its Facility Office.

 

 

5.4.2

The amount of each Lender's participation in each Revolving Facility Loan will
be equal to the proportion borne by its Available Revolving Facility Commitment
to the Available Revolving Facility immediately prior to making the Revolving
Facility Loan.

 

 

5.4.3

The Agent shall determine the Base Currency Amount of each Revolving Facility
Loan which is to be made in an Optional Currency and notify each Lender of the
amount, currency and the Base Currency Amount of each Revolving Facility Loan
and the amount of its participation in that Revolving Facility Loan and, if
different, the amount of that participation to be made available in cash by the
Specified Time.

 

 
60

--------------------------------------------------------------------------------

 

 

5.5

Limitations on Utilisations

 

 

5.5.1

The maximum aggregate Base Currency Amount of all Letters of Credit shall not
exceed $5,000,000 (the “L/C Sublimit”); provided however, that the Parent shall
be entitled to request, from time to time by written notice to the to the Agent,
that it wishes to increase the L/C Sublimit by increments of $5,000,000, up to a
maximum amount of $25,000,000.   Each such request shall require the approval of
the Agent and all of the Issuing Banks, each acting in its sole absolute
discretion, and shall be promptly acted upon by each of them.

 

 

5.5.2

The maximum aggregate principal amount of the Ancillary Commitments of all the
Lenders shall not at any time exceed $50,000,000.

 

5.6

Cancellation of Commitment

 

The Revolving Facility Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period for the Revolving
Facility.

 

6.

UTILISATION - LETTERS OF CREDIT

 

6.1

The Revolving Facility

 

 

(a)

The Revolving Facility may be utilised by way of Letters of Credit.

 

 

(b)

Other than Clause 5.5 (Limitations on Utilisations), Clause 5 (Utilisation –
Revolving Facility Loans) does not apply to utilisations by way of Letters of
Credit.

 

 

(c)

In determining the amount of the Available Revolving Facility and a Lender's L/C
Proportion of a proposed Letter of Credit for the purposes of this Agreement the
Available Revolving Commitment of a Lender will be calculated ignoring any cash
cover provided for outstanding Letters of Credit.

 

6.2

Delivery of a Utilisation Request for Letters of Credit

 

A Borrower (or the Parent on its behalf) may request a Letter of Credit to be
issued by delivery to the Issuing Bank (with a copy to the Agent) of a duly
completed Utilisation Request not later than the Specified Time.

 

6.3

Completion of a Utilisation Request for Letters of Credit

 

Each Utilisation Request for a Letter of Credit will not be regarded as having
been duly completed unless:

 

 

(a)

it specifies that it is for a Letter of Credit;

 

 

(b)

it identifies the Borrower of the Letter of Credit;

 

 

(c)

it identifies the Issuing Bank which has agreed to issue the Letter of Credit;

 

 

(d)

the proposed Utilisation Date is a Business Day within the Availability Period
applicable to the Revolving Facility;

 

 

(e)

the currency and amount of the Letter of Credit comply with Clause 6.4 (Currency
and amount);

 

 

(f)

the form of Letter of Credit is attached;

 

 
61

--------------------------------------------------------------------------------

 

 

 

(g)

the Expiry Date of the Letter of Credit falls on or before the date falling 12
months after the Termination Date applicable to the Revolving Facility;

 

 

(h)

the delivery instructions for the Letter of Credit are specified; and

 

 

(i)

the identity of the beneficiary of the Letter of Credit is approved by the
Issuing Bank and will not result in any breach of the provisions of Clause 29.24
(Sanctions).

 

6.4

Currency and amount

 

 

(a)

The currency specified in a Utilisation Request for a Letter of Credit must be
the Base Currency or an Optional Currency.

 

 

(b)

Subject to Clause 5.5.1 (Limitations on Utilisations), the amount of the
proposed Letter of Credit must be an amount whose Base Currency Amount is not
more than the Available Revolving Facility and which is:

 

 

(i)

if the currency selected is the Base Currency, a minimum of $15,000 or, if less,
the Available Revolving Facility; or

 

 

(ii)

if the currency selected is an Optional Currency, the minimum amount specified
by the Agent pursuant to paragraph (b)(ii) of Clause 4.3 (Conditions relating to
Optional Currencies) or, if less, the Available Revolving Facility.

 

6.5

Issue or renewal of Letters of Credit

 

 

(a)

If the conditions set out in this Agreement have been met, the Issuing Bank
shall issue the Letter of Credit on the Utilisation Date.

 

 

(b)

Subject to Clause 4.1 (Initial conditions precedent), the Issuing Bank will only
be obliged to comply with paragraph (a) above, if on the date of the Utilisation
Request or Renewal Request and on the proposed Utilisation Date:

 

 

(i)

in the case of a Letter of Credit to be renewed in accordance with Clause 6.6
(Renewal of a Letter of Credit), no Event of Default is continuing or would
result from the proposed Utilisation and, in the case of any other Utilisation,
no Default is continuing or would result from the proposed Utilisation; and

 

 

(ii)

in relation to any Utilisation on the Closing Date, all the representations and
warranties in Clause 26 (Representations) or, in relation to any other
Utilisation, the Repeating Representations to be made by each Obligor are true.

 

 

(c)

The amount of each Lender's participation in each Letter of Credit will be equal
to its L/C Proportion.

 

 

(d)

The relevant Issuing Bank shall determine the Base Currency Amount of each
Letter of Credit which is to be issued in an Optional Currency and shall notify
the Agent who, in turn, will notify each Lender of the details of the requested
Letter of Credit and its participation in that Letter of Credit by the Specified
Time.

 

 
62

--------------------------------------------------------------------------------

 

 

 

(e)

The Issuing Bank has no duty to enquire of any person whether or not any of the
conditions set out in paragraph (b) above has been met. The Issuing Bank may
assume that those conditions have been met unless it is expressly notified to
the contrary by the Agent. The Issuing Bank will have no liability to any person
for issuing a Letter of Credit based on such assumption.

 

 

(f)

The Issuing Bank is solely responsible for the form of the Letter of Credit that
it issues. The Agent has no duty to monitor the form of that document.

 

 

(g)

Subject to paragraph (i) of Clause 35.6 (Rights and discretions), each of the
Issuing Bank and the Agent shall provide the other with any information
reasonably requested by the other that relates to a Letter of Credit and its
issue or renewal.

 

 

(h)

The Issuing Bank may issue or renew a Letter of Credit in the form of a SWIFT
message or other form of communication customary in the relevant market.

 

6.6

Renewal of a Letter of Credit

 

 

(a)

A Borrower (or the Parent on its behalf) may request that any Letter of Credit
issued on behalf of that Borrower be renewed by delivery to the Issuing Bank
(with a copy to the Agent) of a Renewal Request in substantially similar form to
a Utilisation Request for a Letter of Credit by the Specified Time.

 

 

(b)

The Finance Parties shall treat any Renewal Request in the same way as a
Utilisation Request for a Letter of Credit except that the condition set out in
paragraph (f) of Clause 6.3 (Completion of a Utilisation Request for Letters of
Credit) shall not apply.

 

 

(c)

The terms of each renewed Letter of Credit shall be the same as those of the
relevant Letter of Credit immediately prior to its renewal, except that:

 

 

(i)

its amount may be less than the amount of the Letter of Credit immediately prior
to its renewal; and

 

 

(ii)

its Term shall start on the date which was the Expiry Date of the Letter of
Credit immediately prior to its renewal, and shall end on the proposed Expiry
Date specified in the Renewal Request.

 

 

(d)

Subject to paragraph (e) below, if the conditions set out in this Agreement have
been met, the Issuing Bank shall amend or re-issue any Letter of Credit pursuant
to a Renewal Request.

 

 

(e)

Where a new Letter of Credit is to be issued to replace by way of renewal an
existing Letter of Credit, the Issuing Bank is not required to issue that new
Letter of Credit until the Letter of Credit being replaced has been returned to
the Issuing Bank or the Issuing Bank is satisfied either that it will be
returned to it or otherwise that no liability can arise under it.

 

6.7

Re-allocation of a Letter of Credit

 

 

(a)

If, on the proposed Utilisation Date of a Letter of Credit, the Issuing Bank has
been made aware by the Agent or the Parent (in either case in writing) that any
Lender under the Revolving Facility is a Non-Acceptable L/C Lender and:

 

 
63

--------------------------------------------------------------------------------

 

 

 

(i)

that Lender has failed to provide cash collateral to the Issuing Bank in
accordance with Clause 7.4 (Cash cover by Non-Acceptable L/C Lender and
Borrower's option to provide cash cover); and

 

 

(ii)

the Borrower of that proposed Letter of Credit has not exercised its right to
provide cash cover to the Issuing Bank in accordance with paragraph (g) of
Clause 7.4 (Cash cover| by Non-Acceptable L/C Lender and Borrower's option to
provide cash cover),

 

Clause 6.7(b) shall apply.

 

 

(b)

Where Clause 6.7(a) applies, the Issuing Bank shall consult with the Agent and:-

 

 

(i)

if there are sufficient Available Revolving Commitments of the other Lenders,
the Agent shall re-allocate an amount equal to the amount of the scheduled
participation of that Non-Acceptable L/C Lender in respect of that Letter of
Credit amongst the other Lenders pro rata to their original L/C Proportions (in
which case (A) the L/C Proportions of the other Lenders with regard to that
Letter of Credit shall be increased accordingly and (B) the Non-Acceptable L/C
Lender shall be deemed not to have any participation (or obligation to indemnify
the Issuing Bank) in respect of that Letter of Credit for the purposes of the
Finance Documents) (an "L/C Re-allocation"); or

 

 

(ii)

if there are not sufficient Available Revolving Commitments of the other
Lenders, the Agent shall notify the Parent and the Parent may request that the
Agent carries out the L/C Re-allocation described at (i) above to the greatest
extent possible using the Available Revolving Commitments of the other Lenders
in which case the Letter of Credit shall be issued by the Issuing Bank in such
lesser amount.

 

 

(c)

The Agent shall notify the Issuing Bank, each Lender and the Parent of each L/C
Re-allocation made pursuant to this Clause 6.7.

 

 

(d)

No L/C Re-allocation hereunder shall constitute a waiver or release of any claim
of any party hereunder against a Defaulting Lender arising from that Lender
having become a Defaulting Lender, including any claim of any other Lender as a
result of such other Lender’s increased exposure following such L/C
Re-allocation.

 

6.8

Revaluation of Letters of Credit

 

 

(a)

If any Letters of Credit are denominated in an Optional Currency, the relevant
Issuing Bank shall on the first Business Day of each month after issue or
renewal of a Letter of Credit, recalculate (and advise the Agent and the Parent
of) the Base Currency Amount of each Letter of Credit by notionally converting
into the Base Currency the outstanding amount of that Letter of Credit on the
basis of its Spot Rate of Exchange on the date of calculation.

 

 
64

--------------------------------------------------------------------------------

 

 

 

(b)

The Parent shall, if requested by the Agent following any calculation under
paragraph (a) above, ensure that within three Business Days sufficient Revolving
Facility Loans are prepaid to prevent the Base Currency Amount of the Revolving
Facility Utilisations exceeding the Total Revolving Facility Commitments (after
deducting the total Ancillary Commitments) following any adjustment to a Base
Currency Amount under paragraph (a) above.

 

6.9

Appointment of additional Issuing Banks

 

Any Lender which has agreed to the Parent's request to be an Issuing Bank
pursuant to the terms of this Agreement shall become an Issuing Bank for the
purposes of this Agreement upon notifying the Agent and the Parent (in writing)
that it has so agreed to be an Issuing Bank and on making that notification that
Lender shall become bound by the terms of this Agreement as an Issuing Bank.

 

7.

LETTERS OF CREDIT

 

7.1

Immediately payable

 

If a Letter of Credit or any amount outstanding under a Letter of Credit is
expressed to be immediately payable, the Borrower that requested (or on behalf
of which the Parent requested) the issue of that Letter of Credit shall repay or
prepay that amount immediately.

 

7.2

Claims under a Letter of Credit

 

 

(a)

Each Borrower irrevocably and unconditionally authorises the Issuing Bank to pay
any claim or drawing made (or purported to be made) under a Letter of Credit
requested by it (or requested by the Parent on its behalf) and which appears on
its face to be in order (in this Clause 7, a "claim").

 

 

(b)

Each Borrower shall immediately on demand pay to the Agent for the Issuing Bank
an amount equal to the amount of any claim.

 

 

(c)

Each Borrower acknowledges that the Issuing Bank:

 

 

(i)

is not obliged to carry out any investigation or seek any confirmation from any
other person before paying a claim; and

 

 

(ii)

deals in documents only and will not be concerned with the legality of a claim
or any underlying transaction or any available set-off, counterclaim or other
defence of any person.

 

 

(d)

The obligations of a Borrower under this Clause 7 will not be affected by:

 

 

(i)

the sufficiency, accuracy or genuineness of any claim or any other document; or

 

 

(ii)

any incapacity of, or limitation on the powers of, any person signing a claim.

 

 
65

--------------------------------------------------------------------------------

 

 

7.3

Indemnities

 

 

(a)

Each Borrower shall immediately on demand indemnify the Issuing Bank against any
cost, loss or liability incurred by the Issuing Bank (otherwise than by reason
of the Issuing Bank's gross negligence, fraud or wilful misconduct) in acting as
the Issuing Bank in relation to any Letter of Credit requested by (or on behalf
of) that Borrower, in all cases whether or not caused by or arising in, whole or
in part, out of the comparative, contributory or sole negligence of the Issuing
Bank.

 

 

(b)

Each Lender shall (according to its L/C Proportion) immediately on demand
indemnify the Issuing Bank against any cost, loss or liability incurred by the
Issuing Bank (otherwise than by reason of the Issuing Bank's gross negligence,
fraud or wilful misconduct) in acting as the Issuing Bank under any Letter of
Credit (unless the Issuing Bank has been reimbursed by an Obligor pursuant to a
Finance Document), in all cases, whether or not caused by or arising, in whole
or in part, out of the comparative contributory or sole negligence of the
Issuing Bank.

 

 

(c)

The Borrower which requested (or on behalf of which the Parent requested) a
Letter of Credit shall immediately on demand reimburse any Lender for any
payment it makes to the Issuing Bank under this Clause 7.3 in respect of that
Letter of Credit.

 

 

(d)

The obligations of each Lender or Borrower under this Clause are continuing
obligations and will extend to the ultimate balance of sums payable by that
Lender or Borrower in respect of any Letter of Credit, regardless of any
intermediate payment or discharge in whole or in part.

 

 

(e)

If a Borrower has provided cash cover in respect of a Lender's participation in
a Letter of Credit, the Issuing Bank shall seek reimbursement from that cash
cover before making a demand of that Lender under paragraph (b) above. Any
recovery made by an Issuing Bank pursuant to that cash cover will reduce that
Lender's liability under paragraph (b) above.

 

 

(f)

The obligations of any Lender or Borrower under this Clause will not be affected
by any act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause (without
limitation and whether or not known to it or any other person) including:

 

 

(i)

any time, waiver or consent granted to, or composition with, any Obligor, any
beneficiary under a Letter of Credit or any other person;

 

 

(ii)

the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor or any member of the Group;

 

 

(iii)

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor, any beneficiary under a Letter of Credit or other person
or any non-presentation or non-observance of any formality or other requirement
in respect of any instrument or any failure to realise the full value of any
security;

 

 
66

--------------------------------------------------------------------------------

 

 

 

(iv)

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Letter of Credit or any other person;

 

 

(v)

any amendment (however fundamental) or replacement of a Finance Document, any
Letter of Credit or any other document or security ;

 

 

(vi)

any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document, any Letter of Credit or any other document or
security; or

 

 

(vii)

any insolvency or similar proceedings.

 

7.4

Cash cover by Non-Acceptable L/C Lender and Borrower's option to provide cash
cover

 

 

(a)

If, at any time, a Lender under the Revolving Facility is a Non-Acceptable L/C
Lender, the Issuing Bank may, by notice to that Lender, request that Lender to
pay and that Lender shall pay, on or prior to the date falling 5 Business Days
after the request by the Issuing Bank, an amount equal to that Lender's L/C
Proportion of:

 

 

(i)

the outstanding amount of a Letter of Credit; or

 

 

(ii)

in the case of a proposed Letter of Credit, the amount of that proposed Letter
of Credit,

 

and in the currency of that Letter of Credit to an interest-bearing account held
in the name of that Lender with the Issuing Bank.

 

 

(b)

The Non-Acceptable L/C Lender to whom a request has been made in accordance with
paragraph (a) above shall enter into a security document or other form of
collateral arrangement over the account, in form and substance satisfactory to
the Issuing Bank, as collateral for any amounts due and payable under this
Agreement by that Lender to the Issuing Bank in respect of that Letter of
Credit.

 

 

(c)

Subject to paragraph (f) below, withdrawals from such an account may only be
made to pay the Issuing Bank amounts due and payable to it under this Agreement
by the Non-Acceptable L/C Lender in respect of that Letter of Credit until no
amount is or may be outstanding under that Letter of Credit.

 

 

(d)

Each Lender under the Revolving Facility shall notify the Agent and the Parent:

 

 

(i)

on the date of this Agreement or on any later date on which it becomes such a
Lender in accordance with Clause 2.2 (Increase Following Commitment
Cancellation) or Clause 32 (Changes to the Lenders) whether it is a
Non-Acceptable L/C Lender; and

 

 

(ii)

as soon as practicable upon becoming aware of the same, that it has become a
Non-Acceptable L/C Lender,

 

 
67

--------------------------------------------------------------------------------

 

 

and an indication in Schedule 1 (The Original Parties), in a Transfer
Certificate, in an Assignment Agreement or in an Increase Confirmation to that
effect will constitute a notice under paragraph (i) above to the Agent and, upon
delivery in accordance with Clause 32.7 (Copy of Transfer Certificate,
Assignment Agreement or Increase Confirmation to Parent), to the Parent.

 

 

(e)

Any notice received by the Agent pursuant to paragraph (d) above shall
constitute notice to the Issuing Bank of that Lender's status and the Agent
shall, upon receiving each such notice, promptly notify the Issuing Bank of that
Lender's status as specified in that notice.

 

 

(f)

Notwithstanding paragraph (c) above, a Lender which has provided cash collateral
in accordance with this Clause 7.4 may, by notice to the Issuing Bank, request
that an amount equal to the amount provided by it as collateral in respect of
the relevant Letter of Credit (together with any accrued interest) be returned
to it:

 

 

(i)

to the extent that such cash collateral has not been applied in satisfaction of
any amount due and payable under this Agreement by that Lender to the Issuing
Bank in respect of the relevant Letter of Credit;

 

 

(ii)

if:

 

 

(1)

it ceases to be a Non-Acceptable L/C Lender;

 

 

(2)

its obligations in respect of the relevant Letter of Credit are transferred to a
New Lender in accordance with the terms of this Agreement; or

 

 

(3)

an Increase Lender has agreed to undertake that Lender's obligations in respect
of the relevant Letter of Credit in accordance with the terms of this Agreement;
and

 

 

(iii)

if no amount is due and payable by that Lender in respect of a Letter of Credit,

 

and the Issuing Bank shall pay that amount to the Lender within 5 Business Days
of that Lender's request (and shall cooperate with the Lender in order to
procure that the relevant security or collateral arrangement is released and
discharged).

 

 

(g)

To the extent that a Non-Acceptable L/C Lender fails to provide cash collateral
(or notifies the Issuing Bank that it will not provide cash collateral) in
accordance with this Clause 7.4 in respect of a proposed Letter of Credit, the
Issuing Bank shall promptly notify the Parent (with a copy to the Agent) and the
Borrower of that proposed Letter of Credit may, at any time before the proposed
Utilisation Date of that Letter of Credit, provide cash cover to an account with
the Issuing Bank in an amount equal to that Lender's L/C Proportion of the
amount of that proposed Letter of Credit.

 

7.5

Requirement for cash cover from Borrower

 

If:

 

 

(a)

a Non-Acceptable L/C Lender fails to provide cash collateral (or notifies the
Issuing Bank that it will not provide cash collateral) in accordance with Clause
7.4 (Cash cover by Non Acceptable L/C Lender and Borrower's option to provide
cash cover) in respect of a Letter of Credit that has been issued;

 

 
68 

--------------------------------------------------------------------------------

 

 

 

(b)

the Issuing Bank notifies the Parent (with a copy to the Agent) that it requires
the Borrower of the relevant Letter of Credit to provide cash cover to an
account with the Issuing Bank in an amount equal to that Lender's L/C Proportion
of the outstanding amount of that Letter of Credit; and

 

 

(c)

that Borrower has not already provided such cash cover which is continuing to
stand as collateral,

 

then that Borrower shall provide such cash cover within 5 Business Days of the
notice referred to in paragraph (b) above.

 

7.6

Regulation and consequences of cash cover provided by Borrower

 

 

(a)

Any cash cover provided by a Borrower pursuant to Clause 7.4 (Cash cover by
Non-Acceptable L/C Lender and Borrower's option to provide cash cover) or Clause
7.5 (Requirement for cash cover from Borrower) may be funded out of a Revolving
Facility Loan.

 

 

(b)

Notwithstanding Clause 1.2.4, the relevant Borrower may request that an amount
equal to the cash cover (together with any accrued interest) provided by it
pursuant to Clause 7.4 (Cash cover by Non-Acceptable L/C Lender and Borrower's
option to provide cash cover) or Clause 7.5 (Requirement for cash cover from
Borrower) be returned to it:

 

 

(i)

to the extent that such cash cover has not been applied in satisfaction of any
amount due and payable under this Agreement by that Borrower to the Issuing Bank
in respect of a Letter of Credit;

 

 

(ii)

if:

 

 

(1)

the relevant Lender ceases to be a Non Acceptable L/C Lender;

 

 

(2)

the relevant Lender's obligations in respect of the relevant Letter of Credit
are transferred to a New Lender in accordance with the terms of this Agreement;
or

 

 

(3)

an Increase Lender has agreed to undertake the relevant Lender's obligations in
respect of the relevant Letter of Credit in accordance with the terms of this
Agreement; and

 

 

(iii)

if no amount is due and payable by the relevant Lender in respect of the
relevant Letter of Credit,

 

and the Issuing Bank shall pay that amount to that Borrower within 5 Business
Days of that Borrower's request.

 

 

(c)

To the extent that a Borrower has provided cash cover pursuant to Clause 7.4
(Cash cover by Non-Acceptable L/C Lender and Borrower's option to provide cash
cover) or Clause 7.5 (Requirement for cash cover from Borrower), the relevant
Lender's L/C Proportion in respect of that Letter of Credit will remain (but
that Lender's obligations in relation to that Letter of Credit may be satisfied
in accordance with Clause 1.2.4(b). However the relevant Borrower's obligation
to pay any Letter of Credit fee in relation to the relevant Letter of Credit to
the Agent (for the account of that Lender) in accordance with Clause 19.5.2
(Fees payable in respect of Letters of Credit) will be reduced proportionately
as from the date on which it provides that cash cover (and for so long as the
relevant amount of cash cover continues to stand as collateral).

 

 
69

--------------------------------------------------------------------------------

 

 

 

(d)

The relevant Issuing Bank shall promptly notify the Agent of the extent to which
a Borrower provides cash cover pursuant to Clause 7.4 (Cash cover by
Non-Acceptable L/C Lender and Borrower's option to provide cash cover) or Clause
7.5 (Requirement for cash cover from Borrower) and of any change in the amount
of cash cover so provided.

 

7.7

Rights of contribution

 

No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 7.

 

7.8

Reimbursement

 

Where in this Clause 7, any party is expressed to be under an obligation to
indemnify, pay, repay or other payment obligation "immediately" or "on demand",
such party shall be required to make such payment:-

 

 

(a)

on the date that such payment is to be made, if the paying party shall have
received notice of such payment prior to 10:00 a.m., New York City time, on such
date; or

 

 

(b)

if such notice has not been received by such paying party prior to such time on
such date, then not later than the Business Day immediately following the day
that the paying party receives such notice.

 

8.

UTILISATION – SWINGLINE LOANS

 

8.1

General

 

 

8.1.1

Clause 4.2 (Further conditions precedent) and Clause 4.3 (Conditions relating to
Optional Currencies);

 

 

8.1.2

Clause 5 (Utilisation - Revolving Facility Loans);

 

 

8.1.3

Clause 10 (Optional Currencies);

 

 

8.1.4

Clause 16 (Interest) as it applies to the calculation of interest on a Loan but
not default interest on an overdue amount;

 

 

8.1.5

Clause 17 (Interest Periods – Revolving Facility Loans); and

 

 

8.1.6

Clause 18 (Changes to the Calculation of Interest),

 

do not apply to Swingline Loans.

 

 
70

--------------------------------------------------------------------------------

 

 

8.2

Delivery of a Utilisation request for Swingline Loans

 

 

8.2.1

A Borrower may utilise the Swingline Facility by delivery to the Swingline
Lender (with a copy to the Agent) of a duly completed Utilisation Request not
later than the Specified Time

 

 

8.2.2

Each Utilisation Request for a Swingline Loan must be sent to the Swingline
Lender (with a copy to the Agent) to the address, fax number or, if relevant,
electronic email address or such other information notified by the Swingline
Lender (or Agent, as applicable) for this purpose with a copy to its address,
fax number or, if relevant, electronic email address or other such information
referred to in Clause 41 (Notices).

 

8.3

Completion of a Utilisation Request for Swingline Loans

 

 

8.3.1

Each Utilisation Request for a Swingline Loan is irrevocable and will not be
regarded as having been duly completed unless:

 

 

(a)

it identifies the Borrower;

 

 

(b)

it specifies that it is for a Swingline Loan;

 

 

(c)

the proposed Utilisation Date is a New York Business Day within the Availability
Period;

 

 

(d)

the Swingline Loan is in the Base Currency;

 

 

(e)

the amount of the proposed Swingline Loan is not more than the Available
Swingline Facility and is a minimum of $1,000,000 or, if less, the Available
Swingline Facility; and

 

 

(f)

the proposed Interest Period:

 

 

(i)

does not exceed the Termination Date;

 

 

(ii)

is a period of not more than fifteen (15) days; and

 

 

(iii)

ends on a New York Business Day.

 

 

(g)

Only one Swingline Loan may be requested in each Utilisation Request.

 

8.4

Swingline Lenders' participation

 

 

8.4.1

If the conditions set out in this Agreement have been met, each Swingline Lender
shall make its participation in each Swingline Loan available through its
Facility Office in the United States.

 

 

8.4.2

The Swingline Lenders will only be obliged to comply with Clause 8.4.1 above if
on the date of the Utilisation Request and on the proposed Utilisation Date:

 

 

(a)

no Default is continuing or would result from the proposed Utilisation; and

 

 

(b)

the Repeating Representations to be made by each Obligor are true in all
material respects.

 

 

8.4.3

The amount of each Swingline Lender's participation in each Swingline Loan will
be equal to the proportion borne by its Available Swingline Commitment to the
Available Swingline Facility immediately prior to making the Swingline Loan,
adjusted to take account of any limit applying under Clause 8.5 (Relationship
with the Revolving Facility).

 

 
71

--------------------------------------------------------------------------------

 

 

 

8.4.4

The Agent shall determine the Base Currency Amount of each Swingline Loan and
notify each Swingline Lender of the amount of each Swingline Loan and its
participation in that Swingline Loan by the Specified Time.

 

8.5

Relationship with the Revolving Facility

 

 

8.5.1

This Clause 8.5 applies where a Swingline Loan is outstanding or is to be
borrowed.

 

 

8.5.2

The Revolving Facility may be used by way of Swingline Loans. The Swingline
Facility is not independent of the Revolving Facility.

 

 

8.5.3

Notwithstanding any other term of this Agreement, a Lender is only obliged to
participate in a Revolving Facility Loan or a Swingline Loan to the extent that
it would not result in the Base Currency Amount of its participation and that of
a Lender which is its Affiliate in the Loans exceeding its Overall Commitment.

 

 

8.5.4

Where, but for the operation of Clause 8.5.3 above, the Base Currency Amount of
a Lender's Participation and that of a Lender which is its Affiliate in the
Loans would have exceeded its Overall Commitment, the excess will be apportioned
among the other Lenders required under this Agreement to make available a
participation in the relevant Loan pro rata according to their relevant
Commitments. This calculation will be applied as often as necessary until
participations in the Loan are apportioned among the relevant Lenders in a
manner consistent with Clause 8.5.3 above.

 

8.6

Cancellation of Swingline Commitment

 

The Swingline Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period.

 

9.

SWINGLINE LOANS

 

9.1

Swingline

 

Subject to the terms of this Agreement, the Swingline Lenders make available to
the Borrowers a Base Currency swingline loan facility in an aggregate amount
equal to the Total Swingline Commitments.

 

9.2

Purpose

 

Each Borrower shall apply all amounts borrowed by it under the Swingline
Facility towards general corporate purposes. A Swingline Loan may not be applied
in repayment or prepayment of another Swingline Loan.

 

9.3

Repayment

 

Without prejudice to Clause 9.9 (Prepayment of Swingline Loans at request of
Swingline Lender), each Borrower shall repay to the Swingline Lender the unpaid
principal amount of each Swingline Loan on the earlier of the Termination Date
and the first date after such Swingline Loan is made that is the 15th or last
day of a calendar month and is at least two Business Days after such Swing Line
Loan is made; provided that on each date that a Revolving Facility Loan is
borrowed, the Borrowers shall repay all Swingline Loans then outstanding. Each
Borrower irrevocably authorizes the Swingline Lender to charge the Borrower's
accounts with the Swingline Lender (up to the amount available in each such
account) in order to immediately pay the amount of such Swingline Loan to the
extent aniounts received from the Borrowers are not sufficient to repay in full
such Swingline Loans.

 

 
72

--------------------------------------------------------------------------------

 

 

9.4

Voluntary Prepayment of Swingline Loans

 

 

9.4.1

The Borrower to which a Swingline Loan has been made may prepay at any time the
whole of that Swingline Loan.

 

 

9.4.2

Unless a contrary indication appears in this Agreement, any part of the
Swingline Facility which is prepaid or repaid may be re-borrowed in accordance
with the terms of this Agreement.

 

9.5

Interest

 

 

9.5.1

The rate of interest on each Swingline Loan for any day during its Interest
Period is the rate equal to the Alternate Base Rate.

 

 

9.5.2

The Swingline Lender shall promptly notify the relevant Borrower and the Agent
of the determination of the rate of interest under Clause 9.5.1 above.

 

 

9.5.3

If any day during an Interest Period is not a New York Business Day, the rate of
interest on a Swingline Loan on that day will be the rate applicable to the
immediately preceding New York Business Day.

 

 

9.5.4

Each Borrower shall pay accrued interest on each Swingline Loan made to it on
the last day of its Interest Period.

 

9.6

Interest Period

 

 

9.6.1

Each Swingline Loan has one Interest Period only.

 

 

9.6.2

The Interest Period for a Swingline Loan must be selected in the relevant
Utilisation Request.

 

9.7

Swingline Agent

 

 

9.7.1

The Agent may perform its duties in respect of the Swingline Facility through an
Affiliate acting as its agent.

 

 

9.7.2

Notwithstanding any other term of this Agreement and without limiting the
liability of any Obligor under the Finance Documents, each Lender shall (in
proportion to its share of the Total Revolving Facility Commitments or, if the
Total Revolving Facility Commitments are then zero, to its share of the Total
Revolving Facility Commitments immediately prior to their reduction to zero) pay
to or indemnify the Agent, within five Business Days of demand, for or against
any cost, loss or liability (including, without limitation, for negligence or
any other category of loss whatsoever) incurred by the Agent or its Affiliate
(other than by reason of the Agent's or the Affiliate's gross negligence or
wilful misconduct) or, in the case of any cost, loss or liability pursuant
Clause 39.11 (Disruption to Payment Systems etc) notwithstanding the Agent's or
the Affiliate's negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent or the
Affiliate in acting as Agent for the Swingline Facility under the Finance
Documents (unless the Agent or its Affiliate has been reimbursed by an Obligor
pursuant to a Finance Document).

 

 
73

--------------------------------------------------------------------------------

 

 

9.8

Partial Payments

 

 

9.8.1

If the Agent receives a payment in respect of the Swingline Facility that is
insufficient to discharge all the amounts then due and payable by an Obligor
under the Finance Documents in respect of the Swingline Facility, the Agent
shall apply that payment towards the obligations of that Obligor under the
Finance Documents in respect of the Swingline Facility in the following order:

 

 

(a)

first, in or towards payment pro rata of any unpaid amount owing to the Agent or
its Affiliate under the Finance Documents incurred in respect of the Swingline
Facility;

 

 

(b)

secondly, in or towards payment pro rata of any accrued interest on a Swingline
Loan due but unpaid under this Agreement;

 

 

(c)

thirdly, in or towards payment pro rata of the principal of any Swingline Loan
due but unpaid under this Agreement; and

 

 

(d)

fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents in respect of the Swingline Facility.

 

 

9.8.2

The Agent shall, if so directed by all the Swingline Lenders, vary the order set
out in Clause 9.8.1(a) to (d) above.

 

 

9.8.3

Clauses 9.8.1 and 9.8.2 above will override any appropriation made by an Obligor
and Clause 39.6 (Partial payments) does not apply to the Swingline Facility.

 

9.9

Prepayment of Swingline Loans at request of Swingline Lender

 

 

9.9.1

The Swingline Lender, at any time and from time to time in its sole discretion
may, on behalf of the Borrower which borrowed a Swingline Loan (which Borrower
hereby irrevocably directs the Swingline Lender to act on its behalf), on notice
to the Agent, request each Lender (including the Swingline Lender) to make, and
each Lender subject to Clause 9.9.2 hereby agrees to make, a Revolving Facility
Loan, in an amount equal to such Lender's Pro Rata Share (as defined in Clause
9.9.2 below) of the aggregate amount of the Swingline Loans (the "Refunded
Swingline Loan") outstanding on the date of such notice, to repay the Swingline
Lender in respect of the Swingline Loan. Each Lender shall make the amount of
such Revolving Facility Loan available to the Agent and the proceeds of such
Revolving Facility Loans shall be made available by the Agent to the Swingline
Lender for application by the Swingline Lender to repayment of the Refunded
Swingline Loan. The timetable for any such notice to the Agent, notice by the
Agent to each Lender, the making available of such Revolving Facility Loans by
each Lender to the Agent and by the Agent to the Swingline Lender, in each case
under this Clause 9.9.1, shall be as per the timetable set out in Part I of
Schedule 9 (Timetables) mutatis mutandis. Each Borrower irrevocably authorises
the Swingline Lender to charge or debit the Borrower's accounts with the
Swingline Lender in order to immediately satisfy any remaining unpaid balance of
such Refunded Swingline Loans to the extent amounts received from the Lenders
(including the Swingline Lender) are not sufficient to repay in full such
Refunded Swingline Loan.

 

 

9.9.2

Each Lender's obligation to advance Revolving Facility Loans under Clause 9.9.1
shall be limited to a sum equal to its Pro Rata Share. A Lender's "Pro Rata
Share" shall, subject to Clause 12.1 (Repayment of Revolving Facility Loans), be
equal to the proportion borne by its Available Revolving Facility Commitment to
the Available Revolving Facility immediately prior to making the Revolving
Facility Loan (but which calculation shall be made by disregarding the drawn
amount of the Swingline Loan which is to be repaid).

 

 
74

--------------------------------------------------------------------------------

 

 

9.10

Loss Sharing by Swingline Lender

 

 

9.10.1

If a Revolving Facility Loan or interest on a Revolving Facility Loan is not
paid in full on its due date, the Agent (if requested to do so in writing by any
affected Lender) shall calculate the amount (if any) which needs to be paid or
received by each Lender with a Revolving Facility Commitment to place that
Lender in the position it would have been in had each Lender (or its Affiliate)
with a Revolving Facility Commitment participated in that Loan in the proportion
borne by its Revolving Facility Commitment to the Total Revolving Facility
Commitments and, if the Total Revolving Facility Commitments are then zero, the
proportion borne by its Revolving Facility Commitment to the Total Revolving
Facility Commitments immediately prior to their reduction to zero.

 

 

9.10.2

The calculation of the Agent is designed solely to allocate the unpaid amount
proportionally between the Lenders with a Revolving Facility Commitment
according to their Revolving Facility Commitments and will not take into account
any commitment fee or other amount payable under the Finance Documents.

 

 

9.10.3

The Agent will set a date (the "Loss Sharing Date") on which payments must be
made under this Clause 9.10. The Agent shall give at least 3 Business Days'
notice to each affected Lender of this date and the amount of the payment (if
any) to be paid or received by it on this date.

 

 

9.10.4

On the Loss Sharing Date:

 

 

(a)

each affected Lender who has to make a payment shall pay to the Agent the
relevant amount set out in the notice referred to in Clause 9.10.3 above; and

 

 

(b)

out of the amounts the Agent receives, the Agent shall pay to each affected
Lender who is entitled to receive a payment the amount set out in that notice.

 

 

9.10.5

If the amount actually received by the Agent from the Lenders under Clause
9.10.4 above is insufficient to pay the full amount required to be paid under
that clause, the Agent shall distribute the amount it actually receives among
the affected Lenders pro rata to the amounts they are entitled to receive under
that clause.

 

 

9.10.6

If a Lender makes a payment to the Agent under this Clause 9.10 then, to the
extent that that payment is distributed by the Agent under Clauses 9.10.4 or
9.10.5 above, as between the relevant Obligor and that Lender an amount equal to
the amount of that distributed payment will be treated as not having been paid
by the relevant Obligor.

 

 

9.10.7

Any payment under this Clause 9.10 will not reduce the obligations in aggregate
of any Obligor.

 

9.11

Definitions

 

For purposes of Clauses 8 (Utilisation – Swingline Loans) and 9 (Swingline
Loans):-

 

"Adjusted LIBO Rate"

means, with respect to any Swingline Loan for any Interest Period, an interest
rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to
(a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.

 

 
75

--------------------------------------------------------------------------------

 

 

"Alternate Base Rate"

means, for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that,  the Adjusted LIBO Rate for any day shall
be based on the LIBO Rate at approximately 11:00 a.m. London time on such day,
subject to the interest rate floors set forth therein.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

   

"Board"

means the Board of Governors of the Federal Reserve System of the United States
of America.

   

"Business Day"

means any day that is not a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to remain closed;
provided that, when used in connection with a Swingline Loan, the term "Business
Day" shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

   

"Federal Funds Effective Rate"

means, for any day, the weighted average (rounded upwards, if necessary, to the
next 1/100 of 1%) of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Swingline Lender
from three Federal funds brokers of recognized standing selected by it;
provided, that, if the Federal Funds Effective Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

   

"Interest Period"

means with respect to any Swingline Loan, the period (which shall not be less
than 2 Business Days or more than 15 days) commencing on the date of such
Swingline Loan and ending, subject to Clause 9.9, on the date specified in the
applicable Utilisation Request provided that:-

      (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day;
and       (ii) any Interest Period pertaining to a Swingline Loan that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.

 

 
76

--------------------------------------------------------------------------------

 

 

  For purposes hereof, the date of a Swingline Loan initially shall be the date
on which such Swingline Loan is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Swingline Loan.    

"LIBO Rate"

means, for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other person that takes over the administration of such rate) for the relevant
currency for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to the applicable currency
then the LIBO Rate shall be the Interpolated Screen Rate; provided that if any
Interpolated Screen Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

   

“LIBO Screen Rate”

has the meaning assigned to it in the definition of “LIBO Rate.”

   

"Prime Rate"

means the rate of interest per annum publicly announced from time to time by
JPMorgan Chase Bank, N.A. as its prime rate in effect at its office located at
270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective

   

"Statutory Reserve Rate"

means a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the aggregate of the
maximum reserve percentage (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Swingline Lender is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Swingline Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

 
77

--------------------------------------------------------------------------------

 

 

10.

Optional Currencies

 

10.1

Selection of currency

 

A Borrower (or the Parent on its behalf) shall select the currency of a
Revolving Facility Loan in a Utilisation Request.

 

10.2

Unavailability of a currency

 

If before the Specified Time on any Quotation Day:-

 

 

10.2.1

a Lender notifies the Agent that the Optional Currency requested is not readily
available to it in the amount required; or

 

 

10.2.2

a Lender notifies the Agent that compliance with its obligation to participate
in a Revolving Facility Loan in the proposed Optional Currency would violate a
law or regulation applicable to it,

 

the Agent will give notice to the relevant Borrower (or Parent) to that effect
by the Specified Time on that day. In this event, any Lender that gives notice
pursuant to this Clause 10.2 will be required to participate in the Revolving
Facility Loan in the Base Currency (in an amount equal to that Lender's
proportion of the Base Currency Amount, or in respect of a Rollover Loan, an
amount equal to that Lender's proportion of the Base Currency Amount of the
Rollover Loan that is due to be made) and its participation will be treated as a
separate Revolving Facility Loan denominated in the Base Currency during that
Interest Period.

 

10.3

Agent's calculations

 

Each Lender's participation in a Revolving Facility Loan will be determined in
accordance with Clause 5.4.2.

 

11.

Ancillary Facilities

 

11.1

Type of Facility

 

An Ancillary Facility may be by way of:-

 

 

11.1.1

an overdraft facility;

 

 

11.1.2

a guarantee, bonding, documentary or stand-by letter of credit facility; or

 

 

11.1.3

any other facility or accommodation required in connection with the business of
the Group and which is agreed by the Parent with an Ancillary Lender.

 

11.2

Availability

 

 

11.2.1

If the Parent and a Lender agree and except as otherwise provided in this
Agreement, the Lender may at its discretion provide an Ancillary Facility on a
bilateral basis in place of all or part of that Lender's unutilised Revolving
Facility Commitment (which shall (except for the purposes of determining the
Majority Lenders and of Clause 45.3 (Replacement of Lender)) be reduced by the
amount of the Ancillary Commitment under that Ancillary Facility).

 

 
78

--------------------------------------------------------------------------------

 

 

 

11.2.2

An Ancillary Facility shall not be made available unless, not later than
five Business Days prior to the Ancillary Commencement Date for an Ancillary
Facility, the Agent has received from the Parent:-

 

 

(a)

a notice in writing of the establishment of an Ancillary Facility and
specifying:-

 

 

(i)

the proposed Borrower(s) which may use the Ancillary Facility;

 

 

(ii)

the proposed Ancillary Commencement Date and expiry date of the Ancillary
Facility;

 

 

(iii)

the proposed type of Ancillary Facility to be provided;

 

 

(iv)

the proposed Ancillary Lender;

 

 

(v)

the proposed Ancillary Commitment, the maximum amount of the Ancillary Facility
and, if the Ancillary Facility is an overdraft facility comprising more than one
account its maximum gross amount (that amount being the "Designated Gross
Amount") and its maximum net amount (that amount being the "Designated Net
Amount"); and

 

 

(vi)

the proposed currency of the Ancillary Facility (if not denominated in the Base
Currency); and

 

 

(b)

a US legal opinion, in form and substance satisfactory to the Agent, confirming
inter alios that any obligations incurred under such Ancillary Facility will be
secured by the Fleet Mortgage; and

 

 

(c)

any other information which the Agent may reasonably request in connection with
the Ancillary Facility.

 

The Agent shall promptly notify the Ancillary Lender and the other Lenders of
the establishment of an Ancillary Facility.

 

No amendment or waiver of a term of any Ancillary Facility shall require the
consent of any Finance Party other than the relevant Ancillary Lender unless
such amendment or waiver itself relates to or gives rise to a matter which would
require an amendment of or under this Agreement (including, for the avoidance of
doubt, under this Clause). In such a case, the provisions of this Agreement with
regard to amendments and waivers will apply.

 

 

11.2.3

Subject to compliance with Clauses 11.2.1 and 11.2.2 above:-

 

 

(a)

the Lender concerned will become an Ancillary Lender; and

 

 

(b)

the Ancillary Facility will be available,

 

with effect from the date agreed by the Parent and the Ancillary Lender.

 

11.3

Terms of Ancillary Facilities

 

 

11.3.1

Except as provided below, the terms of any Ancillary Facility will be those
agreed by the Ancillary Lender and the Parent.

 

 
79

--------------------------------------------------------------------------------

 

 

 

11.3.2

However, those terms:-

 

 

(a)

must be based upon normal commercial terms at that time (except as varied by
this Agreement);

 

 

(b)

may allow only Borrowers (or Subsidiaries of Borrowers nominated pursuant to
Clause 11.9 (Subsidiaries of Borrowers)) to use the Ancillary Facility;

 

 

(c)

may not allow the Ancillary Outstandings to exceed the Ancillary Commitment;

 

 

(d)

may not allow the Ancillary Commitment of a Lender to exceed the Available
Commitment with respect to the Facility of that Lender; and

 

 

(e)

must require that the Ancillary Commitment is reduced to nil, and that all
Ancillary Outstandings are repaid (or cash cover provided in respect of all the
Ancillary Outstandings) not later than the Termination Date for the Facility (or
such earlier date as the Revolving Facility Commitment of the relevant Ancillary
Lender (or its Affiliate) is reduced to zero).

 

 

11.3.3

If there is any inconsistency between any term of an Ancillary Facility and any
term of this Agreement, this Agreement shall prevail except for (i) Clause 42.3
(Day count convention) which shall not prevail for the purposes of calculating
fees, interest or commission relating to an Ancillary Facility; (ii) an
Ancillary Facility comprising more than one account where the terms of the
Ancillary Documents shall prevail to the extent required to permit the netting
of balances on those accounts; and (iii) where the relevant term of this
Agreement would be contrary to, or inconsistent with, the law governing the
relevant Ancillary Document, in which case that term of this Agreement shall not
prevail.

 

 

11.3.4

Interest, commission and fees on Ancillary Facilities are dealt with in
Clause 19.6 (Interest, commission and fees on Ancillary Facilities).

 

11.4

Repayment of Ancillary Facility

 

 

11.4.1

An Ancillary Facility shall cease to be available on the Termination Date in
relation to the Revolving Facility or such earlier date on which its expiry date
occurs or on which it is cancelled in accordance with the terms of this
Agreement.

 

 

11.4.2

If an Ancillary Facility expires in accordance with its terms the Ancillary
Commitment of the Ancillary Lender shall be reduced to zero (and its Revolving
Facility Commitment shall be increased accordingly).

 

 

11.4.3

No Ancillary Lender may demand repayment or prepayment of any amounts or demand
cash cover for any liabilities made available or incurred by it under its
Ancillary Facility unless:-

 

 

(i)

required to reduce the Gross Outstandings of a Multi-account Overdraft to or
towards an amount equal to its Net Outstandings; or

 

 

(ii)

the Total Revolving Facility Commitments have been cancelled in full, or all
outstanding Utilisations under the Revolving Facility have become due and
payable in accordance with the terms of this Agreement, or the Agent has
declared all outstanding Utilisations under the Revolving Facility immediately
due and payable, or the expiry date of the Ancillary Facility occurs; or

 

 
80

--------------------------------------------------------------------------------

 

 

 

(iii)

it becomes unlawful in any applicable jurisdiction for the Ancillary Lender to
perform any of its obligations as contemplated by this Agreement or to fund,
issue or maintain its participation in its Ancillary Facility; or

 

 

(iv)

the Ancillary Outstandings (if any) under that Ancillary Facility can be
refinanced by a Utilisation and the Ancillary Lender gives sufficient notice to
enable a Utilisation to be made to refinance those Ancillary Outstandings.

 

 

11.4.4

For the purposes of determining whether or not the Ancillary Outstandings under
an Ancillary Facility mentioned in Clause 11.4.3(iv) above can be refinanced by
a Utilisation of the Revolving Facility:

 

 

(i)

the Revolving Facility Commitment of the Ancillary Lender will be increased by
the amount of its Ancillary Commitment; and

 

 

(ii)

the Utilisation may (so long as Clause 11.4.3(i) above does not apply) be made
irrespective of whether a Default is outstanding or any other applicable
condition precedent is not satisfied (but only to the extent that the proceeds
are applied in refinancing those Ancillary Outstandings) and irrespective of
whether Clause 4.4 (Maximum number of Utilisations) or Clause 5.2.1(b) applies.

 

 

11.4.5

On the making of a Utilisation of the Facility to refinance Ancillary
Outstandings:-

 

 

(i)

each Lender will participate in that Utilisation in an amount (as determined by
the Agent) which will result as nearly as possible in the aggregate principal
amount of its participation in the Utilisations then outstanding bearing the
same proportion to the aggregate principal amount of the Utilisations then
outstanding as its Revolving Facility Commitment bears to the Total Revolving
Facility Commitments; and

 

 

(ii)

the relevant Ancillary Facility shall be cancelled.

 

 

11.4.6

In relation to an Ancillary Facility which comprises an overdraft facility where
a Designated Net Amount has been established, the Ancillary Lender providing
that Ancillary Facility shall only be obliged to take into account for the
purposes of calculating compliance with the Designated Net Amount those credit
balances which it is permitted to take into account by the then current law and
regulations in relation to its reporting of exposures to the Financial Conduct
Authority and/or the Prudential Regulatory Authority (or other applicable
regulatory authorities) as netted for capital adequacy purposes.

 

 
81

--------------------------------------------------------------------------------

 

 

11.5

Ancillary Outstandings

 

Each Borrower and each Ancillary Lender agrees with and for the benefit of each
Lender that:-

 

 

11.5.1

the Ancillary Outstandings under any Ancillary Facility provided by that
Ancillary Lender shall not exceed the Ancillary Commitment applicable to that
Ancillary Facility and where the Ancillary Facility is an overdraft facility
comprising more than one account, Ancillary Outstandings under that Ancillary
Facility shall not exceed the Designated Net Amount in respect of that Ancillary
Facility; and

 

 

11.5.2

where all or part of the Ancillary Facility is an overdraft facility comprising
more than one account, the Ancillary Outstandings (calculated on the basis that
the words in brackets in sub-clause (a) of the definition of that term were
deleted) shall not exceed the Designated Gross Amount applicable to that
Ancillary Facility.

 

11.6

Adjustment for Ancillary Facilities upon acceleration

 

In this Clause 11.6:-

 

"Revolving Outstandings"

means, in relation to a Lender, the aggregate of the equivalent in the Base
Currency of (i) its participation in each Utilisation then outstanding (together
with the aggregate amount of all accrued interest, fees and commission owed to
it as a Lender under the Facility), and (ii) if the Lender is also an Ancillary
Lender, the Ancillary Outstandings in respect of Ancillary Facilities provided
by that Ancillary Lender (together with the aggregate amount of all accrued
interest, fees and commission owed to it as an Ancillary Lender in respect of
the Ancillary Facility)

   

"Total Revolving Outstandings"

means the aggregate of all Revolving Outstandings

 

 

11.6.1

If a notice is served under Clause 30.20 (Acceleration) (other than a notice
declaring Utilisations to be due on demand), each Lender and each Ancillary
Lender shall promptly adjust by corresponding transfers (to the extent
necessary) their claims in respect of amounts outstanding to them under the
Facility and each Ancillary Facility to ensure that after such transfers the
Revolving Outstandings of each Lender bear the same proportion to the Total
Revolving Outstandings as such Lender's Commitment bears to the Total
Commitments, each as at the date the notice is served under Clause 30.20
(Acceleration).

 

 

11.6.2

If an amount outstanding under an Ancillary Facility is a contingent liability
and that contingent liability becomes an actual liability or is reduced to zero
after the original adjustment is made under Clause 11.6.1 above, then each
Lender and Ancillary Lender will make a further adjustment by corresponding
transfers (to the extent necessary) to put themselves in the position they would
have been in had the original adjustment been determined by reference to the
actual liability or, as the case may be, zero liability and not the contingent
liability.

 

 

11.6.3

Prior to the application of the provisions of Clause 11.6.1, an Ancillary Lender
that has provided an overdraft comprising more than one account under an
Ancillary Facility shall set-off any liabilities owing to it under such
overdraft facility against credit balances on any account comprised in such
overdraft facility.

 

 
82

--------------------------------------------------------------------------------

 

 

 

11.6.4

All calculations to be made pursuant to this Clause 11.6 shall be made by the
Agent based upon information provided to it by the Lenders and Ancillary
Lenders.

 

11.7

Information

 

Each Borrower and each Ancillary Lender shall, promptly supply the Agent with
any information relating to the operation of an Ancillary Facility (including
the Ancillary Outstandings) as the Agent may reasonably request from time to
time. Each Borrower consents to all such information being released to the Agent
and the other Finance Parties subject to Clause 46 (Confidentiality).

 

11.8

Affiliates of Lenders as Ancillary Lenders

 

 

11.8.1

Subject to the terms of this Agreement, an Affiliate of a Lender may become an
Ancillary Lender. In such case, the Lender and its Affiliate shall be treated as
a single Lender whose Revolving Facility Commitment is the amount set out
opposite the relevant Lender's name in Part 2 of Schedule 1 (The Original
Parties) and/or the amount of any Revolving Facility Commitment transferred to
or assumed by that Lender under this Agreement, to the extent (in each case) not
cancelled, reduced or transferred by it under this Agreement. For the purposes
of calculating the Lender's Available Revolving Commitment with respect to the
Revolving Facility, the Lender's Revolving Facility Commitment shall be reduced
to the extent of the aggregate of the Ancillary Commitments of its Affiliates.

 

 

11.8.2

The Parent shall specify any relevant Affiliate of a Lender in any notice
delivered by the Parent to the Agent pursuant to Clause 11.2.2(a).

 

 

11.8.3

An Affiliate of a Lender which becomes an Ancillary Lender shall accede to this
Agreement by delivery to the Agent of an accession agreement to this Agreement
in form and content reasonably acceptance to the Agent.

 

 

11.8.4

If a Lender assigns all of its rights and benefits or transfers all of its
rights and obligations to a New Lender (as defined in Clause 32 (Changes to the
Lenders), its Affiliate shall cease to have any obligations under this Agreement
or any Ancillary Document.

 

 

11.8.5

Where this Agreement or any other Finance Document imposes an obligation on an
Ancillary Lender and the relevant Ancillary Lender is an Affiliate of a Lender
which is not a party to that document, the relevant Lender shall cause that
obligation to be performed by its Affiliate.

 

11.9

Subsidiaries of Borrowers

 

 

11.9.1

Subject to the terms of this Agreement, a Subsidiary of a Borrower may with the
approval of the relevant Lender providing such Ancillary Facility (and provided
all obligations of the Subsidiary in respect of the Ancillary Facility have been
guaranteed by each Borrower on terms satisfactory to the relevant Lender) become
a borrower with respect to an Ancillary Facility.

 

 

11.9.2

The Parent shall specify any relevant Subsidiary of a Borrower in any notice
delivered by the Parent to the Agent pursuant to Clause 11.2.2(a).

 

 

11.9.3

If a Borrower ceases to be a Borrower under this Agreement in accordance with
Clause 34.3 (Resignation of a Borrower), its Subsidiary shall cease to have any
rights under this Agreement or any Ancillary Document.

 

 
83

--------------------------------------------------------------------------------

 

 

 

11.9.4

Where this Agreement or any other Finance Document imposes an obligation on a
Borrower under an Ancillary Facility and the relevant Borrower is a Subsidiary
of a Borrower which is not a party to that document, the relevant Borrower shall
cause that obligation to be performed by its Subsidiary.

 

 

11.9.5

Any reference in this Agreement or any other Finance Document to a Borrower
being under no obligations (whether actual or contingent) as a Borrower under
such Finance Document shall be construed to include a reference to any
Subsidiary of a Borrower being under no obligations under any Finance Document
or Ancillary Document.

 

11.10

Commitment amounts

 

Notwithstanding any other term of this Agreement, each Lender shall ensure that
at all times its Revolving Facility Commitment is not less than:-

 

 

11.10.1

its Ancillary Commitment; or

 

 

11.10.2

the Ancillary Commitment of its Affiliate.

 

 
84

--------------------------------------------------------------------------------

 

 

SECTION 4

 

REPAYMENT, PREPAYMENT AND CANCELLATION

 

12.

Repayment

 

12.1

Repayment of Revolving Facility Loans

 

 

12.1.1

Each Borrower which has drawn a Revolving Facility Loan shall repay that
Revolving Facility Loan on the last day of its Interest Period.

 

 

12.1.2

Without prejudice to each Borrower's obligation under Clause 12.1.1 above, if
one or more Revolving Facility Loans are to be made available to a Borrower:-

 

 

(a)

on the same day that a maturing Revolving Facility Loan is due to be repaid by
that Borrower;

 

 

(b)

in the same currency as the maturing Revolving Facility Loan (unless it arose as
a result of the operation of Clause 10.2 (Unavailability of a currency)); and

 

 

(c)

in whole or in part for the purpose of refinancing the maturing Revolving
Facility Loan;

 

the aggregate principal amount of the new Revolving Facility Loans shall be
treated as if applied in or towards repayment of the maturing Revolving Facility
Loan so that:-

 

 

(i)

if the principal amount of the maturing Revolving Facility Loan exceeds the
aggregate principal amount of the new Revolving Facility Loans:-

 

 

(1)

the relevant Borrower will only be required to pay an amount in cash in the
relevant currency equal to that excess; and

 

 

(2)

each Lender's participation (if any) in the new Revolving Facility Loans shall
be treated as having been made available and applied by each Borrower in or
towards repayment of that Lender's participation (if any) in the maturing
Revolving Facility Loan and that Lender will not be required to make its
participation in the new Revolving Facility Loans available in cash; and

 

 

(ii)

if the principal amount of the maturing Revolving Facility Loan is equal to or
less than the aggregate principal amount of the new Revolving Facility Loans:-

 

 

(1)

the relevant Borrower will not be required to make any payment in cash; and

 

 

(2)

each Lender will be required to make its participation in the new Revolving
Facility Loans available in cash only to the extent that its participation (if
any) in the new Revolving Facility Loans exceeds that Lender's participation (if
any) in the maturing Revolving Facility Loan and the remainder of that Lender's
participation in the new Revolving Facility Loans shall be treated as having
been made available and applied by each Borrower in or towards repayment of that
Lender's participation in the maturing Revolving Facility Loan.

 

 

 
85

--------------------------------------------------------------------------------

 

 

12.2

Termination of Revolving Facility

 

The Revolving Facility Commitments under this Agreement shall reduce to zero on
the Termination Date and, without prejudice to Clause 12.1.1, any Utilisations
which are outstanding on the Termination Date must be repaid on the Termination
Date.

 

13.

Illegality, Voluntary Prepayment And Cancellation

 

13.1

Illegality

 

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund, issue or
maintain its participation in any Utilisation or it becomes unlawful for any
Affiliate of a Lender for that Lender to do so:-

 

 

13.1.1

that Lender, shall promptly notify the Agent upon becoming aware of that event;

 

 

13.1.2

upon the Agent notifying the Parent, the Revolving Facility Commitment and the
Swingline Commitment of that Lender and of any Affiliate of that Lender which is
a Swingline Lender will be immediately cancelled; and

 

 

13.1.3

to the extent that Lender's participation has not been replaced pursuant to
Clause 45.3 (Replacement of Lender), each Borrower shall repay that Lender's
(and any such Affiliate's) participation in the Utilisations made to that
Borrower on the last day of the Interest Period for each Utilisation occurring
after the Agent has notified the Parent or, if earlier, the date specified by
the Lender in the notice delivered to the Agent (being no earlier than the last
day of any applicable grace period permitted by law).

 

13.2

Illegality in relation to Issuing Bank

 

If it becomes unlawful for an Issuing Bank to issue or leave outstanding any
Letter of Credit then:

 

 

13.2.1

that Issuing Bank shall promptly notify the Agent upon becoming aware of that
event;

 

 

13.2.2

upon the Agent notifying the Parent, the Issuing Bank shall not be obliged to
issue any Letter of Credit;

 

 

13.2.3

the Parent shall procure that the relevant Borrower shall use all reasonable
endeavours to procure the release of each Letter of Credit issued by that
Issuing Bank and outstanding at such time on or before the date specified by the
Issuing Bank in the notice delivered to the Agent (being no earlier than the
last day of any applicable grace period permitted by law); and

 

 

13.2.4

unless any other Lender is or has become an Issuing Bank pursuant to the terms
of this Agreement, the Revolving Facility shall cease to be available for the
issue of Letters of Credit.

 

 

 
86

--------------------------------------------------------------------------------

 

 

13.3

Voluntary cancellation

 

The Parent may, if it gives the Agent no later than 5pm (London time) 1 Business
Day (or such shorter period as the Agent may agree) prior notice, cancel the
whole or any part (being a minimum amount of $1,000,000) of the Revolving
Facility or the Swingline Facility. Any cancellation under this Clause 13.3
shall reduce the Commitments of the Lenders rateably under that Facility.

 

13.4

Voluntary prepayment of Revolving Facility Loans

 

A Borrower to which a Revolving Facility Loan has been made may, if it or the
Parent gives the Agent notice no later than 5pm (London time) 1 Business Day (or
such shorter period as the Agent may agree) prior notice, prepay the whole or
any part of a Revolving Facility Loan (but if in part, being an amount that
reduces the Base Currency Amount of the Revolving Facility Loan by a minimum
amount of $1,000,000). Multiple partial prepayments are permitted, subject to
the terms hereof.

 

13.5

Right of cancellation and repayment in relation to a single Lender or Issuing
Bank

 

 

13.5.1

If:-

 

 

(a)

any sum payable to any Lender by an Obligor is required to be increased under
Clause 20.2.3;

 

 

(b)

any Lender or Issuing Bank claims indemnification from the Parent or an Obligor
under Clause 20.3 (Tax indemnity) or Clause 21.1 (Increased costs); or

 

 

(c)

a High Cost Lender invokes Clause 18.3 (Changes in market circumstances),

 

the Parent may, whilst the circumstance giving rise to the requirement for that
increase or indemnification continues, give the Agent notice:

 

 

(i)

(if such circumstances relate to a Lender) of cancellation of the Commitment(s)
of that Lender and of any Affiliate of that Lender which is a Swingline Lender
and its intention to procure the repayment of that Lender's and any such
Affiliate's participation in the Utilisations; or

 

 

(ii)

(if such circumstances relate to an Issuing Bank) of repayment of any
outstanding Letter of Credit issued by it (or the issuance of a back-to-back
letter of credit in form and substance, and from an issuer, in each case
satisfactory to such Issuing Bank or the posting of cash collateral in an amount
equal to the maximum amount of such Letter of Credit that can be drawn) and
cancellation of its appointment as an Issuing Bank under this Agreement in
relation to any Letters of Credit to be issued in the future.

 

 

13.5.2

On receipt of a notice referred to in Clause 13.5.1 above in relation to a
Lender or an Affiliate of a Lender which is a Swingline Lender, the
Commitment(s) of that Lender and any such Affiliate shall immediately be reduced
to zero.

 

 

 
87

--------------------------------------------------------------------------------

 

 

 

13.5.3

On the last day of each Interest Period which ends after the Parent has given
notice under Clause 13.5.1 above in relation to a Lender or an Affiliate of a
Lender which is a Swingline Lender (or, if earlier, the date specified by the
Parent in that notice), each Borrower to which a Utilisation is outstanding
shall repay that Lender's and any such Affiliate's participation in that
Utilisation together with all interest and other amounts accrued under the
Finance Documents.

 

13.6

Right of cancellation in relation to a Defaulting Lender

 

 

13.6.1

If any Lender becomes a Defaulting Lender, the Parent may, at any time whilst
the Lender continues to be a Defaulting Lender, give the Agent written notice of
cancellation of each Available Revolving Commitment and Available Swingline
Commitment of that Lender.

 

 

13.6.2

On the notice referred to in Clause 13.6.1 above becoming effective, each
Available Revolving Commitment and Available Swingline Commitment of the
Defaulting Lender shall immediately be reduced to zero.

 

 

13.6.3

The Agent shall as soon as practicable after receipt of a notice referred to in
Clause 13.6.1 above, notify all the Lenders.

 

14.

Mandatory Prepayment

 

Upon the occurrence of:-

 

 

(a)

a Bond Prepayment Event; or

 

 

(b)

a Change of Control; or

 

 

(c)

the sale of all or substantially all of the assets of the Group, taken as a
whole, whether in a single transaction or a series of related transactions,

 

the Majority Lenders may elect to cancel the Facility and if so cancelled all
outstanding Utilisations and Ancillary Outstandings, together with accrued
interest, and all other amounts accrued under the Finance Documents, shall upon
request by the Agent thereupon become immediately due and payable.

 

15.

Restrictions

 

15.1

Notices of Cancellation or Prepayment

 

Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 13 (Illegality, Voluntary Prepayment and Cancellation)
shall (subject to the terms of Clause 13) be irrevocable and, unless a contrary
indication appears in this Agreement, shall specify the date or dates upon which
the relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.

 

15.2

Interest and other amounts

 

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 

15.3

Reborrowing of Facility

 

Unless a contrary indication appears in this Agreement, any part of a Facility
which is prepaid or repaid may be reborrowed in accordance with the terms of
this Agreement.

 

 

 
88

--------------------------------------------------------------------------------

 

 

15.4

Prepayment in accordance with Agreement

 

No Borrower shall repay or prepay all or any part of the Loans or cancel all or
any part of the Commitments except at the times and in the manner expressly
provided for in this Agreement.

 

15.5

No reinstatement of Commitments

 

Subject to Clause 2.2 (Increase Following Commitment Cancellation) and without
prejudice to Clause 2.3 (Accordion Option), no amount of the Total Revolving
Facility Commitments or Total Swingline Commitments actually cancelled under
this Agreement may be subsequently reinstated.

 

15.6

Agent's receipt of Notices

 

If the Agent receives a notice under Clause 13 (Illegality, Voluntary Prepayment
and Cancellation) it shall promptly forward a copy of that notice or election to
either the Parent or the affected Lender, as appropriate.

 

 

 
89

--------------------------------------------------------------------------------

 

 

section 5

 

costs of utilisation

 

16.

Interest

 

16.1

Calculation of interest

 

The rate of interest on each Revolving Facility Loan for each Interest Period is
the percentage rate per annum which is the aggregate of the applicable:-

 

 

16.1.1

Margin; and

 

 

16.1.2

in relation to:-

 

 

(a)

any Revolving Facility Loan in sterling or US Dollar, LIBOR;

 

 

(b)

any Revolving Facility Loan in euro, EURIBOR; and

 

 

(c)

any Revolving Facility Loan in Canadian Dollars, CDOR.

 

16.2

Payment of interest

 

 

16.2.1

The Borrower to which a Revolving Facility Loan has been made shall pay accrued
interest on that Revolving Facility Loan on the last day of each Interest Period
(and, if the Interest Period is longer than six Months, on the dates falling at
six Monthly intervals after the first day of the Interest Period).

 

 

16.2.2

If the annual audited financial statements of the Group and related Compliance
Certificate received by the Agent show that (a) a higher Margin should have
applied during a certain period, then the Parent shall (or shall ensure the
relevant Borrower shall) promptly pay to the Agent any amounts necessary to put
the Agent and the Lenders in the position they would have been in had the
appropriate rate of the Margin applied during such period or (b) a lower Margin
should have applied during a certain period, then the Lenders shall promptly pay
to the Agent for prompt payment to the relevant Borrower any amounts necessary
to put the Borrowers in the position they would have been in had the appropriate
rate of the Margin applied during such period.

 

16.3

Default interest

 

 

16.3.1

If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest (including, for the avoidance of doubt, post-petition
interest) shall accrue on the overdue amount from the due date up to the date of
actual payment (both before and after judgment) at a rate which, subject to
Clause 16.3.2 below, is two (2) per cent higher than the rate which would have
been payable if the overdue amount had, during the period of non-payment,
constituted a Loan in the currency of the overdue amount for successive Interest
Periods, each of a duration selected by the Agent (acting reasonably). Any
interest accruing under this Clause 16.3 shall be immediately payable by the
Obligor on demand by the Agent.

 

 

16.3.2

If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:-

 

 

(a)

the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

 

 

 
90

--------------------------------------------------------------------------------

 

 

 

(b)

the rate of interest applying to the overdue amount during that first Interest
Period shall be two (2) per cent higher than the rate which would have applied
if the overdue amount had not become due.

 

 

16.3.3

Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 

16.4

Notification of rates of interest

 

The Agent shall promptly notify the Lenders and the relevant Borrower (or the
Parent) of the determination of a rate of interest under this Agreement.

 

17.

Interest Periods – REVOLVING FACILITY LOANS

 

17.1

Selection of Interest Periods

 

 

17.1.1

A Borrower (or the Parent on behalf of a Borrower) may select an Interest Period
for a Revolving Facility Loan in the Utilisation Request for that Revolving
Facility Loan.

 

 

17.1.2

Subject to this Clause 17, a Borrower (or the Parent) may select an Interest
Period of one, three or six Months or any other period agreed between each
Borrower and the Agent (acting on the instructions of all the Lenders in
relation to the relevant Revolving Facility Loan).

 

 

17.1.3

An Interest Period for a Revolving Facility Loan shall not extend beyond the
Termination Date.

 

 

17.1.4

A Revolving Facility Loan has one Interest Period only.

 

17.2

Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

18.

Changes To The Calculation Of Interest

 

18.1

Absence of quotations

 

Subject to Clause 18.2 (Market disruption), if LIBOR or, if applicable, EURIBOR
or CDOR is to be determined by reference to the Reference Banks but a Reference
Bank does not supply a quotation by the Specified Time on the Quotation Day, the
applicable LIBOR, EURIBOR or CDOR shall be determined on the basis of the
quotations of the remaining Reference Banks.

 

18.2

Market disruption

 

 

18.2.1

If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender's share of that Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

 

 

(a)

the Margin; and

 

 

(b)

the rate notified to the Agent by that Lender as soon as practicable and in any
event prior to the date on which interest is due to be paid in respect of that
Interest Period, to be that which expresses as a percentage rate per annum the
cost to that Lender of funding its participation in that Loan from whatever
source it may reasonably select.

 

 

 
91

--------------------------------------------------------------------------------

 

 

 

18.2.2

If:

 

 

(a)

the percentage rate per annum notified by a Lender pursuant to Clause 18.2.1(b)
above is less than LIBOR or, in relation to any Loan in euro, EURIBOR, or in
relation to any Loan in Canadian dollars, CDOR; or

 

 

(b)

a Lender has not notified the Agent of a percentage rate per annum pursuant to
Clause 18.2.1(b) above,

 

the cost to that Lender of funding its participation in that Loan for that
Interest Period shall be deemed, for the purposes of Clause 18.2.1 above, to be
LIBOR or, in relation to any Loan in euro, EURIBOR or in relation to Canadian
dollars, CDOR.

 

 

18.2.3

In this Agreement, "Market Disruption Event" means at or about noon on the
Quotation Day for the relevant Interest Period neither the Screen Rate nor the
Interpolated Screen Rate is available and, following a request therefor, none or
only one of the Reference Banks supplies a rate to the Agent to determine LIBOR
or, if applicable, EURIBOR or CDOR for the relevant currency and Interest
Period.

 

18.3

Changes in market circumstances

 

 

18.3.1

If at any time a Lender determines that the cost to that Lender of funding its
participation in any Loan exceeds LIBOR or, in relation to any Loan in euro,
EURIBOR or any Loan in Canadian Dollars, CDOR (a "High Cost Lender") then:-

 

 

(a)

the Lender shall give notice to the Agent and the Agent shall give notice to the
Parent of the occurrence of such event;

 

 

(b)

the Agent shall as soon as reasonably practicable certify to the Parent in
writing the effective cost to such Lender of maintaining its Commitment for such
further period as shall be selected by that Lender and the rate of interest
payable by each Borrower for that period; and

 

 

(c)

if the rate notified by the Agent pursuant to paragraph (b) above is not
acceptable to the Parent, the Agent in accordance with instructions from that
Lender and subject to that Lender's approval of any agreement between the Agent
and the Parent, will negotiate with the Parent in good faith with a view to
modifying this Agreement to provide a substitute basis for that Lender's
Commitment which is financially a substantial equivalent to the basis provided
for in this Agreement.

 

 

18.3.2

If:-

 

 

(a)

within thirty (30) days of the giving of the notice referred to in Clause 18.3.1
(a) above, the Parent and the Agent fail to agree in writing on a substitute
basis for such High Cost Lender's Commitment; or

 

 

(b)

the Parent elects to exercise its right of cancellation set forth in Clause
13.5.1(c),

 

 

 
92

--------------------------------------------------------------------------------

 

 

then, in each case, the relevant Borrower(s) will within 90 days prepay in full
the amount of such High Cost Lender's outstanding Utilisations and/or Ancillary
Outstandings (and until such prepayment occurs, the Borrower(s) shall pay to the
relevant Lender the cost payable by such Lender for funding its participation in
the Loans as is notified to the Parent pursuant to Clause 18.3.1(b)). Upon such
prepayment in full such Lender's Commitments shall be cancelled and the Total
Revolving Facility Commitments and/or Total Swingline Commitments will
automatically be reduced by the amount of such Lender's Commitments and such
reduction shall not be reversed.

 

 

18.3.3

Clause 18.4 (Break Costs) shall apply to that prepayment if it is made on a day
other than the last day of an Interest Period.

 

18.4

Break Costs

 

 

18.4.1

Each Borrower shall, within five Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being paid by that Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

 

 

18.4.2

Each Lender shall, as soon as reasonably practicable after a demand by the Agent
or any Borrower provide a reasonably detailed certificate confirming the amount
and calculation of its Break Costs for any Interest Period in which they accrue.

 

19.

Fees

 

19.1

Commitment fee

 

 

19.1.1

The Original Borrower shall pay to the Agent (for the account of each Lender) a
fee in the Base Currency computed at the rate of zero point three seven five
(0.375) per cent per annum on that Lender's Available Revolving Commitment under
the Revolving Facility for the Availability Period applicable to the Revolving
Facility.

 

 

19.1.2

The accrued commitment fee is payable on the last day of each successive period
of three Months which ends during the Availability Period, on the last day of
the Availability Period and on the cancelled amount of the relevant Lender's
Revolving Commitment at the time the cancellation is effective.

 

 

19.1.3

No commitment fee accrues or is payable to the Agent (for the account of a
Lender) on any Available Revolving Commitment of that Lender for any day on
which that Lender is a Defaulting Lender.

 

19.2

Arrangement fee

 

The Original Borrower shall pay to each Arranger (for its own account) an
arrangement fee in the amount and at the times agreed in a Fee Letter.

 

19.3

Agency fee

 

The Original Borrower shall pay to the Agent (for its own account) an agency fee
in the amount and at the times agreed in a Fee Letter.

 

19.4

Security Agent fee

 

The Original Borrower shall pay to the Security Agent (for its own account) the
Security Agent fee in the amount and at the times agreed in a Fee Letter.

 

 

 
93

--------------------------------------------------------------------------------

 

 

19.5

Fees payable in respect of Letters of Credit

 

 

19.5.1

The Original Borrower shall pay to the Issuing Bank a fronting fee at the rate
of zero point one two five per cent. (0.125%) per annum on the outstanding
amount which is counter-indemnified by the other Lenders of each Letter of
Credit requested by it for the period from the issue of that Letter of Credit
until its Expiry Date.

 

 

19.5.2

The Original Borrower shall pay to the Agent (for the account of each Lender) a
Letter of Credit fee in the Base Currency (computed at the rate equal to the
Margin applicable to a Revolving Facility Loan) on the outstanding amount of
each Letter of Credit requested by it for the period from the issue of that
Letter of Credit until its Expiry Date. This fee shall be distributed according
to each Lender's L/C Proportion of that Letter of Credit.

 

 

19.5.3

The accrued fronting fee and Letter of Credit fee on a Letter of Credit shall be
payable on the first day of each successive period of three Months from the date
of this Agreement. For the avoidance of doubt, no fronting fee or Letter of
Credit will accrue or be payable unless and until any Letter of Credit has been
issued under this Agreement.

 

 

19.5.4

If a Borrower provides cash cover in respect of any Letter of Credit:

 

 

(a)

the fronting fee payable to the Issuing Bank and (subject to paragraph (c) of
Clause 7.6 (Regulation and consequences of cash cover provided by Borrower)),
the Letter of Credit fee payable for the account of each Lender shall continue
to be payable until the expiry of the Letter of Credit; and

 

 

(b)

each Borrower shall be entitled to withdraw interest accrued on the cash cover
to pay the fees described in Clause 19.5.4(a) above.

 

 

19.5.5

The Original Borrower shall pay to the Issuing Bank (for its own account) an
issuance/administration fee in the amount and at the times specified in any Fee
Letter.

 

19.6

Interest, commission and fees on Ancillary Facilities

 

The rate and time of payment of interest, commission, fees and any other
remuneration in respect of each Ancillary Facility shall be determined by
agreement between the relevant Ancillary Lender and the relevant Borrower of
that Ancillary Facility.

 

 

 
94

--------------------------------------------------------------------------------

 

 

SECTION 6

 

ADDITIONAL PAYMENT OBLIGATIONS

 

20.

Tax Gross Up And Indemnities

 

20.1

Definitions

 

In this Agreement:-

 

 

"Exempt Lender"

means, in relation to an Obligor, a Lender which is (otherwise than by reason of
being a Treaty Lender) able to receive interest without a Tax Deduction imposed
by the relevant Obligor's Tax Jurisdiction through operation of local law
including in the case of an Additional UK Borrower:

 

 

(a)

a Lender:

 

 

(i)

which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Finance Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payment apart from
section 18A of the CTA; or

 

  (ii) in respect of an advance made under a Finance Document by a person that
was a bank (as defined for the purpose of section 879 of the ITA) at the time
that that advance was made and within the charge to United Kingdom corporation
tax as respects any payments of interest made in respect of that advance; or

 

 
95

--------------------------------------------------------------------------------

 

 

  (b)

a Lender which is:

 

  (i) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (ii) a partnership each member of which is:

 

 

(A)

a company so resident in the United Kingdom; or

 

  (B) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA;

 

  (iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company;

 

 

"FATCA"

means:

 

  (a) sections 1471 to 1474 of the Code or any associated regulations;

 

  (b) any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

 

  (c) any agreement pursuant to the implementation of any treaty, law or
regulation referred to in paragraphs (a) or (b) above with the US Internal
Revenue Service, the US government or any governmental or taxation authority in
any other jurisdiction

 

 

"FATCA Application Date"

means:

 

  (a) in relation to a "withholdable payment" described in section 1473(1)(A)(i)
of the Code (which relates to payments of interest and certain other payments
from sources within the US), 1 July 2014;

 

  (b) in relation to a "withholdable payment" described in section
1473(1)(A)(ii) of the Code (which relates to "gross proceeds" from the
disposition of property of a type that can produce interest from sources within
the US), 1 January 2017; or

 

 
96

--------------------------------------------------------------------------------

 

 

  (c) in relation to a "passthru payment" described in section 1471(d)(7) of the
Code not falling within paragraphs (a) or (b) above, 1 January 2017,

 

    or, in each case, such other date from which such payment may become subject
to a deduction or withholding required by FATCA as a result of any change in
FATCA after the date of this Agreement.

 

 

"FATCA Deduction"

means a deduction or withholding from a payment under a Finance Document
required by FATCA

 

 

"FATCA Exempt Party"

means a Party that is entitled to receive payments free from any FATCA Deduction

 

 

"Obligor's Tax Jurisdiction"

means, in relation to an Obligor, the jurisdiction(s) in which that Obligor is
resident for tax purposes

 

 

"Protected Party"

means a Finance Party which is or will be subject to any liability or required
to make any payment for or on account of Tax in relation to a sum received or
receivable (or any sum deemed for the purposes of Tax to be received or
receivable) under a Finance Document

 

 

"Qualifying Lender"

means:

 

  (a) in respect of an advance under a Finance Document to an Obligor in which
that Obligor's Tax Jurisdiction is the United Kingdom, a Lender which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document and is:-         (i) a Lender:

 

  (A) which is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under a Finance Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payment apart from
section 18A of the CTA; or

 

  (B) in respect of an advance made under a Finance Document by a person that
was a bank (as defined for the purpose of section 879 of the ITA) at the time
that that advance was made and within the charge to United Kingdom corporation
tax as respects any payments of interest made in respect of that advance; or 

 

 
97

--------------------------------------------------------------------------------

 

 

  (ii) a Lender which is:

 

  (A) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (B) a partnership each member of which is:

 

 

(1)

a company so resident in the United Kingdom; or

 

  (2) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA;

 

  (C) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company;

 

  (iii) a Treaty Lender; or

 

  (iv) an Exempt Lender;

 

(b)              in respect of an advance under a Finance Document to an Obligor
in which that Obligor's Tax Jurisdiction is not the United Kingdom, a Lender
which is beneficially entitled to interest payable to that Lender in respect of
an advance under a Finance Document and is:-

 

  (i) a Treaty Lender; or

 

  (ii) an Exempt Lender.

 

 

"Tax Credit"

means a credit against, relief or remission for, or repayment or refund of, any
Tax

 

 

"Tax Deduction"

means a deduction or withholding for or on account of Tax from a payment under a
Finance Document, other than a FATCA Deduction

 

 

"Tax Payment"

means either the increase in a payment made by an Obligor to a Finance Party
under Clause 20.2 (Tax gross-up) or a payment under Clause 20.3 (Tax indemnity)

 

 

"Treaty Lender"

means, in relation to an Obligor, a Lender which:

 

  (a) is treated as a resident of a Treaty State for purposes of the relevant
Treaty;

 

 
98

--------------------------------------------------------------------------------

 

 

  (b) does not carry on a business in that Obligor's Tax Jurisdiction through a
permanent establishment with which that Lender's participation in the Loan is
effectively connected; and

 

  (c) meets all other conditions (including any limitation on benefits
provisions) in the Treaty that are within its control for full exemption from
Tax on interest, subject only to the completion of any procedural formalities;

 

 

"Treaty State"

means a jurisdiction having a double taxation agreement ("Treaty") with the
Obligor's Tax Jurisdiction which makes provision for full exemption from tax
imposed by that Obligor's Tax Jurisdiction on interest 

 

 

"UK Non-Bank Lender"

means a Lender which gives a Tax Confirmation in the Assignment Agreement or
Transfer Certificate which it executes on becoming a Party

 

 

"United States Person"

means a "United States person" within the meaning of Section 7701(a)(30) of the
Code.

 

 

US Tax Obligor

means:

 

  (a) a Borrower which is resident for tax purposes in the US; or

 

  (b) an Obligor some or all of whose payments under the Finance Documents are
from sources within the US for US federal income tax purposes

 

 

In this Clause 20, (a) unless a contrary indication appears, a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination and (b) a reference to
"Lender" includes an "Issuing Bank".

 

20.2

Tax gross-up

 

 

20.2.1

Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 

 

20.2.2

The Parent shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Parent
and that Obligor.

 

 

20.2.3

If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 

 

20.2.4

A payment shall not be increased under Clause 20.2.3 above by reason of a Tax
Deduction on account of Tax imposed by the relevant Obligor's Tax Jurisdiction,
if on the date on which the payment falls due:-

 

 

(a)

the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

 

 
99

--------------------------------------------------------------------------------

 

 

 

(b)

the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under Clause
20.2.7 below; or

 

 

(c)

to the extent that the Obligor making the payment is able to demonstrate that
the payment could have been made to the Lender without or with a reduced Tax
Deduction had that Lender complied with its obligations under Clause 20.2.8
below.

 

 

20.2.5

If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

 

 

20.2.6

Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment the original
or a certified copy of a receipt issued by the relevant taxing authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence reasonably satisfactory to that Finance Party that the
Tax Deduction has been made or (as applicable) any appropriate payment paid to
the relevant taxing authority.

 

 

20.2.7

A Treaty Lender and each Obligor which makes a payment to which that Treaty
Lender is entitled shall co-operate in completing any procedural formalities
necessary for that Obligor to obtain authorisation to make that payment without
a Tax Deduction.

 

 

20.2.8

Each Lender that is entitled to an exemption from or a reduction in the amount
of a Tax Deduction imposed under the laws of the United States of America, or
any income tax treaty to which the United States of America is a party, with
respect to a payment made by an Obligor under any Finance Document shall deliver
to that Obligor (with a copy to the Agent) within 10 Business Days of the
Obligor or the Agent requesting that such Lender provide such documentation,
such properly completed and executed documentation prescribed by applicable law
and requested by that Obligor or the Agent as will permit such payments to be
made without or at a reduced amount of a Tax Deduction. A Lender shall promptly
notify the Parent and the applicable Obligor when it is aware of a change in
circumstances that renders any previously delivered documentation pursuant to
this Clause 20.2.8 obsolete or inaccurate and promptly deliver to that Obligor
any properly completed and executed documentation as may be required in order to
confirm or establish the entitlement to a continued exemption from or reduction
in a Tax Deduction if that Lender continues to be so entitled.

 

Without limiting the generality of the foregoing if any Obligor’s Tax
Jurisdiction is the United States of America:

 

 

(a)

each Lender that is a United States Person shall deliver to that Obligor and the
Agent (in such number of copies as shall be requested by the recipient), within
10 Business Days of the date on which that Lender becomes a Lender hereunder
(and from time to time thereafter at the time or times prescribed by applicable
and as requested by that Obligor or the Agent), executed originals of IRS Form
W-9 (or any successor form) certifying that that Lender is exempt from United
States federal backup withholding tax; or

 

 
100

--------------------------------------------------------------------------------

 

 

 

(b)

each Lender that is not a United States Person shall deliver to that Obligor and
the Agent (in such number of copies as shall be requested by the recipient),
within 10 Business Days of the date on which that Lender becomes a Lender
hereunder (and from time to time thereafter at such times prescribed by
applicable law and as reasonably requested by that Obligor or the Agent),
whichever of the following is applicable:

 

 

(i)

in the case that Lender is claiming the benefits of an income tax treaty to
which the United States of America is a party (x) with respect to payments of
interest under any Finance Document, executed originals of IRS Form W-8BEN (or
any successor form) or IRS Form W-8BEN-E (or any successor form), as applicable,
establishing an exemption from, or reduction of, United States federal
withholding tax pursuant to the “interest” article of such income tax treaty and
(y) with respect to any other applicable payments under any Finance Document,
IRS Form W-8BEN (or any successor form) or IRS Form W-8BEN-E (or any successor
form), as applicable, establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “business profits” or “other
income” article of such income tax treaty; or

 

 

(ii)

executed originals of IRS Form W-8ECI (or any successor form); or

 

 

(iii)

in the case that Lender is claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate to the effect that
that Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, is not a “10 percent shareholder” of that Obligor within the meaning of
Section 881(c)(3)(B) of the Code, or is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance
Certificate"), and (y) executed originals of IRS Form W-8BEN (or any successor
form) or IRS Form W-8BEN-E (or any successor form), as applicable;

 

 

(iv)

to the extent that Lender is not the beneficial owner, executed originals of IRS
Form W-8IMY (or any successor form), accompanied by IRS Form W-8ECI (or any
successor form), IRS Form W-8BEN (or any successor form) or IRS Form W-8BEN-E
(or any successor form), as applicable, a US Tax Compliance Certificate, IRS
Form W-9 (or any successor form), and/or other certification documents from each
beneficial owner, as applicable: provided that if that Lender is a partnership
and one or more direct or indirect partners of that Lender are claiming the
portfolio interest exemption, that Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner; or

 

 
101

--------------------------------------------------------------------------------

 

 

 

(v)

any other form prescribed by applicable law and notified by the Obligor to the
Lender as a basis for claiming exemption from or a reduction in a Tax Deduction
imposed by the United States of America, duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit
that Obligor or the Agent to determine the Tax Deduction required to be made.

 

 

20.2.9

If a Lender has not included an indication to the effect that it wishes the HMRC
DT Treaty Passport scheme to apply to this Agreement in accordance with Clause
20.6.1 (HMRC DT Treaty Passport scheme confirmation), no Obligor shall file any
form relating to the HMRC DT Treaty Passport scheme in respect of that Lender's
Commitment(s) or its participation in any Utilisation.

 

20.3

Tax indemnity

 

 

20.3.1

The Parent shall (within five Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

 

 

20.3.2

Clause 20.3.1 above shall not apply:-

 

 

(a)

with respect to any Tax assessed on a Finance Party:-

 

 

(i)

under the law of the jurisdiction (or any political subdivision thereof) in
which that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes; or

 

 

(ii)

under the law of the jurisdiction (or any political subdivision thereof) in
which that Finance Party's Facility Office is located in respect of amounts
received or receivable in that jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party or if that Tax is a United States branch profits tax; or

 

 

(b)

to the extent a loss, liability or cost:-

 

 

(i)

is compensated for by an increased payment under Clause 20.2 (Tax gross-up);

 

 

(ii)

would have been compensated for by an increased payment under Clause 20.2 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
Clause 20.2.4 applied; or

 

 

(iii)

relates to a FATCA Deduction required to be made by a Party.

 

 

 
102

--------------------------------------------------------------------------------

 

 

 

20.3.3

A Protected Party making, or intending to make a claim under Clause 20.3.1 above
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall notify the Parent.

 

 

20.3.4

A Protected Party shall, on receiving a payment from an Obligor under this
Clause 20.3, notify the Agent.

 

20.4

Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:-

 

 

20.4.1

a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part or to that Tax Payment; and

 

 

20.4.2

that Finance Party has obtained, utilised and retained that Tax Credit,

 

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

20.5

Lender Status Confirmation

 

Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate, Assignment Agreement or
Increase Confirmation which it executes on becoming a Party, and for the benefit
of the Agent and without liability to any Obligor, which of the following
categories it falls in:-

 

 

20.5.1

not a Qualifying Lender;

 

 

20.5.2

a Qualifying Lender under paragraph (a) of the definition of Qualifying Lender;
or

 

 

20.5.3

an Exempt Lender; or

 

 

20.5.4

a Treaty Lender which is a Qualifying Lender under paragraph (b) of the
definition of Qualifying Lender.

 

If a New Lender fails to indicate its status in accordance with this Clause 20.5
then such New Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a Qualifying Lender until such time
as it notifies the Agent which category applies (and the Agent, upon receipt of
such notification, shall inform the Parent). For the avoidance of doubt, a
Transfer Certificate, Assignment Agreement or Increase Confirmation shall not be
invalidated by any failure of a Lender to comply with this Clause 20.5.

 

20.6

HMRC DT Treaty Passport scheme confirmation

 

 

20.6.1

A New Lender or an Increase Lender that is a Treaty Lender that holds a passport
under the HMRC DT Treaty Passport scheme, and which then wishes that scheme to
apply to any UK Obligor under this Agreement, shall include an indication to
that effect (without liability to any Obligor) in the Transfer Certificate or
Assignment Agreement or Increase Confirmation which it executes by including its
scheme reference number and its jurisdiction of tax residence in that Transfer
Certificate or Assignment Agreement or Increase Confirmation.

 

 

20.6.2

Where a New Lender or an Increase Lender includes the indication described in
Clause 20.6.1 in the relevant Transfer Certificate or Assignment Agreement or
Increase Confirmation:-

 

 

 
103

--------------------------------------------------------------------------------

 

 

 

(a)

each UK Borrower which is a Party as a Borrower as at the relevant Transfer Date
or the date on which the increase in Total Revolving Facility Commitments
described in the relevant Increase Confirmation takes effect shall to the extent
that that New Lender or Increase Lender becomes a Lender under a Facility which
is made available to that Borrower pursuant to Clause 2.1 (The Facilities), file
a duly completed form DTTP2 in respect of such Lender with HM Revenue & Customs
within 30 days of that Transfer Date or that date on which the increase in Total
Revolving Facility Commitments takes effect and shall promptly provide the
Lender with a copy of that filing; and

 

 

(b)

each Additional UK Borrower which becomes an Additional Borrower after the
relevant Transfer Date or the date on which the increase in Total Revolving
Facility Commitments described in the relevant Increase Confirmation takes
effect shall, to the extent that that New Lender or Increase Lender is a Lender
under a Facility which is made available to that Additional Borrower pursuant to
Clause 2.1 (The Facilities), file a duly completed form DTTP2 in respect of such
Lender with HM Revenue & Customs within 30 days of becoming an Additional
Borrower and shall promptly provide the Lender with a copy of that filing.

 

20.7

Stamp taxes

 

The Parent shall pay and, within five Business Days of demand, indemnify each
Secured Party against any and all stamp duty, registration and other similar
Taxes paid or payable by that Secured Party in respect of any Finance Document
and any reasonable expenses arising therefrom or with respect thereto, save for
any such Taxes paid or payable in respect of an assignment or transfer of a
Lender's interests in respect of a Finance Document. The Secured Party making or
intending to make a claim under this Clause 20.7 shall promptly notify the Agent
of the event which will give, or has given, rise to its claim following which
the Agent shall notify the Parent.

 

20.8

VAT

 

 

20.8.1

All amounts set out or expressed in a Finance Document to be payable by any
Party to a Finance Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to Clause 20.8.2 below, if VAT is or becomes chargeable on
any supply made by any Finance Party to any Party under a Finance Document, that
Party shall pay to the Finance Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
such VAT (and such Finance Party shall promptly provide an appropriate invoice
to such Party).

 

 

20.8.2

If VAT is or becomes chargeable on any supply made by any Finance Party (the
"Supplier") to any other Finance Party (the "Recipient") under a Finance
Document, and any Party other than the Recipient (the "Relevant Party") is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 

 

(a)

(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (a) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

 

 
104

--------------------------------------------------------------------------------

 

 

 

(b)

(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 

 

20.8.3

Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

 

 

20.8.4

Any reference in this Clause 20.8 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value Added Tax Act 1994).

 

20.9

FATCA Information

 

 

20.9.1

Subject to Clause 20.9.3 below, each Party shall, within ten Business Days of a
reasonable request by another Party:

 

 

(a)

confirm that other Party whether it is:

 

 

(i)

a FATCA Exempt Party; or

 

 

(ii)

not a FATCA Exempt Party;

 

 

(b)

supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA;

 

 

(c)

supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with any other law, regulation, or
exchange of information regime.

 

 

20.9.2

If a Party confirms to another Party pursuant to Clause 20.9.1(a) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

 

20.9.3

Clause 20.9.1 above shall not oblige any Finance Party to do anything, and
Clause 20.9.1(c) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

 

 

(a)

any law or regulation;

 

 

(b)

any fiduciary duty; or

 

 

 
105

--------------------------------------------------------------------------------

 

 

 

(c)

any duty of confidentiality.

 

 

20.9.4

If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
Clauses 20.9.1(a) or 20.9.1(b) above (including for the avoidance of doubt,
where Clause 20.9.3 above applies), then such Party shall be treated for the
purposes of the Finance Documents (and payments under them) as if it is not a
FATCA Exempt Party until such time as the Party in question provides the
requested confirmation, forms, documentation or other information.

 

 

20.9.5

If a Borrower is a US Tax Obligor or the Agent reasonably believes that its
obligations under FATCA or any other applicable law or regulation require it,
each Lender shall, within ten Business Days of:

 

 

(a)

where an Original Borrower is a US Tax Obligor and the relevant Lender is an
Original Lender, the date of this Agreement;

 

 

(b)

where a Borrower is a US Tax Obligor on a Transfer Date and the relevant Lender
is a New Lender, the relevant Transfer Date;

 

 

(c)

the date a new US Tax Obligor accedes as a Borrower; or

 

 

(d)

where a Borrower is not a US Tax Obligor, the date of a request from the Agent,

 

supply to the Agent:

 

 

(i)

a withholding certificate on Form W-8, Form W-9 or any other relevant form; or

 

 

(ii)

any withholding statement or other document, authorisation or waiver as the
Agent may require to certify or establish the status of such Lender under FATCA
or that other law or regulation.

 

 

20.9.6

The Agent shall provide any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to Clause
20.9.5 above to the relevant Borrower.

 

 

20.9.7

If any withholding certificate, withholding statement, document, authorisation
or waiver provided to the Agent by a Lender pursuant to Clause 20.9.5 above is
or becomes materially inaccurate or incomplete, that Lender shall promptly
update it and provide such updated withholding certificate, withholding
statement, document, authorisation or waiver to the Agent unless it is unlawful
for the Lender to do so (in which case the Lender shall promptly notify the
Agent). The Agent shall provide any such updated withholding certificate,
withholding statement, document, authorisation or waiver to the relevant
Borrower.

 

 

20.9.8

The Agent may rely on any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to Clauses
20.9.5 or 20.9.7 above without further verification. The Agent shall not be
liable for any action taken by it under or in connection with Clauses 20.9.5,
20.9.6 or 20.9.7 above.

 

20.10

FATCA Deduction

 

 

20.10.1

Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

 

 
106

--------------------------------------------------------------------------------

 

 

 

20.10.2

Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Parent and the Agent and the Agent shall notify the other
Finance Parties.

 

21.

Increased Costs

 

21.1

Increased costs

 

 

21.1.1

Subject to Clause 21.3 (Exceptions) the Parent shall, within five Business Days
of a demand by the Agent, pay for the account of a Finance Party the amount of
any Increased Costs incurred by that Finance Party or any of its Affiliates as a
result of (i) the introduction of or any change in (or in the interpretation,
administration or application of), in each case after the date of this
Agreement, any law or regulation or (ii) compliance with any law or regulation
made after the date of this Agreement or (iii) compliance with any law or
regulation implementing Basel III or the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith.

 

 

21.1.2

In this Agreement "Increased Costs" means:-

 

 

(a)

a reduction in the rate of return from a Facility or on a Finance Party's (or
its Affiliate's) overall capital;

 

 

(b)

an additional or increased cost; or

 

 

(c)

a reduction of any amount due and payable under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or an Ancillary Commitment or funding or performing its obligations
under any Finance Document or Letter of Credit.

 

 

21.1.3

"Basel III" means:

 

 

(a)

the agreements on capital requirements, a leverage ratio and liquidity standards
contained in "Basel III: A global regulatory framework for more resilient banks
and banking systems", "Basel III: International framework for liquidity risk
measurement, standards and monitoring" and "Guidance for national authorities
operating the countercyclical capital buffer" published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

 

 

(b)

the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement - Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 

 

(c)

any further guidance or standards published by the Basel Committee on Banking
Supervision relating to "Basel III".

 

 

 
107

--------------------------------------------------------------------------------

 

 

21.2

Increased cost claims

 

 

21.2.1

A Finance Party intending to make a claim pursuant to Clause 21.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Parent.

 

 

21.2.2

Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs provided that
no Finance Party shall be required to divulge any confidential information in
providing its certification.

 

21.3

Exceptions

 

 

21.3.1

Clause 21.1 (Increased costs) does not apply to the extent any Increased Cost
is:-

 

 

(a)

attributable to a Tax Deduction required by law to be made by an Obligor;

 

 

(b)

attributable to a FATCA Deduction required to be made by a Party;

 

 

(c)

compensated for by Clause 20.3 (Tax indemnity) (or would have been compensated
for under Clause 20.3 (Tax indemnity) but was not so compensated because any of
the exclusions in Clause 20.3.2 applied); or

 

 

(d)

attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

 

 

21.3.2

In this Clause 21.3 reference to a "Tax Deduction" has the same meaning given to
the term in Clause 20.1 (Definitions).

 

22.

Other Indemnities

 

22.1

Currency indemnity

 

 

22.1.1

If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:-

 

 

(a)

making or filing a claim or proof against that Obligor; or

 

 

(b)

obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 

that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Secured Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

 

22.1.2

Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 

 

 
108

--------------------------------------------------------------------------------

 

 

22.2

Other indemnities

 

 

22.2.1

The Parent shall (or shall procure that an Obligor will), within five Business
Days of demand, indemnify each Secured Party against any cost, loss or liability
incurred by it as a result of:-

 

 

(i)

the occurrence of any Event of Default;

 

 

(ii)

a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 38 (Sharing among the Finance Parties);

 

 

(iii)

funding, or making arrangements to fund, its participation in a Utilisation
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone);

 

 

(iv)

issuing or making arrangements to issue a Letter of Credit requested by the
Parent or a Borrower in a Utilisation Request but not issued by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party; or

 

 

(v)

a Utilisation (or part of a Utilisation) not being prepaid in accordance with a
notice of prepayment given by a Borrower or the Parent,

 

in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of such Secured Party.

 

 

22.2.2

The Parent shall promptly indemnify each Finance Party, each Affiliate of a
Finance Party and each officer or employee of a Finance Party or its Affiliate
(each an "Indemnitee"), against any cost, loss or liability incurred by that
Finance Party or its Affiliate (or officer or employee of that Finance Party or
Affiliate) in connection with or arising out of the funding of the Borrowers
(including but not limited to those incurred in connection with any litigation,
arbitration or administrative proceedings or regulatory enquiry concerning the
Acquisition), in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of such
Indemnitee, unless such loss or liability is caused by the gross negligence or
wilful misconduct of that Finance Party or its Affiliate (or employee or officer
of that Finance Party or Affiliate). Any Affiliate or any officer or employee of
a Finance Party or its Affiliate may rely on this Clause 22.2.

 

22.3

Indemnity to the Agent

 

The Parent shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:-

 

 

(a)

investigating any event which it reasonably believes is a Default; or

 

 

(b)

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

 

 

 
109

--------------------------------------------------------------------------------

 

 

22.4

Indemnity to the Security Agent

 

 

22.4.1

Each Obligor shall promptly indemnify the Security Agent and every Receiver and
Delegate against any cost, loss or liability incurred by any of them as a result
of:-

 

 

(a)

the taking, holding, protection or enforcement of the Transaction Security,

 

 

(b)

the exercise of any of the rights, powers, discretions and remedies vested in
the Security Agent and each Receiver and Delegate by the Finance Documents or by
law; or

 

 

(c)

any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents.

 

 

22.4.2

The Security Agent may, in priority to any payment to the Secured Parties,
indemnify itself out of the Charged Property in respect of, and pay and retain,
all sums necessary to give effect to the indemnity in this Clause 22.4 and shall
have a lien on the Transaction Security and the proceeds of the enforcement of
the Transaction Security for all monies payable to it.

 

23.

Mitigation By The Lenders

 

23.1

Mitigation

 

 

23.1.1

Each Finance Party shall, in consultation with the Parent, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 13.1 (Illegality) (or, in respect of an Issuing Bank, Clause 13.2
(Illegality in relation to Issuing Bank), Clause 20 (Tax gross-up and
indemnities) or Clause 21 (Increased Costs) including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office.

 

 

23.1.2

Clause 23.1.1 above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

23.2

Limitation of liability

 

 

23.2.1

The Parent shall promptly indemnify each Finance Party for all out-of-pocket
costs and expenses reasonably incurred by that Finance Party as a result of
steps taken by it under Clause 23.1 (Mitigation).

 

 

23.2.2

A Finance Party is not obliged to take any steps under Clause 23.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 

 

 
110

--------------------------------------------------------------------------------

 

 

24.

Costs And Expenses

 

24.1

Transaction expenses

 

The Parent shall promptly on demand pay the Agent, the Arrangers, each Issuing
Bank, and the Security Agent the amount of all out-of-pocket costs and expenses
(including legal and/or valuation fees) reasonably incurred by any of them (and,
in the case of the Security Agent, by any Receiver or Delegate) in connection
with the negotiation, preparation, printing, execution, syndication and
perfection of:-

 

 

24.1.1

this Agreement and any other documents referred to in this Agreement and the
Transaction Security; and

 

 

24.1.2

any other Finance Documents executed after the date of this Agreement.

 

24.2

Amendment costs

 

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 39.10 (Change of currency), the Parent shall,
within five Business Days of demand, reimburse each of the Agent and the
Security Agent for the amount of all out-of-pocket costs and expenses (including
legal and/or valuation fees) reasonably incurred by the Agent and the Security
Agent (and, in the case of the Security Agent, by any Receiver or Delegate) in
responding to, evaluating, negotiating or complying with that request or
requirement.

 

24.3

Security Agent's ongoing costs

 

 

24.3.1

In the event of (i) a Default or (ii) following consultation with the Parent,
the Security Agent (acting reasonably) considering it necessary or expedient or
(iii) the Security Agent being requested by an Obligor or the Majority Lenders
to undertake duties which the Security Agent and the Parent agree to be of an
exceptional nature and/or outside the scope of the normal duties of the Security
Agent under the Finance Documents, the Parent shall pay to the Security Agent
any additional remuneration that may be agreed between them.

 

 

24.3.2

If the Security Agent and the Parent fail to agree upon the nature of the duties
or upon any additional remuneration, that dispute shall be determined by an
investment bank (acting as an expert and not as an arbitrator) selected by the
Security Agent and approved by the Parent or, failing approval, nominated (on
the application of the Security Agent) by the President for the time being of
the Law Society of England and Wales (the costs of the nomination and of the
investment bank being payable by the party that such expert determines to be the
appropriate person) and the determination of any investment bank shall be final
and binding upon the parties to this Agreement.

 

24.4

Enforcement and preservation costs

 

The Parent shall, within five Business Days of demand, pay to each Secured Party
the amount of all costs and expenses (including legal travel and/or valuation
fees) incurred by it in connection with the enforcement of or the preservation
of any rights under any Finance Document and the Transaction Security and any
proceedings instituted by or against the Security Agent as a consequence of
taking or holding the Transaction Security or enforcing these rights.

 

 

 
111

--------------------------------------------------------------------------------

 

 

SECTION 7

 

GUARANTEE

 

25.

Guarantee and Indemnity

 

25.1

Guarantee and indemnity

 

Each Guarantor irrevocably and unconditionally jointly and severally:-

 

 

25.1.1

guarantees to each Finance Party punctual performance by each other Obligor of
all that Obligor's payment obligations under the Finance Documents;

 

 

25.1.2

undertakes with each Finance Party that whenever another Obligor does not pay
any amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and

 

 

25.1.3

agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of an Obligor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 25 if the amount
claimed had been recoverable on the basis of a guarantee.

 

25.2

Continuing Guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

25.3

Reinstatement

 

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of each
Guarantor under this Clause 25 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.

 

25.4

Waiver of defences

 

The obligations of each Guarantor under this Clause 25 will not be affected by
an act, omission, matter or thing which, but for this Clause 25, would reduce,
release or prejudice any of its obligations under this Clause 25 (without
limitation and whether or not known to it or any Finance Party) including:-

 

 

25.4.1

any time, waiver or consent granted to, or composition with, any other Obligor
or other person;

 

 

25.4.2

the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

 

 

 
112

--------------------------------------------------------------------------------

 

 

 

25.4.3

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

 

 

25.4.4

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

 

25.4.5

any amendment, novation, supplement, extension, restatement (however fundamental
and whether or not more onerous) or replacement of a Finance Document or any
other document or security including, without limitation, any change in the
purpose of, any extension of or increase in any facility or the addition of any
new facility under any Finance Document or other document or security;

 

 

25.4.6

any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

 

 

25.4.7

any insolvency or similar proceedings.

 

25.5

Guarantor Intent

 

Without prejudice to the generality of Clause 25.4 (Waiver of defences), each
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following: business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

 

25.6

Immediate recourse

 

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 25. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

25.7

Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:-

 

 

25.7.1

refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 

 

25.7.2

hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor's liability under this Clause 25.

 

 

 
113

--------------------------------------------------------------------------------

 

 

25.8

Deferral of Guarantors' rights

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this Clause 25:-

 

 

25.8.1

to be indemnified by an Obligor;

 

 

25.8.2

to claim any contribution from any other guarantor of any Obligor's obligations
under the Finance Documents;

 

 

25.8.3

to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;

 

 

25.8.4

to bring legal or other proceedings for an order requiring any Obligor to make
any payment, or perform any obligation, in respect of which any Guarantor has
given a guarantee, undertaking or indemnity under Clause 25.1 (Guarantee and
indemnity);

 

 

25.8.5

to exercise any right of set-off against any Obligor; and/or

 

 

25.8.6

to claim or prove as a creditor of any Obligor in competition with any Finance
Party.

 

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 39 (Payment mechanics).

 

25.9

Release of Guarantors' right of contribution

 

If any Guarantor (a "Retiring Guarantor") ceases to be a Guarantor in accordance
with the terms of the Finance Documents then on the date such Retiring Guarantor
ceases to be a Guarantor, subject to Clause 25.11.4 :-

 

 

25.9.1

that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

 

 

25.9.2

each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

 

25.10

Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

 

 
114

--------------------------------------------------------------------------------

 

 

25.11

Keepwell

 

 

25.11.1

Each Qualified ECP Guarantor hereby jointly and severally, absolutely ,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Obligor to honour all
of such other Obligor's obligations in respect of Swap Obligations, including
without limitation under this Clause 25.11 (provided, however , that each
Qualified ECP Guarantor shall only be liable under this Clause 25.11 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Clause 25.11 voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount).

 

 

25.11.2

Subject to Clause 25.11.4 below, the obligations of each Qualified ECP Guarantor
under this Clause 25.11 shall remain in full force and effect until all amounts
payable by the other Obligors under or in connection with the Finance Documents
have been paid in full and all Commitments have been cancelled or otherwise
cease to be available.

 

 

25.11.3

Each Qualified ECP Guarantor intends that this Clause 25.11 constitutes, and
this Clause 25.11 shall be deemed to constitute, a "keepwell, support or other
agreement" for the benefit of each other Obligor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 

25.11.4

If any Qualified ECP Guarantor (a "Retiring Obligor") ceases to be an Obligor in
accordance with the terms of the Finance Documents, then on the date such
Retiring Obligor ceases to be an Obligor, that Retiring Obligor is released by
each other Obligor from any liability (whether past, present or future and
whether actual or contingent) under this Clause 25.11 provided that such release
does not cause any Obligor as of the date of such release to cease to be an
"eligible contract participant" under the Commodity Exchange Act.

 

 

 
115

--------------------------------------------------------------------------------

 

 

SECTION 8

 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

26.

Representations

 

26.1

General

 

Each Obligor makes the representations and warranties set out in this Clause 26
to each Finance Party.

 

26.2

Status

 

 

26.2.1

It and each of its Subsidiaries is duly organised, validly existing and in good
standing under the law of its jurisdiction of formation.

 

 

26.2.2

It and each of its Subsidiaries has the corporate (or equivalent) power to own
its assets and carry on its business as it is currently being conducted.

 

26.3

Binding obligations

 

Subject to the Legal Reservations:-

 

 

26.3.1

the obligations expressed to be assumed by it in each Finance Document to which
it is a party are legal, valid, binding and enforceable obligations; and

 

 

26.3.2

(without limiting the generality of Clause 26.3.1 above), each Transaction
Security Document to which it is a party is effective to create a legal, valid
and enforceable security interest in favour of the Security Agent for the
benefit of the Secured Parties in the assets expressed to be secured thereby.

 

26.4

Non-conflict with other obligations

 

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents and the granting by it of the Transaction Security do not
and will not violate:-

 

 

26.4.1

any law or regulation applicable to it;

 

 

26.4.2

its charter, bylaws or other constitutional documents; or

 

 

26.4.3

any agreement or instrument binding upon it or any of its assets or constitute a
default or termination event (however described) under any such agreement or
instrument, in any respect which would or could reasonably be expected to have
Material Adverse Effect.

 

26.5

Power and authority

 

 

26.5.1

It has the corporate power (or equivalent) to enter into, perform and deliver,
and has taken all necessary action to authorise its entry into, performance and
delivery of, the Finance Documents to which it is or will be a party and the
transactions contemplated by those Finance Documents.

 

 

26.5.2

No limit on its corporate (or equivalent) powers will be exceeded as a result of
the borrowing, grant of security or giving of guarantees or indemnities
contemplated by the Finance Documents to which it is a party.

 

 

 
116

--------------------------------------------------------------------------------

 

 

26.6

Validity and admissibility in evidence

 

 

26.6.1

All Authorisations required to be obtained by it:-

 

 

(a)

to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party; and

 

 

(b)

to make the Finance Documents to which it is a party admissible in evidence in
its Relevant Jurisdictions,

 

have been obtained or effected and are in full force and effect except for (i)
filings necessary to perfect Liens created under the Finance Documents and (ii)
filings with the Securities and Exchange Commission that may be required to be
made following the execution and delivery hereof: and which will be obtained or
effected promptly after the Agreement Date.

 

 

26.6.2

All Authorisations necessary for the conduct of the business, trade and ordinary
activities of Obligors have been obtained or effected and are in full force and
effect (or will be obtained and be in full force and effect on the date they are
required) other than those Authorisations the failure to obtain any of which has
or is reasonably likely to have a Material Adverse Effect.

 

26.7

Governing law and enforcement

 

 

26.7.1

The choice of governing law of the Finance Documents will be recognised and
enforced in its Relevant Jurisdictions.

 

 

26.7.2

Any judgment obtained in relation to a Finance Document in the jurisdiction of
the governing law of that Finance Document will be recognised and enforced in
its Relevant Jurisdictions.

 

26.8

Insolvency

 

No:-

 

 

26.8.1

corporate action, legal proceeding or other procedure or step described in
Clause 30.9.1 (Insolvency Proceedings); or

 

 

26.8.2

creditors' process described in Clause 30.10 (Creditors' process),

 

has been taken or, to the knowledge of the Parent, threatened in writing in
relation to a Material Company; and none of the circumstances described in
Clause 30.8 (Insolvency) applies to a Material Company.

 

26.9

No filing or stamp taxes

 

Under the laws of its Relevant Jurisdiction, except as specified in any Legal
Opinion, it is not necessary that the Finance Documents be filed, recorded or
enrolled with any court or other authority in that jurisdiction or that any
stamp, registration, notarial or similar Taxes or fees be paid on or in relation
to the Finance Documents or the transactions contemplated by the Finance
Documents except any filing, recording or enrolling or any tax or fee payable in
relation to a Finance Document which is referred to in any Legal Opinion and
which will be made or paid on or promptly after the date of the relevant Finance
Document.

 

26.10

Deduction of Tax

 

It is not required to make any deduction for or on account of Tax (other than as
may be required as a FATCA Deduction) from any payment of interest it may make
under any Finance Document to a Lender which is a Treaty Lender and which has
completed the procedural formalities referred to in Clause 20.2.7.

 

 

 
117

--------------------------------------------------------------------------------

 

 

26.11

No default

 

 

26.11.1

No Event of Default and, on the Agreement Date and the Closing Date, no Default
is continuing or is reasonably likely to result from the making of any
Utilisation or its entry into, the performance of, or any transaction
contemplated by, any Finance Document.

 

 

26.11.2

No Obligor is in default under or with respect to any other agreement or
instrument which is binding on it or any Material Company or to which its (or
any Material Company's) assets are subject which had or could reasonably be
expected to have a Material Adverse Effect.

 

26.12

No misleading information

 

Save as disclosed in writing to the Agent and the Arranger prior to the date of
this Agreement:

 

 

26.12.1

any financial projection, forecast, budget, or other estimate or forward-looking
statement or information (collectively, the "Projections") contained in
information provided by an Obligor to the Agent has been prepared in good faith
on the basis of assumptions believed by such Obligor to be reasonable at the
time they were prepared, it being understood that projections by their nature
are uncertain and no assurance is given that the results reflected in such
Projections will be achieved; and

 

 

26.12.2

excluding the Projections, none of the material written information provided to
a Finance Party by or at the direction of the Parent or each Obligor (including,
without limitation, by any of its legal advisers or its insurance broker(s)) in
each case in connection with this Agreement on or before the date of this
Agreement and not superseded before that date contains any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances in which they were made not
materially misleading.

 

26.13

Financial Statements

 

 

26.13.1

The unaudited consolidated financial statements of the Parent and its
Subsidiaries as of and for the fiscal quarter and the portion of the Financial
Year ended 30 June 2014 present fairly in all material respects the consolidated
financial condition and results of operations of such Persons as of and for the
periods to which they relate in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes.

 

 

26.13.2

The audited Original Financial Statements present fairly in all material
respects the consolidated financial condition and results of operations of the
Parent and its Subsidiaries as of and for the Financial Year to which they
relate in accordance with GAAP.

 

 

26.13.3

There has been no material adverse change in the financial condition of the
Group, taken as a whole since the date of the Original Financial Statements.

 

 

26.13.4

Its most recent financial statements delivered pursuant to Clause 27.1
(Financial statements):

 

 

(a)

have been prepared in accordance with the Accounting Principles as applied to
the Original Financial Statements; and

 

 

 
118

--------------------------------------------------------------------------------

 

 

 

(b)

fairly present in all material respects in accordance with GAAP the consolidated
financial condition and results of operations of the Parent and its
Subsidiaries, for the periods to which they relate, subject (in the case of
unaudited financial statements) to year-end audit adjustments and the absence of
footnotes.

 

 

26.13.5

Since the date of the most recent financial statements delivered pursuant to
Clause 27.1 (Financial statements) there has been no material adverse change in
the financial condition of the Group, taken as a whole.

 

26.14

No proceedings pending or threatened

 

No litigation, arbitration or administrative proceeding or investigation of, or
before, any court, arbitral body or governmental authority is pending or, to the
knowledge of any Obligor or Material Company, threatened in writing against any
Obligor or Material Company and which could reasonably be expected to have a
Material Adverse Effect.

 

26.15

No breach of laws

 

 

26.15.1

It has not (and none of its Subsidiaries has) breached any law or regulation
which breach had or could reasonably be expected to have a Material Adverse
Effect.

 

 

26.15.2

There are no strikes, lockouts, or slowdowns against an Obligor or any
Subsidiary pending or to its knowledge threatened which had or could reasonably
be expected to have a Material Adverse Effect.

 

26.16

Environmental laws

 

 

26.16.1

Each member of the Group is in compliance with Clause 29.3 (Environmental
compliance and Environmental Claims) and to the best of its knowledge and belief
no circumstances have occurred which would prevent such compliance in a manner
or to an extent which had or could reasonably be expected to have a Material
Adverse Effect.

 

 

26.16.2

No Environmental Claim has been commenced or (to the best of its knowledge and
belief) is threatened against any member of the Group where that claim had or
could reasonably be expected, if determined against that member of the Group, to
have a Material Adverse Effect.

 

 

26.16.3

The cost to the Group of compliance with Environmental Laws (including
Environmental Permits) is (to the best of its knowledge and belief) adequately
provided for in the relevant Budget.

 

26.17

Taxation

 

 

26.17.1

It is not (and none of its Subsidiaries is) materially overdue taking into
account any extensions in the filing of any Tax returns and it is not (and none
of its Subsidiaries is) overdue taking into account any extensions in the
payment of any amount in respect of Tax, except (i) Taxes that are being
contested in good faith by appropriate proceedings and for which it (or its
Subsidiaries) have set aside on its (or its Subsidiaries’) books adequate
reserves (to the extent required by GAAP) or (ii) to the extent failure to pay
could not reasonably be expected to result in a Material Adverse Effect.

 

 

26.17.2

No claims or investigations are being, or are reasonably likely to be, made or
conducted against it (or any of its Subsidiaries) with respect to Taxes except
for such as would not reasonably be expected to have a Material Adverse Effect.

 

 

 
119

--------------------------------------------------------------------------------

 

 

 

26.17.3

It is resident for Tax purposes only in the jurisdiction of its incorporation or
formation. For purposes of this Clause 26.17.3, the United States of America,
any state thereof and the District of Columbia constitutes a single
jurisdiction.

 

26.18

Security and Financial Indebtedness

 

 

26.18.1

No Security exists over all or any of the present or future assets of any
Obligor other than:

 

 

(a)

as permitted by this Agreement; or

 

 

(b)

the Security existing in respect of the Indebtedness under the Existing GAI RCF
Agreement, which is to be released on the Closing Date.

 

 

26.18.2

No Borrower has any Financial Indebtedness outstanding other than:-

 

 

(a)

as permitted by this Agreement; or

 

 

(b)

the Financial Indebtedness under the Existing GAI RCF Agreement, which is to be
discharged on the Closing Date.

 

26.19

Ranking

 

The Transaction Security has or will have first ranking priority and it is not
subject to any prior ranking or pari passu ranking Security, in each case other
than Permitted Liens and Permitted Vessel Security.

 

26.20

Good title to assets

 

Each Obligor and Material Company has good title to, or valid leasehold
interests in, all its real and personal property material to their business,
taken as a whole, except for minor defects in title that do not interfere with
their ability to conduct their business as currently conducted or to utilize
such properties for their intended purposes and individually or in the aggregate
could not reasonably be expected to result in a Material Adverse Effect.

 

26.21

Legal and beneficial ownership

 

Each Obligor is the sole legal and beneficial owner of the assets over which it
purports to grant Security

 

26.22

Group Structure Chart

 

The Group Structure Chart delivered to the Agent pursuant to Schedule 2
(Conditions Precedent) is true, complete and accurate in all material respects
as of the date hereof.

 

26.23

Accounting reference date

 

The Accounting Reference Date of each Obligor is 31 December.

 

26.24

Material contracts

 

The Shipping Documents provided to the Agent pursuant to Schedule 2 (Conditions
Precedent) are true, complete and accurate in all material respects and are not
misleading in any material respect.

 

 

 
120

--------------------------------------------------------------------------------

 

 

26.25

No adverse consequences

 

 

26.25.1

It is not necessary under the laws of its Relevant Jurisdictions:

 

 

(a)

in order to enable any Finance Party to enforce its rights under any Finance
Document; or

 

 

(b)

by reason of the execution of any Finance Document or the performance by it of
its obligations under any Finance Document,

 

that any Finance Party should be licensed, qualified or otherwise entitled to
carry on business in any of its Relevant Jurisdictions.

 

 

26.25.2

No Finance Party that is not already resident, domiciled or carrying on business
in its Relevant Jurisdictions is or will be deemed to be resident, domiciled or
carrying on business in its Relevant Jurisdictions solely by reason of the
execution, performance or enforcement of any Finance Document, except to the
extent that performance or enforcement results in the ownership of assets or
conduct of business by a Finance Party in a Relevant Jurisdiction.

 

26.26

ERISA Event, Margin Stock and "Investment Company"

 

 

26.26.1

No ERISA Event has occurred or is reasonably expected to occur in relation to
each Obligor that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would result in a Material
Adverse Effect; the aggregate actuarial present value of accumulated benefit
obligations of all Employee Plans (based on the assumptions used for purposes of
Financial Accounting Standards Board (FASB) Accounting Standards Codification
No.715 (Compensation-Retirement Benefits)did not, as of the date of its most
recent financial statements, reflecting such amounts, exceed the fair market
value of the assets of such Employee Plans by an amount that could reasonably be
expected to have a Material Adverse Effect;

 

 

26.26.2

No Obligor is engaged nor will engage principally, or as one of its important
activities, in the business of purchasing or carrying or extending credit for
the purpose of "buying" or "carrying" any Margin Stock;

 

 

26.26.3

None of the proceeds of the Facility will be used, directly or indirectly, for
the purpose of purchasing or carrying any Margin Stock, for the purpose of
reducing or retiring any Financial Indebtedness that was originally incurred to
"purchase" or "carry" any Margin Stock or for any other purpose which might
cause the Facility to be considered a "purpose credit" within the meaning of
Regulation U or Regulation X; and

 

 

26.26.4

Neither the Parent nor any Obligor is an "investment company" as such term is
defined in the Investment Company Act of 1940 of the United States (as amended,
the "1940 Act") or otherwise subject to regulation under the 1940 Act.

 

26.27

Anti-corruption laws

 

Each member of the Group has conducted its businesses in compliance with
applicable anti-corruption laws and has instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.

 

 

 
121

--------------------------------------------------------------------------------

 

 

26.28

Sanctions laws

 

Each member of the Group has conducted its businesses in compliance with
applicable Sanctions laws and has instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.

 

26.29

Times when representations made

 

 

26.29.1

All the representations and warranties in this Clause 26 are made by each
Original Obligor on the date of this Agreement except for the representations
and warranties set out in Clause 26.12 (No misleading information) which are
deemed to be made by each Obligor with respect to the Budget, on the date of
this Agreement and on the first Utilisation Date.

 

 

26.29.2

The Repeating Representations are deemed to be made by each Obligor on the date
of each Utilisation Request, on each Utilisation Date and on the first day of
each Interest Period (except that those contained in Clauses 26.13.3 and 26.13.5
will cease to be so made once subsequent financial statements have been
delivered under this Agreement).

 

 

26.29.3

All the representations and warranties in this Clause 26 except Clause 26.12 (No
misleading information) and Clause 26.22 (Group Structure Chart) are deemed to
be made by each Additional Obligor on the day on which it becomes (or it is
proposed that it becomes) an Additional Obligor.

 

 

26.29.4

Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made.

 

27.

Information Undertakings

 

The undertakings in this Clause 27 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

In this Clause 27:

 

"Annual Financial Statements" means the financial statements for a Financial
Year delivered pursuant to Clause 27.1.1 (Financial statements).

 

"Quarterly Financial Statements" means the financial statements delivered
pursuant to Clause 27.1.2 (Financial statements).

 

27.1

Financial statements

 

The Parent shall in accordance with Clause 41.6 (Electronic communication) and
Clause 41.7 (Electronic Filing: Use of websites) supply to the Agent:

 

 

27.1.1

No later than 90 days (or 105 days if later reporting is permitted under SEC
Rule 12b-25) after the end of each fiscal year of the Parent, the Parent’s
audited consolidated balance sheet and related audited consolidated statements
of income, shareowners’ investments and cash flows, as of the end of and for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by the Auditors or other independent
registered public accounting firm of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

 

 

 
122

--------------------------------------------------------------------------------

 

 

 

27.1.2

No later than 45 days (or 50 days if later reporting is permitted under SEC Rule
12b-25) after the end of each of the first three fiscal quarters of each fiscal
year of the Parent, the Parent’s unaudited consolidated balance sheet and
related unaudited consolidated statements of income, shareowners’ investments
and cash flows, as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
a Responsible Officer of the Parent as presenting fairly in all material
respects the financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

 

27.2

Provision and contents of Compliance Certificate

 

 

27.2.1

The Parent shall supply a Compliance Certificate to the Agent no later than two
Business Days following its delivery (or deemed delivery) to the Agent of each
set of its audited consolidated Annual Financial Statements and each set of its
unaudited consolidated Quarterly Financial Statements, as applicable.

 

 

27.2.2

The Compliance Certificate shall set out (in reasonable detail) computations as
to compliance with Clause 28 (Financial Covenants).

 

 

27.2.3

Each Compliance Certificate shall be signed by a Responsible Officer of the
Parent.

 

27.3

Requirements as to financial statements

 

 

27.3.1

Each set of financial statements delivered pursuant to Clause 27.1 (Financial
statements):

 

 

(a)

shall be certified in the manner required in that Clause and in the case of the
Annual Financial Statements, shall be accompanied by any letter addressed to the
management of the relevant company by the Auditors and accompanying those Annual
Financial Statements;

 

 

(b)

shall be prepared using the Accounting Principles, accounting practices and
financial reference periods consistent with those applied:

 

 

(i)

in the case of the Parent and its Subsidiaries, in the preparation of prior
period financial statements, except as otherwise required by GAAP; and

 

 

(ii)

in the case of any Obligor, in the preparation of the Original Financial
Statements for that Obligor,

 

unless, in relation to any set of financial statements, the Parent notifies the
Agent that there has been a change in the Accounting Principles or the
accounting practices and delivers to the Agent:

 

 

(iii)

a description of any change necessary for those financial statements to reflect
the Accounting Principles or accounting practices upon which the Parent's
Original Financial Statements were prepared; and

 

 

 
123

--------------------------------------------------------------------------------

 

 

 

(iv)

sufficient information, in form and substance as may be reasonably required by
the Agent, to enable the Lenders to determine whether Clause 28 (Financial
covenants) has been complied with and to make an accurate comparison between the
financial position indicated in those financial statements and Parent's Original
Financial Statements.

 

 

27.3.2

If the Agent wishes to discuss the financial position of any member of the Group
with the Auditors, the Agent may notify the Parent, stating the questions or
issues which the Agent wishes to discuss with the Auditors. In this event, the
Parent must ensure that the Auditors are authorised (at the expense of the
Parent):

 

 

(a)

to discuss the financial position of each member of the Group with the Agent on
request from the Agent;

 

 

(b)

to disclose to the Agent for the Finance Parties any information relating to the
financial position of any member of the Group which the Agent may reasonably
request; and

 

 

(c)

provided however, that this Clause 27.3.2 shall not be deemed to authorize or
require the preparation by the Auditors of new or additional information or
analysis not otherwise already completed pursuant to the audit work of the
Auditors or which would incur unreasonable expense.

 

27.4

Budget

 

 

27.4.1

The Parent shall supply to the Agent, as soon as the same become available but
in any event within 60 days after the end of each of its Financial Years, an
annual Budget for the following Financial Year.

 

 

27.4.2

The Parent shall ensure that each Budget (excluding, with respect to the
immediately succeeding paragraphs (a) and (c) below, the Original Budget)
delivered to the Agent hereunder:

 

 

(a)

includes all of the financial information reviewed by the Parent’s board of
directors when the Budget was presented thereto;

 

 

(b)

is prepared in good faith, on the basis of assumptions believed by the Parent to
be reasonable at the time it was prepared, it being understood that the Budget
by its nature is uncertain and no assurance is given that the Budget will be
achieved; and

 

 

(c)

has been presented to the board of directors of the Parent.

 

27.5

Group companies

 

The Parent shall, at the request of the Agent, such request to be not more
frequently than once every Financial Quarter supply to the Agent a report issued
by its Financial Officer stating which of its Subsidiaries are Material
Companies.

 

27.6

Quarterly fleet contract summary report

 

The Parent shall supply to the Agent no later than 45 days (or 50 days if later
reporting is permitted under SEC Rule 12b-25) after the end of each Financial
Quarter, a report summarising the current contractual position in relation to
the Group's fleet of vessels worldwide. Unless otherwise agreed between the
Parent and the Agent, the form and content of such report shall be substantially
as set out in the Fleet Report Template.

 

 

 
124

--------------------------------------------------------------------------------

 

 

27.7

Presentations

 

Once in every Financial Year, (or more frequently if requested to do so by the
Agent if the Agent reasonably suspects a Default is continuing or may have
occurred or may occur), upon request by the Agent, the chief financial officer
of the Parent shall give a presentation to the Finance Parties about the
on-going business and financial performance of the Group.

 

27.8

Year-end

 

Neither the Parent nor any other Obligor shall change its Accounting Reference
Date.

 

27.9

Information: miscellaneous

 

The Parent shall supply to the Agent (in electronic form if each Borrower so
elects):

 

 

27.9.1

promptly upon the same being dispatched and in any event, within 2 Business Days
of the same being dispatched, copies of all documents dispatched by the Parent
or any Obligors to its creditors generally (or any class of them);

 

 

27.9.2

promptly upon becoming aware of them, the material details of any litigation,
arbitration or administrative proceedings which are current, threatened in
writing or pending against any Material Company and which are reasonably likely
to have a Material Adverse Effect;

 

 

27.9.3

promptly on written request, such information as the Security Agent may
reasonably require about the Charged Property and compliance of the Obligors
with the terms of any Transaction Security Documents; and

 

 

27.9.4

promptly on written request, such further information regarding the financial
condition, assets and operations of the Group and/or any member of the Group
(including any requested amplification or explanation of any item in the
financial statements, budgets or other material provided by any Obligor under
this Agreement and/or details of any changes to the Senior Management of the
Parent or each Borrower as any Finance Party through the Agent may reasonably
request).

 

27.10

Notification of default

 

 

27.10.1

Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification has already been provided by another
Obligor).

 

 

27.10.2

If from time to time the Agent reasonably believes a Default may have occurred,
then upon a request by the Agent, the Parent shall promptly supply to the Agent
a certificate signed by its Responsible Officer on its behalf certifying that no
Default is continuing (or if a Default is continuing, specifying the Default and
the steps, if any, being taken to remedy it).

 

 

 
125

--------------------------------------------------------------------------------

 

 

27.11

"Know your customer" checks

 

 

27.11.1

If:

 

 

(a)

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 

 

(b)

any change in the status of an Obligor or the composition of the shareholders of
an Obligor after the date of this Agreement; or

 

 

(c)

a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to an eligible party that is not a Lender prior
to such assignment or transfer,

 

obliges the Agent or any Lender (or, in the case of paragraph (c) above, any
prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender (acting through the Agent) supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Agent
(for itself or on behalf of any Lender) or, in the case of the event described
in paragraph (c) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (c)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary "know your customer" or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.

 

 

27.11.2

Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

 

27.11.3

The Parent shall, by not less than 20 Business Days' prior written notice to the
Agent, notify the Agent (which shall promptly notify the Lenders) of the
requested effective date of the addition of one of its Subsidiaries as an
Additional Obligor pursuant to Clause 34 (Changes to the Obligors).

 

 

27.11.4

Following the giving of any notice pursuant to Clause 27.11.3 above, if the
accession of such Additional Guarantor obliges the Agent or any Lender to comply
with "know your customer" or similar identification procedures in circumstances
where the necessary information is not already available to it, the Parent shall
promptly upon the request of the Agent or any Lender (acting through the Agent)
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Agent (for itself or on behalf of any Lender or on
behalf of any prospective new Lender) in order for the Agent or such Lender or
any prospective new Lender to carry out and be satisfied it has complied with
all necessary "know your customer" or other similar checks under all applicable
laws and regulations pursuant to the accession of such Subsidiary to this
Agreement as an Additional Guarantor.

 

 

 
126

--------------------------------------------------------------------------------

 

 

28.

Financial Covenants

 

28.1

Financial covenants

 

 

28.1.1

Capitalisation Ratio: The Capitalisation Ratio shall be tested at the end of
each Financial Quarter and shall not exceed 50% (fifty per cent).

 

 

28.1.2

Consolidated Interest Coverage Ratio: The Parent shall not permit the
Consolidated Interest Coverage Ratio, for any period of four consecutive
Financial Quarters of the Parent, to be less than 4.0 to 1.0.

 

 

28.1.3

Collateral to Debt Ratio: The Collateral to Debt Ratio shall be tested at the
end of each Financial Quarter and shall be at least 1.75 to 1.0.

 

 

28.1.4

Collateral to Commitments Ratio: The Collateral to Commitments Ratio shall be
tested at the end of each Financial Quarter and shall be at least:-

 

 

(a)

1.10 to 1.0 for the Financial Quarter ended September 30, 2014;

 

 

(b)

1.10 to 1.0 for the Financial Quarter ended December 31, 2014;

 

 

(c)

1.10 to 1.0 for the Financial Quarter ended March 31, 2015;

 

 

(d)

1.15 to 1.0 for the Financial Quarter ended June 30, 2015;

 

 

(e)

1.20 to 1.0 for the Financial Quarter ended September 30, 2015; and

 

 

(f)

1.25 to 1.0 for the Financial Quarter ended December 31, 2015 and each Financial
Quarter thereafter.

 

28.2

Financial testing

 

 

28.2.1

The financial covenants set out in Clause 28.1 (Financial covenants) shall be
calculated in accordance with the Accounting Principles and tested as of the end
of each Financial Quarter by reference to each of the financial statements
delivered pursuant to Clause 27.1 (Financial statements) and/or each Compliance
Certificate delivered pursuant to Clause 27.2 (Provision and contents of
Compliance Certificate) which relate to the period ending on such Quarter Date.

 

 

28.2.2

If the Borrower elects to sell one or more Collateral Vessels (subject to all of
the limitations on disposition of Collateral Vessels set forth elsewhere herein,
including such limitations set forth in Clause 31 (Collateral Vessel Sale,
Substitution and Addition) and deposits the Net Cash Proceeds in the Cash
Collateral Account in accordance with Clause 31.1(c) hereof, then:-

 

 

(a)

if the Agent consents (such consent not to be unreasonably conditioned, delayed
or withheld) to the application of such Net Cash Proceeds toward prepayment of
Revolving Facility Loans hereunder, then (notwithstanding any other provision
hereof) upon effecting such prepayment until the earlier of (A) the one year
anniversary of the date such Net Cash Proceeds are utilised towards such
prepayment; and (B) the date that a new vessel (which has either been acquired
or constructed) becomes a New Vessel, the Collateral to Commitments Ratio shall
be calculated as the ratio of (1) the aggregate Appraised Value of the
Collateral Vessels plus any sums at credit of the Cash Collateral Account plus
the amount of such Net Cash Proceeds used to prepay outstanding Revolving
Facility Loans, to (2) the Total Revolving Facility Commitments;

 

 

 
127

--------------------------------------------------------------------------------

 

 

 

(b)

any consent by the Agent to prepayment of the Revolving Facility Loans pursuant
to this Clause 28.2.2 shall be subject to payment of any Break Costs as may
arise in accordance herewith as a result of a prepayment prior to the last day
of an applicable Interest Period.

 

28.3

Equity Cure

 

 

28.3.1

Subject to Clause 28.4 (Limitations) below, if a Default has occurred under
Clause 28.1 (Financial covenants) above in respect of a breach of Clauses 28.1.1
and/or 28.1.3 above (a "Curable Default"), the Borrower may, not later than 20
Business Days’ after delivery of the relevant Compliance Certificate relating to
the Quarter Date which demonstrates that Curable Default or, if earlier, the
date on which the Borrower becomes aware of such Default, for the purposes of
calculating the Collateral to Debt Ratio, deduct the Cure Amount from the total
amount outstanding under the Revolving Facility as if the Cure Amount had been
applied in repayment of the Revolving Facility provided that 100% of the Cure
Amount must be used to prepay the Revolving Facility within such 20 Business Day
period in accordance with the other provisions of this Agreement.

 

 

28.3.2

Once the Cure Amount has been received and applied as contemplated above by the
Borrower, the relevant financial covenant in Clause 28.1 (Financial Covenants),
the subject of the relevant Curable Default, shall be retested taking into
account the application of the Cure Amount as if that application had been made
immediately prior to the relevant Quarter Date.

 

 

28.3.3

If, after being retested in accordance with Clause 28.3.2 above, the financial
covenant(s) in Clauses 28.1.1 and/or 28.1.3 above the subject of the relevant
Curable Default is complied with:-

 

 

(a)

the Borrower shall be deemed to have satisfied the requirements of that
financial covenant(s) as of the relevant Quarter Date with the same effect as if
there had been no breach of such financial covenant(s); and

 

 

(b)

that Curable Default shall be deemed cured for all purposes and such Default
shall cease be continuing.

 

 

28.3.4

For the purposes of this Clause 28.3, Cure Amount means an amount equal to:

 

 

(a)

the cash proceeds from (1) cash on hand of Parent or Borrower or (2) any person
which is not a member of the Group of (i) any subscription for Equity Interests
of the Borrower or the Parent, (ii) any capital contribution to the Borrower and
(iii) any raising of funds by the Borrower or the Parent by way of any issuance
of of Equity Interests (whether by private placement or public offering); and/or

 

 

(b)

loans in cash by any person which is not a member of the Group to the Parent or
the Borrower (i) on subordinated terms acceptable to the Majority Lenders or
(ii) on an unsecured basis.

 

 
128 

--------------------------------------------------------------------------------

 

 

28.4

Limitations

 

 

28.4.1

The Borrower may only remedy Curable Defaults a maximum of three times during
the period from the date of this Agreement to the Termination Date.

 

 

28.4.2

The Borrower may not remedy Curable Defaults more than once in any Financial
Year and may not remedy Curable Defaults in consecutive Financial Quarters.

 

 

28.4.3

The Borrower may not remedy a Curable Default by pledging additional vessels as
collateral in accordance with Clause 31.2 (Collateral Vessel Substitution and
Addition).

 

28.5

Financial Covenant definitions

 

In this Agreement:-

 

"Capitalisation Ratio" means, on any date, the ratio (expressed as a percentage)
of:-

 

 

(a)

Total Indebtedness as of such date, to

 

 

(b)

Total Indebtedness as of such date plus Shareholders Equity as of such date.

 

"Consolidated Adjusted EBITDA" means, for any period, the Consolidated Net
Income (or Consolidated Net Income Before Extraordinary Items and/or
Discontinued Operations, if either or both are presented) for such period,
without duplication:-

 

 

(a)

plus consolidated provision for tax expenses;

 

 

(b)

plus consolidated depreciation and amortization;

 

 

(c)

plus consolidated interest expense;

 

 

(d)

plus impairment charges to the extent included in the income statement
(including with respect to fixed assets or goodwill or other intangibles);

 

 

(e)

plus any non-cash compensation charge arising from any grant of stock, stock
options or other equity-based awards, to the extent included in the income
statement and separately stated in the statement of cash flows as a reconciling
item from net income to cash flows from operations;

 

 

(f)

less consolidated interest income;

 

 

(g)

plus (less) the non-cash portion of losses (gains) on disposals, to the extent
included in the income statement if separately stated in the operating and
investing sections of the statement of cash flows as a net reduction or increase
in cash flow;

 

 

(h)

plus or minus non cash income or losses in relation to hedging activities.

 

For the purposes of calculating Consolidated Adjusted EBITDA for any period of
four consecutive fiscal quarters (each, a "Reference Period"), (i) if at any
time during such Reference Period (and after the Agreement Date) the Parent or
any of its Subsidiaries shall have made any Material Disposition (as defined
below), the Consolidated Adjusted EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated Adjusted EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
Adjusted EBITDA (if negative) attributable thereto for such Reference Period and
(ii) if during such Reference Period (and after the Agreement Date) the Parent
or any of its Subsidiaries shall have made a Material Acquisition, Consolidated
Adjusted EBITDA for such Reference Period shall be calculated after giving pro
forma effect thereto to adjustments that (A) are permitted or required by
Regulation S-X as promulgated under the Securities Act of 1933, as amended, (B)
have been certified by the chief financial officer of the Parent and provided
the Agent is satisfied that such adjustments have been prepared in good faith
and are based upon reasonable assumptions, which assumptions have been detailed
in writing by the Parent or (C) are otherwise acceptable to the Agent (acting
reasonably) as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this definition, "Material Acquisition" means any
acquisition of property or series of related acquisitions of property that (x)
constitutes assets comprising all or substantially all of the productive assets
or an operating unit of a business or constitutes all or substantially all of
the common stock of a Person and (y) involves the payment of consideration by
the Parent or any of its Subsidiaries in excess of $20,000,000.00; and "Material
Disposition" means any disposition of property or series of related dispositions
of property that (x) constitutes assets comprising all or substantially all of
the productive assets or an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (y) yields gross proceeds
to the Parent or any of its Subsidiaries in excess of $20,000,000.00.

 

 

 
129

--------------------------------------------------------------------------------

 

 

"Consolidated Interest Coverage Ratio" means, for any period, the ratio of (a)
Consolidated Adjusted EBITDA for such period to (b) Consolidated Interest
Expense for such period.

 

"Consolidated Interest Expense" means, on a consolidated basis for any Person
for any period, without duplication, the aggregate amounts payable in cash (or,
in case of capitalised interest accrued or capitalised in accordance with GAAP)
with respect to such period for (a) interest expense (including that
attributable to Capitalised Leases) and capitalised interest of the Parent and
its Subsidiaries, determined in accordance with GAAP, and (b) mandatory dividend
payments in respect of shares of capital stock to the extent the same is payable
in cash during such period, but excluding, to the extent included in clauses (a)
and (b) above, (i) the amortized amount of any fees and expenses associated with
the consummation of any Financial Indebtedness financing, (ii) any fees,
expenses and costs associated with the renegotiation of Financial Indebtedness,
(iii) costs associated with obtaining any interest rate hedging agreements, (iv)
annual agency fees paid to the Agent, and (v) fees and expenses associated with
any investment, recapitalization, equity issuance or debt issuance permitted
under this Agreement (whether or not consummated).

 

"Consolidated Net Income" means, for any period, the net income (loss) of the
Parent and the Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP; provided that (a) the net income of any Person that is
not a Subsidiary or that is accounted for by the equity method of accounting
will be included only to the extent of the amount of dividends or other
distributions actually paid in cash to the Parent or any Subsidiary during such
period, (b) the net loss of any such Person will be included only to the extent
such loss is funded in cash by the Parent or a Subsidiary during such period and
(c) the income or loss of any Person will be excluded to the extent such income
or loss is accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Parent or any Subsidiary or the date that such Person’s
assets are acquired by the Parent or any Subsidiary.

 

"Shareholders Equity" means, on any date, total shareholders equity of the
Parent and its Subsidiaries, determined in accordance with GAAP.

 

"Total Indebtedness" means, as of any date, the aggregate principal amount of
Financial Indebtedness of the Parent and its Subsidiaries outstanding as of such
date, determined on a consolidated basis in accordance with GAAP (and otherwise
excluding any Financial Indebtedness owed to the Parent or any of its
Subsidiaries) and which would be reflected as long-term debt or short-term debt
on a consolidated balance sheet of the Parent in accordance with GAAP if such
balance sheet were prepared on such date. Total Indebtedness shall in all cases
be calculated without giving effect to Accounting Standards Codification 815.

 

 

 
130

--------------------------------------------------------------------------------

 

 

29.

General Undertakings

 

The undertakings in this Clause 29 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

Authorisations and compliance with laws

 

29.1

Authorisations

 

Each Obligor shall promptly:-

 

 

29.1.1

obtain, comply with and do all that is necessary to maintain in full force and
effect; and

 

 

29.1.2

if requested by the Agent, supply certified copies to the Agent of,

 

any Authorisation required under any law or regulation of a Relevant
Jurisdiction to:-

 

 

(a)

enable it to perform its obligations under the Finance Documents;

 

 

(b)

ensure the legality, validity, enforceability or admissibility in evidence of
any Finance Document; and

 

 

(c)

carry on its business where failure to do so has or is reasonably likely to have
a Material Adverse Effect.

 

29.2

Compliance with laws

 

Each Obligor shall (and the Parent shall ensure that each member of the Group
will) comply in all respects with all laws to which it may be subject, if
failure so to comply has or is reasonably likely to have a Material Adverse
Effect.

 

29.3

Environmental compliance and Environmental Claims

 

 

29.3.1

Each Obligor shall (and the Parent shall ensure that each member of the Group
will):-

 

 

(a)

comply with all Environmental Law;

 

 

(b)

obtain, maintain and ensure compliance with all requisite Environmental Permits;

 

 

(c)

implement procedures to monitor compliance with and to prevent liability under
any Environmental Law,

 

where failure to do so has or is reasonably likely to have a Material Adverse
Effect.

 

 

29.3.2

Each Obligor shall (through the Parent), promptly upon becoming aware of the
same, inform the Agent in writing of:-

 

 

(a)

any Environmental Claim against any member of the Group which is current,
pending or threatened; and

 

 

 
131

--------------------------------------------------------------------------------

 

 

 

(b)

any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against any member of the
Group,

 

where the claim, if determined against that member of the Group, has or is
reasonably likely to have a Material Adverse Effect.

 

29.4

Dividends

 

The Parent may not make or declare payment of any Distribution unless:

 

 

29.4.1

the Parent and its consolidated Subsidiaries are in Pro-Forma Compliance after
giving effect to such Distribution with Clause 28 (Financial Covenants) in each
case recomputed as at the last day of the most recently ended fiscal quarter of
the Parent as if such Distribution had occurred on the first day of each
relevant period for testing such compliance; and

 

 

29.4.2

no Default is continuing or would result therefrom.

 

29.5

Taxation

 

 

29.5.1

Each Obligor shall (and the Parent shall ensure that each member of the Group
will) pay and discharge all Taxes imposed upon it or its assets within the time
period allowed without incurring penalties unless and only to the extent that:-

 

 

(a)

(A) such payment is being contested in good faith; (B) adequate reserves (to the
extent required by GAAP) are being maintained for those Taxes and the costs
required to contest them which have been disclosed in its latest financial
statements delivered to the Agent under Clause 27.1 (Financial statements); and
(C) such payment can be lawfully withheld; or

 

 

(b)

failure to pay could not reasonably be expected to result in a Material Adverse
Effect.

 

 

29.5.2

No Obligor may change its residence for Tax purposes.

 

Restrictions on business focus

 

29.6

Merger

 

The Borrower shall not merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall be continuing:

 

 

29.6.1

any Person may merge or consolidate with or into a Borrower in a transaction in
which a Borrower is the surviving corporation,

 

 

29.6.2

any Person may merge or consolidate with or into a Borrower, provided that, if a
Borrower is not the survivor of such merger or consolidation, (first) the
survivor shall have expressly assumed the obligations of such Borrower arising
hereunder by written acknowledgement in form and substance satisfactory to the
Agent (second) the Agent and Security Agent are satisfied that the Transaction
Security is not impaired or adversely affected and (third) the survivor is
incorporated in the same jurisdiction as the Borrower, any other state in the
United States of America or any other jurisdiction as may be approved with the
consent of the Agent (on the instructions of all the Lenders);

 

 

 
132

--------------------------------------------------------------------------------

 

 

 

29.6.3

each Borrower may merge with and into any of its Wholly Owned Subsidiaries,
provided that the survivor of such merger, if not the Borrower, (first)
expressly assumes the guarantee obligations of each Borrower arising hereunder
by written acknowledgement in form and substance satisfactory to the Agent
(second) the Agent and Security Agent are satisfied that the Transaction
Security is not impaired or adversely affected and (third) the survivor is
incorporated in the same jurisdiction as the Borrower, any other state in the
United States of America or any other jurisdiction as may be approved with the
consent of the Agent (on the instructions of all the Lenders); and

 

 

29.6.4

any Subsidiary of the Borrower, other than an Obligor or a Material Company, may
dissolve, liquidate or wind up its affairs at any time provided that such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Effect and the assets of that Subsidiary of
the Parent are distributed pro-rata to the holders of the Equity Interests of
such Subsidiary in accordance with applicable law.

 

29.7

Change of business

 

The Parent shall procure that no material change is made to the general nature
of the business of the Original Borrower or of the Parent and its Subsidiaries
taken as a whole from that carried on by the Group at the date of this
Agreement, any business substantially related or incidental thereto or any
reasonable extensions or expansions thereof.

 

29.8

Acquisitions

 

No Obligor shall acquire any Person or any Equity Interest of or a division or
line of business of a Person (or, in each case, any interest in any of them)
except for:-

 

 

29.8.1

Permitted Acquisitions;

 

 

29.8.2

interests in joint ventures permitted under Clause 29.9 (Joint ventures);

 

 

29.8.3

Equity Interests issued by the Parent or by Subsidiaries (other than Equity
Interests of each Borrower unless such Equity Interests of each Borrower are
pledged to the Security Agent on terms satisfactory to it to secure the
repayment of the Loans); and

 

 

29.8.4

Equity Interests acquired:

 

 

(a)

in connection with the bankruptcy or reorganization of, or settlement of
delinquent accounts and disputes with, customers and suppliers, in each case in
the ordinary course of business; or

 

 

(b)

as a result of a foreclosure by an Obligor with respect to any secured
transaction or other transfer of title with respect to any secured transaction
in default.

 

29.9

Joint ventures

 

No Obligor shall enter into, acquire any Equity Interest in, or transfer any
assets (including cash) to, a Joint Venture with a third-party non-Affiliate,
except that:

 

 

29.9.1

none of the foregoing shall prohibit, limit or affect in any way any acquisition
from any Person of any Equity Interests by, investment by, loan from, debt
purchase agreement with, or transfer of assets by or to, the Parent or any
Subsidiary thereof (other than the Borrower) so long as the Parent, after giving
effect to any such transaction, is in Pro Forma Compliance under Clause 28.1
(Financial covenants);

 

 

 
133

--------------------------------------------------------------------------------

 

 

 

29.9.2

none of the foregoing shall prohibit, limit or affect in any way any acquisition
of any Equity Interests by, investment by, loan from, debt purchase agreement
with, or transfer of assets by or to each Obligor to the extent that the
aggregate consideration for all such investments in, acquisitions of or
transfers of assets to such Joint Venture by any Obligor does not exceed the
greater of $100,000,000 and 7.5% of Consolidated Tangible Assets of the Parent
and its Subsidiaries from and after the date hereof through the remaining term
of this Agreement and no Collateral Vessel shall be transferred to such Joint
Venture; and

 

 

29.9.3

notwithstanding any provision in this Agreement, any Obligor may enter into any
vessel charter of any kind (including without limitation a bareboat charter) or
vessel management agreement of any kind as may be required or deemed advisable
to comply with local laws pertaining to the ownership, operation or use of a
vessel in a particular jurisdiction, provided:-

 

 

(a)

the vessel subject to such charter or agreement is not a Collateral Vessel; or

 

 

(b)

if the vessel subject to such charter or agreement is a Collateral Vessel, that
(i) such charter or agreement is on arm's length terms (ii) ownership of the
Collateral Vessel is not transferred from the Obligor; and (iii) the value and
priority of liens of the Secured Parties on, or the ability of the Security
Agent to exercise powers and remedies in relation to, the Transaction Security
is not in any way prejudiced by the terms of the relevant agreement (except for
the procedural aspects of exercising secured creditors’ rights against
collateral in possession of a charter party).

 

Restrictions on dealing with assets and Security

 

29.10

Preservation of assets

 

Each Obligor shall maintain in accordance with good industry practices all of
its assets necessary in the conduct of its business.

 

29.11

Pari passu ranking

 

Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of a Finance Party against it under the Finance Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by laws
of general application to companies.

 

29.12

Negative pledge

 

No Obligor shall (and the Parent shall ensure that no other member of the Group
shall) create, incur, assume or permit to exist any Lien on its or their assets,
except:

 

 

(a)

Liens imposed by law for Taxes, assessments or governmental charges which are
not delinquent for a period of more than 60 days or are being contested in
compliance with Clause 29.5 (Taxation).

 

 

(b)

Permitted Vessel Security and any other Lien in favour of the Security Agent
hereunder.

 

 

 
134

--------------------------------------------------------------------------------

 

 

 

(c)

Any Lien existing on the date hereof and described in the Disclosure Schedule
provided that such Lien shall secure only those obligations which it secures on
the date hereof and extensions, renewals, refinancings and replacements thereof
that do not increase the outstanding principal amount thereof (other than by an
amount not in excess of accrued interest thereon and fees and expenses,
including premium and defeasance costs, associated therewith).

 

 

(d)

Any Lien existing on any property or asset prior to the acquisition thereof by
the Parent, each Borrower or any Subsidiary thereof or existing on any property
or asset of any Person that becomes a Subsidiary after the date hereof prior to
the time such Person becomes a Subsidiary; provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, and (B) such Lien shall secure
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be and extensions,
renewals, refinancings and replacements thereof that do not increase the
outstanding principal amount thereof (other than by an amount not in excess of
accrued interest and fees and expenses, including premium and defeasance costs,
associated therewith).

 

 

(e)

Liens on fixed or capital assets acquired, constructed or improved by the
Parent, each Borrower or any Subsidiary (including any such assets made the
subject of a Capitalised Lease Obligation); provided that (i) such Liens if
created by each Borrower secure Indebtedness permitted by Clause 29.15(f), (ii)
such Liens and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Financial Indebtedness secured thereby does not exceed
the cost of acquiring, constructing or improving such fixed or capital assets
and (iv) such Liens shall not apply to any other property or assets of each
Borrower or any Subsidiary (other than insurance thereon and other proceeds of
such capital assets).

 

 

(f)

Liens on property of any Foreign Subsidiary, or Liens on the Equity Interests of
any Foreign Subsidiary, in each case for purposes of securing Indebtedness of
such Foreign Subsidiary (or guarantees of such Indebtedness);

 

 

(g)

Liens in favour of each Borrower or any Subsidiary.

 

 

(h)

Liens that are contractual rights of set-off (i) relating to the establishment
of depository relations with banks not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Parent,
each Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Parent, each
Borrower or any Subsidiaries, (iii) relating to purchase orders and other
agreements entered into with customers of the Parent, each Borrower or any
Subsidiary in the ordinary course of business or (iv) arising under or pursuant
to banking relationships.

 

 

(i)

Liens arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights.

 

 

(j)

Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods, and bailment, storage or similar
arrangements in each case entered into in the ordinary course of business.

 

 

(k)

Liens securing Refinancing Indebtedness; provided that such Liens do not extend
to any property or assets other than the property or assets that secure the
Indebtedness being refinanced and proceeds thereof.

 

 

 
135

--------------------------------------------------------------------------------

 

 

 

(l)

Liens (i) attaching to advances to a seller of any property to be acquired, (ii)
consisting of an agreement to dispose of property and (iii) on cash earnest
money deposits in connection with mergers or consolidations permitted under
Clause 29.6 (Merger), Permitted Acquisitions under Clause 29.8 (Acquisitions)
and Joint Ventures permitted under Clause 29.9 (Joint ventures).

 

 

(m)

Liens on insurance policies and the proceeds thereof granted in the ordinary
course to secure the financing of insurance premiums with respect thereto.

 

 

(n)

Any sale or assignment of accounts receivable permitted hereby other than any
accounts receivable relating to the Collateral Vessels.

 

 

(o)

Licenses, sublicenses, leases or subleases granted to third Persons in the
ordinary course of business of the Parent, each Borrower or any of its
Subsidiaries.

 

 

(p)

Any lien, interest or title of a licensor, lessor, sublicensor or sublessor
under any license or lease not prohibited by this Agreement.

 

 

(q)

Liens arising under Environmental Laws which (i) are being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP or (ii) arise by operation of law (and not
as a result of any grant or consent by the Parent, each Borrower or any
Subsidiary) to secure performance by the Parent, each Borrower or its
Subsidiaries of remediation activity, so long as the Parent, each Borrower and
its Subsidiaries are in compliance with all requirements applicable to such
remediation activity;

 

 

(r)

In the case of Equity Interests issued by a joint venture or a wholly-owned
Subsidiary, any call or similar right in the nature of a right of first offer or
a first refusal right of a third party that is also an investor in such joint
venture or Subsidiary and, in the case of Equity Interests issued by a joint
venture or Subsidiary, any call or similar right on any nominee, trust or
directors’ qualifying shares or similar arrangements designed to satisfy
requirements of applicable local laws.

 

 

(s)

Cash collateral provided on customary terms securing reimbursement obligations
in respect of letters of credit described in Clause 29.15(i).

 

 

(t)

(i) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, (ii) Liens incurred in the ordinary course of business
securing insurance premiums or reimbursement obligations under insurance
policies and (iii) Liens securing obligations in respect of letters of credit or
bank guarantees that have been posted by the Parent, each Borrower or any of its
Subsidiaries to support the payment of the items set forth in clauses (i) and
(ii) of this clause (t);

 

 

(u)

(i) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business,
(ii) Liens in favour of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods and (iii) Liens securing obligations in respect of letters of credit or
bank guarantees that have been posted by the Parent, each Borrower or any of its
Subsidiaries to support the payment of items set forth in clause (i) of this
clause (u);

 

 

 
136

--------------------------------------------------------------------------------

 

 

 

(v)

judgment liens in respect of judgments or attachments that do not constitute an
Event of Default under Clause 30 (Events of Default) and pre-judgment Liens
created by or existing from any litigation or legal proceedings that are being
contested in good faith by appropriate proceedings, promptly instituted and
diligently conducted, for which adequate reserves have been made to the extent
required by GAAP, and which would not, upon becoming Liens securing judgments
for the payment of money, constitute an Event of Default under Clause 30 (Events
of Default);

 

 

(w)

easements, zoning restrictions, rights-of-way, restrictive covenants,
irregularities in title and similar encumbrances on real property imposed by law
or arising in the ordinary course of business and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Parent, each Borrower or any Subsidiary;

 

 

(x)

Liens securing Other Hedging Arrangements entered into for the purpose of
hedging economic risks, and not for the purpose of speculation; and

 

 

(y)

Liens not otherwise permitted by this Clause 29.12 securing obligations and
Indebtedness in an aggregate amount not in excess of $5,000,000 at any time
outstanding with respect to each Borrower and its Subsidiaries, and (ii)
$20,000,000 with respect to the Parent and its Subsidiaries.

 

Provided that notwithstanding the foregoing, (i) no Lien or other security over
the Collateral Vessels shall be created or allowed to subsist other than
Permitted Vessel Security; (ii) no consensual Liens shall be created or
permitted to exist on Equity Interests that constitute Transaction Security
other than pursuant to clause (a) or (b) above.

 

29.13

Disposals

 

 

(a)

No Obligor shall, and the Parent will ensure that no other member of the Group
shall, dispose of any Material Company unless:

 

 

(i)

with the prior written consent of the Agent (acting on the instructions of the
Majority Lenders); or

 

 

(ii)

on a pro forma basis immediately following such disposal, the financial
covenants set out in Clause 28.1 (Financial covenants) would be satisfied.

 

 

(b)

No Obligor shall without the prior written consent of the Agent (acting on the
instructions of the Majority Lenders) dispose of any asset expressed to be
secured by the Transaction Security, provided, however, that the Obligors may
dispose of any such assets if, on a pro forma basis immediately following such
disposal, the financial covenants set out in Clause 28.1 (Financial covenants)
would be satisfied and provided that Parent and the Borrowers comply with Clause
31 (Collateral Vessel Sale, Substitution and Addition) if applicable.

 

 

(c)

Without limiting the generality of any of the other prohibitions of this Clause
29.13, and without limiting the disposals otherwise permitted under Clauses
29.13(a) and 29.13(b), no Obligor shall consummate an Asset Sale, except for
each of the following:

 

 

(i)

sales, transfers, leases and other dispositions of (x) any property (including
inventory) and (y) used, surplus, obsolete or worn-out equipment, in each case
in the ordinary course of business;

 

 

 
137

--------------------------------------------------------------------------------

 

 

 

(ii)

sales, transfers, leases and other dispositions to the Parent, to each Borrower
or to a Subsidiary of the Parent or the Borrower;

 

 

(iii)

leases or subleases of property, and licenses or sublicenses of intellectual
property, in each case entered into in the ordinary course of business and which
do not materially interfere with the business of the Parent and its Subsidiaries
taken as a whole;

 

 

(iv)

dispositions or write-downs of accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business
or bankruptcy or similar proceedings;

 

 

(v)

(A) sales, transfers, leases and other dispositions permitted or effected by
merger or consolidation subject to paragraph (a) above and, in the case of each
Borrower only, Clause 29.6 (Merger) hereof and (B) Liens permitted under Clause
29.12 (Negative pledge);

 

 

(vi)

sales, transfers, leases and other dispositions of property in connection with
investments permitted under Clauses 29.6 (Merger) or 29.9 (Joint ventures),
subject to paragraph (a) of this Clause 29.13;

 

 

(vii)

dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation, nationalization or
similar proceeding of, any property or asset of the Parent or any Subsidiary;

 

 

(viii)

voluntary terminations of Hedging Agreements or Other Hedging Arrangements;

 

 

(ix)

sales, transfers, leases and other dispositions of vessels or other assets (real
or personal, tangible or intangible) that are not Transaction Security; and

 

 

(x)

sales, leases, transfers or other dispositions identified in this Clause 29.13,

 

PROVIDED THAT (except with respect to the foregoing paragraphs (iv), (vii) and
(viii)) on a pro forma basis immediately following such disposal, the financial
covenants set out in Clause 28.1 (Financial covenants) would be satisfied.

 

29.14

Intra-Group Loans

 

 

29.14.1

Except (i) as permitted by the Agent (acting on the instruction of the Majority
Lenders) and (ii) in connection with the operation of a consolidated cash
management system, each Borrower shall not following the occurrence of an Event
of Default:

 

 

(a)

repay or prepay any principal amount (or capitalised interest) outstanding under
the Intra-Group Loans;

 

 

(b)

pay any interest or any other amounts payable in connection with the Intra-Group
Loans; or

 

 

(c)

purchase, redeem, defease or discharge any amount outstanding with respect to
the Intra-Group Loans.

 

 

 
138

--------------------------------------------------------------------------------

 

 

29.15

Financial Indebtedness

 

No Obligor shall (and the Parent shall ensure that no other member of the Group
shall), create, incur, assume or allow to remain outstanding any Financial
Indebtedness, except for:

 

 

(a)

Credit Facilities of an Obligor, the Parent or any of their respective
Subsidiaries and letters of credit pursuant to one or more such Credit
Facilities (with letters of credit being deemed to have an outstanding amount
equal to the maximum potential liability of the Group members thereunder or in
connection therewith) (together "Credit Facilities Indebtedness") in an
aggregate principal amount not exceeding at any time the greater of (i)
$350,000,000 and (ii) 25% of Consolidated Tangible Assets provided that such
Credit Facilities Indebtedness of any Foreign Subsidiaries shall not exceed
$50,000,000 in aggregate principal amount at any time;

 

 

(b)

Financial Indebtedness arising in respect of the Existing Bond Debt;

 

 

(c)

additional unsecured Financial Indebtedness of an Obligor, Parent or and any of
their respective Subsidiaries not otherwise permitted pursuant to this Clause
29.15; provided that (i) the maturity date for such Indebtedness shall occur no
earlier than the date six months after the Revolver Termination Date, and (ii)
the principal amount of such Indebtedness shall not be required by its terms to
amortize by more than 2% during any twelve month period prior to the Revolver
Termination Date (excluding the effect of put rights, required tenders for such
Indebtedness or other repayments or prepayments required upon the occurrence of
a contingency (such as, by way of example and not by way of limitation, an event
of default, the destruction of assets or a change of control);

 

 

(d)

Financial Indebtedness of an Obligor, Parent or any of their respective
Subsidiaries to an Obligor, Parent or any of their respective Subsidiaries;

 

 

(e)

Guarantees incurred in the ordinary course of business by an Obligor, Parent or
and any of their respective Subsidiaries of Financial Indebtedness of any
Subsidiary and by any Subsidiary of Indebtedness of an Obligor, Parent or any of
their respective Subsidiaries provided that the Indebtedness guaranteed is
permitted to be incurred under this Agreement;

 

 

(f)

Financial Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capitalised Lease
Obligations and any Financial Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided that:-

 

 

(i)

such Financial Indebtedness is incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement; and

 

 

(ii)

to the extent such Financial Indebtedness is on terms whereby the creditor has
recourse beyond only the fixed or capital assets being financed, such Financial
Indebtedness shall not exceed 7.5% of Consolidated Tangible Assets at any time;

 

 

(g)

Financial Indebtedness of any Person that becomes a Subsidiary of an Obligor,
Parent or any of their respective Subsidiaries after the date hereof; provided
that (i) such Financial Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the Parent is in compliance, on a pro
forma basis after giving effect to the acquisition of such Subsidiary with the
financial covenants in Clause 28.1 (Financial covenants);

 

 

 
139

--------------------------------------------------------------------------------

 

 

 

(h)

Financial Indebtedness in respect of Hedging Agreements or Other Hedging
Arrangements permitted pursuant hereto;

 

 

(i)

Financial Indebtedness of an Obligor, Parent or and any of their respective
Subsidiaries in respect of letters of credit constituting reimbursement
obligations

 

 

(i)

with respect to letters of credit in respect of workers’ compensation claims or
self-insurance obligations, or

 

 

(ii)

obtained in the ordinary course of business so long as the aggregate amount of
the reimbursement obligations (contingent or otherwise) in respect thereof is
expressly limited to $7,000,000;

 

 

(j)

Financial Indebtedness of an Obligor, Parent or and any of their respective
Subsidiaries in respect of performance bonds, bid bonds, appeal bonds, surety
bonds, performance and completion guarantees and similar obligations (other than
in respect of Indebtedness for borrowed money);

 

 

(k)

Financial Indebtedness of an Obligor, Parent or and any of their respective
Subsidiaries arising from the honouring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided that such Indebtedness is extinguished
within five Business Days of its incurrence;

 

 

(l)

Financial Indebtedness of an Obligor, Parent or and any of their respective
Subsidiaries representing deferred compensation to employees of an Obligor,
Parent or and any of their respective Subsidiaries incurred in the ordinary
course of business;

 

 

(m)

Financial Indebtedness of an Obligor, Parent or any of their respective
Subsidiaries incurred in connection with any Permitted Acquisition consisting of
obligations in respect of indemnification, the adjustment of the purchase price
or similar adjustments;

 

 

(n)

Financial Indebtedness incurred by an Obligor, Parent or and any of their
respective Subsidiaries in respect of netting services, overdraft protections
and similar arrangements in each case in connection with cash management and
deposit accounts;

 

 

(o)

Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations of each Borrower or any Subsidiary thereof contained in
supply arrangements, in each case, in the ordinary course of business;

 

 

(p)

Refinancing Indebtedness of an Obligor, Parent or any of their respective
Subsidiaries incurred in exchange for, or the net proceeds of which are used to
refund, refinance or replace Financial Indebtedness (other than Financial
Indebtedness incurred pursuant to sub-clause 29.15(r)) that was permitted to be
incurred under this Clause 29.15;

 

 

(q)

Permitted Subordinated Indebtedness, without any limitation as to amount, so
long as each Borrower and the Subsidiaries are in Pro Forma Compliance and the
relevant parties are each party to an intercreditor agreement subordinating such
indebtedness to the Financial Indebtedness arising under the Finance Documents;

 

 

 
140

--------------------------------------------------------------------------------

 

 

 

(r)

other Financial Indebtedness of each Borrower or any Subsidiary thereof, in an
aggregate principal amount at any time outstanding pursuant to this Clause 29.15
not in excess of $30,000,000; and

 

 

(s)

all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
above.

 

Miscellaneous

 

29.16

Ownership of Borrowers

 

Each Borrower shall remain a Subsidiary of the Parent, except with respect to
Subsidiary dispositions or mergers otherwise permitted hereunder.

 

29.17

Insurance

 

 

(a)

Without prejudice to paragraph (c) below, each Obligor shall (and the Parent
shall ensure that each Borrower and each of such Borrowers Subsidiaries will)
maintain insurances on and in relation to its business and assets against those
risks and to the extent as is usual for companies of similar reputation carrying
on the same or substantially similar business in similar locations and, in the
case of the Insurances, as provided in the Transaction Security Documents.

 

 

(b)

All insurances (including the Insurances) must be with reputable independent
insurance companies or underwriters.

 

 

(c)

The Obligors shall ensure that:

 

 

(i)

the Insurances are maintained in full force and effect;

 

 

(ii)

the Security Agent is named as co-insured or that its interest is noted on such
policies (in each case as required by the Transaction Security Documents); and

 

 

(iii)

in relation to any casualty claim over $5,000,000 each Borrower or its
Subsidiaries' relevant policy or policies provide for the Security Agent as sole
loss payee or that any such sums are payable at the Security Agent's direction,

 

in each case in accordance with, and in the manner prescribed by, the
Transaction Security Documents and as evidenced by the Certificate of Insurance
and Broker's Letter of Undertaking.

 

 

(d)

Each Borrower shall give written notice to the Agent promptly after the
occurrence of any Recovery Event or series of related Recovery Events which
will, or is likely to, result in a claim or claims in excess of $5,000,000 (in
the aggregate) being made by each Borrower under the Insurances in accordance
with, and in the manner provided by, the Transaction Security Documents.

 

 

(e)

Subject to paragraphs (f) and (g) below (and notwithstanding paragraph (c)(iii)
above), if each Borrower or the Security Agent shall receive Net Cash Proceeds
from any Recovery Event:-

 

 

(i)

the party receiving the Net Cash Proceeds shall deposit the same as soon as
possible in the Cash Collateral Account, and each Borrower shall ensure that a
Cash Collateral Account Charge is (if not already granted) immediately granted
to the Security Agent in form and content acceptable to it; and

 

 

 
141

--------------------------------------------------------------------------------

 

 

 

(ii)

if each Borrower provides to the Agent a certificate from a Financial Officer of
each Borrower confirming:

 

 

(A)

that each Borrower intends to apply the Net Cash Proceeds within 365 days after
receipt of such Net Cash Proceeds to repair or replace the damaged Collateral
Vessel (or in reimbursement to each Borrower in respect of amounts already paid
by each Borrower in such repair or replacement) provided that, in the case of
replacement, the New Vessel Conditions set out in Clause 31.2 (Collateral Vessel
Substitution and Addition) shall apply and must be met in relation to the
replacement vessel with references to "substitute" and "substitution" in Clause
31.2 being read as "replace" and "replacement" for purposes of this paragraph;
and

 

 

(B)

no Event of Default is continuing (or would occur as a result of the Recovery
Event) and in particular but without prejudice to the generality no breach of
Clause 28.1.3 (Collateral to Debt Ratio) or Clause 28.1.4 (Collateral to
Commitments Ratio) is continuing or will occur as a result of the Recovery
Event,

 

each Borrower shall be entitled to withdraw sums from the Cash Collateral
Account solely for the purpose set out in paragraph (ii)(A) above. Any sums not
so withdrawn at the expiry of the 365 day period referred to in paragraph
(ii)(A) above shall be applied in prepayment of the Loans on the last day of the
next expiring Interest Period.

 

 

(f)

If on any date the Security Agent shall receive Net Cash Proceeds from any
Recovery Event or series of related Recovery Events which are less than
$5,000,000 (in the aggregate), such Net Cash Proceeds shall be paid to each
Borrower provided that each Borrower shall be obliged to use any Net Cash
Proceeds from a Recovery Event for the repair, improvement or replacement of the
Collateral Vessel(s) as provided in the Transaction Security Documents.

 

 

(g)

If on any date:-

 

 

(i)

each Borrower or the Security Agent shall receive Net Cash Proceeds from any
Recovery Event or series of related Recovery Events in excess of $25,000,000 (in
the aggregate); or

 

 

(ii)

the balance of Recovery Event proceeds in the Cash Collateral Account exceeds
$25,000,000 (in the aggregate),

 

the whole of such proceeds shall, unless the Majority Lenders and each Borrower
otherwise agree, be applied in prepayment of the Loans on the last day of the
next expiring Interest Period.

 

29.18

Hedging

 

Neither the Parent nor any of its Subsidiaries shall be entitled to enter into
any Treasury Transaction other than:-

 

 

29.18.1

a Hedging Agreement, subject to and in accordance with Schedule 10; or

 

 
142

--------------------------------------------------------------------------------

 

 

 

29.18.2

Other Hedging Arrangements provided the same are:-

 

 

(a)

not for any speculative purposes; and

 

 

(b)

in the prudent course of its or their respective businesses.

 

29.19

No change in management

 

The Borrower will not permit:

 

 

29.19.1

anyone other than the Manager to be appointed as commercial or technical
managers of the Collateral Vessels;

 

 

29.19.2

any material amendment of the contractual arrangements for the commercial or
technical management of the Collateral Vessels; or

 

 

29.19.3

the Manager to sub-contract or delegate a material part of the commercial or
technical management of any Collateral Vessel to any third party,

 

in each case except with consent of the Agent, such consent not to be
unreasonably conditioned, withheld or delayed where operational requirements
(including local laws) dictate such a change in vessel control or management
arrangements.

 

29.20

Registration of Vessels

 

The Borrower undertakes to maintain the registration of the Collateral Vessels
under the flag indicated in Schedule 11 (The Collateral Vessels), or such other
flag requested by each Borrower and consented to by the Agent acting on behalf
of the Majority Lenders (such consent not to be unreasonably withheld, delayed
or conditioned).

 

29.21

Classification

 

The Borrower shall ensure that each Collateral Vessel maintains the appropriate
classification required for the purpose of the relevant trade of such Collateral
Vessel which shall be with a Pre-Approved Classification Society or such other
society as may be acceptable to the Agent (acting reasonably), in each case,
free from any overdue recommendations and conditions affecting the class of that
Collateral Vessel.

 

29.22

Valuations

 

The Borrower will deliver to the Agent:

 

 

29.22.1

an Appraised Value for each of the Collateral Vessels (i) no later than 45 days
after each Appraisal Date and (ii) within 60 days after a written request by the
Agent (but not more than once between each Quarter Date) where the Agent
reasonably believes a Default has occurred (which shall be at the expense of the
Borrower); and

 

 

29.22.2

on such other occasions as the Agent may reasonably request (which shall be at
the expense of the Lenders).

 

29.23

Further assurance

 

 

29.23.1

Each Obligor shall (and the Parent shall procure that each member of the Group
which has entered into a Transaction Security Document will) promptly do all
such acts or execute all such documents (including assignments, transfers,
mortgages, charges, notices and instructions) as the Security Agent may
reasonably specify (and in such form as the Security Agent may reasonably
require in favour of the Security Agent or its nominee(s)):

 

 
143

--------------------------------------------------------------------------------

 

 

 

(a)

to perfect the Security created or intended to be created under or evidenced by
the Transaction Security Documents (which may include the execution of a
mortgage, charge, assignment or other Security over all or any of the assets
which are, or are intended to be, the subject of the Transaction Security) or
for the exercise of any rights, powers and remedies of the Security Agent or the
Finance Parties provided by or pursuant to the Finance Documents or by law;
and/or

 

 

(b)

to facilitate the realisation of the assets which are, or are intended to be,
the subject of the Transaction Security.

 

 

29.23.2

Each Obligor shall (and the Parent shall procure that each member of the Group
which has entered into a Transaction Security Document shall) take all such
action as is commercially reasonable and available to it (including making all
filings and registrations) as may be necessary for the purpose of the creation,
perfection, protection or maintenance of any Transaction Security.

 

29.24

Sanctions

 

 

29.24.1

Each Obligor undertakes that it, and will procure that any other member of the
Group, or any director, officer, agent, employee or person acting on behalf of
the foregoing, is not a Restricted Person and does not act directly or
indirectly on behalf of a Restricted Person.

 

 

29.24.2

Each Obligor shall, and shall procure that each other member of the Group shall,
not use any revenue or benefit derived from any activity or dealing with a
Restricted Person to be used in discharging any obligation due or owing to the
Finance Parties.

 

 

29.24.3

Each Obligor shall, and shall procure that each other member of the Group shall,
to the extent permitted by law promptly upon becoming aware of them supply to
the Agent details of any claim, action, suit, proceedings or investigation
against it with respect to Sanctions by any Sanctions Authority.

 

 

29.24.4

Each Obligor shall not and shall procure that any other member of the Group
shall not, permit or authorise any other person to, directly or indirectly, use,
lend, make payments of, contribute or otherwise make available, all or any part
of the proceeds of the Facility or other transactions contemplated by this
Agreement to fund any trade, business or other activities: (i) involving or for
the benefit of any Restricted Person, or (ii) in any other manner that could
result in any Obligor or any Finance Party being in breach of any Sanctions or
becoming a Restricted Person or (iii) or in any country which is subject to
Sanctions.

 

 

29.24.5

Each Obligor shall:-

 

 

(a)

comply in all respects with all applicable Sanctions; and

 

 

(b)

procure that each other member of the Group shall, comply in all material
respects with all applicable Sanctions.

 

 

29.24.6

Each Obligor shall (and the Parent shall ensure that each other member of the
Group will) maintain policies and procedures designed to promote and achieve
compliance with Sanctions laws.

 

 

 
144

--------------------------------------------------------------------------------

 

 

29.25

Anti-corruption law

 

 

29.25.1

No Obligor shall (and the Parent shall ensure that no other member of the Group
will) directly or indirectly use the proceeds of the Facilities for any purpose
which would breach the Bribery Act 2010, the United States Foreign Corrupt
Practices Act of 1977 or other similar legislation in any Relevant Jurisdiction.

 

 

29.25.2

Each Obligor shall (and the Parent shall ensure that each other member of the
Group will):

 

 

(a)

conduct its businesses in compliance with applicable anti-corruption laws; and

 

 

(b)

maintain policies and procedures designed to promote and achieve compliance with
such laws.

 

29.26

Conditions subsequent

 

 

29.26.1

Within 30 days of execution hereof, the Original Borrower shall provide to the
Agent original executed:-

 

 

(a)

Certificate of Insurance from the Obligors' insurance brokers; and

 

 

(b)

letters of undertaking from the parties referred to in, and in the form required
by, paragraph 3(c) of Schedule 2 (Conditions Precedent) or as otherwise agreed
with BankServe Insurance Services Ltd, the Agent's insurance adviser,

 

in each case in form and substance satisfactory to the Agent.

 

 

29.26.2

Within 60 days of receipt thereof, the Original Borrower shall place a certified
copy of the Original Fleet Mortgage in the bridge of each of the Collateral
Vessels and promptly confirm to the Agent that this has occurred.

 

 

29.26.3

Within 12 Months of the date of this Agreement, the Original Borrower shall
provide to the Agent:-

 

 

(a)

a first priority mortgage over each of the New Build Vessels; and

 

 

(b)

such other documents and agreements as the Agent may reasonably require
(including, but not limited to, evidence of insurance and a legal opinion
confirming inter alia the enforceability of the security referred to in
sub-paragraph (a) above),

 

in each case in form and substance satisfactory to the Agent and, in the case of
sub-paragraph (a) above, in form equivalent to the other Transaction Security
Documents.

 

 

29.26.4

Within 30 days of the date of this Agreement, the Parent shall procure that
GulfMark Rederi AS has entered into, with DNB Bank ASA, a formal amendment and
restatement of the existing NOK600m bilateral facility between DNB Bank ASA and
GulfMark Rederi AS, on terms substantially in line with those set out in the
term sheet delivered to the Agent as a condition precedent to this Agreement.

 

 

 
145

--------------------------------------------------------------------------------

 

 

30.

Events Of Default

 

The occurrence of any of the events or circumstances set out in this Clause 30
is an “Event of Default” (save for Clause 30.20 (Acceleration)).

 

30.1

Non-payment of principal

 

An Obligor does not pay on the due date any principal amount of any Loan payable
pursuant to this Agreement at the place at and in the currency in which it is
expressed to be payable unless:-

 

 

30.1.1

its failure to pay is caused by:-

 

 

(a)

administrative or technical error; or

 

 

(b)

a Disruption Event; and

 

 

30.1.2

payment is made within three Business Days of its due date.

 

30.2

Non-payment of interest

 

An Obligor does not pay within three Business Days after the same becomes due,
any interest on any Loan payable pursuant to this Agreement at the place at and
in the currency in which it is expressed to be payable.

 

30.3

Non-payment of other amounts

 

An Obligor does not pay, within five Business Days after the same becomes due,
any amount (other than those referred to in Clause 30.1 (Non-payment of
principal) and Clause 30.2 (Non-payment of interest) payable pursuant to a
Finance Document at the place at and in the currency in which it is expressed to
be payable.

 

30.4

Financial covenants and other obligations

 

 

30.4.1

Any requirement of Clause 28 (Financial Covenants) is not satisfied (subject, if
applicable, to Clause 28.3 (Equity Cure)) or an Obligor does not comply with the
following provisions of Clause 27 (Information Undertakings) namely, Clauses
27.1 (Financial statements), 27.2 (Provision and contents of Compliance
Certificate), 27.3 (Requirements as to financial statements), 27.4 (Budget) and
27.10 (Notification of default) and/or the following provisions of Clause 29
(General Undertakings) namely Clauses 29.1 (Authorisations), 29.6 (Merger), 29.7
(Change of business), 29.8 (Acquisitions), 29.9 (Joint ventures), 29.12
(Negative pledge), 29.13 (Disposals), 29.14 (Intra-Group Loans), 29.15
(Financial Indebtedness), 29.24 (Sanctions) or 29.25 (Anti-corruption law).

 

 

30.4.2

An Obligor does not comply with any material provision of any Transaction
Security Document provided that, for the avoidance of doubt, any non-compliance
with any other provision of any Transaction Security Document shall be subject
to Clause 30.5 (Other obligations).

 

30.5

Other obligations

 

 

30.5.1

An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 30.1 (Non-payment of principal), Clause 30.2
(Non-payment of interest), Clause 30.3 (Non-payment of other amounts) and Clause
30.4 (Financial covenants and other obligations)).

 

 

30.5.2

No Event of Default under Clause 30.5.1 above will occur if the failure to
comply is capable of remedy and is remedied within 10 Business Days of the
earlier of (i) the Agent giving notice to the Parent or relevant Obligor and
(ii) the Parent or an Obligor becoming aware of the failure to comply.

 

 

 
146

--------------------------------------------------------------------------------

 

 

30.6

Misrepresentation

 

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made.

 

30.7

Cross default

 

 

30.7.1

Any Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period.

 

 

30.7.2

Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

 

 

30.7.3

Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described).

 

 

30.7.4

Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

 

 

30.7.5

No Event of Default will occur under this Clause 30.7 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
Clauses 30.7.1 to 30.7.4 above is less than $20,000,000 (or its equivalent in
any other currency or currencies).

 

30.8

Insolvency

 

 

30.8.1

Any Obligor or Material Company is unable or admits inability to pay its debts
as they fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness.

 

 

30.8.2

The value of the assets of any Obligor or any Material Company is less than its
liabilities (taking into account contingent and prospective liabilities, but
after discounting contingent and prospective liabilities by the forecasted
probability that payment will be required).

 

 

30.8.3

A moratorium is declared in respect of any indebtedness of an Obligor or any
Material Company. If a moratorium occurs, the ending of the moratorium will not
remedy any Event of Default caused by that moratorium.

 

30.9

Insolvency proceedings

 

 

30.9.1

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:-

 

 

(a)

the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of each Obligor or any Material Company;

 

 

 
147

--------------------------------------------------------------------------------

 

 

 

(b)

a composition, compromise, assignment or arrangement with any class of creditors
of any Obligor or any Material Company;

 

 

(c)

the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
Obligor or any Material Company or any of their respective assets; or

 

 

(d)

enforcement of any Security securing indebtedness for borrowed money in excess
of $7,500,000 over any assets of any Obligor or any Material Company,

 

    or any analogous procedure or step is taken in any jurisdiction.

 

 

30.9.2

Clause 30.9.1 shall not apply to any such action, proceeding or other procedure
or step (including a winding-up petition) which is discharged, stayed or
dismissed within 21 days of commencement.

 

30.10

Creditors' process

 

Any attachment, sequestration, distress or execution or any analogous process in
any jurisdiction with respect to the assets of an Obligor or any Material
Company having an aggregate value in excess of $20,000,000, unless:-

 

 

30.10.1

such action is being contested in good faith by the relevant company;

 

 

30.10.2

the amounts in dispute are posted immediately to the Cash Collateral Account (or
fully reserved for in accordance with GAAP); and

 

 

30.10.3

the relevant process is discharged as soon as reasonably practicable.

 

30.11

Unlawfulness and invalidity

 

 

30.11.1

It is or becomes unlawful for an Obligor or any other member of the Group which
has entered into any Finance Document to perform any of its obligations under
the Finance Documents or any Transaction Security created or expressed to be
created or evidenced by the Transaction Security Documents ceases to be
effective.

 

 

30.11.2

Any obligation or obligations of any Obligor under any Finance Documents are not
(subject to the Legal Reservations) or cease to be legal, valid, binding or
enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Lenders under the Finance Documents.

 

 

30.11.3

Any Finance Document ceases to be in full force and effect or any Transaction
Security ceases to be legal, valid, binding, enforceable or effective or is
alleged by a party to it (other than a Finance Party) to be ineffective.

 

30.12

Cessation of business

 

Any Obligor suspends or ceases to carry on (or threatens to suspend or cease to
carry on) all or substantially all of its business.

 

30.13

Change of ownership

 

After the Agreement Date, a Change of Control occurs.

 

30.14

Audit qualification

 

 

 
148

--------------------------------------------------------------------------------

 

 

The Auditors of the Group qualify the audited annual consolidated financial
statements of the Parent delivered to the Agent pursuant to Clause 27.1.1 with a
(i) "going concern" or like qualification or exception; or (ii) qualification or
exception as to the scope of such audit.

 

30.15

Expropriation

 

Collateral Vessels with an aggregate Appraised Value in excess of ten per cent
(10%) of the Total Revolving Facility Commitments, are subject to seizure,
expropriation, nationalisation or other similar action by or on behalf of any
governmental, regulatory or other like authority, whether as a result of war or
otherwise.

 

30.16

Repudiation and rescission of agreements

 

An Obligor rescinds or purports to rescind or repudiates or purports to
repudiate a Finance Document or any of the Transaction Security or evidences an
intention to rescind or repudiate a Finance Document or any Transaction
Security.

 

30.17

Litigation

 

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened in relation
to the Finance Documents or the transactions contemplated in the Finance
Documents or against any member of the Group or its assets which has or is
reasonably likely to have a Material Adverse Effect.

 

30.18

Challenge to registration

 

If the registration of any Collateral Vessels with an aggregate Appraised Value
in excess of ten per cent (10%) of the Total Revolving Commitments or any
Original Fleet Mortgage (or replacement mortgage) becomes void or voidable or
liable to cancellation or termination.

 

30.19

Material adverse change

 

Any event or circumstance occurs which has a Material Adverse Effect.

 

30.20

Acceleration

 

 

30.20.1

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Parent:-

 

 

(a)

cancel the Total Revolving Facility Commitments and/or Ancillary Commitments at
which time they shall immediately be cancelled;

 

 

(b)

declare that all or part of the Utilisations, together with accrued interest,
and all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, at which time they shall become immediately due and
payable;

 

 

(c)

declare that all or part of the Utilisations be payable on demand, at which time
they shall immediately become payable on demand by the Agent on the instructions
of the Majority Lenders;

 

 

(d)

declare all or any part of the amounts (or cash cover in relation to those
amounts) outstanding under the Ancillary Facilities to be immediately due and
payable, at which time they shall become immediately due and payable;

 

 

 
149

--------------------------------------------------------------------------------

 

 

 

(e)

declare that all or any part of the amounts (or cash cover in relation to those
amounts) outstanding under the Ancillary Facilities be payable on demand, at
which time they shall immediately become payable on demand by the Agent on the
instructions of the Majority Lenders; and/or

 

 

(f)

exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents.

 

 

30.20.2

Upon the occurrence of an actual or deemed entry of an order for relief with
respect to an Obligor under the Bankruptcy Code or other insolvency laws of the
United States of America, the obligation of each Lender to make Loans and any
obligation of an Issuing Bank to issue or renew Letters of Credit shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts owing under the Finance Documents shall
automatically become due and payable, and the obligations of each Borrower to
cash collateralize each outstanding Letter of Credit shall automatically become
effective, in each case without further act of the Agent, any Lender, any
Issuing Bank or other Finance Party.

 

 

 
150

--------------------------------------------------------------------------------

 

 

SECTION 9

 

COLLATERAL VESSEL SALE, SUBSTITUTION AND ADDITION

 

31.

COLLATERAL VESSEL SALE, SUBSTITUTION AND ADDITION

 

31.1

Sale of Collateral Vessel

 

The Borrower may dispose of any Collateral Vessel (and any charter arrangements
or similar agreements relating thereto) provided:-

 

 

(a)

each Borrower gives reasonable advance notice to the Agent of its intention to
make such disposal;

 

 

(b)

the Collateral Vessel is disposed of on arm's length terms for an amount not
less than the fair market value thereof as reasonably determined in good faith
by the Borrower's board of directors;

 

 

(c)

the Net Cash Proceeds of the disposal are deposited as soon as possible in the
Cash Collateral Account and a Cash Collateral Account Charge is (if not already
granted) immediately granted to the Security Agent in form and content
acceptable to it (acting reasonably);

 

 

(d)

each Borrower provides to the Agent prior to disposal a certificate from a
Financial Officer of each Borrower confirming:

 

 

(i)

that each Borrower intends to apply the Net Cash Proceeds within 365 days of the
disposal to acquire or construct a New Vessel satisfying all the conditions set
out in Clause 31.2 (Collateral Vessel Sale, Substitution and Addition) in order
to improve or enhance an existing Collateral Vessel or an existing Vessel that
becomes a New Vessel; and

 

 

(ii)

no Event of Default is continuing (or would occur as a result of the disposal)
and in particular but without prejudice to the generality no breach of Clause
28.1.3 (Collateral to Debt Ratio) and Clause 28.1.4 (Collateral to Commitments
Ratio) is continuing or will occur as a result of the disposal;

 

 

(e)

each Borrower shall be entitled to withdraw sums at credit of the Cash
Collateral Account so long as those sums are immediately applied in connection
with the purpose set out in paragraph (d)(i) above. Any sums not so withdrawn at
the expiry of the 365 day period referred to in paragraph (d)(i) above shall be
applied in prepayment of the Revolving Facility Loans on the last day of the
next expiring Interest Period; and

 

 

(f)

immediately following such disposal, on a pro forma basis the financial
covenants set out in Clause 28.1 (Financial covenants) would be satisfied;

 

 

(g)

one of the following two conditions is met:-

 

 

(i)

immediately following such disposal, the ratio of the aggregate Appraised Value
of the Collateral Vessels to Total Revolving Facility Commitments would be at
least 1.75:1.0; or

 

 

(ii)

the aggregate (across the period from the Agreement Date to the Termination
Date) Appraised Value of all Collateral Vessels disposed of does not exceed
$30,000,000.

 

 

 
151

--------------------------------------------------------------------------------

 

 

31.2

Collateral Vessel Substitution and Addition

 

The Borrower may:

 

 

31.2.1

substitute one or more vessels for one or more Collateral Vessels; and/or

 

 

31.2.2

propose one or more additional Collateral Vessels,

 

(each a "New Vessel"), provided the Agent is satisfied that the following
conditions are met:-

 

 

(a)

each New Vessel is an offshore supply vessel owned legally and beneficially by
the Borrower;

 

 

(b)

each New Vessel is a vessel of the Borrower's usual quality and standard;

 

 

(c)

the construction and commissioning of each New Vessel was complete no earlier
than 1 January 2009;

 

 

(d)

each New Vessel must have and maintain a flag and class acceptable to the Agent
(acting on the instructions of the Majority Lenders);

 

 

(e)

on or before the date of substitution:

 

 

(i)

a first priority mortgage over each New Vessel; and

 

 

(ii)

such other conditions precedent as the Agent may reasonably require (including,
but not limited to, evidence of insurance and a legal opinion confirming inter
alia the enforceability of the security referred to in sub-paragraph (i) above),

 

must be delivered to the Agent and in each case be in form and substance
satisfactory to the Agent (acting on the instructions of the Majority Lenders)
and, in the case of sub-paragraph (i) above, in form equivalent to the other
Transaction Security Documents;

 

 

(f)

the substitution would otherwise not result in a breach of this Agreement
including, but not limited to, Clause 28.1.3 (Collateral to Debt Ratio) or
Clause 28.1.4 (Collateral to Commitments Ratio),

 

(paragraphs (a) to (f) above together the "New Vessel Conditions").

 

31.3

Notice of proposed Collateral Vessel Substitution or Addition

 

Where any Borrower wishes to (i) substitute one or more New Vessels for one or
more Collateral Vessels or (ii) propose one or more additional Collateral
Vessels, it shall give the Agent reasonable notice of such intention.

 

31.4

Notice of proposed Collateral Vessel Removal

 

 

31.4.1

The Borrower may remove one or more Collateral Vessels as a Collateral Vessel
provided:-

 

 

(a)

it shall give the Agent reasonable notice of such intention;

 

 

(b)

on a pro forma basis immediately following such removal, the financial covenants
set out in Clause 28.1 (Financial covenants) would be satisfied; and

 

 

(c)

one of the following three conditions is met:-

 

 

 
152

--------------------------------------------------------------------------------

 

 

 

(i)

immediately following such disposal, the ratio of the aggregate Appraised Value
of the Collateral Vessels to Total Revolving Facility Commitments would be at
least 1.75:1.0; or

 

 

(ii)

the aggregate (across the period from the Agreement Date to the Termination
Date) Appraised Value of all Collateral Vessels disposed of does not exceed
$30,000,000; or

 

 

(iii)

the Agent (acting on the instructions of the Majority Lenders) has given its
consent.

 

 

31.4.2

Provided the terms of Clause 31.4.1 have been complied with, the Agent and
Security Agent shall promptly do all such acts or execute all such documents
(including releases of liens and termination of assignments) as such Borrower
may reasonably specify to evidence such removal, all at such Borrower's expense.

 

 

 
153

--------------------------------------------------------------------------------

 

 

SECTION 10

 

CHANGES TO PARTIES

 

32.

Changes To The Lenders

 

32.1

Assignments and transfers by the Lenders

 

Subject to this Clause 32 and to Clause 33 (Restriction on Debt Purchase
Transactions), a Lender or Swingline Lender (the "Existing Lender") may:-

 

 

32.1.1

assign any of its rights; or

 

 

32.1.2

transfer by novation any of its rights and obligations,

 

under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the "New Lender").

 

32.2

Conditions of assignment or transfer

 

 

32.2.1

The consent of each Borrower is required for an assignment or transfer by an
Existing Lender unless the assignment or transfer is:

 

 

(a)

to another Lender or an Affiliate of a Lender;

 

 

(b)

if the Existing Lender is a Fund, to a fund which is a Related Fund of the
Existing Lender; or

 

 

(c)

made at a time when an Event of Default is continuing.

 

 

32.2.2

The consent of each Borrower to an assignment or transfer must not be
unreasonably withheld, conditioned or delayed. Each Borrower shall be deemed to
have given its consent 5 Business Days after the Existing Lender has requested
it in writing pursuant to the notice provisions herein unless consent is
expressly refused by each Borrower within that time.

 

 

32.2.3

Notwithstanding Clause 32.2.2, the consent of each Borrower is deemed withheld
and shall not be deemed to be given to an Existing Lender that:

 

 

(a)

requests an assignment or transfer to a New Lender that would not be a Treaty
Lender at the time such assignment or transfer would become effective; or

 

 

(b)

with its request of an assignment or transfer to a New Lender, fails to provide
each Borrower with such New Lender’s duly completed forms contemplated by Clause
20.2.7 that are the basis for such New Lender claiming the benefits of a Treaty.

 

 

32.2.4

An assignment will only be effective on:-

 

 

(a)

receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties and the other Secured Parties as it would have been under if it
was an Original Lender and/or Original Swingline Lender (as applicable); and

 

 

 
154

--------------------------------------------------------------------------------

 

 

 

(b)

the performance by the Agent of all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to such
assignment to a New Lender, the completion of which the Agent shall promptly
undertake and notify to the Existing Lender and the New Lender.

 

 

32.2.5

A transfer will only be effective if the procedure set out in Clause 32.5
(Procedure for transfer) is complied with.

 

 

32.2.6

If:-

 

 

(a)

a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

 

 

(b)

as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 21 (Increased
Costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under that Clause to the same extent as the Existing
Lender or Lender acting through its previous Facility Office would have been if
the assignment, transfer or change had not occurred.

 

 

32.2.7

Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.

 

 

32.2.8

Notwithstanding any other term of this Agreement, each Lender shall ensure that
at all times its Overall Commitment is not less than:

 

 

(a)

its Swingline Commitment; or

 

 

(b)

if it does not have a Swingline Commitment, the Swingline Commitment of a Lender
which is its Affiliate.

 

32.3

Assignment or transfer fee

 

Unless the Agent otherwise agrees and excluding an assignment or transfer to an
Affiliate of a Lender, the New Lender shall, on the date upon which an
assignment or transfer takes effect, pay to the Agent (for its own account) a
fee of $3,500.

 

32.4

Limitation of responsibility of Existing Lenders

 

 

32.4.1

Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:-

 

 

(a)

the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents, the Transaction Security or any other documents;

 

 

(b)

the financial condition of any Obligor;

 

 

 
155

--------------------------------------------------------------------------------

 

 

 

(c)

the performance and observance by any Obligor or any other member of the Group
of its obligations under the Finance Documents or any other documents; or

 

 

(d)

the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

 

32.4.2

Each New Lender confirms to the Existing Lender, the other Finance Parties and
the Secured Parties that it:-

 

 

(a)

has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Finance Document or the
Transaction Security; and

 

 

(b)

will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

 

 

32.4.3

Nothing in any Finance Document obliges an Existing Lender to:-

 

 

(a)

accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 32; or

 

 

(b)

support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Transaction
Documents or otherwise.

 

32.5

Procedure for transfer

 

 

32.5.1

Subject to the conditions set out in Clause 32.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with Clause 32.5.3 below when the
Agent executes an otherwise duly completed Transfer Certificate delivered to it
by the Existing Lender and the New Lender. The Agent shall, subject to
Clause 32.5.2 below, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.

 

 

32.5.2

The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or similar other checks under
all applicable laws and regulations in relation to the transfer to such New
Lender, which the Agent shall promptly undertake.

 

 

32.5.3

Subject to Clause 32.10 (Pro rata interest settlement), on the Transfer Date:-

 

 

(a)

to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents and
in respect of the Transaction Security each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and in respect of the Transaction Security and their
respective rights against one another under the Finance Documents and in respect
of the Transaction Security shall be cancelled (being the "Discharged Rights and
Obligations");

 

 

 
156

--------------------------------------------------------------------------------

 

 

 

(b)

each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor or other member
of the Group and the New Lender have assumed and/or acquired the same in place
of that Obligor and the Existing Lender;

 

 

(c)

the Agent, the Arranger, the Security Agent, the New Lender, the other Lenders,
each Issuing Bank and any relevant Ancillary Lender shall acquire the same
rights and assume the same obligations between themselves and in respect of the
Transaction Security as they would have acquired and assumed had the New Lender
been an Original Lender with the rights, and/or obligations acquired or assumed
by it as a result of the transfer and to that extent the Agent, the Arranger,
the Security Agent, each Issuing Bank and any relevant Ancillary Lender and the
Existing Lender shall each be released from further obligations to each other
under the Finance Documents; and

 

 

(d)

the New Lender shall become a Party as a "Lender".

 

32.6

Procedure for assignment

 

 

32.6.1

Subject to the conditions set out in Clause 32.2 (Conditions of assignment or
transfer) an assignment may be effected in accordance with Clause 32.6.3 below
when the Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to Clause 32.6.2 below, as soon as reasonably practicable after receipt
by it of a duly completed Assignment Agreement appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Assignment Agreement.

 

 

32.6.2

The Agent shall only be obliged to execute an Assignment Agreement delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to the assignment to such New
Lender, which the Agent shall promptly undertake.

 

 

32.6.3

Subject to Clause 32.10 (Pro rata interest settlement), on the Transfer Date:-

 

 

(a)

the Existing Lender will assign absolutely to the New Lender its rights under
the Finance Documents and in respect of the Transaction Security expressed to be
the subject of the assignment in the Assignment Agreement;

 

 

(b)

the Existing Lender will be released from the obligations (the "Relevant
Obligations") expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
the Transaction Security); and

 

 

(c)

the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.

 

 

 
157

--------------------------------------------------------------------------------

 

 

 

32.6.4

Lenders may utilise procedures other than those set out in this Clause 32.6 to
assign their rights under the Finance Documents (but not, without the consent of
the relevant Obligor or unless in accordance with Clause 32.5 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed to that
Obligor by the Lenders nor the assumption of equivalent obligations by a New
Lender) provided that they comply with the conditions set out in Clause 32.2
(Conditions of assignment or transfer).

 

32.7

Copy of Transfer Certificate, Assignment Agreement or Increase Confirmation to
Parent

 

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, an Assignment Agreement or an Increase Confirmation, send
to the Parent a copy of that Transfer Certificate, Assignment Agreement or
Increase Confirmation.

 

32.8

Accession of Hedge Counterparties

 

Any Affiliate of a Lender which wishes to become a party to this Agreement as a
Hedge Counterparty may do so only by executing and delivering to the Agent a
duly completed accession agreement in such form as the Agent may reasonably
require.

 

32.9

Security over Lenders' rights

 

In addition to the other rights provided to Lenders under this Clause 32, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:-

 

 

32.9.1

any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

 

 

32.9.2

in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

 

except that no such charge, assignment or Security shall:-

 

 

(a)

release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other Security
for the Lender as a party to any of the Finance Documents; or

 

 

(b)

require any payments to be made by an Obligor or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

 

32.10

Pro rata interest settlement

 

If the Agent has notified the Lenders that it is able to distribute interest
payments on a "pro rata basis" to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 32.5 (Procedure for transfer) or any
assignment pursuant to Clause 32.6 (Procedure for assignment) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):-

 

 

32.10.1

any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

 

 

 
158

--------------------------------------------------------------------------------

 

 

 

32.10.2

the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts so that, for the avoidance of doubt:-

 

 

(a)

when the Accrued Amounts become payable, those Accrued Amounts will be payable
for the account of the Existing Lender; and

 

 

(b)

the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 32.10, have been payable to it on
that date, but after deduction of the Accrued Amounts.

 

32.11

Register

 

The Agent, acting solely for this purpose as an agent of each Borrower (and such
agency being solely for tax purposes), shall maintain at Agent’s principal
office a copy of each Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be presumed correct, absent manifest error, and
the Borrower, the Agent and the Lenders shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Parent, each Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

33.

RESTRICTION ON DEBT PURCHASE TRANSACTIONS

 

33.1

Prohibition on Debt Purchase Transactions by the Group

 

The Parent shall not, and shall procure that each other member of the Group
shall not, enter into any Debt Purchase Transaction or beneficially own all or
any part of the share capital of a company that is a Lender or a party to a Debt
Purchase Transaction of the type referred to in sub-clauses (b) or (c) of the
definition of Debt Purchase Transaction.

 

33.2

Disenfranchisement on Debt Purchase Transactions entered into by Sponsor
Affiliates

 

 

33.2.1

For so long as a Sponsor Affiliate (i) beneficially owns a Commitment or
(ii) has entered into a sub-participation agreement relating to a Commitment or
other agreement or arrangement having a substantially similar economic effect
and such agreement or arrangement has not been terminated:-

 

 

(a)

in ascertaining the Majority Lenders or whether any given percentage (including,
for the avoidance of doubt, unanimity) of the Total Revolving Facility
Commitments has been obtained to approve any request for a consent, waiver,
amendment or other vote under the Finance Documents such Commitment shall be
deemed to be zero; and

 

 

(b)

for the purposes of Clause 45.2 (Exceptions), such Sponsor Affiliate or the
person with whom it has entered into such sub-participation, other agreement or
arrangement shall be deemed not to be a Lender (unless in the case of a person
not being a Sponsor Affiliate it is a Lender by virtue otherwise than by
beneficially owning the relevant Commitment).

 

 

 
159

--------------------------------------------------------------------------------

 

 

 

33.2.2

Each Lender shall, unless such Debt Purchase Transaction is an assignment or
transfer, promptly notify the Agent in writing if it knowingly enters into a
Debt Purchase Transaction with a Sponsor Affiliate (a "Notifiable Debt Purchase
Transaction"), such notification to be substantially in the form set out in
Part 1 of Schedule 13 (Forms of Notifiable Debt Purchase Transaction Notice).

 

 

33.2.3

A Lender shall promptly notify the Agent if a Notifiable Debt Purchase
Transaction to which it is a party:-

 

 

(a)

is terminated; or

 

 

(b)

ceases to be with a Sponsor Affiliate,

 

such notification to be substantially in the form set out in Part 2 of
Schedule 13 (Forms of Notifiable Debt Purchase Transaction Notice).

 

 

33.2.4

Each Sponsor Affiliate that is a Lender agrees that:

 

 

(a)

in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, it shall not attend or participate in the same
if so requested by the Agent or, unless the Agent otherwise agrees, be entitled
to receive the agenda or any minutes of the same; and

 

 

(b)

in its capacity as Lender, unless the Agent otherwise agrees, it shall not be
entitled to receive any report or other document prepared at the behest of, or
on the instructions of, the Agent of one or more of the Lenders.

 

 

33.2.5

Each Sponsor Affiliate that is a Lender agrees that:-

 

 

(a)

in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, it shall not attend or participate in the same
if so requested by the Agent or, unless the Agent otherwise agrees, be entitled
to receive the agenda or any minutes of the same; and

 

 

(b)

in its capacity as Lender, unless the Agent otherwise agrees, it shall not be
entitled to receive any report or other document prepared at the behest of, or
on the instructions of, the Agent or one or more of the Lenders.

 

34.

Changes To The Obligors

 

34.1

Assignment and transfers by Obligors

 

No Obligor or any other member of the Group may assign any of its rights or
transfer any of its rights or obligations under the Finance Documents.

 

 

 
160

--------------------------------------------------------------------------------

 

 

34.2

Additional Borrowers

 

 

34.2.1

Subject to compliance with the provisions of Clauses 27.11.3 and 27.11.4, the
Parent may request that any of its Wholly Owned Subsidiaries becomes a Borrower.
That Subsidiary shall become a Borrower if:-

 

 

(a)

it is incorporated in the same jurisdiction as an existing Borrower and the
Majority Lenders approve the addition of that Subsidiary or otherwise if all the
Lenders approve the addition of that Subsidiary (and which approval may be
conditioned by a requirement by a Lender to transfer or assign all or part of
its rights and/or obligations to one of its Affiliates);

 

 

(b)

the Parent and that Subsidiary deliver to the Agent a duly completed and
executed Accession Deed;

 

 

(c)

the Subsidiary is (or becomes) a Guarantor upon or prior to becoming a Borrower;

 

 

(d)

the Parent confirms that no Default is continuing or would occur as a result of
that Subsidiary becoming an Additional Borrower;

 

 

(e)

the Agent is satisfied that the Transaction Security Documents shall secure the
indebtedness of such Subsidiary (which may require the Original Borrower to
become a Guarantor);

 

 

(f)

the Agent has received from such Subsidiary any replacement or supplemental
Promissory Notes as a Lender(s) may reasonably require from such Additional
Borrower;

 

 

(g)

the Agent has received such other documents and evidence in relation to the
Additional Borrower as the Agent may specify, each in form and substance
satisfactory to the Agent.

 

 

34.2.2

The Agent shall notify the Parent and the Lenders promptly upon being satisfied
that it has received (in form and substance satisfactory to it) all the
documents and other evidence required pursuant to this Clause 34.2 (Additional
Borrowers).

 

 

34.2.3

Upon becoming an Additional Borrower that Subsidiary shall make any filings (and
provide copies of such filings) as required by Clause 20.2.7, (Tax gross-up) and
Clause 20.6.2 (HMRC DT Treaty Passport scheme confirmation) in accordance with
those clauses.

 

34.3

Resignation of a Borrower

 

 

34.3.1

In this Clause 34.3, Clause 34.5 (Resignation of a Guarantor) and Clause 34.6
(Resignation and release of security on disposal), "Third Party Disposal" means
the disposal of an Obligor to a person which is not a member of the Group where
that disposal is made with the approval of all the Lenders (and the Parent has
confirmed this is the case).

 

 

34.3.2

With the prior consent of all the Lenders, the Parent may request that a
Borrower (other than the Original Borrower) cease to be a Borrower by delivering
to the Agent a Resignation Letter.

 

 

 
161

--------------------------------------------------------------------------------

 

 

 

34.3.3

The Agent shall accept a Resignation Letter and notify the Parent and the other
Finance Parties of its acceptance if:-

 

 

(a)

the Parent has confirmed that no Default is continuing or would result from the
acceptance of the Resignation Letter;

 

 

(b)

each Borrower is under no actual or contingent obligations as a Borrower under
any Finance Documents;

 

 

(c)

where each Borrower is also a Guarantor (unless its resignation has been
accepted in accordance with Clause 34.5 (Resignation of a Guarantor)), its
obligations in its capacity as Guarantor continue to be legal, valid, binding
and enforceable and in full force and effect (subject to the Legal Reservations)
and the amount guaranteed by it as a Guarantor is not decreased (and the Parent
has confirmed this is the case); and

 

 

(d)

the Parent has confirmed that it shall ensure that any relevant Net Cash
Proceeds will be applied in prepayment of the Revolving Facility Loans or as
otherwise agreed by the Agent (acting on the instructions of the Majority
Lenders).

 

 

34.3.4

Upon notification by the Agent to the Parent of its acceptance of the
resignation of a Borrower, that company shall cease to be a Borrower and shall
have no further rights or obligations under the Finance Documents as a Borrower
except that the Agent may require that the resignation shall not take effect
(and each Borrower will continue to have rights and obligations under the
Finance Documents) until the date on which the Third Party Disposal takes
effect.

 

 

34.3.5

The Agent may, at the cost and expense of the Parent, require a legal opinion
from counsel to the Agent confirming the matters set out in Clause 34.3.3(c)
above and the Agent shall be under no obligation to accept a Resignation Letter
until it has obtained such opinion in form and substance satisfactory to it.

 

34.4

Additional Guarantors

 

 

34.4.1

Subject to compliance with the provisions of Clauses 27.11.3 and 27.11.4, the
Parent may request that any of its wholly owned Subsidiaries become a Guarantor.

 

 

(a)

The Parent may elect in its sole discretion to add a member of the Group as an
Additional Guarantor in accordance with this Clause 34.4 (Additional
Guarantors). For the avoidance of doubt, in no event shall any direct or
indirect Foreign Subsidiary of the Parent or each Borrower be required to become
an Additional Guarantor.

 

 

(b)

A member of the Group shall become an Additional Guarantor if:

 

 

(i)

the Parent and the proposed Additional Guarantor deliver to the Agent a duly
completed and executed Accession Deed (and such delivery constitutes
confirmation by the relevant Subsidiary that the representations and warranties
referred to in Clause 26.29.3 are true and correct in relation to it as at the
date of delivery as if made by reference to the facts and circumstances then
existing); and

 

 

 
162

--------------------------------------------------------------------------------

 

 

 

(ii)

the Agent has received such other documents and evidence in relation to that
Additional Guarantor as the Agent may specify, each in form and substance
satisfactory to the Agent.

 

 

(c)

The Agent shall notify the Parent and the Lenders promptly upon being satisfied
that it has received (in form and substance satisfactory to it) all the
documents and other evidence required pursuant to this Clause 34.4 (Additional
Guarantors).

 

34.5

Resignation of a Guarantor

 

 

34.5.1

The Parent may request that a Guarantor (other than the Parent or the Original
Borrower) ceases to be a Guarantor by delivering to the Agent a Resignation
Letter if all the Lenders have consented to the resignation of that Guarantor.

 

 

34.5.2

The Agent shall accept a Resignation Letter and notify the Parent and the
Lenders of its acceptance if:-

 

 

(a)

the Parent has confirmed that no Default is continuing or would result from the
acceptance of the Resignation Letter;

 

 

(b)

no payment is due from the Guarantor under Clause 25.1 (Guarantee and
indemnity);

 

 

(c)

where the Guarantor is also a Borrower, it is under no actual or contingent
obligations as a Borrower and has resigned and ceased to be a Borrower under
Clause 34.3 (Resignation of a Borrower); and

 

 

(d)

unless otherwise agreed by the Agent (acting on the instructions of the Majority
Lenders), the Parent has confirmed that it shall ensure that any relevant Net
Cash Proceeds will be applied in prepayment of the Loans.

 

 

34.5.3

The resignation of that Guarantor shall not be effective until the date of the
relevant Third Party Disposal at which time that company shall cease to be a
Guarantor and shall have no further rights or obligations under the Finance
Documents as a Guarantor.

 

34.6

Resignation and release of security on disposal

 

If a Borrower or Guarantor is or is proposed to be the subject of a Third Party
Disposal and all Lender consent has been granted thereto then:-

 

 

34.6.1

where that Borrower or Guarantor created Transaction Security over any of its
assets or business in favour of the Security Agent, or Transaction Security in
favour of the Security Agent was created over the shares (or equivalent) of that
Borrower or Guarantor, the Security Agent shall, at the cost and request of the
Parent, release those assets, business or shares (or equivalent) and issue
certificates of non-crystallisation, so long as such disposition of a Borrower
is otherwise permitted hereunder;

 

 

34.6.2

the resignation of that Borrower or Guarantor and related release of Transaction
Security referred to in Clause 34.6.1 above shall not become effective until the
date of that disposal; and

 

 

 
163

--------------------------------------------------------------------------------

 

 

 

34.6.3

if the disposal of that Borrower or Guarantor is not made, the Resignation
Letter of that Borrower or Guarantor and the related release of Transaction
Security referred to in Clause 34.6.1 above shall have no effect and the
obligations of each Borrower or Guarantor and the Transaction Security created
or intended to be created by or over that Borrower or Guarantor shall continue
in such force and effect as if that release had not been effected.

 

 

 
164

--------------------------------------------------------------------------------

 

 

SECTION 11

 

THE FINANCE PARTIES

 

35.

Role Of The Agent, The Arrangers, THE ISSUING BANKs And Others

 

35.1

Appointment of the Agent

 

 

35.1.1

Each of the Arrangers, the Lenders and the Issuing Banks appoints the Agent to
act as its agent under and in connection with the Finance Documents.

 

 

35.1.2

Each of the Arrangers, the Issuing Banks and the Lenders authorises the Agent to
perform the duties, obligations and responsibilities and to exercise the rights,
powers, authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

 

35.2

Duties of the Agent

 

 

35.2.1

Subject to Clause 35.2.2 below, the Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

 

 

35.2.2

Without prejudice to Clause 32.7 (Copy of Transfer Certificate, Assignment
Agreement or Increase Confirmation to Parent), Clause 35.2 above shall not apply
to any Transfer Certificate, any Assignment Agreement or any Increase
Confirmation.

 

 

35.2.3

Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 

 

35.2.4

If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 

 

35.2.5

If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent, an Arranger
or the Security Agent) under this Agreement it shall promptly notify the other
Finance Parties.

 

 

35.2.6

The Agent shall only have those duties, obligations and responsibilities
expressly specified in the Finance Documents to which it is expressed to be a
party (and no others shall be implied).

 

 

35.2.7

To the extent there is more than one Lender, the Agent shall provide to the
Borrowers within 10 Business Days of a request by each Borrower, a list (which
may be in electronic form) setting out the names of the Lenders as at that
Business Day, their respective Commitments, the address and fax number (and the
department or officer, if any, for whose attention any communication is to be
made) of each Lender for any communication to be made or document to be
delivered under or in connection with the Finance Documents, the electronic mail
address and/or any other information required to enable the sending and receipt
of information by electronic mail or other electronic means to and by each
Lender to whom any communication under or in connection with the Finance
Documents may be made by that means and the account details of each Lender for
any payment to be distributed by the Agent to that Lender under the Finance
Documents.

 

 

 
165

--------------------------------------------------------------------------------

 

 

 

35.2.8

The Agent's duties under the Finance Documents are solely mechanical and
administrative in nature.

 

35.3

Role of the Arranger

 

Except as specifically provided in the Finance Documents, the Arrangers have no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

35.4

No fiduciary duties

 

 

35.4.1

Nothing in any Finance Document constitutes the Agent, the Arranger or the
Issuing Bank as a trustee or fiduciary of any other person.

 

 

35.4.2

None of the Agent, the Security Agent, the Issuing Bank, the Arrangers or any
Ancillary Lender shall be bound to account to any Lender for any sum or the
profit element of any sum received by it for its own account.

 

35.5

Business with the Group

 

The Agent, the Security Agent, the Arrangers and each Ancillary Lender may
accept deposits from, lend money to and generally engage in any kind of banking
or other business with any member of the Group.

 

35.6

Rights and discretions

 

35.6.1          The Agent and an Issuing Bank may:-

 

 

(a)

rely on any representation, notice or document (including, without limitation,
any notice given by a Lender pursuant to Clauses 33.2.2 or 33.2.3) believed by
it in good faith to be genuine, correct and appropriately authorised; and

 

 

(b)

rely on any statement made by a director, authorised signatory or employee of
any person regarding any matters which may reasonably be assumed to be within
his knowledge or within his power to verify;

 

 

(c)

assume that:

 

 

(i)

any instructions received by the Majority Lenders, any Lenders or any group of
Lenders are duly given in accordance with the terms of the Finance Documents;
and

 

 

(ii)

unless it has received notice of revocation, that those instructions have not
been revoked; and

 

 

(d)

rely on a certificate from any person:

 

 

(i)

as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

 

 

(ii)

to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

 

as sufficient evidence that this is the case and, in the case of paragraph (a)
above, may assume the truth and accuracy of that certificate.

 

 

 
166

--------------------------------------------------------------------------------

 

 

 

35.6.2

The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:-

 

 

(a)

no Default has occurred (unless it has actual knowledge of a Default arising
under Clauses 30.1 (Non-payment of principal), 30.2 (Non-payment of interest) or
30.3 (Non-payment of other amounts));

 

 

(b)

any right, power, authority or discretion vested in any Party or any group of
Lenders has not been exercised;

 

 

(c)

any notice or request made by the Parent (other than a Utilisation Request is
made on behalf of and with the consent and knowledge of all the Obligors; and

 

 

(d)

no Notifiable Debt Purchase Transaction:-

 

 

(i)

has been entered into;

 

 

(ii)

has been terminated; or

 

 

(iii)

has ceased to be with a Sponsor Affiliate.

 

 

35.6.3

The Agent may engage, pay for and rely on the advice or services of any lawyers,
tax advisers, accountants, surveyors or other professional advisers or experts
as may reasonably be required in relation to the Finance Documents.

 

 

35.6.4

Without prejudice to the generality of Clauses 35.6.3 above or 35.6.5 below, the
Agent may at any time, with the agreement of the Parent, engage and pay for the
services of any lawyers to act as independent counsel to the Agent (and so
separate from any lawyers instructed by the Lenders) if the Agent in its
reasonable opinion deems this to be desirable.

 

 

35.6.5

The Agent may rely on the advice or services of any lawyers, accountants, tax
advisers, surveyors or other professional advisers or experts (whether obtained
by the Agent or by any other Party) and shall not be liable for any damages,
costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of its so relying.

 

 

35.6.6

The Agent may act in relation to the Finance Documents through its officers,
personnel and agents and the Agent shall not:

 

 

(a)

be liable for any error of judgment made by any such person; or

 

 

(b)

be bound to supervise, or be in any way responsible for, any loss incurred by
reason of misconduct, omission or default on the part of any such person,

 

unless such error or such loss was directly caused by the Agent's gross
negligence or wilful misconduct.

 

 

35.6.7

Unless a Finance Document expressly provides to the contrary, the Agent may
disclose to any other Party any information it reasonably believes it has
received as agent under this Agreement.

 

 

35.6.8

Without prejudice to the generality of Clause 35.6.7 above, the Agent shall
promptly disclose the identity of a Defaulting Lender to the Parent and may
disclose (or on the written request of the Majority Lenders, shall promptly
disclose) such identity to the other Finance Parties.

 

 

 
167

--------------------------------------------------------------------------------

 

 

 

35.6.9

Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent, the Arrangers or the Issuing Bank is obliged to do or omit to
do anything if it would or might in its reasonable opinion constitute a breach
of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

 

35.6.10

The Agent is not obliged to disclose to any Finance Party any details of the
rate notified to the Agent by any Lender or Reference Bank or the identity of
any such Lender or Reference Bank for the purpose of Clause 18.2.1(b).

 

 

35.6.11

Notwithstanding any provision of any Finance Document to the contrary, the Agent
is not obliged to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties, obligations or responsibilities or
the exercise of any right, power, authority or discretion if it has grounds for
believing the repayment of such funds or adequate indemnity against, or security
for, such risk or liability is not reasonably assured to it.

 

35.7

Majority Lenders' instructions

 

 

35.7.1

The Agent shall:

 

 

(a)

unless a contrary indication appears in a Finance Document, exercise or refrain
from exercising any right, power, authority or discretion vested in it as Agent
in accordance with any instructions given to it by:

 

 

(i)

all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision;

 

 

(ii)

in all other cases, the Majority Lenders

 

 

(b)

not be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with paragraph (a) above.

 

 

35.7.2

The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Majority Lenders (or, if the relevant Finance Document
stipulates the matter is a decision for any other Lender or group of Lenders,
from that Lender or group of Lenders) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion and the Agent may refrain from acting unless and until it receives
any such instructions or clarification that it has requested.

 

 

35.7.3

Save in the case of decisions stipulated to be a matter for any other Lender or
group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Agent by
the Majority Lenders shall override conflicting instructions given by any other
Parties and will be binding on all the Finance Parties other than the Security
Agent.

 

 

35.7.4

The Agent may refrain from acting in accordance with any instructions of any
Lender or group of Lenders until it has received any indemnification and/or
security that it may in its discretion require (which may be greater in extent
than that contained in the Finance Documents and which may include payment in
advance) for any cost, loss or liability which it may incur in complying with
those instructions.

 

 

35.7.5

In the absence of instructions, the Agent may act (or refrain from taking
action) as it considers to be in the best interest of the Lenders.

 

 

 
168

--------------------------------------------------------------------------------

 

 

 

35.7.6

The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document. This Clause 35.7.6 shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents.

 

35.8

Responsibility for documentation

 

None of the Agent, the Arrangers, the Issuing Bank or any Ancillary Lender is
responsible or liable for:-

 

 

35.8.1

the adequacy, accuracy and/or completeness of any information (whether oral or
written) supplied by the Agent, the Issuing Bank, an Arranger, an Ancillary
Lender, an Obligor or any other person given in or in connection with any
Finance Document or any information memorandum or the Reports or the
transactions contemplated in the Finance Documents;

 

 

35.8.2

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or the Transaction Security or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document or the Transaction Security; or

 

 

35.8.3

any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

 

35.9

No duty to monitor

 

The Agent shall not be bound to enquire:

 

 

35.9.1

whether or not any Default has occurred;

 

 

35.9.2

as to the performance, default or any breach by any Party or its obligations
under any Finance Document; or

 

 

35.9.3

whether any other event specified in any Finance Document has occurred.

 

35.10

Exclusion of liability

 

 

35.10.1

Without limiting Clause 35.10.2 below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent, the Issuing Bank or any Ancillary Lender), none of the Agent, the Issuing
Bank nor any Ancillary Lender will be liable (including, without limitation, for
negligence or any other category of liability whatsoever, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of such party) for:

 

 

(a)

any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Transaction Security,
unless directly caused by its gross negligence or wilful misconduct;

 

 

(b)

exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document, the Transaction Security
or any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with, any Finance Document or the
Transaction Security; or

 

 

 
169

--------------------------------------------------------------------------------

 

 

 

(c)

without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of:

 

 

(i)

any act, event or circumstance not reasonably within its control; or

 

 

(ii)

the general risks of investment in, or the holding of assets in, any
jurisdiction,

 

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.

 

 

35.10.2

No Party (other than the Agent, the Issuing Bank or an Ancillary Lender (as
applicable)) may take any proceedings against any officer, employee or agent of
the Agent, the Issuing Bank or any Ancillary Lender, in respect of any claim it
might have against the Agent, the Issuing Bank or an Ancillary Lender or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Finance Document and any officer, employee or agent of the Agent
or any Ancillary Lender may rely on this Clause subject to Clause 1.3 (Third
party rights) and the provisions of the Third Parties Act.

 

 

35.10.3

The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

 

 

35.10.4

Nothing in this Agreement shall oblige the Agent or the Arranger to carry out
any "know your customer" or other checks in relation to any person on behalf of
any Lender and each Lender confirms to the Agent and the Arranger that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
the Arranger.

 

 

35.10.5

Without prejudice to any provision of any Finance Document excluding or limiting
the Agent's liability, any liability of the Agent arising under or in connection
with any Finance Document or the Transaction Security shall be limited to the
amount of actual loss which has been judicially determined to have been suffered
(as determined by reference to the date of default of the Agent or, if later,
the date on which the loss arises as a result of such default) but without
reference to any special conditions or circumstances known to the Agent at any
time which increase the amount of that loss. In no event shall the Agent be
liable for any loss of profits, goodwill, reputation, business opportunity or
anticipated saving, or for special, punitive, indirect or consequential damages,
whether or not the Agent has been advised of the possibility of such loss or
damages.

 

 

 
170

--------------------------------------------------------------------------------

 

 

35.11

Lenders' indemnity to the Agent

 

 

35.11.1

Each Lender shall (in proportion to its share of the Total Revolving Facility
Commitments or, if the Total Revolving Facility Commitments are then zero, to
its share of the Total Revolving Facility Commitments immediately prior to their
reduction to zero) indemnify the Agent, within three Business Days of demand,
against any cost, loss or liability (including, without limitation, for
negligence or any other category of liability whatsoever) incurred by the Agent,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Agent (otherwise than by
reason of the Agent's gross negligence or wilful misconduct) (or, in the case of
any cost, loss or liability pursuant to Clause 39.11 (Disruption to Payment
Systems etc.) notwithstanding the Agent's negligence, gross negligence or any
other category of liability whatsoever but not including any claim based on the
fraud of the Agent in acting as Agent under the Finance Documents (unless the
Agent has been reimbursed by an Obligor pursuant to a Finance Document).

 

 

35.11.2

Subject to Clause 35.11.3 below, the Parent shall immediately on demand
reimburse any Lender for any payment that Lender makes to the Agent pursuant to
Clause 35.11.1 above.

 

 

35.11.3

Clause 35.11.2 above shall not apply to the extent that the indemnity payment in
respect of which the Lender claims reimbursement relates to a liability of the
Agent to an Obligor.

 

35.12

Resignation of the Agent

 

 

35.12.1

The Agent may resign and appoint one of its Affiliates acting through an office
in the United Kingdom or the United States of America as successor by giving
notice to the Lenders and the Parent.

 

 

35.12.2

Alternatively the Agent may resign by giving 30 days notice to the Lenders and
the Parent, in which case the Majority Lenders (after consultation with the
Parent) may appoint a successor Agent.

 

 

35.12.3

If the Majority Lenders have not appointed a successor Agent in accordance with
Clause 35.12.2 above within 20 days after notice of resignation was given, the
retiring Agent (after consultation with the Parent) may appoint a successor
Agent (acting through an office in the United Kingdom or the United States of
America).

 

 

35.12.4

If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under Clause 35.12.3 above, the Agent may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent to become a party to this Agreement as Agent) agree
with the proposed successor Agent amendments to this Clause 35 and any other
term of this Agreement dealing with the rights or obligations of the Agent
(other than matters pertaining to compensation of the Agent by the Borrower)
consistent with then current market practice for the appointment and protection
of corporate trustees and those amendments will bind the Parties.

 

 

35.12.5

The retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 

 

 
171

--------------------------------------------------------------------------------

 

 

 

35.12.6

The Agent's resignation notice shall only take effect upon the appointment of a
successor.

 

 

35.12.7

Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 35. Any successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.

 

 

35.12.8

The Agent shall resign in accordance with Clause 35.12.2 above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to Clause 35.12.3 above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:

 

 

(a)

the Agent fails to respond to a request under Clause 20.9 (FATCA Information)
and a Lender reasonably believes that the Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date;

 

 

(b)

the information supplied by the Agent pursuant to Clause 20.9 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

 

 

(c)

the Agent notifies the Parent and the Lenders that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

 

and (in each case) a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Agent were a FATCA
Exempt Party, and that Lender, by notice to the Agent, requires it to resign.

 

35.13

Replacement of the Agent

 

 

35.13.1

After consultation with the Parent, the Majority Lenders may, by giving 30 days'
notice to the Agent, (or, at any time the Agent is an Impaired Agent, by giving
any shorter notice determined by the Majority Lenders) replace the Agent by
appointing a successor Agent (acting through an office in the United Kingdom or
the United States of America).

 

 

35.13.2

The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 

 

35.13.3

The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 35 (and any agency fees for the account of the retiring Agent shall
cease to accrue from (and shall be payable on) that date).

 

 

35.13.4

Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

 

 
172

--------------------------------------------------------------------------------

 

 

35.14

Confidentiality

 

 

35.14.1

In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which may be treated as a separate entity
from any other of its divisions or departments.

 

 

35.14.2

If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

 

 

35.14.3

Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor any Arranger is obliged to disclose to any other person
(i) any confidential information or (ii) any other information if the disclosure
would or might in its reasonable opinion constitute a breach of any law or a
breach of a fiduciary duty.

 

35.15

Relationship with the Lenders

 

 

35.15.1

Subject to Clause 32.10 (Pro rata interest settlement), the Agent may treat the
person shown in its records as Lender at the opening of business (in the place
of the Agent's principal office as notified to the Finance Parties from time to
time) as the Lender acting through its Facility Office:-

 

 

(a)

entitled to or liable for any payment due under any Finance Document on that
day; and

 

 

(b)

entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

 

unless it has received not less than five Business Days' prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

 

35.15.2

Each Lender shall supply the Agent with any information that the Security Agent
may reasonably specify (through the Agent) as being necessary or desirable to
enable the Security Agent to perform its functions as Security Agent. Each
Lender shall deal with the Security Agent exclusively through the Agent and
shall not deal directly with the Security Agent.

 

 

35.15.3

Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or dispatched
to that Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 41.6 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of Clause
41.2 (Addresses) and Clause 41.6.1(b) and the Agent shall be entitled to treat
such person as the person entitled to receive all such notices, communications,
information and documents as though that person were that Lender.

 

35.16

Credit appraisal by the Lenders, Issuing Bank and Ancillary Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender, the
Issuing Bank and Ancillary Lender confirms to the Agent, the Arrangers, the
Issuing Bank and each Ancillary Lender that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:-

 

 

 
173

--------------------------------------------------------------------------------

 

 

 

35.16.1

the financial condition, status and nature of each member of the Group;

 

 

35.16.2

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and the Transaction Security and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;

 

 

35.16.3

whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

 

 

35.16.4

the adequacy, accuracy and/or completeness of any information memorandum, the
Reports and any other information provided by the Agent, any Party or by any
other person under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

 

 

35.16.5

the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.

 

35.17

Reference Banks

 

 

35.17.1

If a Reference Bank (or if a Reference Bank is not a Lender, any Lender of which
it is an Affiliate) ceases to be a Lender, the Agent shall be entitled (in
consultation with the Parent, and with the appointee's consent) to appoint
another Lender or an Affiliate of a Lender to replace that Reference Bank.

 

 

35.17.2

No Reference Bank is under any obligation to provide a quotation or any other
information to the Agent.

 

 

35.17.3

No Reference Bank (in its capacity as such) will be liable for any action taken
by it under or in connection with any Finance Document, or for any Reference
Bank Quotation, unless directly caused by its gross negligence, fraud or wilful
misconduct.

 

 

35.17.4

No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank (in its capacity as
such) in respect of any claim it might have against that Reference Bank or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Finance Document, or to any Reference Bank Quotation, and any
officer, employee or agent of each Reference Bank may rely on this Clause
subject to Clause 1.3 (Third Party Rights) and the provisions of the Third
Parties Act.

 

35.18

Confidentiality of Funding Rates and Reference Bank Quotations

 

 

35.18.1

The Agent and each Obligor agree to keep each Funding Rate (and, in the case of
the Agent, each Reference Bank Quotation) confidential and not to disclose it to
anyone, save to the extent permitted by Clauses 35.18.2, 35.18.3 and 35.18.4
below.

 

 

 
174

--------------------------------------------------------------------------------

 

 

 

35.18.2

The Agent may disclose any Funding Rate (but not, for the avoidance of doubt,
any Reference Bank Quotation) to the relevant Borrower pursuant to Clause 16.4
(Notification of rates of interest).

 

 

35.18.3

The Agent may disclose any Funding Rate or any Reference Bank Quotation, and
each Obligor may disclose any Funding Rate, to:

 

 

(a)

any of its officers, directors, employees and professional advisers if any
person to whom that Funding Rate or Reference Bank Quotation is to be given
pursuant to this paragraph (a) is informed in writing of its confidential nature
and that it may be price-sensitive information except that there shall be no
such requirement to so inform if the recipient is subject to professional
obligations to maintain the confidentiality of that Funding Rate or Reference
Bank Quotation or is otherwise bound by requirements of confidentiality in
relation to it;

 

 

(b)

any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate or Reference Bank Quotation is to be given is informed in writing
of its confidential nature and that it may be price-sensitive information except
that there shall be no requirement to so inform if, in the opinion of the Agent
or the relevant Obligor, as the case may be, it is not practicable to do so in
the circumstances;

 

 

(c)

any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Funding Rate
or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the Agent or
the relevant Obligor , as the case may be, it is not practicable to do so in the
circumstances; and

 

 

(d)

any person with the consent of the relevant Lender or Reference Bank, as the
case may be.

 

 

35.18.4

The Agent's obligations in this Clause 35.18 relating to Reference Bank
Quotations are without prejudice to its obligations to make notifications under
Clause 16.4 (Notification of rates of interest) provided that (other than
pursuant to Clause 35.18.2 above) the Agent shall not include the details of any
individual Reference Bank Quotation as part of any such notification.

 

35.19

Other Obligations

 

 

35.19.1

The Facility Agent and each Obligor acknowledge that each Funding Rate (and, in
the case of the Facility Agent, each Reference Bank Quotation) is or may be
price-sensitive information and that its use may be regulated or prohibited by
applicable legislation including securities law relating to insider dealing and
market abuse and the Facility Agent and each Obligor undertake not to use any
Funding Rate or, in the case of the Facility Agent, any Reference Bank Quotation
for any unlawful purpose.

 

 

 
175

--------------------------------------------------------------------------------

 

 

 

35.19.2

The Facility Agent and each Obligor agree (to the extent permitted by law and
regulation) to inform the relevant Bank or Reference Bank, as the case may be:

 

 

(a)

of the circumstances of any disclosure made pursuant to Clause 35.18.3(b) above
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

 

 

(b)

upon becoming aware that any information has been disclosed in breach of this
Clause 35.19.

 

35.20

Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

35.21

Reliance and engagement letters

 

Each Finance Party and Secured Party confirms that each of the Lead Arranger and
the Agent has authority to accept on its behalf (and ratifies the acceptance on
its behalf of any letters or reports already accepted by the Lead Arranger or
Agent) the terms of any reliance letter or engagement letters relating to the
Reports or any reports or letters provided by accountants in connection with the
Finance Documents or the transactions contemplated in the Finance Documents and
to bind it in respect of those Reports, reports or letters and to sign such
letters on its behalf and further confirms that it accepts the terms and
qualifications set out in such letters.

 

36.

THE SECURITY AGENT

 

36.1

Appointment of the Security Agent

 

 

36.1.1

Each other Secured Party:

 

 

(a)

appoints the Security Agent to act as its agent and trustee under and in
connection with the Finance Documents; and

 

 

(b)

irrevocably authorises the Security Agent (by itself or by such persons as it
may nominate) on its behalf to:

 

 

(i)

enter into each Finance Document to which it is party;

 

 

(ii)

exercise the rights, powers, authorities and discretions specifically given to
the Security Agent under or in connection with the Finance Documents together
with any other incidental rights, powers, authorities and discretions necessary
to give effect to the trusts hereby created; and

 

 

(iii)

enforce any Transaction Security granted by the Transaction Security Documents
as trustee (or as otherwise provided) on its behalf, subject always to the terms
of the Finance Documents.

 

 

 
176

--------------------------------------------------------------------------------

 

 

 

36.1.2

The powers conferred upon the Security Agent by the Finance Documents shall be
in addition to any powers which may from time to time be vested in trustees by
the general law.

 

 

36.1.3

If there is any conflict between the provisions of this Agreement and any
Transaction Security Documents with regard to instructions to, or the matters
affecting, the Security Agent, this Agreement will prevail.

 

 

36.1.4

The Security Agent shall hold all liens and security interests granted by an
Obligor under the Finance Documents as agent and trustee for, and on behalf of,
the Secured Parties.

 

36.2

Trust

 

 

36.2.1

The Security Agent shall hold the benefits of the Finance Documents, and all
liens and security interests granted thereunder, in its capacity as Security
Agent on trust for (to the extent such benefits are capable of being secured in
their favour), and on behalf of, the Secured Parties.

 

 

36.2.2

Save as expressly specified in any Finance Document (other than any Hedging
Agreement), the Security Agent:

 

 

(a)

shall not be liable to any Party for any breach by any other Party of any
Finance Document;

 

 

(b)

shall have only those duties which are expressly specified in the Finance
Documents;

 

 

(c)

will apply all payments and other benefits received by it under the Finance
Documents in accordance with Clause 39.6 (Partial payments); and

 

 

(d)

shall exercise its rights, powers and duties under the Finance Documents for the
benefit of the Secured Parties.

 

 

36.2.3

Section 1 of the Trustee Act 2000 shall not apply to any function of the
Security Agent under or in connection with the Finance Documents provided that
nothing in this Agreement shall exempt the Security Agent from any liability for
gross negligence or wilful misconduct.

 

 

36.2.4

The perpetuity period for the security trust established in relation to the
Finance Documents shall be eighty years from the date of this Agreement.

 

36.3

Duties of the Security Agent

 

 

36.3.1

Subject to Clause 36.3.2, the Security Agent shall promptly forward to a Party
the original or a copy of any document which is delivered to the Security Agent
for that Party by any other Party.

 

 

36.3.2

Clause 36.3.1 shall not apply to any Transfer Certificate or Assignment
Agreement.

 

 

36.3.3

Except where a Finance Document specifically provides otherwise, the Security
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 

 

36.3.4

If the Security Agent receives notice from a Party referring to any Finance
Document (i) describing the occurrence of any default (howsoever described)
under that Finance Document and (ii) stating that the circumstance described is
a default (howsoever described) under that Finance Document, it shall promptly
notify the other Secured Parties.

 

 

 
177

--------------------------------------------------------------------------------

 

 

 

36.3.5

If the Security Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Secured Party (other than the Security
Agent or the Agent) under the Finance Documents it shall promptly notify the
other Secured Parties.

 

 

36.3.6

Save as set out in Clause 36.2.1, the Security Agent's duties under the Finance
Documents are of a mechanical and administrative nature. Nothing in the Finance
Documents shall constitute a partnership between any Party and the Security
Agent.

 

 

36.3.7

The Security Agent has no duty (in the absence of a specific provision in any
Finance Document) to provide any Party with any credit or other information
relating to the business, assets or financial condition of any Obligor or any
other person whenever coming into its possession.

 

36.4

No need to account for own profits

 

The Security Agent shall not be bound to account to any Secured Party for any
sum or the profit element of any sum received by it for its own account.

 

36.5

Business with the Group

 

The Security Agent and each Lender may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any Obligor or
any other member of the Group.

 

36.6

Rights and discretions of the Security Agent

 

 

36.6.1

The Security Agent may rely on:

 

 

(a)

any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

 

 

(b)

any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

 

 

36.6.2

The Security Agent may assume (unless it has received notice to the contrary in
its capacity as Security Agent) that:

 

 

(a)

no default (howsoever described) under any Finance Document has occurred (unless
it has actual knowledge of (i) any such Default arising under Clauses 30.1
(Non-payment of principal), 30.2 (Non-payment of interest) or 30.3 (Non-payment
of other amounts)) or (ii) any such default arising under any other Finance
Document by reason of any failure to make any payments when due);

 

 

(b)

any right, power, authority or discretion vested in any Party or any group of
Parties (such as the Majority Lenders) has not been exercised; and

 

 

(c)

any notice or request made by any of the Obligors is made on behalf of and with
the consent and knowledge of all the Obligors.

 

 

 
178

--------------------------------------------------------------------------------

 

 

 

36.6.3

The Security Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.

 

 

36.6.4

The Security Agent may act in relation to the Finance Documents through its
personnel and agents.

 

 

36.6.5

The Security Agent may disclose to any other Party any information it reasonably
believes it has received in its capacity as such under the Finance Documents.

 

 

36.6.6

Notwithstanding any other provision of any Finance Document to the contrary, the
Security Agent is not obliged to do or omit to do anything if it would, or might
in its reasonable opinion, constitute a breach of any law or regulation or a
breach of a fiduciary duty or duty of confidentiality.

 

36.7

Instructions

 

 

36.7.1

For the purposes of this Clause 36 (The Security Agent), "relevant instructing
quorum" means:

 

 

(a)

the Majority Lenders; or

 

 

(b)

any other quorum of Secured Parties that is expressly entitled to instruct the
Security Agent or on whose instructions the Security Agent is expressly obliged
under this Agreement to act.

 

 

36.7.2

Unless a contrary indication appears in a Finance Document (other than any
Hedging Agreement), the Security Agent shall (a) exercise any right, power,
authority or discretion vested in it in its capacity as Security Agent in
accordance with any instructions given to it by the relevant instructing quorum
(or, if so instructed by the relevant instructing quorum, refrain from
exercising any right, power, authority or discretion vested in it) and (b) not
be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with an instruction of the relevant instructing quorum.
This Clause 36.7.2 shall not require the Security Agent to act in accordance
with the instructions of the relevant instructing quorum or any person in
respect of those powers, authorities and discretions granted to the Security
Agent pursuant to Clauses 36.6.6 (Rights and discretions of the Security Agent),
36.12 (Confidentiality), 36.16 (Additional trustees), 36.21.1, 36.21.3 and
36.21.4 (Security Agent's functions).

 

 

36.7.3

Unless a contrary indication appears in a Finance Document, any instructions
given by a relevant instructing quorum to the Security Agent will be binding on
all the Secured Parties.

 

 

36.7.4

The Security Agent may refrain from acting in accordance with the instructions
of any relevant instructing quorum until it has received such security as it may
require for any cost, loss or liability (together with any associated VAT) which
it may incur in complying with the instructions.

 

 

36.7.5

In the absence of instructions from any relevant instructing quorum, the
Security Agent may act (or refrain from taking action) as it considers to be in
the best interests of the Secured Parties.

 

 

36.7.6

The Security Agent is not authorised to act on behalf of a Secured Party
(without first obtaining that Secured Party's consent) in any legal or
arbitration proceedings relating to any Finance Document.

 

36.8

Responsibility for documentation

 

 

 
179

--------------------------------------------------------------------------------

 

 

The Security Agent is not liable or responsible for:

 

 

36.8.1

the adequacy, accuracy and/or completeness of any information (whether oral or
written) supplied by it, an Obligor or any other person given in or in
connection with any Finance Document or the transactions contemplated in the
Finance Documents;

 

 

36.8.2

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of or in connection with any Finance Document;

 

 

36.8.3

any determination as to whether any information provided or to be provided to
any Secured Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise;

 

 

36.8.4

any failure to give notice to any third party or to register, file or record (or
any defect in such registration, filing or recording) any Transaction Security
created pursuant to any Transaction Security Document, or effect, procure the
registration of or otherwise protect or perfect any Transaction Security created
by or pursuant to the Transaction Security Documents under any applicable laws
or regulations in any jurisdiction;

 

 

36.8.5

the obtaining of any Authorisation for the creation of any such Security; or

 

 

36.8.6

any failure, omission, or defect in perfecting or protecting the Transaction
Security constituted by the Transaction Security Documents in any jurisdiction.

 

36.9

Exclusion of liability

 

 

36.9.1

Without limiting Clause 36.9.2, the Security Agent will not be liable (including
for negligence or any other category of liability whatsoever) for any action
taken by it under or in connection with any Finance Document, unless directly
caused by its gross negligence or wilful misconduct.

 

 

36.9.2

No Party (other than the Security Agent) may take any proceedings against any
officer, employee or agent of the Security Agent in respect of any claim it
might have against the Security Agent or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Finance Document;
and any officer, employee or agent of the Security Agent may rely on this Clause
36 (The Security Agent) subject to Clause 1.3 (Third party rights) and the
provisions of the Third Parties Act.

 

 

36.9.3

The Security Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Security Agent if it has taken all necessary steps
as soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by it for that
purpose.

 

 

36.9.4

Nothing in this Agreement shall oblige the Security Agent to carry out any "know
your customer" or other checks in relation to any person on behalf of any
Secured Party; and each Secured Party confirms to the Security Agent that it is
solely responsible for any such checks that it is required to carry out and that
it may not rely on any statement in relation to such checks made by the Security
Agent.

 

36.10

Indemnity

 

 

 
180

--------------------------------------------------------------------------------

 

 

 

36.10.1

For the benefit of the Security Agent, nothing in this Clause 36 (The Security
Agent) shall prejudice any right of indemnity by law given to trustees.

 

 

36.10.2

Each Obligor agrees to indemnify, on demand, the Security Agent and any
receiver, attorney, Insolvency Officer, agent or other person appointed by the
Security Agent in accordance with the Finance Documents for any and all claims,
liabilities, costs, fees, charges, losses and expenses which may be incurred by
or asserted against the Security Agent or any such person in any way relating to
or arising out of:

 

 

(a)

its execution or purported execution of any of its trusts, powers, authorities
and/or discretions under the Finance Documents;

 

 

(b)

the performance of its duties and functions in such capacity; or

 

 

(c)

any action taken or omitted by the Security Agent or any such person under the
Finance Documents; or

 

 

(d)

any proceedings instituted by or against the Security Agent as a consequence of
taking or holding the Transaction Security created pursuant to the Transaction
Security Documents or exercising its rights thereunder.

 

in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of such party, provided
however, that the Security Agent shall not be indemnified hereunder for any
claims, liabilities, costs, fees, charges, losses and expenses which may be
incurred by or asserted against the Security Agent arising from the gross
negligence or wilful misconduct of the Security Agent.

 

 

36.10.3

The Security Agent may indemnify itself and each other person referred to in
Clause 36.10.2 out of the assets over which Transaction Security is granted
pursuant to the Transaction Security Documents against all such claims,
liabilities, costs, fees, charges, losses and expenses referred to in Clause
36.10.2.

 

 

36.10.4

Without prejudice to Clause 36.10.2, each Secured Party shall (in proportion to
its share of all of the Secured Debt) within three Business Days of demand,
indemnify the Security Agent against any cost, loss or liability including,
without limitation, for negligence or any other category of liability whatsoever
incurred by the Security Agent, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Security Agent (otherwise than by reason of the Security
Agent's gross negligence or wilful misconduct) in acting in its capacity as
Security Agent under or in connection with the Finance Documents (unless the
Security Agent has been reimbursed for the same by any Obligor pursuant to a
Finance Document).

 

 

36.10.5

The Obligors shall forthwith on demand reimburse each Secured Party for any
payments made by it under Clause 36.10.4.

 

36.11

Resignation of Security Agent

 

 

36.11.1

The Security Agent may resign at any time and appoint one of its Affiliates
acting through an office in the United Kingdom as its successor by giving notice
to the other Secured Parties and the Borrower.

 

 

36.11.2

Alternatively, the Security Agent may resign by giving notice to the other
Secured Parties and the Borrower, in which case the Majority Lenders (after
consultation with the Borrower) may appoint a successor Security Agent (acting
through an office in the United Kingdom).

 

 

 
181

--------------------------------------------------------------------------------

 

 

 

36.11.3

If the Majority Lenders have not appointed a successor Security Agent in
accordance with Clause 36.11.2 within 30 days after notice of resignation was
given, the incumbent Security Agent (after consultation with each Borrower and
the Majority Lenders) may appoint a successor Security Agent (acting through an
office in the United Kingdom).

 

 

36.11.4

After consultation with the Borrower, the Majority Lenders may by giving 30 days
notice to the Security Agent (or, at any time the Security Agent is an Impaired
Agent, by giving any shorter notice determined by the Majority Lenders) replace
the Security Agent by appointing a successor Security Agent (acting through an
office in the United Kingdom).

 

 

36.11.5

The retiring Security Agent shall, at its own cost, make available to the
successor Security Agent such documents and records and provide such assistance
as the successor Security Agent may reasonably request for the purposes of
performing its functions as Security Agent under the Finance Documents.

 

 

36.11.6

The resignation (or, as the case may be, the replacement) of the retiring
Security Agent and the appointment of any successor Security Agent shall only
take effect upon:

 

 

(a)

the successor Security Agent notifying all the Secured Parties and each Borrower
that it accepts such appointment;

 

 

(b)

the successor Security Agent, the retiring Security Agent and/or the Obligors
completing all such steps as may reasonably be required by the Majority Lenders
in order to (i) ensure that the successor Security Agent accedes, and becomes a
party, to all relevant Finance Documents in its capacity as Security Agent and
that all of the Finance Documents will provide for enforceable Security in
favour of the successor Security Agent and the Secured Parties and (ii)
facilitate the change in identity of the Security Agent; and

 

 

(c)

(if the Majority Lenders, acting reasonably, requires the provision of such
advice) receipt by the Agent of advice acceptable to the Majority Lenders
(acting reasonably) to the effect that all of the Transaction Security Documents
provide for enforceable Security in favour of the successor Security Agent and
the Secured Parties.

 

 

36.11.7

Upon the appointment of a successor, the retiring Security Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 36 (The Security Agent). Its
successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

 

36.11.8

The Parties shall take such action as the retiring Security Agent, the successor
Security Agent, the Agent or the Majority Lenders may consider necessary in
order that the Transaction Security Documents shall provide for perfected and
enforceable Security in favour of any successor Security Agent and the Secured
Parties.

 

36.12

Confidentiality

 

 

 
182

--------------------------------------------------------------------------------

 

 

 

36.12.1

In acting under the Finance Documents, the relevant division or department
through which the Security Agent acts shall be treated as a separate entity from
any other of its divisions or departments.

 

 

36.12.2

If information is received by another division or department of the Security
Agent, it may be treated as confidential to that division or department and the
Security Agent shall not be deemed to have notice of it.

 

36.13

Relationship with the Lenders

 

The Security Agent may treat the person shown in its records as Lender at the
opening of business (in the place of the Security Agent's principal office as
notified to the Secured Parties from time to time) as the Lender acting through
its Facility Office:

 

 

36.13.1

entitled to or liable for any payment due under any Finance Document on that
day; and

 

 

36.13.2

entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

 

unless it has received not less than five Business Days' prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

36.14

Credit appraisal by the Secured Parties

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Secured Party
confirms to the Security Agent that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Finance Document including:

 

 

36.14.1

the financial condition, status and nature of each Obligor and each other member
of the Group;

 

 

36.14.2

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

 

 

36.14.3

whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

 

 

36.14.4

the adequacy, accuracy and/or completeness of any other information provided by
the Security Agent, any other Party or by any other person under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document.

 

36.15

Deduction from amounts payable by the Security Agent

 

If any Party owes an amount to the Security Agent under the Finance Documents
the Security Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Security Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.

 

 

 
183

--------------------------------------------------------------------------------

 

 

36.16

Additional trustees

 

 

36.16.1

The Security Agent may, upon giving prior notice to the other Secured Parties,
appoint any person established or resident in any jurisdiction (whether a trust
corporation or not) to act either as a separate trustee or as a co-trustee
jointly with the Security Agent if the Security Agent considers such appointment
to be in the interests of the Secured Parties.

 

 

36.16.2

Any such additional trustee shall have such trusts, powers, obligations,
authorities and discretions (not exceeding those conferred on the Security Agent
by the Finance Documents) and remuneration as shall be conferred or imposed by
the instrument of appointment. The Security Agent shall have power in like
manner to remove any such person. The Obligors shall indemnify such additional
trustee as though it were the Security Agent in accordance with Clause 36.10
(Indemnity). The Security Agent shall not be under any obligation to supervise
the proceedings or acts of any such delegate or sub-delegate or be in any way
responsible for any liability incurred by reason of any misconduct or default on
the part of any such delegate or sub-delegate.

 

36.17

Title

 

The Security Agent may accept without enquiry such title as any Obligor or other
person may have to the assets over which Transaction Security is intended to be
created by any Transaction Security Document.

 

36.18

Investments

 

All moneys which are received by the Security Agent in its capacity as trustee
or otherwise may be invested in the name, or under the control, of the Security
Agent in any investment for the time being authorised by law for the investment
by trustees of trust money or in any other investments which may be selected by
the Security Agent. Additionally, the same may be placed on deposit in the name,
or under the control, of the Security Agent at such bank or institution
(including the Security Agent) and upon such terms as the Security Agent may
think fit.

 

36.19

Tax

 

The Security Agent shall have no responsibility whatsoever to any Secured Party
as regards any deficiency which might arise because the Security Agent is
subject to any Tax or withholding from any payment made by it under the Finance
Documents.

 

36.20

Insolvency Officer's indemnity

 

In no circumstances shall the Security Agent itself be obliged to give an
indemnity to any receiver or other Insolvency Officer who requires an indemnity
as a condition of appointment.

 

36.21

Security Agent's functions

 

 

36.21.1

The Security Agent shall:

 

 

(a)

not be under any obligation to hold any title deeds, Finance Documents or any
other documents in connection with the assets charged by any Transaction
Security Document in its own possession or to take any steps to protect or
preserve the same (and the Security Agent may permit the Obligors to retain any
title deeds and other documents if it considers such course of action to be
appropriate);

 

 

 
184

--------------------------------------------------------------------------------

 

 

 

(b)

without prejudice to paragraph (a) above, be at liberty to hold the Finance
Documents and any other documents relating thereto or to deposit them in any
part of the world with any bank or company whose business includes undertaking
the safe custody of documents or firm of lawyers considered by the Security
Agent to be of good repute and the Security Agent shall not be responsible for,
or be required to insure against, any liability incurred in connection with any
such holding or deposit and may pay all sums required to be paid on account, or
in respect, of any such deposit; and

 

 

(c)

not be bound to give notice to any person of the execution of any documents
comprised or referred to in the Finance Documents or to take any steps to
ascertain whether any default under any Finance Document has happened or whether
any right, power, discretion or remedy has or may become exercisable by the
Security Agent and the Security Agent shall (save as provided in Clause
36.6.2(a) (Rights and discretions of the Security Agent)) be entitled to assume
that no such default has happened and that each Party is observing and
performing all its obligations under any Finance Document and that no such
right, power, discretion or remedy has or may become exercisable.

 

 

36.21.2

Any consent or approval given by the Security Agent for the purposes of the
Finance Documents may be given on such terms and subject to such conditions (if
any) as the Security Agent thinks fit.

 

 

36.21.3

Any trustee of any Transaction Security Document being a lawyer, accountant,
broker or other person engaged in any profession or business shall be entitled
to charge and be paid all usual professional and other charges for business
transacted and acts done by him or his firm in connection with the trusts of the
Transaction Security Documents and also his reasonable charges in addition to
disbursements for all other work and business done and all time spent by him or
his firm in connection with matters arising in connection with his trusteeship.

 

 

36.21.4

The Security Agent may, in the conduct of the trusts, instead of acting
personally, employ and pay an agent (whether being a lawyer or other
professional person) to transact or conduct, or concur in transacting or
conducting, any business and to do, or concur in doing, all acts required to be
done in connection with the Finance Documents. The Security Agent shall not be
in any way responsible for any liability incurred by reason of any misconduct or
default on the part of any such agent or be bound to supervise the proceedings
or acts of any such agent.

 

36.22

Enforcement

 

Notwithstanding anything to the contrary in any Finance Document, the Secured
Parties shall not have any independent power to enforce any of the Transaction
Security Documents or to exercise any rights, discretions or powers to grant any
consents or releases under or pursuant to the Transaction Security Documents or
otherwise have direct recourse to the Security constituted by any of the
Transaction Security Documents except through the Security Agent.

 

 
185 

--------------------------------------------------------------------------------

 

 

36.23

Release of Security

 

 

36.23.1

The Security Agent may (without the prior consent of any other Secured Party)
release any Security over any asset that is the subject of any Transaction
Security Document if:

 

 

(a)

the Security Agent is obliged to release such Security under the terms of such
Transaction Security Document;

 

 

(b)

that asset is disposed of in compliance with the Finance Documents; or

 

 

(c)

that asset is disposed of by any receiver or other Insolvency Officer in
accordance with the powers granted under the Transaction Security Documents.

 

 

36.23.2

In the event that any actual or contingent liabilities or other Financial
Indebtedness remains outstanding under any Hedging Agreement following the
discharge of all other liabilities under the Finance Documents (other than any
Hedging Agreements), the Hedge Counterparties shall act reasonably in
considering any replacement or alternative collateral proposed by the Borrower
to secure any such actual or contingent liabilities or other Financial
Indebtedness under such Hedging Agreement(s) instead of (and so as to
potentially allow release of) the Transaction Security.

 

36.24

Copy documents

 

Each Obligor and each Secured Party that is a party to any Finance Document
shall promptly on request by the Security Agent made on or after a Default has
occurred provide the Security Agent with a copy of such Finance Document.

 

37.

Conduct Of Business By The Finance Parties

 

No provision of this Agreement will:-

 

 

37.1.1

interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

 

37.1.2

oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 

 

37.1.3

oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

38.

Sharing Among The Finance Parties

 

38.1

Payments to Finance Parties

 

 

38.1.1

Subject to Clause 38.1.2 below, if a Finance Party (a "Recovering Finance
Party") receives or recovers any amount from an Obligor other than in accordance
with Clause 39 (Payment mechanics) (a "Recovered Amount") and applies that
amount to a payment due under the Finance Documents then:-

 

 

(a)

the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Agent;

 

 

(b)

the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 39 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

 

 
186

--------------------------------------------------------------------------------

 

 

 

(c)

the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the "Sharing Payment") equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 39.6 (Partial payments).

 

 

38.1.2

Clause 38.1.1 above shall not apply to any amount received or recovered by an
Ancillary Lender or an Issuing Bank in respect of any cash cover provided for
the benefit of that Ancillary Lender or that Issuing Bank.

 

38.2

Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (the "Sharing Finance Parties") in accordance with Clause 39.6
(Partial payments) towards the obligations of that Obligor to the Sharing
Finance Parties.

 

38.3

Recovering Finance Party's rights

 

On a distribution by the Agent under Clause 38.2 (Redistribution of payments) of
a payment received by a Recovering Finance Party from an Obligor, as between the
relevant Obligor and the Recovering Finance Party, an amount of the Recovered
Amount equal to the Sharing Payment will be treated as not having been paid by
that Obligor.

 

38.4

Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:-

 

 

38.4.1

each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the "Redistributed Amount"); and

 

 

38.4.2

as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.

 

38.5

Exceptions

 

 

38.5.1

This Clause 38 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

 

 

38.5.2

A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:-

 

 

(a)

it notified the other Finance Party of the legal or arbitration proceedings; and

 

 

 
187

--------------------------------------------------------------------------------

 

 

 

(b)

the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

38.6

Ancillary Lenders

 

 

38.6.1

This Clause 38 shall not apply to any receipt or recovery by a Lender in its
capacity as an Ancillary Lender at any time prior to service of notice under
Clause 30.20 (Acceleration).

 

 

38.6.2

Following service of notice under Clause 30.20 (Acceleration), this Clause 38
shall apply to all receipts or recoveries by Ancillary Lenders except to the
extent that the receipt or recovery represents a reduction of the Gross
Outstandings of a Multi-account Overdraft to or towards an amount equal to its
Net Outstandings.

 

 

 
188

--------------------------------------------------------------------------------

 

  

SECTION 12

 

ADMINISTRATION

 

39.

Payment Mechanics

 

39.1

Payments to the Agent

 

 

39.1.1

On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document excluding a payment under the terms of an Ancillary Document,
that Obligor or Lender shall make the same available to the Agent (unless a
contrary indication appears in a Finance Document) for value on the due date at
the time and in such funds specified by the Agent as being customary at the time
for settlement of transactions in the relevant currency in the place of payment.

 

 

39.1.2

Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) with such bank as the Agent
specifies.

 

39.2

Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 39.3 (Distributions to an Obligor) and Clause 39.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five Business Days'
notice with a bank in the principal financial centre of the country of that
currency (or, in relation to euro, in the principal financial centre of a
Participating Member State or London).

 

39.3

Distributions to an Obligor

 

The Agent may (with the consent of the Obligor or in accordance with Clause 40
(Set-Off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

39.4

Clawback

 

 

39.4.1

Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

 

 

39.4.2

If the Agent pays an amount to another Party and it proves to be the case that
the Agent had not actually received that amount, then the Party to whom that
amount (or the proceeds of any related exchange contract) was paid by the Agent
shall on demand refund the same to the Agent together with interest on that
amount from the date of payment to the date of receipt by the Agent, calculated
by the Agent to reflect its cost of funds.

 

39.5

Impaired Agent

 

 

39.5.1

If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause 39.1 (Payments to the Agent) may instead either pay that
amount direct to the required recipient or pay that amount to an
interest-bearing account held with an Acceptable Bank within the meaning of
paragraph (a) of the definition of "Acceptable Bank" and in relation to which no
Insolvency Event has occurred and is continuing, in the name of the Obligor or
the Lender making the payment and designated as a trust account for the benefit
of the Party or Parties beneficially entitled to that payment under the Finance
Documents. In each case such payments must be made on the due date for payment
under the Finance Documents.

 

 

 
189

--------------------------------------------------------------------------------

 

 

 

39.5.2

All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the beneficiaries of that trust account pro rata to
their respective entitlements.

 

 

39.5.3

A Party which has made a payment in accordance with this Clause 39.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

 

 

39.5.4

Promptly upon the appointment of a successor Agent in accordance with
Clause 35.13 (Replacement of the Agent), each Party which has made a payment to
a trust account in accordance with this Clause 39.5 shall give all requisite
instructions to the bank with whom the trust account is held to transfer the
amount (together with any accrued interest) to the successor Agent for
distribution in accordance with Clause 39.2 (Distributions by the Agent).

 

39.6

Partial payments

 

 

39.6.1

Subject to Clause 9.8 (Partial Payments), if the Agent or Security Agent
receives a payment for application against amounts due in respect of any Finance
Documents that is insufficient to discharge all the amounts then due and payable
by an Obligor under those Finance Documents, the Agent or Security Agent shall
apply that payment towards the obligations of that Obligor under those Finance
Documents in the following order:

 

 

(a)

first, in or towards payment pro rata of any fees, costs and expenses of the
Agent, each Issuing Bank (other than any amount under Clause 7.2 (Claims under a
Letter of Credit) or, to the extent relating to the reimbursement of a claim (as
defined in Clause 7 (Letters of Credit), Clause 7.3 (Indemnities)), the Security
Agent and any Receiver or Delegate due but unpaid under those Finance Documents;

 

 

(b)

secondly, in or towards payment pro rata of:

 

 

(i)

any accrued interest, fee or commission due but unpaid under those Finance
Documents (other than any Hedging Agreements); and

 

 

(ii)

any amounts (not being amounts payable as a result of termination or closing out
of all or any part of a Hedging Agreement) due but unpaid to a Hedge
Counterparty under any Hedging Agreements;

 

 

(c)

thirdly, in or towards payment pro rata of:

 

 

(a)

any principal due but unpaid under those Finance Documents (other than any
Hedging Agreement); and

 

 

 
190

--------------------------------------------------------------------------------

 

 

 

(b)

any amounts due but unpaid to a Hedge Counterparty as a result of the
termination or closing out of all or any part of any Hedging Agreement;

 

 

(d)

fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 

 

39.6.2

The Agent shall, if so directed in writing by the Majority Lenders and the Hedge
Counterparties, vary the order set out in Clauses 39.6.1(b) to (d) above.

 

 

39.6.3

Clauses 39.6.1 and 39.6.2 above will override any proposed allocation of funds
made by an Obligor.

 

39.7

Set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

39.8

Business Days

 

 

39.8.1

Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 

 

39.8.2

During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 

39.9

Currency of account

 

 

39.9.1

Subject to Clauses 39.9.2 to 39.9.5 below, the Base Currency is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

 

 

39.9.2

A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or Unpaid
Sum shall be made in the currency in which that Utilisation or Unpaid Sum is
denominated on its due date.

 

 

39.9.3

Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 

 

39.9.4

Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

 

39.9.5

Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

 

39.10

Change of currency

 

 

39.10.1

Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:-

 

 

(a)

any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Parent); and

 

 

 
191

--------------------------------------------------------------------------------

 

 

 

(b)

any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

 

 

39.10.2

If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Parent)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Interbank Market and otherwise
to reflect the change in currency.

 

39.11

Disruption to Payment Systems etc

 

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Parent that a Disruption Event has
occurred:-

 

 

39.11.1

the Agent may, and shall if requested to do so by the Parent, consult with the
Parent with a view to agreeing with the Parent such changes to the operation or
administration of the Facilities as the Agent may deem necessary in the
circumstances;

 

 

39.11.2

the Agent shall not be obliged to consult with the Parent in relation to any
changes mentioned in Clause 39.11.1 if, in its opinion, it is not practicable to
do so in the circumstances and, in any event, shall have no obligation to agree
to such changes;

 

 

39.11.3

the Agent may consult with the Finance Parties in relation to any changes
mentioned in Clause 39.11.1 but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

 

 

39.11.4

any such changes agreed upon by the Agent and the Parent shall (whether or not
it is finally determined that a Disruption Event has occurred) be binding upon
the Parties as an amendment to (or, as the case may be, waiver of) the terms of
the Finance Documents notwithstanding the provisions of Clause 45 (Amendments
and Waivers);

 

 

39.11.5

the Agent shall not be liable for any damages, costs or losses whatsoever
(including, without limitation for negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Agent) arising as a result of its taking, or failing to take, any actions
pursuant to or in connection with this Clause 39.11; and

 

 

39.11.6

the Agent shall notify the Finance Parties of all changes agreed pursuant to
Clause 39.11.4 above.

 

40.

Set-Off

 

 

40.1.1

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

 

 

40.1.2

Any credit balances taken into account by an Ancillary Lender when operating a
net limit in respect of any overdraft under an Ancillary Facility shall on
enforcement of the Finance Documents be applied first in reduction of the
overdraft provided under that Ancillary Facility in accordance with its terms.

 

 

 
192

--------------------------------------------------------------------------------

 

 

41.

Notices

 

41.1

Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

41.2

Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:-

 

 

41.2.1

in the case of those persons who are Parties as at the date of execution of this
Agreement, that identified with its name on the execution page; and

 

 

41.2.2

in the case of any other Party from time to time, that notified in writing to
the Agent on or prior to the date on which it becomes a Party,

 

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days' notice.

 

41.3

Delivery

 

 

41.3.1

Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:-

 

 

(a)

if by way of fax, when received in legible form; or

 

 

(b)

if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 41.2 (Addresses), if addressed to that department
or officer.

 

 

41.3.2

Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by the Agent or
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent's or Security Agent's signature
below (or any substitute department or officer as the Agent or Security Agent
shall specify for this purpose).

 

 

41.3.3

All notices from or to an Obligor shall be sent through the Agent.

 

 

41.3.4

Any communication or document made or delivered to the Parent in accordance with
this Clause 41.3 will be deemed to have been made or delivered to each of the
Obligors.

 

 

 
193

--------------------------------------------------------------------------------

 

 

41.4

Notification of address and fax number

 

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 41.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

41.5

Communication when Agent is Impaired Agent

 

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.

 

41.6

Electronic communication

 

 

41.6.1

Any communication to be made between the Agent or the Security Agent and a
Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Agent, the Security Agent and
the relevant Lender:-

 

 

(a)

notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

 

 

(b)

notify each other of any change to their address or any other such information
supplied by them.

 

 

41.6.2

Any electronic communication made between the Agent and a Lender or the Security
Agent will be effective only when actually received in readable form and in the
case of any electronic communication made by a Lender to the Agent or the
Security Agent only if it is addressed in such a manner as the Agent or Security
Agent shall specify for this purpose.

 

 

41.6.3

The Agent and the Lenders agree that electronic communication shall be an
accepted form of communication for purposes of information provision to the
Agent and the Lenders by each Borrower under Clause 27 (Information
Undertakings) save in relation to Clause 27.11 ("Know your customers" checks").

 

41.7

Electronic Filing: Use of websites

 

 

41.7.1

The Parent may satisfy its obligation under this Agreement to deliver any
information in relation to Lenders (the "Website Lenders") by posting this
information onto an electronic website, including the SEC, designated by the
Parent (the "Designated Website") if:

 

 

(a)

both the Parent and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and

 

 

(b)

the information is in a format such as Microsoft Word, Microsoft Excel, portable
display format (PDF), or other format previously agreed between the Parent and
the Agent.

 

 

41.7.2

The Agent shall supply each Website Lender with the address of and any relevant
password specifications for the Designated Website following designation of that
website by the Parent and the Agent.

 

 

 
194

--------------------------------------------------------------------------------

 

 

 

41.7.3

The Parent shall promptly upon becoming aware of its occurrence notify the Agent
if:

 

 

(a)

the Designated Website cannot be accessed due to technical failure;

 

 

(b)

the password specifications for the Designated Website change;

 

 

(c)

any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

 

 

(d)

any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

 

 

(e)

the Parent becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

 

If the Parent notifies the Agent under paragraph 41.7.3(a) or paragraph
41.7.3(e) above, all information to be provided by the Parent under this
Agreement after the date of that notice shall be supplied in paper form unless
and until the Agent and each Website Lender is satisfied that the circumstances
giving rise to the notification are no longer continuing.

 

 

41.7.4

This Clause 41.7 (Electronic Filing: Use of websites) shall be subject to the
terms of Clause 41.6.3 (Electronic communication).

 

41.8

English language

 

 

41.8.1

Any notice given under or in connection with any Finance Document must be in
English.

 

 

41.8.2

All other documents provided under or in connection with any Finance Document
must be:-

 

 

(a)

in English; or

 

 

(b)

if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

 

42.

Calculations And Certificates

 

42.1

Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

42.2

Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document shall be, in the absence of manifest error, presumed
correct as to the matters to which it relates.

 

 

 
195

--------------------------------------------------------------------------------

 

 

42.3

Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or with respect to Sterling, 365 days, or, in any
case where the practice in the Relevant Interbank Market differs in respect of
any Optional Currency, in accordance with that market practice.

 

43.

Partial Invalidity

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

44.

Remedies And Waivers

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Secured Party, any right or remedy under the Finance Documents shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and remedies provided in this Agreement are cumulative and
not exclusive of any rights or remedies provided by law.

 

45.

Amendments And Waivers

 

45.1

Required consents

 

 

45.1.1

Subject to Clause 45.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Parent
and any such amendment or waiver will be binding on all Parties.

 

 

45.1.2

The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 45.

 

 

45.1.3

Each Obligor agrees to any such amendment or waiver permitted by this Clause 45
which is agreed to by the Parent. This includes any amendment or waiver which
would, but for this Clause 45.1.3, require the consent of all of the Guarantors.

 

45.2

Exceptions

 

 

45.2.1

An amendment or waiver that has the effect of changing or which relates to:-

 

 

(a)

the definition of "Majority Lenders" in Clause 1.1 (Definitions);

 

 

(b)

an extension to the date of payment of any amount under the Finance Documents;

 

 

(c)

a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 

 

(d)

a change in currency of payment of any amount under the Finance Documents;

 

 

(e)

an increase in or an extension of any Commitment or the Total Commitments, other
than as permitted herein;

 

 

 
196

--------------------------------------------------------------------------------

 

 

 

(f)

a change to the Borrowers or Guarantors other than in accordance with Clause 34
(Changes to the Obligors);

 

 

(g)

any provision which expressly requires the consent of all the Lenders;

 

 

(h)

Clause 2.4 (Finance Parties' rights and obligations), Clause 14 (Mandatory
prepayment), Clause 32 (Changes to the Lenders) or this Clause 45; or

 

 

(i)

(other than as expressly permitted by the provisions of any Finance Document)
the nature or scope of:-

 

 

(i)

the guarantee and indemnity granted under Clause 25 (Guarantee and Indemnity);

 

 

(ii)

the Charged Property; or

 

 

(iii)

the manner in which the proceeds of enforcement of the Transaction Security are
distributed

 

(except in the case of sub-clause (ii) and sub-clause (iii) above, insofar as it
relates to a sale or disposal of an asset which is the subject of the
Transaction Security where such sale or disposal is expressly permitted under
this Agreement or any other Finance Document); or

 

 

(j)

the release of any guarantee and indemnity granted under Clause 25 (Guarantee
and Indemnity) or of any Transaction Security unless permitted under this
Agreement or any other Finance Document or relating to a sale or disposal of an
asset which is the subject of the Transaction Security where such sale or
disposal is expressly permitted under this Agreement or any other Finance
Document,

 

shall not be made without the prior consent of all the Lenders.

 

 

45.2.2

An amendment or waiver which relates to the rights or obligations of the Agent,
an Arranger, the Security Agent, any Ancillary Lender or a Hedge Counterparty
(each in their capacity as such) may not be effected without the consent of the
Agent, the Arranger, the Security Agent, that Ancillary Lender or, as the case
may be, that Hedge Counterparty.

 

 

45.2.3

An amendment, waiver or consent which affects the rights and/or obligations of a
Reference Bank (in its capacity as such) may not be effected without the
agreement of that Reference Bank.

 

45.3

Replacement of Lender

 

 

45.3.1

If at any time:-

 

 

(a)

any Lender becomes a Non-Consenting Lender (as defined in Clause 45.3.3 below);
or

 

 

(b)

an Obligor becomes obliged to repay any amount in accordance with Clause 13.1
(Illegality) or to pay additional amounts pursuant to Clause 21.1 (Increased
costs) or Clause 20.2 (Tax gross-up) to any Lender in excess of amounts payable
to the other Lenders generally,

 

 

 
197

--------------------------------------------------------------------------------

 

 

then the Parent may, on 5 Business Days' prior written notice to the Agent and
such Lender, replace such Lender by requiring such Lender to (and such Lender
shall) transfer pursuant to Clause 32 (Changes to the Lenders) all (and not part
only) of its rights and obligations under this Agreement to a Lender or other
bank, financial institution, trust, fund or other entity (a "Replacement
Lender") selected by the Parent, and which is acceptable to each Issuing Bank
(acting reasonably) and which confirms its willingness to assume and does assume
all the obligations of the transferring Lender (including the assumption of the
transferring Lender's participations on the same basis as the transferring
Lender) for a purchase price in cash payable at the time of transfer equal to
the outstanding principal amount of such Lender's participation in the
outstanding Utilisations and all accrued interest, Break Costs and other amounts
payable in relation thereto under the Finance Documents.

 

 

45.3.2

The replacement of a Lender pursuant to this Clause shall be subject to the
following conditions:-

 

 

(a)

the Parent shall have no right to replace the Agent or Security Agent;

 

 

(b)

neither the Agent nor the Lender shall have any obligation to the Parent to find
a Replacement Lender;

 

 

(c)

in the event of a replacement of a Non-Consenting Lender such replacement must
take place no later than 5 Business Days after the date the Non-Consenting
Lender notifies the Parent and the Agent in writing of its failure or refusal to
give a consent in relation to, or agree to any waiver or amendment to the
Finance Documents requested by the Parent; and

 

 

(d)

in no event shall the Lender replaced under this Clause 45.3.2 be required to
pay or surrender to such Replacement Lender any of the fees received by such
Lender pursuant to the Finance Documents.

 

 

45.3.3

In the event that:-

 

 

(a)

the Parent, a Borrower or the Agent (at the request of the Parent or a Borrower)
has requested the Lenders to give a consent in relation to, or to agree to a
waiver or amendment of, any provisions of the Finance Documents;

 

 

(b)

the consent, waiver or amendment in question requires the approval of all the
Lenders; and

 

 

(c)

Lenders whose Revolving Commitments aggregate more than 85 per cent, of the
Total Revolving Commitments (or, if the Total Revolving Commitments have been
reduced to zero, aggregated more than 85 per cent of the Total Revolving
Commitments prior to that reduction) have consented or agreed to such waiver or
amendment,

 

then any Lender who does not and continues not to consent or agree to such
waiver or amendment shall be deemed a "Non-Consenting Lender".

 

45.4

Disenfranchisement of Defaulting Lenders

 

 

45.4.1

For so long as a Defaulting Lender has any Available Revolving Commitment, in
ascertaining Majority Lenders or whether any given percentage (including, for
the avoidance of doubt, unanimity) of the Total Revolving Commitments has been
obtained to approve any request for a consent, waiver, amendment or other vote
under the Finance Documents, that Defaulting Lender's Commitments will be
reduced to zero.

 

 

 
198

--------------------------------------------------------------------------------

 

 

 

45.4.2

For the purposes of this Clause 45.4, the Agent may assume the following Lenders
are Defaulting Lenders:-

 

 

(a)

any Lender which has notified the Agent that it has become a Defaulting Lender;

 

 

(b)

any Lender in relation to which it is aware, including by notice delivered by
the Parent, that any of the events or circumstances referred to in
paragraphs (a), (b) or (e) of the definition of "Defaulting Lender" has
occurred,

 

unless (A) the Agent has received notice to the contrary from the Lender
concerned (which notice the Agent shall copy to the Parent promptly following
receipt), together with any supporting evidence reasonably requested by the
Agent or (B) the Agent is otherwise aware that the Lender has ceased to be a
Defaulting Lender.

 

45.5

Replacement of a Defaulting Lender

 

 

45.5.1

The Parent may, at any time a Lender has become and continues to be a Defaulting
Lender:-

 

 

(a)

replace such Lender by requiring such Lender to (and such Lender shall) transfer
pursuant to Clause 32 (Changes to Lenders) all (and not part only) of its rights
and obligations under this Agreement;

 

 

(b)

require such Lender to (and such Lender shall) transfer pursuant to Clause 32
(Changes to Lenders) all (and not part only) of the undrawn Revolving Commitment
of the Lender; or

 

 

(c)

require such Lender to (and such Lender shall) transfer pursuant to Clause 32
(Changes to Lenders) all (and not part only) of its rights and obligations in
respect of the Facility,

 

to a Lender or other bank, financial institution, trust, fund or other entity
(a "Replacement Lender") selected by the Parent, and which (unless the Agent is
an Impaired Agent) is acceptable to each Issuing Bank (acting reasonably) and
which confirms its willingness to assume and does assume all the obligations or
all the relevant obligations of the transferring Lender (including the
assumption of the transferring Lender's participations or unfunded
participations (as the case may be) on the same basis as the transferring
Lender) for a purchase price in cash payable at the time of transfer equal to
the outstanding principal amount of such Lender's participation in the
outstanding Utilisations and all accrued interest, Break Costs and other amounts
payable in relation thereto under the Finance Documents.

 

 

45.5.2

Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause shall be subject to the following conditions:-

 

 

(a)

the Parent shall have no right to replace the Agent or Security Agent;

 

 

(b)

neither the Agent nor the Defaulting Lender shall have any obligation to the
Parent to find a Replacement Lender; and

 

 

 
199

--------------------------------------------------------------------------------

 

 

 

(c)

in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents provided that such fees were accrued prior to the date of
the notice referred to in Clause 45.5.1.

 

46.

Confidentiality

 

46.1

Confidential Information

 

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 46.2
(Disclosure of Confidential Information) and Clause 46.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.

 

46.2

Disclosure of Confidential Information

 

 

46.2.1

Any Finance Party may disclose:-

 

 

(a)

to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives in connection with the transactions contemplated by the Finance
Document such Confidential Information as that Finance Party shall consider
appropriate if any person to whom the Confidential Information is to be given
pursuant to this Clause (a) is informed in writing of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that there shall be no such requirement to so inform if the
recipient is subject to professional obligations to maintain the confidentiality
of the information or is otherwise bound by requirements of confidentiality in
relation to the Confidential Information;

 

 

(b)

to any person:-

 

 

(i)

to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates, Related Funds, Representatives
and professional advisers;

 

 

(ii)

with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates, Related Funds, Representatives and professional advisers;

  

 

(iii)

appointed by any Finance Party or by a person to whom Clause (b)(i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under Clause 35.15.3);

 

 

 
200

--------------------------------------------------------------------------------

 

 

 

(iv)

who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in Clause (b)(i)
or (b)(ii) above;

 

 

(v)

to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

 

(vi)

to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 32.9 (Security over Lenders'
rights);

 

 

(vii)

to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

 

(viii)

who is a Party; or

 

 

(ix)

with the consent of the Parent;

 

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:-

 

 

(1)

in relation to Clauses (b)(i), (b)(ii) and (b)(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

 

 

(2)

in relation to Clause (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

 

 

(3)

in relation to Clauses (b)(v), (b)(vi) and (b)(vii) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the reasonable opinion of that Finance Party, it is not
practicable so to do in the circumstances;

 

 

(c)

to any person appointed by that Finance Party or by a person to whom
Clause (b)(i) or (b)(ii) above applies to provide administration or settlement
services in respect of one or more of the Finance Documents including without
limitation, in relation to the trading of participations in respect of the
Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this Clause (c) if the service provider to whom the Confidential
Information is to be given has entered into a confidentiality agreement
substantially in the form of the LMA Master Confidentiality Undertaking for Use
With Administration/Settlement Service Providers or such other form of
confidentiality undertaking agreed between the Parent and the relevant Finance
Party;

 

 

 
201

--------------------------------------------------------------------------------

 

 

 

(d)

to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information; or

 

 

(e)

as required by Clause 46.2.2 (USA Patriot Act Notices).

 

46.2.2

USA PATRIOT Act Notices

 

Each Finance Party that is subject to the Act (as hereinafter defined) hereby
notifies each Obligor that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it
is required to obtain, verify and record information that identifies each
Borrower and each Guarantor, which information includes the name and address of
each Borrower and each Guarantor and other information that will allow such
Finance Party, to identify each Borrower and each Guarantor in accordance with
the Act, and each Obligor hereby agrees to provide from time to time, promptly
following a written request, such information regarding such Obligor as any
Finance Party may require or reasonably request to allow such Finance Party to
comply with the Act.

 

46.3

Disclosure to numbering service providers

 

 

46.3.1

Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facilities and/or one or
more Obligors the following information:-

 

 

(a)

names of Obligors;

 

 

(b)

country of domicile of Obligors;

 

 

(c)

place of incorporation of Obligors;

 

 

(d)

date of this Agreement;

 

 

(e)

Clause 48 (Governing law);

 

 

(f)

the names of the Agent and the Arrangers;

 

 

(g)

date of each amendment and restatement of this Agreement;

 

 

(h)

amounts of, and names of, the Facilities (and any tranches);

 

 

(i)

amount of Total Revolving Facility Commitments;

 

 

(j)

currencies of the Facilities;

 

 

 
202

--------------------------------------------------------------------------------

 

 

 

(k)

type of Facilities;

 

 

(l)

ranking of Facilities;

 

 

(m)

Termination Date for Facilities;

 

 

(n)

changes to any of the information previously supplied pursuant to
sub-clauses (a) to (m) above; and

 

 

(o)

such other information agreed between such Finance Party and the Parent,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

 

46.3.2

The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facilities and/or one or more Obligors by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of that numbering service provider.

 

 

46.3.3

Each Obligor represents that none of the information set out in sub-clauses (a)
to (o) of Clause 46.3.1 above is, nor will at any time be, unpublished
price-sensitive information.

 

 

46.3.4

The Agent shall notify the Parent and the other Finance Parties of:-

 

 

(a)

the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facilities and/or one or more Obligors; and

 

 

(b)

the number or, as the case may be, numbers assigned to this Agreement, the
Facilities and/or one or more Obligors by such numbering service provider.

 

46.4

Entire agreement

 

Clause 35.18 (Confidentiality of Funding Rates and Reference Bank Quotations)
and this Clause 46 (Confidentiality) constitutes the entire agreement between
the Parties in relation to the obligations of the Finance Parties under the
Finance Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

 

46.5

Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

46.6

Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to promptly inform the Parent:-

 

 

46.6.1

of the circumstances of any disclosure of Confidential Information made pursuant
to Clause (b)(v) except where such disclosure is made to any of the persons
referred to in that sub-clause during the ordinary course of its supervisory or
regulatory function; and

 

 

 
203

--------------------------------------------------------------------------------

 

 

 

46.6.2

upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 46 (Confidentiality).

 

46.7

Continuing obligations

 

The obligations in this Clause 46 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve months from the earlier of:-

 

 

46.7.1

the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 

 

46.7.2

the date on which such Finance Party otherwise ceases to be a Finance Party.

 

47.

Counterparts

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

 

 
204

--------------------------------------------------------------------------------

 

 

SECTION 13

 

GOVERNING LAW AND ENFORCEMENT

 

48.

Governing Law

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

49.

Enforcement

 

49.1

Jurisdiction of English courts

 

 

49.1.1

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or any non-contractual
obligation arising out of or in connection with this Agreement) (a "Dispute").

 

 

49.1.2

The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

 

49.1.3

This Clause 49.1 is for the benefit of the Finance Parties and Secured Parties
only. As a result, no Finance Party or Secured Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Finance Parties and Secured Parties may take
concurrent proceedings in any number of jurisdictions.

 

49.2

Service of process

 

 

49.2.1

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):-

 

 

(a)

irrevocably appoints GulfMark UK Ltd as its agent for service of process in
relation to any proceedings before the English courts in connection with any
Finance Document and GulfMark UK Ltd, by its execution of the letter referred to
in paragraph 6(a) of Schedule 2, accepts that appointment; and

 

 

(b)

agrees that failure by an agent for service of process to notify the relevant
Obligor of the process will not invalidate the proceedings concerned.

 

 

49.2.2

If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Parent (on behalf of all the
Obligors) must immediately (and in any event within 7 days of such event taking
place) appoint another agent on terms acceptable to the Agent (acting
reasonably). Failing this, the Agent may appoint another agent for this purpose.

 

 

49.2.3

The Obligors expressly agree and consent to the provisions of this Clause 49 and
Clause 48 (Governing law).

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

 
205

--------------------------------------------------------------------------------

 

 

Schedule 1

 

The Original Parties

 

Part 1

 

The Original Obligors

 

Name of Original Borrower

Registration number (or equivalent, if any) and Jurisdiction of Incorporation

   

GULFMARK AMERICAS, INC.

DELAWARE

      CHARTER NUMBER 4071108

 

 

 

 

 

 

Name of Original Guarantor

Registration number (or equivalent, if any) and Jurisdiction of Incorporation

   

GULFMARK OFFSHORE, INC.

DELAWARE

      CHARTER NUMBER 2689611

 

 

 
206

--------------------------------------------------------------------------------

 

 

Part 2

  

PART a

 

The Original Lenders

 

Name of Original Lender

Revolving Facility Commitment

Treaty Passport scheme reference number (if applicable)

Jurisdiction and tax residence

       

THE ROYAL BANK OF SCOTLAND PLC

$100,000,000

           

WELLS FARGO BANK, N.A.

$50,000,000

           

JPMORGAN CHASE BANK, N.A.

$50,000,000

           

BANK OF AMERICA, N.A.

$33,333,333.34

           

SUNTRUST BANKS

$33,333,333.33

           

DBS BANK LTD

$33,333,333.33

   

 

 

 

 

PART B

 

THE ORIGINAL SWINGLINE LENDERS

 

 

 

Name of Original Swingline Lender

Swingline Commitment

Treaty Passport scheme reference number (if applicable)

Jurisdiction and tax residence

       

JPMORGAN CHASE BANK, N.A.

$25,000,000

   

 

 
207

--------------------------------------------------------------------------------

 

 

Schedule 2
CONDITIONS PRECEDENT

  

1.

Obligors

 

 

(a)

Certified true copies of the following:-

 

 

(i)

Certificate of Incorporation of GulfMark Americas, Inc.;

 

 

(ii)

Certificate of Incorporation of GulfMark Offshore, Inc.;

 

 

(iii)

Certificate of Incorporation of GulfMark Management, Inc;

 

 

(iv)

Certificate of Fact (Texas) for GulfMark Americas, Inc.;

 

 

(v)

Certificate of Fact (Texas) for GulfMark Offshore, Inc.;

 

 

(vi)

Certificate of Good Standing (Delaware) for GulfMark Americas, Inc.;

 

 

(vii)

Certificate of Good Standing (Delaware) for GulfMark Offshore, Inc.;

 

 

(viii)

Certificate of Good Standing (Delaware) for Gulfmark Management, Inc;

 

 

(ix)

Certificate of UCC Search from Delaware on GulfMark Americas, Inc.;

 

 

(x)

Certificate of UCC Search from Delaware on GulfMark Offshore, Inc.;

 

 

(xi)

Certificate of UCC Search from Delaware on Gulfmark Management, Inc.;

 

 

(xii)

Bylaws of GulfMark Americas, Inc.;

 

 

(xiii)

Bylaws of GulfMark Offshore, Inc.;

 

 

(xiv)

Bylaws of Gulfmark Management, Inc.;

 

 

(xv)

Certificate of Responsible Officer with respect to Domicile Address, EIN and
Charter Number for GulfMark Americas, Inc.;

 

 

(xvi)

Certificate of Responsible Officer with respect to Domicile Address, EIN and
Charter Number for GulfMark Offshore, Inc.;

 

 

(xvii)

Certificate of Responsible Officer with respect to Domicile Address, EIN and
Charter Number for GulfMark Management, Inc.;

 

 

(xviii)

Corporate Resolutions and Certificates of Incumbency.

 

 

(b)

A copy of a resolution of the board of directors of each Original Obligor:

 

 

(i)

approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute, deliver and
perform the Finance Documents to which it is a party;

 

 

 
208

--------------------------------------------------------------------------------

 

 

 

(ii)

authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

 

 

(iii)

authorising a specified person or persons, on its behalf, to sign and/or
dispatch all documents and notices (including any Utilisation Request) to be
signed and/or dispatched by it under or in connection with the Finance Documents
to which it is a party.

 

 

(c)

A certified specimen of the signature of each person authorised by the
resolution referred to in paragraph (b) above in relation to the Finance
Documents and related documents.

 

 

(d)

A certificate of the Parent confirming that the borrowing or guaranteeing or
securing, as appropriate, of the Total Revolving Facility Commitments, would not
cause any borrowing, guarantee, security or similar limit in the charter, bylaws
or other constitutional documents of any Original Obligor to be exceeded.

 

 

(e)

A certificate of an authorised signatory of each Original Obligor certifying
that each copy of its certificate of incorporation, bylaws or resolutions
specified in this paragraph 1 is correct, complete and in full force and effect
and has not been amended or superseded as at a date no earlier than the date of
this Agreement.

 

2.

Finance Documents

 

 

(a)

This Agreement executed by the members of the Group party to this Agreement.

 

 

(b)

The Fee Letters executed by the Original Borrower.

 

 

(c)

At least two originals (or a pdf copy, along with a suitable undertaking to
deliver two originals) of the following Transaction Security Documents executed
by the parties specified below opposite the relevant Transaction Security
Document:

 

Name of Original Obligor or member of Obligor's Group

Transaction Security Document

The Original Borrower

The Original Fleet Mortgage

The Original Borrower

Collateral Exhibit in respect of Original Fleet Mortgage

The Original Borrower

Cash Collateral Account Charge

The Original Borrower

Assignment of Insurances together with executed notices of assignment and loss
payable clauses

The Original Borrower

UCC-1 Financing Statement

Gulfmark Management, Inc.

Share Pledge in respect of the shares in the Original Borrower

Gulfmark Management, Inc.

UCC-1 Financing Statement

 

 

 
209

--------------------------------------------------------------------------------

 

 

 

(d)

To the extent required by each Original Lender, a Promissory Note in the terms
required by such Lender.

 

3.

Insurance

 

 

(a)

An executed copy of the Insurance Report.

 

 

(b)

A sample Certificate of Insurance (in agreed form) from John L. Wortham & Son,
L.P., the Original Borrower's insurance brokers, evidencing the insurance cover
proposed to be in place in respect of the Collateral Vessels immediately after
the date of this Agreement including details of inter alia:-

 

 

(i)

full details of the assured clause;

 

 

(ii)

the period of the policies;

 

 

(iii)

the interests (subject matter)  insured and the insured values/ amounts/ limits;

 

 

(iv)

the policy trading warranties;

 

 

(v)

full details of the policy terms and conditions including deductibles and any
warranties;

 

 

(vi)

copies of any non-standard or bespoke clauses or wordings;

 

 

(vii)

full details of the insurers and their individual percentage participation and
including details of any intermediary brokers; and

 

 

(viii)

details of the applicable law and jurisdiction.

 

 

(c)

Letters from each of:-

 

 

(i)

John L. Wortham & Son, L.P.;

 

 

(ii)

Price Forbes and Partners;

 

 

(iii)

The Steamship Mutual P&I Association; and

 

 

(iv)

The United Kingdom Mutual War Risks Association Limited,

 

to The Royal Bank of Scotland plc confirming that, following its receipt of
notice(s) of assignment and loss payable clauses in relation to the relevant
Insurances, it shall initiate actions for issuance of letters of undertaking
regarding the Original Obligor's existing marine coverages.

 

4.

Contracts

 

A copy certified as true, complete and up to date of the Existing Bond.

 

5.

Legal opinions

 

The following legal opinions, each addressed to the Agent, the Security Agent
and the Original Lenders and capable of being relied upon by any persons who
become Lenders pursuant to the primary syndication of the Facility.

 

 

 
210

--------------------------------------------------------------------------------

 

 

 

(a)

Legal opinions of Pinsent Masons LLP, UK legal advisers to the Agent as to
English law and Scots law substantially in the form distributed to the Original
Lenders prior to signing this Agreement.

 

 

(b)

A legal opinion of Fulbright & Jaworski LLP, US legal advisers to each Borrower
and Parent as to US, Texas and Delaware law substantially in the form
distributed to the Original Lenders prior to signing this Agreement.

 

6.

Other documents and evidence

 

 

(a)

Evidence that any process agent referred to in Clause 49.2 (Service of process),
if not an Original Obligor, has accepted its appointment.

 

 

(b)

The Original Budget.

 

 

(c)

An email including a link to the Original Financial Statements of the Group.

 

 

(d)

A certificate signed by an authorised signatory of the Parent showing the Group
Structure Chart of the Group as at the date of such certificate.

 

 

(e)

Evidence that the Cash Collateral Account has been opened.

 

 

(f)

Evidence that this Agreement and the matters envisaged hereby will not
constitute any breach of the Existing Bond.

 

7.

Recent trading accounts of Borrower and Parent

 

An email including a link to the Form 10-Q of the Parent as filed with the
Securities Exchange Commission for each of the quarters ended March 31 and June
30, 2014.

 

8.

Initial Appraisal Date valuations of Collateral Vessels

 

Copy valuation reports from two Approved Brokers confirming Appraised Values of
the Collateral Vessels as at a date not earlier than 30 June 2014, such
valuation reports to show an Appraised Value of circa 1.6 x the Total Revolving
Facility Commitments.

 

9.

Evidence of Borrower's title

 

Evidence that on the Closing Date (i) the Collateral Vessels are registered
under the flag stated in Schedule 11 (The Collateral Vessels) in the ownership
of the Original Borrower and (ii) the relevant Original Fleet Mortgage will be
capable of being immediately registered against the Collateral Vessels with
first priority.

 

10.

Confirmation of class

 

A Certificate of Confirmation of Class confirming that each Collateral Vessel is
classed with the appropriate class for vessels of her type with a Pre-Approved
Classification Society.

 

11.

Vessel Documents

 

 

(a)

Photocopies, certified as true, accurate and complete by an authorised signatory
of the Original Borrower, of the current SMC of each of the Collateral Vessels
together with all addenda, amendments or supplements.

 

 

(b)

Photocopies, certified as true, accurate and complete by an authorised signatory
of the Original Borrower or the Parent, of the current DOC of each of the
Collateral Vessels together with all addenda, amendments or supplements.

 

 

 
211

--------------------------------------------------------------------------------

 

 

12.

Other documents and evidence

 

 

(a)

Evidence that, except as otherwise agreed, the fees, costs and expenses then due
from the Original Borrower pursuant to Clause 24 (Costs and expenses) have been
paid or will be paid by the first Utilisation Date.

 

 

(b)

Discharges and/or notices, as applicable, in relation to all Financial
Indebtedness and Liens which are not permitted under this Agreement or evidence
that the same will be cancelled or discharged with effect from on or around the
first Utilisation Date, such documentation to include, without limitation:-

 

 

(i)

copies of irrevocable notices of cancellation and prepayment in relation to the
Existing GAI RCF Agreement; and

 

 

(ii)

discharges relating to all outstanding Liens relative to the Existing GAI RCF
Agreement or an undertaking or pay-off letter from the relevant lenders to
release and deliver the same upon the first Utilisation Date.

 

 

(c)

A term sheet signed on behalf of DNB Bank ASA and GulfMark Rederi AS for the
amendment and restatement of the existing NOK600m bilateral facility between DNB
Bank ASA and GulfMark Rederi AS.

 

 

(d)

If applicable, the Funds Flow Statement in a form agreed by the Parent and the
Agent detailing the proposed movement of funds on or before the first
Utilisation Date.

 

 

(e)

If applicable, the executed Utilisation Request.

 

 

(f)

The agreed form Fleet Report Template.

 

 

(g)

Any Disclosure Schedule.

 

 

(h)

Each Finance Party has carried out and is satisfied it has complied with all
necessary "know your customer" or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Finance
Documents.

 

 

 
212

--------------------------------------------------------------------------------

 

 

Schedule 3

  

Utilisation Requests

 

Part 1 - UTILISATION REQUEST – REVOLVING FACILITY LOANS

 

 

From:     [Borrower] [Parent]*

To:     [Agent]

Dated:

 

Dear Sirs

 

[Parent] – [                    ] Facility Agreement

dated [                    ] (the "Facility Agreement")

 

1.

We refer to the Facility Agreement. This is a Utilisation Request. Terms defined
in the Facility Agreement have the same meaning in this Utilisation Request
unless given a different meaning in this Utilisation Request.

 

2.

We wish to borrow a Revolving Facility Loan on the following terms:-

 

 

(a)

Borrower:                                  [                    ]

 

 

(b)

Proposed Utilisation Date:     [                    ] (or, if that is not a
Business Day, the next Business Day)

 

 

(c)

Facility to be utilised:     

 

 

(d)

Currency of Revolving Facility

Loan:                                            [                    ]

 

 

(e)

Amount:                                    [                    ] or, if less,
the Available Revolving Facility

 

 

(f)

Interest Period:                         [                    ]

 

3.

We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

4.

[The proceeds of this Revolving Facility Loan should be credited to [account]].

 

5.

This Utilisation Request is irrevocable.

 

Yours faithfully

 

…………………………………

authorised signatory for

[the Parent on behalf of [insert name of relevant Borrower]]/ [insert name of
Borrower]*

 

 

 

NOTES:

 

*

Amend as appropriate. The Utilisation Request can be given by each Borrower or
by the Parent.

 

 

 
213

--------------------------------------------------------------------------------

 

 

Part 2 - UTILISATION REQUEST - LETTERS OF CREDIT

 

From:

[Borrower]/[Parent]*

 

To:

[Issuing Bank]

 

Cc:

[Agent]

 

Dated:

 

Dear Sirs

 

[Parent] - [ ] Senior Facilities Agreement

 

dated [ ] (the "Facilities Agreement")

 

1.

We refer to the Facilities Agreement. This is a Utilisation Request. Terms
defined in the Facilities Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.

 

2.

We wish to arrange for a Letter of Credit to be issued by the Issuing Bank
specified below (which has agreed to do so) on the following terms:

 

 

(a)

Borrower:                                     [                    ]

 

 

(b)

Issuing Bank:                              [                    ]

 

 

(c)

Proposed Utilisation Date:        [                    ]  (or, if that is not a
Business Day, the next Business Day)

 

 

(d)

Currency of Letter of Credit:     [                    ]

 

 

(e)

Amount:                                       [                    ]  or, if
less, the Available Revolving Facility

 

 

(f)

Beneficiary:                                  [                    ]

 

 

(g)

Term:                                             [                    ]

 

3.

We confirm that each condition specified in paragraph (b) (or, to the extent
applicable, paragraph (c)), of Clause [                    ] (Issue of Letters
of Credit) is satisfied on the date of this Utilisation Request.

 

4.

We attach a copy of the proposed Letter of Credit.

 

5.

The purpose of this proposed Letter of Credit is [                    ].

 

6.

[Specify delivery instructions].

 

Yours faithfully,

 

………………………………

 

authorised signatory for

 

[the Parent on behalf of] [insert name of relevant Borrower]]/[insert name of
Relevant Borrower]*

 

 

 
214

--------------------------------------------------------------------------------

 

 

NOTES: *     Amend as appropriate. The Utilisation Request can be given by the
Borrower or by the Parent.

 

 
215

--------------------------------------------------------------------------------

 

 

Part 3 - UTILISATION REQUEST – SWINGLINE LOANS

 

  

From:

[Borrower] [Parent]*

To:

[Swingline Lender]

Cc:

[Agent]

 

Dated:

 

Dear Sirs

 

[Parent] – [                    ] Facility Agreement

dated [                    ] (the "Facility Agreement")

 

1.

We refer to the Facility Agreement. This is a Utilisation Request. Terms defined
in the Facility Agreement have the same meaning in this Utilisation Request
unless given a different meaning in this Utilisation Request.

 

2.

We wish to borrow a Swingline Loan on the following terms:-

 

(a)     Proposed Utilisation Date:     [                    ] (or, if that is
not a New York Business Day, the next New York Business Day)

 

(b)     Facility to be utilised:              Swingline Facility     

 

 

(c)     Amount:                                       $[                    ]
or, if less, the Available Swingline Facility

 

(f)     Interest Period:                             [                    ]

 

3.

We confirm that each condition specified in Clause 8.4 (Swingline Lenders'
participation) is satisfied on the date of this Utilisation Request.

 

4.

[The proceeds of this Swingline Loan should be credited to [account]].

 

5.

This Utilisation Request is irrevocable.

 

Yours faithfully

 

…………………………………

authorised signatory for

[the Parent on behalf of [insert name of relevant Borrower]]/ [insert name of
Borrower]*

 

 

 

NOTES:

 

*

Amend as appropriate. The Utilisation Request can be given by each Borrower or
by the Parent.

 

 

 
216

--------------------------------------------------------------------------------

 

 

Schedule 4

 

Form Of Transfer Certificate

 

To:

[                    ] as Agent

 

From:

[The Existing Lender] (the "Existing Lender") and [The New Lender] (the "New
Lender")

 

Dated:

 

[Parent] – [                    ] Facility Agreement

dated [                    ] (the "Facility Agreement")

 

1.

We refer to the Facility Agreement. This agreement (the "Agreement") shall take
effect as a Transfer Certificate for the purpose of the Facility Agreement.
Terms defined in the Facility Agreement have the same meaning in this Agreement
unless given a different meaning in this Agreement.

 

2.

We refer to Clause 32.5 (Procedure for transfer) of the Facility Agreement:-

 

2.1

The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender's
Commitment(s), rights and obligations referred to in the Schedule in accordance
with Clause 32.5 (Procedure for transfer).

 

2.2

The proposed Transfer Date is [                    ].

 

2.3

The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 41.2 (Addresses) are set out in the
Schedule.

 

3.

The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in Clause 32.4.3.

 

4.

The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is:-

 

4.1

[a Qualifying Lender falling within [paragraph (a)] [paragraph (b)] of the
definition of Qualifying Lender (other than a Treaty Lender);]

 

4.2

[a Treaty Lender;]

 

4.3

[not a Qualifying Lender]. 1

 

5.

[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:-

 

5.1

a company resident in the United Kingdom for United Kingdom tax purposes;

 

5.2

a partnership each member of which is:-

 

 

5.2.1

a company so resident in the United Kingdom; or

 

 

--------------------------------------------------------------------------------

1 Delete as applicable - each New Lender is required to confirm which of these
three categories it falls within.

 

 
217

--------------------------------------------------------------------------------

 

 

 

5.2.2

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 

5.3

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]20.12

 

6.

[The New Lender confirms (for the benefit of the Agent and without liability to
any Obligor) that it is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme (reference number [ ]), and is tax resident in
[                ]3 so that interest payable to it by borrowers is generally
subject to full exemption from UK withholding tax and notifies the Parent that:-

 

6.1

each Borrower which is a Party as a Borrower as at the Transfer Date must, to
the extent that the New Lender becomes a Lender under a Facility which is made
available to that Borrower pursuant to Clause 2.1 (The Facilities) of the
Facility Agreement, make an application to HM Revenue & Customs under form DTTP2
within 30 days of the Transfer Date: and]

 

6.2

each Additional Borrower which becomes an Additional Borrower after the Transfer
Date must, to the extent that the New Lender is a Lender under a Facility which
is made available to that Additional Borrower pursuant to Clause 2.1 (The
Facilities) of the Facility Agreement, make an application to HM Revenue &
Customs under form DTTP2 within 30 days of becoming an Additional Borrower.]4

 

[6/7].

The New Lender confirms that it [is]/[is not]**5 a Sponsor Affiliate.

 

[8/9].

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

[9/10].

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

[10/11].

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

Note:

The execution of this Transfer Certificate may not transfer a proportionate
share of the Existing Lender's interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender's Transaction Security in any jurisdiction
and, if so, to arrange for execution of those documents and completion of those
formalities.

 

 

 

--------------------------------------------------------------------------------

2 Include if New Lender comes within paragraph (a)(iii) of the definition of
Qualifying Lender in Clause 20.1 (Definitions).

 

3 Insert jurisdiction of tax residence

 

4 This confirmation must be included if the New Lender holds a passport under
the HMRC DT Treaty Passport scheme and wishes that scheme to apply to the
Facility Agreement.

 

* Delete as applicable.

 

 

 
218

--------------------------------------------------------------------------------

 

 

THE SCHEDULE

 

Commitment/rights and obligations to be transferred

 

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender]

[New Lender]

   

By:

By:

 

This Agreement is accepted as a Transfer Certificate for the purposes of the
Facility Agreement by the Agent, and the Transfer Date is confirmed as
[                    ].

 

[Agent]

 

By:

 

 

 
219

--------------------------------------------------------------------------------

 

 

Schedule 5

  

Form of Assignment Agreement

 

To:

[                    ] as Agent and [                    ] as Parent, for and on
behalf of each Obligor

 

From:

[the Existing Lender] (the "Existing Lender") and [the New Lender] (the "New
Lender")

 

Dated:

 

 

 

[Parent] - [                    ] Facility Agreement

dated [                    ] (the "Facility Agreement")

 

1.

We refer to the Facility Agreement. This is an Assignment Agreement. This
agreement (the "Agreement") shall take effect as an Assignment Agreement for the
purpose of the Facility Agreement. Terms defined in the Facility Agreement have
the same meaning in this Agreement unless given a different meaning in this
Agreement.

 

2.

We refer to Clause 32.6 (Procedure for assignment) of the Facility Agreement:-

 

2.1

The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Facility Agreement, the other Finance Documents and in
respect of the Transaction Security which correspond to that portion of the
Existing Lender's Commitments and participations in Utilisations under the
Facility Agreement as specified in the Schedule.

 

2.2

The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender's Commitments and
participations in Utilisations under the Facility Agreement specified in the
Schedule.

 

2.3

The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under
paragraph 2.2 above. 5

 

3.

The proposed Transfer Date is [                    ].

 

4.

On the Transfer Date the New Lender becomes Party to the relevant Finance
Documents as a Lender.

 

5.

The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 41.2 (Addresses) are set out in the
Schedule.

 

6.

The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in Clause 32.4.3.

 

7.

The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is:-

 

7.1

[a Qualifying Lender falling within [paragraph (a)] [paragraph (b)] of the
definition of Qualifying Lender (other than a Treaty Lender);]

 

 

 

--------------------------------------------------------------------------------

5 If the Assignment Agreement is used in place of a Transfer Certificate in
order to avoid a novation of rights/obligations for reasons relevant to a civil
jurisdiction, local law advice should be sought to check the suitability of the
Assignment Agreement due to the assumption of obligations contained in paragraph
0. This issue should be addressed at Primary documentation stage. This footnote
is not intended to be included in the scheduled form of Assignment Agreement in
the signed Facility Agreement.

 

 
220

--------------------------------------------------------------------------------

 

 

 

7.2

[a Treaty Lender;]

 

7.3

[not a Qualifying Lender]. 6

 

8.

[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:-

 

8.1

a company resident in the United Kingdom for United Kingdom tax purposes; or

 

8.2

a partnership each member of which is:-

 

 

8.2.1

a company so resident in the United Kingdom; or

 

 

8.2.2

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 

8.3

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]7

 

9.

[The New Lender confirms (for the benefit of the Agent and without liability to
any Obligor) that it is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme (reference number [ ] and is tax resident in
[                ]8), so that interest payable to it by borrowers is generally
subject to full exemption from UK withholding tax and notifies the Parent that:-

 

9.1

each Borrower which is a Party as a Borrower as at the Transfer Date must, to
the extent that the New Lender becomes a Lender under a Facility which is made
available to that Borrower pursuant to Clause 2.1 (The Facilities) of the
Facility Agreement, make an application to HM Revenue & Customs under form DTTP2
within 30 days of the Transfer Date; and

 

9.2

each Additional Borrower which becomes an Additional Borrower after the Transfer
Date must, to the extent that the New Lender is a Lender under a Facility which
is made available to that Additional Borrower pursuant to Clause 2.1 (The
Facilities) of the Facility Agreement, make an application to HM Revenue &
Customs under form DTTP2 within 30 days of becoming an Additional Borrower.]9

 

[9/10]

The New Lender confirms that it [is]/[is not]**11 a Sponsor Affiliate.

 

[11/12]

This Agreement acts as notice to the Agent (on behalf of each Finance Party)
and, upon delivery in accordance with Clause 32.7 (Copy of Transfer Certificate,
Assignment Agreement or Increase Confirmation to Parent) to the Parent (on
behalf of each Obligor) of the assignment referred to in this Agreement.

 

 

--------------------------------------------------------------------------------

6 Delete as applicable - each New Lender is required to confirm which of these
three categories it falls within.

 

7 Include only if New Lender is a UK Non-Bank Lender ie falls within paragraph
(a)(iii) of the definition of Qualifying Lender in Clause 20.1 (Definitions).

 

8 Insert jurisdiction of tax residence.

 

9 This confirmation must be included if the New Lender holds a passport under
the HMRC DT Treaty Passport scheme and wishes that scheme to apply to the
Facility Agreement.

 

* Delete as applicable.

 

 

 
221

--------------------------------------------------------------------------------

 

 

[12/13]

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

[13/14]

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

[14/15]

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

Note:

The execution of this Assignment Agreement may not transfer a proportionate
share of the Existing Lender's interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender's Transaction Security in any jurisdiction
and, if so, to arrange for execution of those documents and completion of those
formalities.

 

 

 
222

--------------------------------------------------------------------------------

 

 

THE SCHEDULE

 

Commitment/rights and obligations to be transferred by assignment, release and
accession

 

[insert relevant details]

 

[Facility office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender]

[New Lender]

 

 

 

 

By:

By:

 

                              

This Agreement is accepted as an Assignment Agreement for the purposes of the
Facility Agreement by the Agent, and the Transfer Date is confirmed as
[                    ].

 

Signature of this Agreement by the Agent constitutes confirmation by the Agent
of receipt of notice of the assignment referred to in this Agreement, which
notice the Agent receives on behalf of each Finance Party.

 

[Agent]

 

By:

 

 
223

--------------------------------------------------------------------------------

 

 

Schedule 6

 

Form Of Accession Deed

 

 

To:         [Agent]

 

From:     [Parent] and [Subsidiary]

 

Dated:

 

Dear Sirs

 

[$150,000,000 Multicurrency Facility Agreement] [the "Facility Agreement"]

 

1.

We refer to the Facility Agreement. This is an Accession Deed. Terms defined in
the Facility Agreement have the same meaning in this Accession Deed unless given
a different meaning in this Accession Deed.

 

2.

[Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be
bound by the terms of the Agreement [and the other Finance Documents] as an
Additional [Borrower]/[Guarantor] pursuant to Clause 30.2.1 (Additional
Borrowers)/[Clause 30.4.1 (Additional Guarantors)] of the Agreement.
[Subsidiary] is a company duly incorporated under the laws of [name of relevant
jurisdiction].

 

3.

[Subsidiary's] administrative details are as follows:

 

Address:

 

Fax No:

 

Attention:

 

4.

This Accession Deed and any dispute or claim arising out of or in connection
with it or its subject matter, existence, negotiation, validity, termination or
enforceability (including any non-contractual disputes or claims) shall be
governed and construed in accordance with English law.

 

5.

This Accession Letter is entered into by deed.

 

 

 

EXECUTED AS A DEED by                          )

[Subsidiary] acting                                         )

by                                                                       )

)

[Names of two of its directors/                      )

a director and its secretary]                           )

Director ……………………………………….

Director/Secretary ……………………………

SIGNED by                                                       )

)

for and on behalf of                                         )

[Parent]                                                             )

 

 
224

--------------------------------------------------------------------------------

 

 

Schedule 7

 

FORM OF RESIGNATION LETTER

 

To:         [                    ] as Agent

 

From:     [resigning Obligor] and [Parent]

 

Dated:

 

Dear Sirs

 

[Parent] - [                    ] Facility Agreement

dated [                    ] (the "Facility Agreement")

 

1.

We refer to the Facility Agreement. This is a Resignation Letter. Terms defined
in the Facility Agreement have the same meaning in this Resignation Letter
unless given a different meaning in this Resignation Letter.

 

2.

Pursuant to [Clause 34.3 (Resignation of a Borrower)]/[Clause 34.5 (Resignation
of a Guarantor)], we request that [resigning Obligor] be released from its
obligations as a [Borrower]/[Guarantor] under the Facility Agreement and the
Finance Documents.

 

3.

We confirm that:-

 

3.1

no Default is continuing or would result from the acceptance of this request;
and

 

3.2

*[[this request is given in relation to a Third Party Disposal of [resigning
Obligor];

 

3.3

[the Disposal Proceeds have been or will be applied [     ];]**

 

3.4

[                    ]***

 

4.

This Resignation Letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

[Parent]

[resigning Obligor]

   

By:

By:

 

 

NOTES:

 

*

Insert where resignation only permitted in case of a Third Party Disposal.

 

**

Amend as appropriate, e.g. to reflect agreed procedure for payment of proceeds
into a specified account.

 

***

Insert any other conditions required by the Facility Agreement.

 

 

 
225

--------------------------------------------------------------------------------

 

 

Schedule 8

 

 Form Of Compliance Certificate

 

 

 

 

 

To:

The Royal Bank of Scotland plc (the "Agent")

 

From:

GulfMark Americas, Inc.

 

Date:

[●], 20[●]

 

 

 

Dear Sirs,

 

We refer to the Facility Agreement, dated as of [●] 2014 (the "Facility
Agreement"), among GulfMark Americas, Inc., GulfMark Offshore, Inc., the
financial institutions listed in Part II of Schedule I thereto, as lenders, and
The Royal Bank of Scotland plc, as arranger, as agent of the Finance Parties and
as security trustee for the Secured Parties (as from time to time amended,
varied, novated or supplemented). Terms defined or construed in the Facility
Agreement have the same meanings and constructions in this Certificate.

 

Set forth below is a link to the audited consolidated Annual Financial
Statements of Parent for the fiscal year ended December 31, 20[●]:

 

Set forth below is a link to the unaudited consolidated Quarterly Financial
Statements of Parent for the fiscal quarters ended [March 31,] [June 30,] [and]
[September 30, 20[●]] [Select relevant quarters]:

 

We attach the relevant calculation details applicable on the last day of our
financial quarter ending [●], 20[●] (the "Relevant Period") which confirm as
required by Clause 28 (Financial Covenants) that:

 

1

The Capitalisation Ratio is [●].

 

2

The Consolidated Interest Coverage Ratio is [●].

 

3

The Collateral to Debt Ratio is [●].

 

4

The Collateral to Commitments Ratio is [●].

 

 

 

By:     ____________________________________ (Responsible Officer)

 

Name:

 

Title:

 

 

 
226

--------------------------------------------------------------------------------

 

 

Schedule 9

 

Timetables

 

Part I
Revolving Facility Loans

 

 

   

in USD

in euro

in sterling

in CDOR

in other currencies

Agent notifies the Parent if a currency is approved as an Optional Currency in
accordance with Clause 4.3 (Conditions relating to Optional Currencies)

 

-

-

-

 

U-4

             

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))

 

U-3

9.30am

U-3

9.30am

U-1

9.30am

U-3

9.30am

U-3

9.30am

             

Agent determines (in relation to a Utilisation) the Base Currency Amount of the
Loan, if required under Clause 5.4 (Lenders' participation) and notifies the
Lenders of the Loan in accordance with Clause 5.4 (Lenders' participation)

 

U-3

Noon

U-3

Noon

U-1

Noon

U-3

Noon

U-3

Noon

             

Agent receives a notification from a Lender under Clause 10.2 (Unavailability of
a currency)

 

Quotation Day

9.30am

Quotation Day

9.30am

-

Quotation Day

9.30am

Quotation Day

9.30am

 

 

 
227

--------------------------------------------------------------------------------

 

 

  in USD   in euro   in sterling   in CDOR   in other currencies

Agent gives notice in accordance with Clause 10.2 (Unavailability of a currency)

Quotation Day

5.30pm

 

Quotation Day

5.30pm

 

-

 

Quotation Day

5.30pm

 

Quotation Day

5.30pm

                   

LIBOR, EURIBOR or CDOR is fixed

Quotation Day 11:00 a.m. in respect of LIBOR

 

Quotation Day 11:00 a.m. (Brussels time) in respect of EURIBOR

 

Quotation Day 11:00 a.m. in respect of LIBOR

 

Quotation Day 11:00 a.m. in respect of CDOR using CDOR published at U-3

 

Quotation Day 11:00 a.m.

 

"U"     =     date of utilisation.

 

"U - X"     =     X Business Days prior to date of utilisation

 

 
228

--------------------------------------------------------------------------------

 

 

Part II
Letters of Credit

 

 

 

Letters of Credit

   

Delivery of a duly completed Utilisation Request (Clause 6.2 (Delivery of a
Utilisation Request for Letters of Credit))

U-3

9.30am

   

Issuing Bank determines (in relation to a Utilisation) the Base Currency Amount
of the Letter of Credit if required under paragraph (d) of Clause 6.5 (Issue of
Letters of Credit) and notifies the Agent and Lenders of the Letter of Credit in
accordance with paragraph (d) of Clause 6.5 (Issue of Letters of Credit).

U-3

Noon

   

Delivery of duly completed Renewal Request (Clause 6.6 (Renewal of a Letter of
Credit))

U-3

9.30am

 

"U"

=

date of utilisation, or, if applicable, in the case of a Letter of Credit to be
renewed in accordance with Clause 6.6 (Renewal of a Letter of Credit), the first
day of the proposed term of the renewed Letter of Credit

      "U-X" = Business Days prior to date of utilisation

 

 
229

--------------------------------------------------------------------------------

 

 

Schedule 10

 

hEDGING AGREEMENTS

 

 

 

1.

A Borrower may, but shall not be obliged to, enter into Hedging Agreements. If
one or more Hedging Agreements are entered into, this Schedule 10 shall apply in
relation to such Hedging Agreements.

 

2.

Each Hedging Agreement shall:

 

2.1

be with a Hedge Counterparty;

 

2.2

be for a term ending no later than the Termination Date;

 

2.3

have settlement dates coinciding with the end of Interest Periods; and

 

2.4

be based on an ISDA Master Agreement and otherwise in form and substance
satisfactory to the Agent; and

 

2.5

not be entered into until the Agent receives a US legal opinion, in form and
substance satisfactory to it, confirming inter alios that any obligations
incurred under such Hedging Agreement will be secured by the Fleet Mortgage.

 

3.

The rights of the relevant Borrower under any such Hedging Agreement(s) shall,
as a condition precedent to carrying out any transaction pursuant to such
Hedging Agreement, be charged or assigned by way of security under a Transaction
Security Document.

 

4.

The parties to each Hedging Agreement must comply with the terms of that Hedging
Agreement.

 

5.

Neither a Hedge Counterparty nor the relevant Borrower may amend, supplement,
extend or waive the terms of any Hedging Agreement without the consent of the
Agent.

 

6.

Paragraph 5 shall not apply to an amendment, supplement or waiver that is
administrative and mechanical in nature and does not give rise to a conflict
with any provision of this Agreement.

 

7.

If, at any time, the aggregate notional amount of the transactions in respect of
the Hedging Agreements exceeds or, as a result of a prepayment, will exceed 100
per cent. of the aggregate amount of the Loans at that time, the the relevant
Borrower must promptly notify the Agent and must, at the request of the Agent,
reduce the aggregate notional amount of those transactions by an amount and in a
manner satisfactory to the Agent so that it no longer exceeds or will not exceed
100 per cent. of the aggregate amount of the Loans then or that will be
outstanding. Any reductions in the aggregate notional amount of the transactions
in respect of the Hedging Agreements in accordance with this paragraph 7 will be
apportioned as between those transactions pro rata.

 

8.

Paragraph 7 shall not apply to any transactions in respect of any Hedging
Agreement under which the relevant Borrower has no actual or contingent
indebtedness.

 

9.

The Agent must make a request under paragraph 7 if so required by a Hedge
Counterparty.

 

 

 
230

--------------------------------------------------------------------------------

 

 

10.

Neither a Hedge Counterparty nor a Borrower may terminate or close out any
transactions in respect of any Hedging Agreement (in whole or in part) except:

 

10.1

in accordance with paragraph 7 above;

 

10.2

if an Illegality (as that term is defined in the applicable ISDA Master
Agreement) has occurred;

 

10.3

if all the Loans and other amounts outstanding under the Finance Documents
(other than the Hedging Agreements) have been unconditionally and irrevocably
paid and discharged in full;

 

10.4

in the case of termination or closing out by a Hedge Counterparty, if the Agent
serves notice under Clause 30.20.1(b) or, having served notice under 30.20.1(c),
makes a demand; or

 

10.5

in the case of any other termination or closing out by a Hedge Counterparty or a
Borrower, with the consent of the Agent.

 

11.

If a Hedge Counterparty is entitled to terminate or close out any transaction in
respect of any Hedging Agreement under paragraph 10.4 above, such Hedge
Counterparty shall promptly terminate or close out such transaction following a
request to do so by the Security Agent.

 

12.

A Hedge Counterparty may only suspend making payments under a transaction in
respect of a Hedging Agreement if a Borrower is in breach of its payment
obligations under any transaction in respect of that Hedging Agreement.

 

13.

Each Hedge Counterparty consents to the charging or assigning by way of security
by each Borrower pursuant to a Transaction Security Document of its rights under
the Hedging Agreements to which it is party in favour of the Security Agent.

 

14.

Any such charging or assigning by way of security is without prejudice to, and
after giving effect to, the operation of any payment or close-out netting in
respect of any amounts owing under any Hedging Agreement.

 

15.

The Security Agent shall not be liable for the performance of any of a
Borrower's obligations under a Hedging Agreement.

 

 

 
231

--------------------------------------------------------------------------------

 

 

Schedule 11

 

COLLATERAL VESSELS

 

 

 

Vessel

Vessel ID
(Official Number)

Year Built

Registry/Flag

1.CHARTRES

1160318

2004

United States

2.IBERVILLE

1163367

2004

United States

3.BIENVILLE

1163970

2004

United States

4.CONTI

1166313

2005

United States

5.ST. LOUIS

1167668

2005

United States

6.TOULOUSE

1169977

2005

United States

7.ESPLANADE

1173548

2005

United States

8.DOUBLE EAGLE

1200748

2007

United States

9.TRIPLE PLAY

1203989

2007

United States

10.GRAND SLAM

1204678

2007

United States

11.SLAM DUNK

1204681

2008

United States

12.TOUCHDOWN

1204682

2008

United States

13.HOMERUN

1204685

2008

United States

14.KNOCKOUT

1204686

2008

United States

15.JERMAINE GIBSON

1204684

2008

United States

16.THOMAS WAINWRIGHT

1223869

2010

United States

17.ORLEANS

1151394

2004

United States

18.BOURBON

1156133

2004

United States

19.ROYAL

1159200

2004

United States

20.FIRST AND TEN

1195773

2007

United States

21.HAT TRICK

1204683

2008

United States

22.HAMMERHEAD

1203577

2008

United States

23.POLARIS

1249448

2014

United States

 

 
232

--------------------------------------------------------------------------------

 

 

 

Schedule 12

  

FORM OF INCREASE CONFIRMATION

 

To:

[                    ] as Agent, [ ] as Issuing Bank and [                    ]
as Parent, for and on behalf of each Obligor

 

From:

[the Increase Lender] (the "Increase Lender")

 

Dated:

[                    ]

 

[Parent] - [                    ] Facility Agreement
dated [                    ] (the "Facility Agreement")

 

1.

We refer to the Facility Agreement. This agreement (the "Agreement") shall take
effect as an Increase Confirmation for the purpose of the Facility Agreement.
Terms defined in the Facility Agreement have the same meaning in this Agreement
unless given a different meaning in this Agreement.

 

2.

We refer to Clause 2.2 (Increase) of the Facility Agreement.

 

3.

The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Commitment specified in the Schedule (the "Relevant
Commitment") as if it was an Original Lender under the Facility Agreement.

 

4.

The proposed date on which the increase in relation to the Increase Lender and
the Relevant Commitment is to take effect (the "Increase Date") is
[                    ].

 

5.

On the Increase Date, the Increase Lender becomes party to the relevant Finance
Documents as a Lender.

 

6.

The Facility Office and address, fax number and attention details for notices to
the Increase Lender for the purposes of Clause 41.2 (Addresses) are set out in
the Schedule.

 

7.

The Increase Lender expressly acknowledges the limitations on the Lenders'
obligations referred to in Clause 2.2.6.

 

8.

The Increase Lender confirms, for the benefit of the Agent and without liability
to any Obligor, that it is:-

 

8.1

[a Qualifying Lender falling within [paragraph (a)] [paragraph (b)] of the
definition of Qualifying Lender (other than a Treaty Lender);]

 

8.2

[a Treaty Lender;]

 

8.3

[not a Qualifying Lender].10

 

9.

The Increase Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is a
[          ] resident in [          ] for [          ] tax purposes.11

 

--------------------------------------------------------------------------------

10 Delete as applicable - each Increase Lender is required to confirm which of
these three categories it falls within.

 

11 State which jurisdiction each Increase Lender is tax resident and type of
entity.

 

 
233

--------------------------------------------------------------------------------

 

 

10.

[The New Lender confirms (for the benefit of the Agent and without liability to
any Obligor) that it is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme (reference number [ ]) and is tax resident in
[               ]12, so that interest payable to it by borrowers is generally
subject to full exemption from UK withholding tax and notifies the Parent that:-

 

10.1

each Borrower which is a Party as a Borrower as at the Transfer Date must, to
the extent that the New Lender becomes a Lender under a Facility which is made
available to that Borrower pursuant to Clause 2.1 (The Facilities) of the
Facility Agreement, make an application to HM Revenue & Customs under form
DTTP-2 within 30 days of the Transfer Date; and

 

10.2

each Additional Borrower which becomes an Additional Borrower after the Transfer
Date must, to the extent that the New Lender is a Lender under a Facility which
is made available to that Additional Borrower pursuant to Clause 2.1 (The
Facilities) of the Facility Agreement, make an application to HM Revenue &
Customs under form DTTP2 within 30 days of becoming an Additional Borrower.]13

 

[10/11].     The Increase Lender confirms that it is not a Sponsor Affiliate.

 

[13/14].

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

[14/15].

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

[15/16].

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

Note: The execution of this Increase Confirmation may not be sufficient for the
Increase Lender to obtain the benefit of the Transaction Security in all
jurisdictions. It is the responsibility of the Increase Lender to ascertain
whether any other documents or other formalities are required to obtain the
benefit of the Transaction Security in any jurisdiction and, if so, to arrange
for execution of those documents and completion of those formalities.

 

 

 

--------------------------------------------------------------------------------

12 Insert jurisdiction of residence – relevant if UK Borrowers only.

 

13 This confirmation must be included if the New Lender holds a passport under
the HMRC DT Treaty Passport scheme and wishes that scheme to apply to the
Facility Agreement – relevant if UK Borrowers only.

 

 
234

--------------------------------------------------------------------------------

 

 

THE SCHEDULE

 

RELEVANT COMMITMENT/RIGHTS AND OBLIGATIONS TO BE ASSUMED BY THE INCREASE LENDER

 

[insert relevant details]

 

[Facility office address, fax number and attention details for notices and
account details for payments]

 

[Increase Lender]

 

By:

 

This Agreement is accepted as an Increase Confirmation for the purposes of the
Facilities Agreement by the Agent, and the Increase Date is confirmed as
[                    ].

 

Agent

 

By:

 

 

 

 

 

 

 

 

 

NOTE:

 

 

 
235

--------------------------------------------------------------------------------

 

 

 

Schedule 13

  

FORMS OF NOTIFIABLE DEBT PURCHASE TRANSACTION NOTICE

 

Part 1

 

FORM OF NOTICE ON ENTERING INTO NOTIFIABLE DEBT PURCHASE TRANSACTION

 

 

 

To:

[                    ] as Agent

 

From:

[The Lender]

 

Dated:

[                    ]

 

[Parent] - [                    ] Facility Agreement
dated [                    ] (the "Facility Agreement")

 

1.

We refer to Clause 33.2.2 of the Facility Agreement. Terms defined in the
Facility Agreement have the same meaning in this notice unless given a different
meaning in this notice.

 

2.

We have entered into a Notifiable Debt Purchase Transaction.

 

3.

The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to the amount of our Commitment(s) as set out below.

 

Commitment

Amount of our Commitment to which Notifiable Debt Purchase Transaction relates
(Base Currency)

           

 

 

[Lender]

 

By:

 

 
236

--------------------------------------------------------------------------------

 

 

Part 2

 

FORM OF NOTICE ON TERMINATION OF NOTIFIABLE DEBT PURCHASE TRANSACTION/NOTIFIABLE
DEBT PURCHASE TRANSACTION CEASING TO BE WITH SPONSOR AFFILIATE

 

To:     [                    ] as Agent

 

From:     [The Lender]

 

Dated:     [                    ]

 

[Parent] - [                    ] Facility Agreement
dated [                    ] (the "Facility Agreement")

 

1.

We refer to Clause 33.2.3 of the Facility Agreement. Terms defined in the
Facility Agreement have the same meaning in this notice unless given a different
meaning in this notice.

 

2.

A Notifiable Debt Purchase Transaction which we entered into and which we
notified you of in a notice dated [                    ] has
(terminated]/[ceased to be with a Sponsor Affiliate].**16

 

3.

The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to the amount of our Commitment(s) as set out below.

 

Commitment

Amount of our Commitment to which Notifiable Debt Purchase Transaction relates
(Base Currency)

           

 

 

[Lender]

 

By:

 

 

--------------------------------------------------------------------------------

* Delete as applicable

 

 
237

--------------------------------------------------------------------------------

 

 

Schedule 14

 

FORM OF NEW COMMITMENTS ACCESSION LETTER

 

 

 

To: The Royal Bank of Scotland plc as Agent and [ ] as the Parent, for and on
behalf of each Obligor

 

From: [the New Commitments Lender] (the "Increase Lender")

 

 

 

[ ] Multicurrency Facility Agreement dated [ ] (the "Facility Agreement")

 

1.

We refer to the Facility Agreement. This agreement (the "Agreement") shall take
effect as a New Commitments Accession Letter for the purpose of the Facility
Agreement. Terms defined in the Facility Agreement have the same meaning in this
Agreement unless given a different meaning in this Agreement.

 

2.

We refer to Clause 2.3 (Accordion Option) of the Facility Agreement.

 

3.

The New Commitments Lender agrees to assume and will assume all of the
obligations corresponding to the Commitment specified in the Schedule (the
"Relevant Commitment") as if it was an Original Lender under the Facility
Agreement.

 

4.

The proposed date on which the increase in relation the New Commitments Lender
and the Relevant Commitment is to take effect (the "New Commitments Date") is [
].

 

5.

On the New Commitments Date, the New Commitments Lender becomes party to the
relevant Finance Documents as a Lender.

 

6.

The Facility Office and address, fax number and attention details for notices to
the New Commitments Lender for the purposes of Clause 41 (Notices) of the
Facility Agreement are set out in the Schedule.

 

7.

The New Commitments Lender expressly acknowledges the limitations on the
Lenders' obligations referred to in Clause 2.2 (Increase).

 

8.

The New Commitments Lender confirms, for the benefit of the Agent and without
liability to any Obligor, that it is:

 

 

(a)

[a Qualifying Lender (other than a Treaty Lender);]

 

 

(b)

[a Treaty Lender;]

 

 

(c)

[not a Qualifying Lender].14

 

9.

[The New Commitments Lender confirms that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Finance
Document is either:

 

 

 

--------------------------------------------------------------------------------

14 Delete as applicable – each In crease Lender is required to confirm which of
these three categories it falls within

 

 
238

--------------------------------------------------------------------------------

 

 

 

(a)

a company resident in the United Kingdom for tax purposes; or

 

 

(b)

a partnership, each member of which is:

 

 

(i)

a company so resident in the United Kingdom;

 

 

(ii)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 

 

(c)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]15

 

10.

[The New Commitments Lender confirms (for the benefit of the Agent and without
liability to any Obligor) that it is a Treaty Lender that holds a passport under
the HMRC DT Treaty Passport scheme (reference number [ ]) and is tax resident in
[ ], so that interest payable to it by borrowers is generally subject to full
exemption from UK withholding tax and notifies the Company that:

 

 

(a)

each Borrower which is a Party as a Borrower as at the New Commitments Date
must, to the extent that the New Commitments Lender becomes a Lender under a
Facility which is made available to that Borrower pursuant to Clause 2.3
(Accordion Option) of the Facility Agreement, make an application to HM Revenue
& Customs under form DTTP2 within 30 days of the Increase Date; and

 

 

(b)

each Additional Borrower which becomes an Additional Borrower after the New
Commitments Date must, to the extent that the New Commitments Lender is a Lender
under a Facility which is made available to that Additional Borrower pursuant to
Clause 2.3 (Accordion Facility) of the Facility Agreement, make an application
to HM Revenue & Customs under form DTTP2 within 30 days of becoming an
Additional Borrower.]16

 

11.

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

12.

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

13.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

 

 

--------------------------------------------------------------------------------

15 Include only if New Lender is a UK Non-Bank Lender i.e. it falls within the
definition of "Qualifying Lender" in Clause 20.1.

 

16 This confirmation must be included if the New Commitments Lender holds a
passport under the HMRC DT Treaty Passport scheme and wishes hat scheme to apply
to the Facility Agreement

 

 
239

--------------------------------------------------------------------------------

 

 

THE SCHEDULE

 

New Commitment Lender Details

 

[insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[New Commitment Lender]

 

By:

 

 

 

This Certificate is accepted by the Agent and the Security Agent.

 

The Royal Bank of Scotland plc (as Agent)

 

By:

 

The Royal Bank of Scotland plc (as Security Agent)

 

By:

 

 

 
240

--------------------------------------------------------------------------------

 

 

SIGNATURES

 

 

 

 

 

THE ORIGINAL BORROWER

 

GULFMARK AMERICAS, INC.

 

By: /s/ James M. Mitchell

 

 

 

Address: 842 West Sam Houston Parkway North, Suite 400, Houston, Texas 77024

 

Fax: 713-963-0541

 

Attention: Chief Financial Officer

 

 

 

THE PARENT AND ORIGINAL GUARANTOR

 

GULFMARK OFFSHORE, INC.

 

By: /s/ James M. Mitchell

 

 

Address: 842 West Sam Houston Parkway North, Suite 400, Houston, Texas 77024

 

Fax: 713-963-0541

 

Attention: Chief Financial Officer

 

 

 
241

--------------------------------------------------------------------------------

 

 

THE ARRANGERS

 

THE ROYAL BANK OF SCOTLAND PLC

 

By: /s/ Richard Grant

 

 

 

Address: Corporate & Institutional Banking, The Royal Bank of Scotland plc, 1
Albyn Place, Aberdeen, AB10 1BR

 

Fax: +44(0)1224 289 368

 

Attention: David Canning

 

 

 

WELLS FARGO BANK, N.A.

 

By: /s/ Nicholas Reichter

 

 

 

Address: 1700 Lincoln, Denver, CO 80203

 

Fax: 303.863.2729

 

Attention: Carol J. Fariello, Ln Admn Mgr.

 

with a copy to:-

 

Address: 1000 Louisiana, 9th Flr, MAC T0002-090, Houston, Texas, 77002

 

Fax: 713.739.1087

 

Attention: Corbin Womac, Director

 

 

 

JPMORGAN CHASE BANK, N.A.

 

By: /s/ Donald Hunt

 

 

Address: 10 S. Dearborn, Chicago, IL  60603

 

Fax: 312-256-2608

 

Attention: Jacob George

 

 

 
242

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.

 

By: /s/ Tyler Ellis

 

 

Address: 700 Louisiana St., 8th Floor, Houston, Texas 77002

 

Fax: 713-247-7748

 

Attention: Tyler Ellis

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.

 

By: /s/ Jane Pittman

 

 

Address: 3333 Peachtree Rd., NE, Atlanta, GA 30326

 

Fax: 404-588-4402

 

Attention: Baerbel Freudenthaler

 

 

 

DBS BANK LTD

 

By: /s/ Siswandi Tedja

 

 

Address: 12 Marina Boulevard, #46-00, DBS Asia Central @ MBFC Tower 3, Singapore
018982

 

Fax: +65 6227 9183

 

Attention: Chlore Tang / Pat Chiam

 

 

 
243

--------------------------------------------------------------------------------

 

 

THE ORIGINAL LENDERS

 

THE ROYAL BANK OF SCOTLAND PLC

 

By: /s/ Richard Grant

 

 

Address: Corporate & Institutional Banking, The Royal Bank of Scotland plc, 1
Albyn Place, Aberdeen, AB10 1BR

 

Fax: +44(0)1224 289 368

 

Attention: David Canning

 

 

 

WELLS FARGO BANK, N.A.

 

By: /s/ Nicholas Reichter

 

 

Address: 1700 Lincoln, Denver, CO 80203

 

Fax: 303.863.2729

 

Attention: Carol J. Fariello, Ln Admn Mgr.

 

with a copy to:-

 

Address: 1000 Louisiana, 9th Flr, MAC T0002-090, Houston, Texas, 77002

 

Fax: 713.739.1087

 

Attention: Corbin Womac, Director

 

 

 

JPMORGAN CHASE BANK, N.A.

 

By: /s/ Donald Hunt

 

 

Address: 10 S. Dearborn, Chicago, IL  60603

 

Fax: 312-256-2608

 

Attention: Jacob George

 

 

 
244

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.

 

By: /s/ Tyler Ellis

 

 

Address: 700 Louisiana St., 8th Floor, Houston, Texas 77002

 

Fax: 713-247-7748

 

Attention: Tyler Ellis

 

 

 

SUNTRUST BANKS

 

By: /s Eric Saxon

 

 

Address: 3333 Peachtree Rd., NE, Atlanta, GA 30326

 

Fax: 404-588-4402

 

Attention: Baerbel Freudenthaler

 

 

 

DBS BANK LTD

 

By: /s/ Siswandi Tedja

 

 

Address: 12 Marina Boulevard, #46-00, DBS Asia Central @ MBFC Tower 3, Singapore
018982

 

Fax: +65 6227 9183

 

Attention: Chlore Tang / Pat Chiam

 

 
245

--------------------------------------------------------------------------------

 

 

THE AGENT

 

THE ROYAL BANK OF SCOTLAND PLC

 

By: /s/ Nicholas Watkins

 

 

Email address: RBSAgencyOperations@rbs.com

 

Postal address: Syndicated Loans Agency, Corporate & Institutional Banking, The
Royal Bank of Scotland plc, 15 Bishopsgate, London, EC2P 2AP, United Kingdom.

 

 

 

THE SECURITY AGENT

 

THE ROYAL BANK OF SCOTLAND PLC

 

By: /s/ Nicholas Watkins

 

 

Email address: RBSAgencyOperations@rbs.com

 

Postal address: Syndicated Loans Agency, Corporate & Institutional Banking, The
Royal Bank of Scotland plc, 15 Bishopsgate, London, EC2P 2AP, United Kingdom.

 

 

 
246

--------------------------------------------------------------------------------

 

 

THE ISSUING BANKS

 

WELLS FARGO BANK, N.A.

 

By: /s/ Nicholas Reichter          

 

 

 

Address: 1700 Lincoln, Denver, CO 80203

 

Fax: 303.863.2729

 

Attention: Carol J. Fariello, Ln Admn Mgr.

 

with a copy to:-

 

Address: 1000 Louisiana, 9th Flr, MAC T0002-090, Houston, Texas, 77002

 

Fax: 713.739.1087

 

Attention: Corbin Womac, Director

 

 

 

JPMORGAN CHASE BANK, N.A.

 

By: /s/ Donald Hunt

 

 

Address: 10 S. Dearborn, Chicago, IL  60603

 

Fax: 312-256-2608

 

Attention: Jacob George

 

 

 

THE SWINGLINE LENDER

 

JPMORGAN CHASE BANK, N.A.

 

By: /s/ Donald Hunt

 

 

Address: 10 S. Dearborn, Chicago, IL  60603

 

Fax: 312-256-2608

 

Attention: Jacob George

 

  

 247